

Exhibit 10.1




MEDICAID MANAGED CARE
 
AND FAMILY HEALTH PLUS
 
MODEL CONTRACT
 
October 1,2005
 
 
 
 
 
 
 


--------------------------------------------------------------------------------



 
AGREEMENT BETWEEN
 
The City of New York
 
And
 
Wellcare of New York, Inc.
 
This Agreement is made by and between
 


 
The City of New York Acting through,
 
Department of Health and Mental Hygiene ["DOHMH"]
 
Located at
 
161 William Street, 5th floor
 
New York, NY 10038
 
And
 
Wellcare of New York, Inc.
 
Located at
 
11 West 19th Street, Second floor
 
New York, NY 10011
 


 
 
RECITALS
October 1,2005
Page 1 of 2
 


 
 

--------------------------------------------------------------------------------

 

STATE OF NEW YORK
MEDICAID AND FAMILY HEALTH PLUS
PARTICIPATING MANAGED CARE PLAN AGREEMENT
 
This AGREEMENT is hereby made by and between the New York City Department of
Health and Mental Hygiene (DOHMH) and Wellcare of New York, Inc. located at 11
West 19th Street, Second Floor, New York, NY 10011.
 
RECITALS
 
WHEREAS, pursuant to Title XIX of the Federal Social Security Act, codified as
42 U.S.C. Section 1396 et seq. (the Social Security Act), and Title 11 of
Article 5 of the New York State Social Services Law (SSL), a comprehensive
program of medical assistance for needy persons exists in the State of New York
(Medicaid); and
 
WHEREAS, pursuant to Title 11 of Article 5 of the SSL, the Commissioner of
Health has established a managed care program under the medical assistance
program, known as the Medicaid Managed Care (MMC) Program; and
 
WHEREAS, pursuant to Title 11 -D of Article 5 of the SSL, a health insurance
program known as Family Health Plus (FHPlus) has been created for Eligible
Persons who do not qualify for Medicaid; and
 
WHEREAS, organizations certified under Article 44 of the New York State Public
Health Law (PHL) are eligible to provide comprehensive health services through
comprehensive health services plans to Eligible Persons as defined in Titles 11
and 11-D of the SSL, MMC and FHPlus Programs, respectively; and
 
WHEREAS, the Contractor is organized under the laws of New York State and is
certified under Article 44 of the PHL and has offered to provide covered health
services to Eligible Persons residing in the geographic area specified in
Appendix M of this Agreement (Service Area, Benefit Package Options, and
Enrollment Elections); and
 
WHEREAS, the SDOH and DOHMH have determined that the Contractor meets the
qualifications established for participation in the MMC Program or the FHPlus
Program or both to provide the applicable health care coverage to Eligible
Persons in the geographic area specified in Appendix M of this Agreement; and
 
WHEREAS, Chapter 364-j(5)(d) of the SSL authorizes the local department of
social services in a city with a population of over two million to contract with
managed care providers who meet the qualifications for participation in the MMC
Program and since in the City of New York such authority has been delegated to
the DOHMH;
 
NOW THEREFORE, the parties agree as follows:

 


RECITALS
October 1, 2005
Page 2 of 2

 
Table of Contents for Model Contract




Recitals


Section 1 Definitions
 
Section 2  Agreement Term, Amendments, Extensions, and General Contract
Administration Provisions
2.1 Term
2.2 Amendments
2.3 Approvals
2.4 Entire Agreement
2.5 Renegotiation
2.6 Assignment and Subcontracting
2.7 Termination
a. DOHMH Initiated Termination
b. Contractor and DOHMH Initiated Termination
c. Contractor Initiated Termination
d. Termination Due to Loss of Funding
2.8 Close-Out Procedures
2.9 Rights and Remedies
2.10 Notices
2.11 Severability
 
Section 3 Compensation
3.1 Capitation Payments
3.2 Modification of Rates During Contract Period
3.3 Rate Setting Methodology
3.4 Payment of Capitation
3.5 Denial of Capitation Payments
3.6 SDOH Right to Recover Premiums
3.7 Third Party Health Insurance Determination
3.8 Payment for Newborns
3.9 Supplemental Maternity Capitation Payment
3.10 Contractor Financial Liability
3.11 Inpatient Hospital Stop-Loss Insurance for Medicaid Managed Care (MMC)
Enrollees
3.12 Mental Health and Chemical Dependence Stop-Loss for MMC Enrollees
3.13 Residential Health Care Facility Stop-Loss for MMC Enrollees
3.14 Stop-Loss Documentation and Procedures for the MMC Program
3.15 Family Health Plus (FHPlus) Reinsurance
3.16 Tracking Visits Provided by Indian Health Clinics - Applies to MMC Program
Only






Section 4 Service Area
Section 5 Reserved


 
TABLE OF CONTENTS
October 1, 2005
1



--------------------------------------------------------------------------------



Table of Contents for Model Contract
 
Section 6 Enrollment
6.1 Populations Eligible for Enrollment
6.2 Enrollment Requirements
6.3 Equality of Access to Enrollment
6.4 Enrollment Decisions
6.5 Auto Assignment - For MMC Program Only
6.6 Prohibition Against Conditions on Enrollment
6.7 Newborn Enrollment
6.8 Effective Date of Enrollment
6.9 Roster
6.10 Automatic Re-Enrollment
 
Section 7 Lock-In Provisions
    7.1 Lock-In Provisions in MMC Mandatory Local Social Services Districts and
for Family Health Plus
7.2 Disenrollment During a Lock-In Period
7.3 Notification Regarding Lock-In and End of Lock-In Period
7.4 Lock-In and Change in Eligibility Status
 
Section 8 Disenrollment
8.1 Disenrollment Requirements
8.2 Disenrollment Prohibitions
8.3 Disenrollment Requests
a. Routine Disenrollment Requests
b. Non-Routine Disenrollment Requests
8.4 Contractor Notification of Disenrollments
8.5 Contractor's Liability
8.6 Enrollee Initiated Disenrollment
8.7 Contractor Initiated Disenrollment
8.8 LDSS Initiated Disenrollment
 
Section 9 Guaranteed Eligibility
9.1 General Requirements
9.2 Right to Guaranteed Eligibility
9.3 Covered Services During Guaranteed Eligibility
9.4 Disenrollment During Guaranteed Eligibility
 
Section 10 Benefit Package Requirements
10.1 Contractor Responsibilities
10.2 Compliance with State Medicaid Plan and Applicable Laws
10.3 Definitions
10.4 Child Teen Health Program/Adolescent Preventive Services
10.5 Foster Care Children - Applies to MMC Program Only
10.6 Child Protective Services
10.7 Welfare Reform - Applies to MMC Program Only
10.8 Adult Protective Services
10.9 Court-Ordered Services


TABLE OF CONTENTS
October 1,2005
2


--------------------------------------------------------------------------------



Table of Contents for Model Contract
 
10.10 Family Planning and Reproductive Health Services
10.11 Prenatal Care
10.12 Direct Access
10.13 Emergency Services
10.14 Medicaid Utilization Thresholds (MUTS)
10.15 Services for Which Enrollees Can Self-Refer
a. Mental Health and Chemical Dependence Services
b. Vision Services
c. Diagnosis and Treatment of Tuberculosis
d. Family Planning and Reproductive Health Services
e. Article 28 Clinics Operated by Academic Dental Centers
10.16 Second Opinions for Medical or Surgical Care
10.17 Coordination with Local Public Health Agencies
10.18 Public Health Services
    a. Tuberculosis Screening, Diagnosis and Treatment; Directly Observed
Therapy (TB/DOT)
b. Immunizations
c. Prevention and Treatment of Sexually Transmitted Diseases
d. Lead Poisoning - Applies to MMC Program Only
10.19 Adults with Chronic Illnesses and Physical or Developmental Disabilities
10.20 Children with Special Health Care Needs
10.21 Persons Requiring Ongoing Mental Health Services
10.22 Member Needs Relating to HIV
10.23 Persons Requiring Chemical Dependence Services
10.24 Native Americans
10.25 Women, Infants, and Children (WIC)
10.26 Urgently Needed Services
10.27 Dental Services Provided by Article 28 Clinics Operated by Academic Dental
Centers Not Participating in Contractor's Network- Applies to MMC Program Only
10.28 Hospice Services
    10.29 Prospective Benefit Package Change for Retroactive SSI Determinations
-Applies to MMC Program Only
10.30 Coordination of Services
 
Section 11 Marketing
11.1 Information Requirements
11.2 Marketing Plan
11.3 Marketing Activities
11.4 Prior Approval of Marketing Materials and Procedures
11.5 Corrective and Remedial Actions
 
Section 12 Member Services
12.1 General Functions
12.2 Translation and Oral Interpretation
12.3 Communicating with the Visually, Hearing and Cognitively Impaired
 


TABLE OF CONTENTS
October 1,2005
3

--------------------------------------------------------------------------------





Table of Contents for Model Contract
 
Section 13 Enrollee Rights and Notification
13.1 Information Requirements
13.2 Provider Directories/Office Hours for Participating Providers
13.3 Member ID Cards
13.4 Member Handbooks
13.5 Notification of Effective Date of Enrollment
13.6 Notification of Enrollee Rights
13.7 Enrollee's Rights
13.8 Approval of Written Notices
13.9 Contractor's Duty to Report Lack of Contact
13.10 LDS S Notification of Enrollee's Change in Address
13.11 Contractor Responsibility to Notify Enrollee of Effective Date of Benefit
Package Change
13.12 Contractor Responsibility to Notify Enrollee of Termination, Service Area
Changes and Network Changes
 
Section 14 Action and Grievance System
14.1 General Requirements
14.2 Actions
14.3 Grievance System
14.4 Notification of Action and Grievance System Procedures
14.5 Complaint, Complaint Appeal and Action Appeal Investigation Determinations
 
Section 15 Access Requirements
15.1 General Requirement
15.2 Appointment Availability Standards
15.3 Twenty-Four (24) Hour Access
15.4 Appointment Waiting Times
15.5 Travel Time Standards
15.6 Service Continuation
a. New Enrollees
b. Enrollees Whose Health Care Provider Leaves Network
15.7 Standing Referrals
15.8 Specialist as a Coordinator of Primary Care
15.9 Specialty Care Centers
15.10 Cultural Competence
 
Section 16 Quality Management
16.1 Internal Quality Management Program
16.2 Standards of Care
 
Section 17 Monitoring and Evaluation
17.1 Right To Monitor Contractor Performance
17.2 Cooperation During Monitoring And Evaluation
17.3 Cooperation During On-Site Reviews
17.4 Cooperation During Review of Services by External Review Agency
 
 
TABLE OF CONTENTS
October 1,2005
4

--------------------------------------------------------------------------------


 
Table of Contents for Model Contract
 
Section 18 Contractor Reporting Requirements
18.1 General Requirements
18.2 Time Frames for Report Submissions
18.3 SDOH Instructions for Report Submissions
18.4 Liquidated Damages
18.5 Notification of Changes in Report Due Dates, Requirements or Formats
18.6 Reporting Requirements
18.7 Ownership and Related Information Disclosure
18.8 Public Access to Reports
18.9 Professional Discipline
18.10 Certification Regarding Individuals Who Have Been Debarred or Suspended by
Federal or State Government
18.11 Conflict of Interest Disclosure
18.12 Physician Incentive Plan Reporting
 
Section 19 Records Maintenance and Audit Rights
19.1 Maintenance of Contractor Performance Records
19.2 Maintenance of Financial Records and Statistical Data
19.3 Access to Contractor Records
19.4 Retention Periods
 
Section 20 Confidentiality
20.1 Confidentiality of Identifying Information about Enrollees, Potential
Enrollees, and Prospective Enrollees
20.2 Medical Records of Foster Children
20.3 Confidentiality of Medical Records
20.4 Length of Confidentiality Requirements
 
Section 21 Provider Network
21.1 Network Requirements
21.2 Absence of Appropriate Network Provider
21.3 Suspension of Enrollee Assignments to Providers
21.4 Credentialing
21.5 SDOH Exclusion or Termination of Providers
21.6 Application Procedure
21.7 Evaluation Information
21.8 Choice/Assignment of Primary Care Providers (PCPs)
21.9 Enrollee PCP Changes
21.10 Provider Status Changes
21.11 PCP Responsibilities
21.12 Member to Provider Ratios
21.13 Minimum PCP Office Hours
a. General Requirements
b. Waiver of Minimum Hours
21.14 Primary Care Practitioners
a. General Limitations


TABLE OF CONTENTS
October 1, 2005
5

--------------------------------------------------------------------------------


 

Table of Contents for Model Contract
 
b. Specialists and Sub-specialists as PCPs
c. OB/GYN Providers as PCPs
d. Certified Nurse Practitioners as PCPs
21.15 PCP Teams
a. General Requirements
b. Registered Physician Assistants as Physician Extenders
c. Medical Residents and Fellows
21.16 Hospitals
a. Tertiary Services
b. Emergency Services
21.17 Dental Networks
21.18 Presumptive Eligibility Providers
21.19 Mental Health and Chemical Dependence Services Providers
21.20 Laboratory Procedures
21.21 Federally Qualified Health Centers (FQHCs)
21.22 Provider Services Function
21.23 Pharmacies - Applies to FHPlus Program Only
 
Section 22 Subcontracts and Provider Agreements
22.1 Written Subcontracts
22.2 Permissible Subcontracts
22.3 Provision of Services Through Provider Agreements
22.4 Approvals
22.5 Required Components
22.6 Timely Payment
22.7 Restrictions on Disclosure
22.8 Transfer of Liability
22.9 Termination of Health Care Professional Agreements
22.10 Health Care Professional Hearings
22.11 Non-Renewal of Provider Agreements
22.12 Notice of Participating Provider Termination
22.13 Physician Incentive Plan
 
Section 23 Fraud and Abuse
23.1 General Requirements
23.2 Prevention Plans and Special Investigation Units
 
Section 24 Americans with Disabilities Act (ADA) Compliance Plan
 
Section 25 Fair Hearings
25.1 Enrollee Access to Fair Hearing Process
25.2 Enrollee Rights to a Fair Hearing
25.3 Contractor Notice to Enrollees
25.4 Aid Continuing
25.5 Responsibilities of SDOH
25.6 Contractor's Obligations
 




TABLE OF CONTENTS
October 1, 2005
6
 

--------------------------------------------------------------------------------



 
 
Table of Contents for Model Contract
 
Section 26 External Appeal
26.1 Basis for External Appeal
26.2 Eligibility For External Appeal
26.3 External Appeal Determination
26.4 Compliance With External Appeal Laws and Regulations
26.5 Member Handbook
 
Section 27 Intermediate Sanctions
27.1 General
27.2 Unacceptable Practices
27.3 Intermediate Sanctions
27.4 Enrollment Limitations
27.5 Due Process




Section 28 Environmental Compliance
Section 29 Energy Conservation
Section 30 Independent Capacity of Contractor
Section 31 No Third Party Beneficiaries
Section 32 Indemnification
32.1 Indemnification by Contractor
32.2 Indemnification by DOHMH
 
Section 33 Prohibition on Use of Federal Funds for Lobbying
33.1 Prohibition of Use of Federal Funds for Lobbying
33.2 Disclosure Form to Report Lobbying
33.3 Requirements of Subcontractors
 
Section 34 Non-Discrimination
34.1 Equal Access to Benefit Package
34.2 Non-Discrimination
34.3 Equal Employment Opportunity
34.4 Native Americans Access to Services From Tribal or Urban Indian Health
Facility
 
Section 35 Compliance with Applicable Laws
35.1 Contractor and DOHMH Compliance With Applicable Laws
35.2 Nullification of Illegal, Unenforceable, Ineffective or Void Contract
Provisions
35.3 Certificate of Authority Requirements
35.4 Notification of Changes In Certificate of Incorporation
35.5 Contractor's Financial Solvency Requirements
35.6 Compliance With Care For Maternity Patients
35.7 Informed Consent Procedures for Hysterectomy and Sterilization
 


TABLE OF CONTENTS
October 1, 2005
7
 

--------------------------------------------------------------------------------



 
Table of Contents for Model Contract
 
35.8 Non-Liability of Enrollees For Contractor's Debts
35.9 DOHMH Compliance With Conflict of Interest Laws
35.10 Compliance With New York State Public Health Law (PHL) Regarding External
Appeals




Section 36 New York State Standard Contract Clauses and Local Standard Clauses


Signature Page
 


 

--------------------------------------------------------------------------------



 
Table of Contents for Model Contract
APPENDICES




A. New York State Standard Clauses
B. Certification Regarding Lobbying
C. New York State Department of Health Requirements for the Provision of Family
Planning and Reproductive Health Services

D. New York State Department of Health Marketing Guidelines
E. New York State Department of Health Member Handbook Guidelines
F. New York State Department of Health Action and Grievance System Requirements
for the MMC and FHPlus Programs
G. New York State Department of Health Requirements for the Provision of
Emergency Care and Services
H. New York State Department of Health Requirements for the Processing of
Enrollments and Disenrollments in the MMC and FHPlus Programs
I. New York State Department of Health Guidelines for Use of Medical Residents
and Fellows
J. New York State Department of Health Guidelines for Contractor Compliance with
the Federal ADA
K. Prepaid Benefit Package Definitions of Covered and Non-Covered Services
L. Approved Capitation Payment Rates
M. Service Area, Benefit Options and Enrollment Elections
N. New York City Specific Contracting Requirements
0. Requirements for Proof of Workers' Compensation and Disability Benefits
Coverage
P. RESERVED
Q. RESERVED
R. New York City Standard Local Clauses






TABLE OF CONTENTS
October 1, 2005
9

 

--------------------------------------------------------------------------------





 


1. DEFINITIONS
 
"Auto-assignment" means a process by which an MMC Eligible Person, as this term
is defined in this Agreement, who is mandated to enroll in the MMC Program, but
who has not selected and enrolled in an MCO within sixty (60) days of receipt of
the mandatory notice sent by the LDSS, is assigned to an MCO offering an MMC
product in the MMC Eligible Person's county of fiscal responsibility in
accordance with the auto-assignment algorithm determined by the SDOH.
 
"Behavioral Health Services" means services to address mental health disorders
and/or chemical dependence.
 
"Benefit Package" means the covered services for the MMC and/or FHPlus Programs,
described in Appendix K of this Agreement, to be provided to the Enrollee, as
Enrollee is defined in this Agreement, by or through the Contractor, including
optional Benefit Package services, if any, as specified in Appendix M of this
Agreement.
 
"Capitation Rate" means the fixed monthly amount that the Contractor receives
for an Enrollee to provide that Enrollee with the Benefit Package.
 
"Chemical Dependence Services" means examination, diagnosis, level of care
determination, treatment, rehabilitation, or habilitation of persons suffering
from chemical abuse or dependence, and includes the provision of alcohol and/or
substance abuse services.
 
"Child/Teen Health Program" or "C/THP" means the program of early and periodic
screening, including inter-periodic, diagnostic and treatment services (EPSDT)
that New York State offers all Eligible Persons under twenty-one (21) years of
age. Care and services are provided in accordance with the periodicity schedule
and guidelines developed by the New York State Department of Health. The
services include administrative services designed to help families obtain
services for children including. outreach, information, appointment scheduling,
administrative case management and transportation assistance, to the extent that
transportation is included in the Benefit Package.
 
"Comprehensive HIV Special Needs Plan" or "HIV SNP" means an MCO certified
pursuant to Section forty-four hundred three-c (4403-c) of Article 44 of the PHL
which, in addition to providing or arranging for the provision of comprehensive
health services on a capitated basis, including those for which Medical
Assistance payment is authorized pursuant to Section three hundred sixty-five-a
(365-a) of the SSL, also provides or arranges for the provision of specialized
HIV care to HIV positive persons eligible to receive benefits under Title XIX of
the federal Social Security Act or other public programs.
 
 
SECTION 1
(DEFINITIONS)
October 1, 2005
1-1



"Court-Ordered Services" means those services that the Contractor is required to
provide to Enrollees pursuant to orders of courts of competent jurisdiction.,
provided however, that such ordered services are within the Contractor's Benefit
Package and reimbursable under Title XIX of the Federal Social Security Act
(SSA), SSL § 364-j(4)(r).
 
"Days" means calendar days except as otherwise stated.


"Designated Third Party Contractor" means an MCO with which the SDOH has
contracted to provide Family Planning and Reproductive Health Services for
FHPlus Enrollees of a MCO that does not include such services in its Benefit
Package.


"Detoxification Services" means Medically Managed Detoxification Services and
Medically Supervised Inpatient and Outpatient Withdrawal Services as defined in
Appendix K of this Agreement.


"Disenrollment" means the process by which an Enrollee's membership in the
Contractor's MMC or FHPlus product terminates.


"Effective Date of Disenrollment" means the date on which an Enrollee may no
longer receive services from the Contractor, pursuant to Section 8.5 and
Appendix H of this Agreement.
 
"Effective Date of Enrollment" means the date on which an Enrollee may begin to
receive services from the Contractor, pursuant to Section 6.8(e) and Appendix H
of this Agreement.


"Eligible Person" means either an MMC Eligible Person or a FHPlus Eligible
Person as these terms are defined in this Agreement.
 
"eMedNY" means the electronic Medicaid system of New York State for eligibility
verification and Medicaid provider claim submission and payments.


"Emergency Medical Condition" means a medical or behavioral condition, the onset
of which is sudden, that manifests itself by symptoms of sufficient severity,
including severe pain, that a prudent layperson, possessing an average knowledge
of medicine and health, could reasonably expect the absence of immediate medical
attention to result in:
(i) placing the health of the person afflicted with such condition in serious
jeopardy, or in the case of a pregnant woman, the health of the woman or her
unborn child or, in the case of a behavioral condition, placing the health of
the person or others in serious jeopardy;
or (ii) serious impairment to such person's bodily functions; or (iii) serious
dysfunction of any bodily organ or part of such person; or (iv) serious
disfigurement of such person.
 
"Emergency Services" means health care procedures, treatments or services needed
to evaluate or stabilize an Emergency Medical Condition including psychiatric
stabilization and medical detoxification from drugs or alcohol.
 
 
 
SECTION 1
(DEFINITIONS)
October 1, 2005
1-2



 
"Enrollee" means either an MMC Enrollee or FHPlus Enrollee as these terms are
defined in this Agreement.


"Enrollment" means the process by which an Enrollee's membership in the
Contractor's MMC or FHPlus product begins.
 
"Enrollment Broker" means the state and/or county-contracted entity that
provides Enrollment, education, and outreach services to Eligible Persons;
effectuates Enrollments and Disenrollments in MMC and FHPlus; and provides other
contracted services on behalf of the SDOH and the LDSS.


"Enrollment Facilitator" means an entity under contract with SDOH, and its
agents, that assists children and adults to complete the Medicaid, Family Health
Plus, Child Health Plus, Special Supplemental Food Program for WIC, and Prenatal
Care Assistance Program (PCAP) application and the enrollment and
recertification processes, to the extent permitted by federal and state law and
regulation. This includes assisting individuals in completing the required
application form, conducting the face-to-face interview, assisting in the
collection of required documentation, assisting in the MCO selection process,
and referring individuals to WIC or other appropriate sites.
 
"Experienced HIV Provider" means an entity grant-funded by the SDOH AIDS
Institute to provide clinical and/or supportive services or an entity licensed
or certified by the SDOH to provide HIV/AIDS services.


"Facilitated Enrollment" means the enrollment infrastructure established by SDOH
to assist children and adults in applying for Medicaid, Family Health Plus,
Child Health Plus, WIC, or PCAP using a joint application, and recertifying for
these programs, as allowed by federal and state law and regulation.
 
"Family Health Plus" or "FHPlus" means the health insurance program established
under Title 11-D of Article 5 of the SSL.


"FHPlus Eligible Person" means a person whom the LDSS, state or federal
government determines to have met the qualifications established in state or
federal law necessary to receive FHPlus benefits under Title 11-D of the SSL and
who meets all the other conditions for enrollment in the FHPlus Program.


"FHPlus Enrollee" means a FHPlus Eligible Person who either personally or
through an authorized representative, has enrolled in the Contractor's FHPlus
product.


"FiscalAgent" means the entity that processes or pays vendor claims on behalf of
the Medicaid state agency pursuant to an agreement between the entity and such
agency.


 
 
SECTION 1
(DEFINITIONS)
October 1, 2005
1-3
 



"Guaranteed Eligibility" means the period beginning on the Enrollee’s Effective
Date of Enrollment with the Contractor and ending six (6) months thereafter,
during which the Enrollee may be entitled to continued Enrollment in the
Contractor's MMC or FHPlus product, as applicable, despite the loss of
eligibility as set forth in Section 9 of this Agreement.
 
"HealthProvider Network" or "HPN" means a closed communication network dedicated
to secure data exchange and distribution of health related information between
various health facility providers and the SDOH. HPN functions include:
collection of Complaint and Disenrollment information; collection of financial
reports; collection and reporting of managed care provider networks systems
(PNS); and the reporting of encounter data systems (MEDS).


"HIV Specialist PCP" means a Primary Care Provider that meets the qualifications
for HIV Specialist as defined by the Medical Care Criteria Committee of the SDOH
AIDS Institute.
 
"Inpatient Stay Pending Alternate Level of Medical Care" means continued care in
a hospital pending placement in an alternate lower medical level of care,
consistent with the provisions of 18 NYCRR § 505.20 and 10 NYCRR Part 85.


"Institution for Mental Disease" or "IMD" means a hospital, nursing facility, or
other institution of more than sixteen (16) beds that is primarily engaged in
providing diagnosis, treatment or care of persons with mental diseases,
including medical attention, nursing care and related services. Whether an
institution is an Institution for Mental Disease is determined by its overall
character as that of a facility established and maintained primarily for the
care and treatment of individuals with mental diseases, whether or not it is
licensed as such. An institution for the mentally retarded is not an Institution
for Mental Disease.
 
"Local Public Health Agency" or "LPHA" means the city or county government
agency responsible for monitoring the population's health, promoting the health
and safety of the public, delivering public health services and intervening when
necessary to protect the health and safety of the public.


"Local Department of Social Services" or "LDSS" means a city or county social
services district as constituted by Section 61 of the SSL.


"Lock-In Period" means the period of time during which an Enrollee may not
change MCOs, unless the Enrollee can demonstrate Good Cause as established in
state law and specified in Appendix H of this Agreement.


"Managed Care Organization" or "MCO" means a health maintenance organization
("HMO") or prepaid health service plan ("PHSP") certified under Article 44 of
the PHL.
 




 
SECTION 1
(DEFINITIONS)
October 1,2005
1-4
 



"Marketing" means any activity of the Contractor, subcontractor or individuals
or entities affiliated with the Contractor by which information about the
Contractor is made known to Eligible Persons or Prospective Enrollees for the
purpose of persuading such persons to enroll with the Contractor.


"Marketing Representative" means any individual or entity engaged by the
Contractor to market on behalf of the Contractor.


"Medical Record" means a complete record of care rendered by a provider
documenting the care rendered to the Enrollee, including inpatient, outpatient,
and emergency care, in accordance with all applicable federal, state and local
laws, rules and regulations. Such record shall be signed by the medical
professional rendering the services.


"Medically Necessary" means health care and services that are necessary to
prevent, diagnose, manage or treat conditions in the person that cause acute
suffering, endanger life, result in illness or infirmity, interfere with such
person's capacity for normal activity, or threaten some significant handicap.


"Member Handbook" means the publication prepared by the Contractor and issued to
Enrollees to inform them of their benefits and services, how to access health
care services and to explain their rights and responsibilities as an MMC
Enrollee or an FHPlus Enrollee.
 
"MMCEligible Person" means a person whom the LDSS, state or federal government
determines to have met the qualifications established in state and federal law
necessary to receive medical assistance under Title 11 of the SSL and who meets
all the other conditions for enrollment in the MMC Program.
 
"MMCEnrollee" means an MMC Eligible Person who either personally or through an
authorized representative, has enrolled in, or has been auto-assigned to, the
Contractor's MMC product.
 
"Native American" means, for purposes of this Agreement, a person identified in
the Medicaid eligibility system as a Native American.


"Nonconsensual Enrollment" means Enrollment of an Eligible Person, other than
through Auto-assignment, newborn Enrollment or case addition, in an MCO's MMC or
FHPlus product without the consent of the Eligible Person or consent of a person
with the legal authority to act on behalf of the Eligible Person at the time of
Enrollment.


"Non-Participating Provider" means a provider of medical care and/or services
with which the Contractor has no Provider Agreement, as this term is defined in
this Agreement.


"Participating Provider" means a provider of medical care and/or services that
has a Provider Agreement with the Contractor.




 
SECTION 1
(DEFINITIONS)
October 1,2005
1-5



"Permanent Placement Status" means the status of an individual in a Residential
Health Care Facility (RHCF) when the LDSS determines that the individual is not
expected to return home based on medical evidence affirming the individual's
need for permanent RHCF placement.


"Physician Incentive Plan" or "PIP" means any compensation arrangement between
the Contractor or one of its contracting entities and a physician or physician
group that may directly or indirectly have the effect of reducing or limiting
services furnished to the Contractor's Enrollees.
 
"Post-stabilization Care Services" means covered services, related to an
Emergency Medical Condition, that are provided after an Enrollee is stabilized
in order to maintain the stabilized condition, or to improve or resolve the
Enrollee's condition.


"Potential Enrollee" means an MMC Eligible Person who is not yet enrolled in a
MCO that is participating in the MMC Program.


"Prepaid Capitation PlanRoster" or "Roster" means the Enrollment list generated
on a monthly basis by SDOH by which LDSS and Contractor are informed of
specifically which Eligible Persons the Contractor will be serving for the
coming month, subject to any revisions communicated in writing or electronically
by SDOH, LDSS, or the Enrollment Broker.
 
"Presumptive Eligibility Provider" means a provider designated by the SDOH as
qualified to determine the presumptive eligibility for pregnant women to allow
them to receive prenatal services immediately. These providers assist such women
with the completion of the full application for Medicaid and they may be
comprehensive Prenatal Care Programs, Local Public Health Agencies, Certified
Home Health Agencies, Public Health Nursing Services, Article 28 facilities, and
individually licensed physicians and certified nurse practitioners.
 
"Preventive Care" means the care or services rendered to avert disease/illness
and/or its consequences. There are three levels of preventive care: primary,
such as immunizations, aimed at preventing disease; secondary, such as disease
screening programs aimed at early detection of disease; and tertiary, such as
physical therapy, aimed at restoring function after the disease has occurred.
Commonly, the term "preventive care" is used to designate prevention and early
detection programs rather than treatment programs.
 
"Primary Care Provider" or "PCP" means a qualified physician, or certified nurse
practitioner or team of no more than four (4) qualified physicians/certified
nurse practitioners which provides all required primary care services contained
in the Benefit Package to Enrollees.


"Prospective Enrollee" means any individual residing in the Contractor's Service
Area that has not yet enrolled in a MCO's MMC or FHPlus product.




 


SECTION 1
(DEFINITIONS)
 October 1,2005
1-6
 



"Provider Agreement" means any written contract between the Contractor and a
Participating Provider to provide medical care and/or services to Contractor's
Enrollees.


"School Based Health Centers" or "SBHC" means SDOH approved centers which
provide comprehensive primary and mental health services including health
assessments, diagnosis and treatment of acute illnesses, screenings and
immunizations, routine management of chronic diseases, health education, mental
health counseling and treatment on-site in schools. Services are offered by
multi-disciplinary staff from sponsoring Article 28 licensed hospitals and
community health centers.
 
"Seriously Emotionally Disturbed" or "SED" means an individual through seventeen
(17) years of age who meets the criteria established by the Commissioner of
Mental Health, including children and adolescents who have a designated
diagnosis of mental illness under the most recent edition of the diagnostic and
statistical manual of mental disorders, and (1) whose severity and duration of
mental illness results in substantial functional disability or (2) who require
mental health services on more than an incidental basis.
 
"Seriously and Persistently Mentally Ill" or "SPMI" means an individual eighteen
(18) years or older who meets the criteria established by the Commissioner of
Mental Health, including persons who have a designated diagnosis of mental
illness under the most recent edition of the diagnostic and statistical manual
of mental disorders, and (1) whose severity and duration of mental illness
results in substantial functional disability or (2) who require mental health
services on more than an incidental basis.
 
"Supplemental Maternity Capitation Payment" means the fixed amount paid to the
Contractor for the prenatal and postpartum physician care and hospital or
birthing center delivery costs, limited to those cases in which the Contractor
has paid the hospital or birthing center for the maternity stay, and can produce
evidence of such payment.


"Supplemental Newborn Capitation Payment" means the fixed amount paid to the
Contractor for the inpatient birthing costs for a newborn enrolled in the
Contractor's MMC product, limited to those cases in which the Contractor has
paid the hospital or birthing center for the newborn stay, and can produce
evidence of such payment.


"Tuberculosis Directly Observed Therapy" or "TB/DOT" means the direct
observation of ingestion of oral TB medications to assure patient compliance
with the physician's prescribed medication regimen.
 
"UrgentlyNeeded Services" means covered services that are not Emergency Services
as defined in this Section, provided when an Enrollee is temporarily absent from
the Contractor's service area, when the services are medically necessary and
immediately required: (1) as a result of an unforeseen illness, injury, or
condition; and (2) it was not reasonable given the circumstances to obtain the
services through the Contractor's MMC or FHPlus Participating Provider.
 
 
SECTION 1
(DEFINITIONS)
October 1, 2005
1-7
 

--------------------------------------------------------------------------------


 
2. AGREEMENT TERM, AMENDMENTS, EXTENSIONS, AND GENERAL CONTRACT ADMINISTRATION
PROVISIONS
 
2.1 Term
 
a) This Agreement is effective October 1, 2005 and shall remain in effect until
September 30, 2007; or until the execution of an extension, renewal or successor
Agreement between the Contractor and the DOHMH approved by  the SDOH,, the US
Department of Health and Human Services (DHHS), and any other entities as
required by law or regulation, whichever occurs first.
b) This Agreement shall not be automatically renewed at its expiration. The
parties to the Agreement shall have the option to renew this Agreement for an
additional three (3) year term, subject to the approval of SDOH, DHHS, and any
other entities as required by law or regulation.
c) The maximum duration of this Agreement is five (5) years; provided however an
extension to this Agreement beyond the five year maximum may be granted for
reasons including, but not limited to, the following;
i) Negotiations for a successor agreement will not be completed by the
expiration date of the current Agreement; or
ii) The Contractor has submitted a termination notice and transition of
Enrollees will not be completed by the expiration date of the current Agreement.
d) Notwithstanding the foregoing, this Agreement will automatically terminate,
in its entirety, or in relevant part, should federal financial participation for
the MMC and/or FHPlus Program expire.
 
2.2 Amendments
 
a) This Agreement may be modified only in writing. Unless otherwise specified in
this Agreement, modifications must be signed by the parties and approved by the
SDOH, and any other entities as required by law or regulation, and approved by
the DHHS prior to the end of the quarter in which the amendment is to be
effective.
 


b) DOHMH will make reasonable efforts to provide the Contractor with notice and
opportunity to comment with regard to proposed amendment of this Agreement
except when provision of advance notice would result in the DOHMH and SDOH being
out of compliance with state or federal law.


 
 
SECTION  2
(AGREEMENT TERM, AMENDMENTS. EXTENSIONS,
AND GENERAL CONTRACT ADMINISTRATION PROVISIONS)
October 1, 2005
2-1



c) The Contractor will return the signed amendment or notify the DOHMH that it
does not agree with the terms of the amendment within ten (10) business days of
the date of the Contractor's receipt of the proposed amendment.
 
2.3 Approvals
 
This Agreement and any amendments to this Agreement shall not be effective or
binding unless and until approved, in writing, by the SDOH, the DHHS, and any
other entity as required in law or regulation. SDOH will provide a notice of
such approval to the Contractor and the DOHMH upon such approval.
 
2.4 Entire Agreement
a) This Agreement, including those attachments, schedules, appendices, exhibits,
and addenda that have been specifically incorporated herein and written plans
submitted by the Contractor and maintained on file by SDOH and/or DOHMH pursuant
to this Agreement, contains all the terms and conditions agreed upon by the
parties, and no other Agreement, oral or otherwise, regarding the - subject
matter of this Agreement shall be deemed to exist or to bind any of the parties
or vary any of the terms contained in this Agreement. In the event of any
inconsistency or conflict among the document elements of this Agreement, such
inconsistency or conflict shall be resolved by giving precedence to the document
elements in the following order:
 
i) Appendix A, Standard Clauses for all New York State Contracts;
ii) Appendix R, Local Standard Clauses for all New York City Contracts;
iii) Appendix N, New York City Specific Requirements;
iv) The body of this Agreement;
    v) The appendices attached to the body of this Agreement, other than
Appendix A, R and N;
vi) The Contractor's approved:
A) Marketing Plan on file with SDOH and DOHMH
B) Action and Grievance System Procedures on file with SDOH
C) Quality Management Plan on file with SDOH
D) ADA Compliance Plan on file with SDOH and DOHMH
E) Fraud and Abuse Prevention Plan on file with SDOH.
 
 
SECTION  2
(AGREEMENT TERM, AMENDMENTS, EXTENSIONS.
AND GENERAL CONTRACT ADMINISTRATION PROVISIONS)
October 1,2005
2-2



2.5 Renegotiation
 
The parties to this Agreement shall have the right to renegotiate the terms and
conditions of this Agreement in the event applicable local, state or federal
law, regulations or policy are altered from those existing at the time of this
Agreement in order to be in continuous compliance therewith. This Section shall
not limit the right of the parties to this Agreement from renegotiating or
amending other terms and conditions of this Agreement. Such changes shall only
be made with the consent of the parties and the prior approval of the SDOH and
DHHS.
 
2.6 Assignment and Subcontracting
 


a) The Contractor shall not, without DOHMH and SDOH's prior written consent,
assign, transfer, convey, sublet, or otherwise dispose of this Agreement; of the
Contractor's right, title, interest, obligations, or duties under the Agreement;
of the Contractor's power to execute the Agreement; or, by power of attorney or
otherwise, of any of the Contractor's rights to receive monies due or to become
due under this Agreement. DOHMH and SDOH agree that they will not unreasonably
withhold consent of the Contractor's assignment of this Agreement, in whole or
in part, to a parent, affiliate or subsidiary corporation, or to a transferee of
all or substantially all of its assets. Any assignment, transfer, conveyance,
sublease, or other disposition without DOHMH and SDOH's consent shall be void.
 
b) Contractor may not enter into any subcontracts related to the delivery of
services to Enrollees, except by a written agreement, as set forth in Section 22
of this Agreement. The Contractor may subcontract for provider services and
management services. If such written agreement would be between Contractor and a
provider of health care or ancillary health services or between Contractor and
an independent practice association, the agreement must be in a form previously
approved by SDOH. If such subcontract is for management services as defined in
10 NYCRR Part 98, it must be approved by SDOH prior to its becoming effective.
Any subcontract entered into by Contractor shall fulfill the requirements of 42
CFR Parts 434 and 438 to the extent regulations are or become effective that
pertain to the service or activity delegated under such subcontract. Contractor
agrees that it shall remain legally responsible to DOHMH and to SDOH for
carrying out all activities under this Agreement and that no subcontract shall
limit or terminate Contractor's responsibility.
 
 
SECTION 2
(AGREEMENT TERM, AMENDMENTS, EXTENSIONS,
AND GENERAL CONTRACT ADMINISTRATION PROVISIONS)
October 1,2005
2-3



2.7 Termination
 
a) DOHMH Initiated Termination
 
i) DOHMH shall have the right to terminate this Agreement, in whole or in part;
for either the Contractor's MMC or FHPlus product if applicable or for either or
both products in specified counties of Contractor's service area as identified
in Appendix M , if the Contractor:
A) takes any action that threatens the health, safety, or welfare of its
Enrollees;
B) has engaged in an unacceptable practice under 18 NYCRR Part 515 that affects
the fiscal integrity of the MMC or FHPlus Program 'or engaged in an unacceptable
practice pursuant to Section 27.2 of this Agreement;
C) has its Certificate of Authority suspended, limited or revoked by SDOH;
D) materially breaches the Agreement or fails to comply with any term or
condition of this Agreement that is not cured within twenty (20) days, or such
longer period as the parties may agree, of SDOH or DOHMH's written request for
compliance;
E) becomes insolvent;
F) brings a proceeding voluntarily, or has a proceeding brought against it
involuntarily, under Title 11 of the U.S. Code (the Bankruptcy Code);
or
G) knowingly has a director, officer, partner or person owning or controlling
more than five percent (5%) of the Contractor's equity, or has an employment,
consulting, or other agreement with such a person for the provision of items
and/or services that are significant to the Contractor's contractual obligation
who has been debarred or suspended by the federal, state or local government, or
otherwise excluded from participating in procurement activities.
 
ii) The DOHMH will notify the Contractor of its intent to terminate this
Agreement for the Contractor's failure to meet the requirements of this
Agreement and provide Contractor with a hearing prior to the termination.
 
   iii) If SDOH suspends, limits or revokes Contractor's Certificate of
Authority under PHL § 4404, and:
A) if such action results in the Contractor ceasing to have authority to serve
the entire contracted service area, as defined by Appendix M of this Agreement,
this Agreement shall terminate on the date the Contractor ceases to have such
authority; or
 
SECTION  2
(AGREEMENT TERM, AMENDMENTS. EXTENSIONS,
AND GENERAL CONTRACT ADMINISTRATION PROVISIONS)
October 1-2005
2-4



B) if such action results in the Contractor retaining authority to serve some
portion of the contracted service area, the Contractor shall continue to offer
its MMC and/or FHPlus products under this Agreement in any designated geographic
areas not affected by such action, and shall terminate its MMC and/or FHPlus
products in the geographic areas where the Contractor ceases to have authority
to serve.


iv) No hearing will be required if this Agreement terminates due to SDOH
suspension, limitation or revocation of the Contractor's Certificate of
Authority.


v) Prior to the effective date of the termination the DOHMH shall notify
Enrollees of the termination, or delegate responsibility for such notification
to the Contractor, and such notice shall include a statement that Enrollees may
disenroll immediately without cause.
 
b) Contractor and DOHMH Initiated Termination
The Contractor and the DOHMH each shall have the right to terminate this '
Agreement in its entirety, for either the Contractor's MMC or FHPlus product if
applicable, or for either or both products in specified counties of the
Contractor's service area as identified in Appendix M, in the event that SDOH
and the Contractor fail to reach agreement on the monthly Capitation Rates. In
such event, the party exercising its right shall give the other party and SDOH
written notice specifying the reason for and the effective date of termination,
which shall not be less time than will permit an orderly transition of
Enrollees, but no more than ninety (90) days.
 
c) Contractor Initiated Termination


i) The Contractor shall have the right to terminate this Agreement in its
entirety, for either the Contractor's MMC or FHPlus product if applicable, or
for either or both products in specified counties of the Contractor's service
area as identified in Appendix M, in the event that DOHMH materially breaches
the Agreement or fails to comply with any term or condition of this Agreement
that is not cured within twenty (20) days, or within such longer period as the
parties may agree, of the Contractor's written request for compliance. The
Contractor shall give DOHMH written notice specifying the reason for and the
effective date of the termination, which shall not be less time than will permit
an orderly transition of Enrollees, but no more than ninety (90) days.


 
SECTION  2
(AGREEMENT TERM, AMENDMENTS. EXTENSIONS,
AND GENERAL CONTRACT ADMINISTRATION PROVISIONS)
October 1,2005
2-5
 



ii) The Contractor shall have the right to terminate this Agreement, in its
entirety, for either the Contractor's MMC or FHPlus product if applicable, or
for either or both products in specified counties of the Contractor's service
area as specified in Appendix M, in the event that its obligations are
materially changed by modifications to this Agreement and its Appendices by SDOH
or DOHMH. In such event, Contractor shall give DOHMH and SDOH written notice
within thirty (30) days of notification of changes to the Agreement or
Appendices specifying the reason and the effective date of termination, which
shall not be less time than will permit an orderly transition of Enrollees, but
no more than ninety (90) days.




iii) The Contractor shall have the right to terminate this Agreement in' its
entirety, for either the Contractor's MMC or FHPlus product if applicable, or
for either or both products in specified counties of the Contractor's service
area as identified in Appendix M, if the Contractor is unable to provide
services pursuant to this Agreement because of a natural disaster and/or an act
of God to such a degree that Enrollees cannot obtain reasonable access to
services within the Contractor's organization, and, after diligent efforts, the
Contractor cannot make other provisions for the delivery of such services. The
Contractor shall give SDOH and DOHMH written notice of any such termination that
specifies:


A) the reason for the termination, with appropriate documentation of the
circumstances arising from a natural disaster and/or an act of God that preclude
reasonable access to services;
B) the Contractor's attempts to make other provision for the delivery of
services; and
C) the effective date of the termination, which shall not be less time than will
permit an orderly transition of Enrollees, but no more than ninety (90)days.


 
d) Termination Due To Loss of Funding
In the event that State and/or Federal funding used to pay for services under
this Agreement is reduced so that payments cannot be made in full, this
Agreement shall automatically terminate, unless both parties agree to a
modification of the obligations under this Agreement. The effective date of such
termination shall be ninety (90) days after the Contractor receives written
notice of the reduction in payment, unless available funds are insufficient to
continue payments in full during the ninety (90) day period, in which case DOHMH
shall give the Contractor written notice of the earlier date upon which the
Agreement shall terminate. A reduction in State and/or Federal funding cannot
reduce monies due and owing to the Contractor on or before the effective date of
the termination of the Agreement.


 
SECTION  2
(AGREEMENT TERM, AMENDMENTS. EXTENSIONS.
AND GENERAL CONTRACT ADMINISTRATION PROVISIONS)
October 1, 2005
2-6




2.8 Close-Out Procedures :
 
a) Upon termination or expiration of this Agreement in its entirety, for either
the Contractor's MMC or FHPlus product is applicable, or for either or both
products in specified counties of the Contractor's service area as identified in
Appendix M, and in the event that it is not scheduled for renewal, the
Contractor shall comply with close-out procedures that the Contractor •develops
in conjunction with DOHMH and that the DOHMH, and the SDOH have approved. The
close-out procedures shall include the following:
 


i) The Contractor shall promptly account for and repay funds advanced by SDOH
for coverage of Enrollees for periods subsequent to the effective date of
termination;
 
ii) The Contractor shall give DOHMH, SDOH, and other authorized federal, state
or local agencies access to all books, records, and other documents and upon
request, portions of such books, records, or documents that may be required by
such agencies pursuant to the terms of this Agreement;
 
iii) If this Agreement is terminated in its entirety, the Contractor shall
submit to DOHMH, SDOH, and authorized federal, state or local agencies, within
ninety (90) days of termination, a final financial statement, made by a
certified public accountant, unless the Contractor requests of DOHMH and
receives written approval from SDOH, DOHMH and all other governmental agencies
from which approval is required, for an extension of time for this submission;


iv) The Contractor shall establish an appropriate plan acceptable to and prior
approved by the DOHMH and SDOH for the orderly transition of Enrollees. This
plan shall include the provision of pertinent information to. identified
Enrollees who are: pregnant; currently receiving treatment for a chronic or life
threatening condition; prior approved for services or surgery; or whose care is
being monitored by a case manager to assist them in making decisions which will
promote continuity of care; and
 
        v) SDOH shall promptly pay all claims and amounts owed to the
Contractor.
 


b) Any termination of this Agreement by either the Contractor or DOHMH shall be
done by amendment to this Agreement, unless the Agreement is terminated by the
DOHMH due to conditions in Section 2.7 (a)(i) or Appendix A of this Agreement.
 
 
SECTION  2
(AGREEMENT TERM, AMENDMENTS. EXTENSIONS.
AND GENERAL CONTRACT ADMINISTRATION PROVISIONS)
October 1.2005
2 - 7



2.9 Rights and Remedies
The rights and remedies of DOHMH and the Contractor provided expressly in this
Section shall not be exclusive and are in addition to all other rights and
remedies provided by law or under this Agreement.
 
2.10 Notices
All notices to be given under this Agreement shall be in writing and shall be
deemed to have been given when mailed to, or, if personally delivered, when
received by the Contractor, DOHMH, and the SDOH at the following addresses:
 
For DOHMH:
New York City Department of Health and Mental Hygiene
125 Worth Street, CN # 29C
New York, NY 10013
ATTN: Assistant Commissioner
Division of Health Care Access and Improvement
 
For SDOH:
New York State Department of Health Empire State Plaza Coming Tower, Room 2074
Albany, NY 1223 7-0065
 
For the Contractor:
WellCare of New York, Inc. 11 West 19th Street, Second floor New York, NY 10011
ATTN: Vice President
 
 
SECTION  2
(AGREEMENT TERM, AMENDMENTS. EXTENSIONS,
AND GENERAL CONTRACT ADMINISTRATION PROVISIONS)
October 1, 2005
2-8



2.11 Severability
 
If this Agreement contains any unlawful provision that is not an essential part
of this Agreement and that was not a controlling or material inducement to enter
into this Agreement, the provision shall have no effect and, upon notice by
either party, shall be deemed stricken from this Agreement without affecting the
binding force of the remainder of this Agreement.
 




SECTION  2
(AGREEMENT TERM. AMENDMENTS, EXTENSIONS.
AND GENERAL CONTRACT ADMINISTRATION PROVISIONS)
October 1, 2005
2-9
 
 
 

--------------------------------------------------------------------------------

 


3. COMPENSATION
 
3.1 Capitation Payments


a) Compensation to the Contractor shall consist of a monthly capitation payment
for each Enrollee and the Supplemental Capitation Payments as described in
Section 3.1 (d), where applicable.


b) The monthly Capitation Rates are attached hereto as Appendix L, which is
hereby made a part of this Agreement as if set forth fully herein.


c) The monthly capitation payments, and the Supplemental Newborn Capitation
Payment andthe Supplemental Maternity Capitation Payment, when applicable, to
the Contractor shall constitute full and complete payments to the Contractor for
all services that the Contractor provides, except for payments due the
Contractor as set forth in Sections 3.11, 3.12, and 3.13 of this Agreement for
MMC Enrollees.


d) Capitation Rates shall be effective for the entire contract period, except as
described in Section 3.2.
 
3.2 Modification of Rates During Contract Period


a) Any technical modification to Capitation Rates during the term of this
Agreement, as agreed to by the Contractor, including but not limited to, changes
in reinsurance or the Benefit Package, shall be deemed incorporated into this
Agreement without further action by the parties, upon approval by SDOH and upon
written notice by SDOH to the DOHMH.


b) Any other modification to Capitation Rates, as agreed to by SDOH and the
Contractor, during the term of the Agreement shall be deemed incorporated into
this Agreement, without further action by the parties upon approval of such
modifications by the SDOH and the State Division of Budget, and upon written
notice by SDOH and DOHMH.


c) In the event that the SDOH and the Contractor fail to reach agreement on the
modifications to the monthly Capitation Rates, the SDOH will provide formal
written notice to the Contractor and the DOHMH of the amount and effective date
of the modified Capitation Rates approved by the State Division of the Budget.
The Contractor shall have the option of terminating this Agreement if such
approved modified Capitation Rates are not acceptable. In such cases, the
Contractor shall give written notice to the SDOH and the DOHMH within thirty
(30) days of the date of the formal written notice of the modified Capitation
Rates from SDOH specifying the reasons for and effective date of termination.
The effective date of termination shall be ninety (90) days from the date of the
Contractor's written notice, unless the SDOH determines that an orderly
disenrollment can be accomplished in fewer days.
 
SECTION 3
(COMPENSATION)
October 1,2005
3-1



During the period commencing with the effective date of the SDOH modified
Capitation Rates, through the effective date of termination of the Agreement,
the Contractor shall have the option of continuing to receive capitation
payments at the expired Capitation Rates or at the modified Capitation Rates
approved by the SDOH and the Division of the Budget for the rate period.


If the Contractor fails to exercise its right to terminate in accordance with
(c) above, then the modified Capitation Rates approved by SDOH and the State
Division of Budget shall be deemed incorporated into this Agreement without
further action by the parties as of the effective date of the modified
Capitation Rates, as established by SDOH and approved by the State Division of
Budget.
 
3.3 Rate Setting Methodology


a) Capitation rates shall be determined prospectively and shall not be
retroactively adjusted to reflect actual Medicaid fee-for-service data or
Contractor experience for the time period covered by the rates. Capitated rates
in effect as of April 1, 2006 and thereafter, shall be certified to be -
actuarially sound in accordance with 42 CFR § 438.6(c).


b) Notwithstanding the provisions set forth in Section 3.3(a) above, the DOHMH
reserves the right to terminate this Agreement, in its entirety for either the
Contractor's MMC or FHPlus product if applicable, or for either or both products
in specified counties of the Contractor's service area as set forth in Appendix
M, pursuant to Section 2.7 of this Agreement, upon determination by SDOH that
the aggregate monthly Capitation Rates are not cost effective.
 
3.4 Payment of Capitation
 
a) The monthly capitation payments for each Enrollee are due to the Contractor
from the Effective Date of Enrollment until the Effective Date of Disenrollment
of the Enrollee or termination of this Agreement, whichever occurs first.The
Contractor shall receive a full month's capitation payment for the month in
which Disenrollment occurs. The Roster generated by SDOH with any modification
communicated electronically or in writing by the LDSS or the Enrollment Broker
prior to the end of the month in which the Roster is generated, shall be the
Enrollment list for purposes of eMedNY premium billing and payment, as discussed
in Section 6.9 and Appendix H of this Agreement.


b) Upon receipt by the Fiscal Agent of a properly completed claim for monthly
capitation payments submitted by the Contractor pursuant to this Agreement, the
Fiscal Agent will promptly process such claim for payment and use its best
efforts to complete such processing within thirty (30) business days from date
of receipt of the claim by the Fiscal Agent. Processing of Contractor claims
shall be in compliance with the requirements of 42 CFR § 447.45.
 
SECTION 3
(COMPENSATION)
October 1,2005 
3-2



The Fiscal Agent will also use its best efforts to resolve any billing problem
relating to the Contractor's claims as soon as possible. In accordance with
Section 41 of the New York State Finance Law (State Finance Law), the State and
New York City shall have no liability under this Agreement to the Contractor or
anyone else beyond funds appropriated and available for this Agreement.
 
3.5 Denial of Capitation Payments
 
If the US Centers for Medicare and Medicaid Services (CMS) denies payment for
new Enrollees, as authorized by SSA § 1903(m)(5) and 42 CFR § 438.730 (e), or
such other applicable federal statutes or regulations, based upon a
determination that Contractor failed substantially to provide medically
necessary items and services, imposed premium amounts or charges in excess of
permitted payments, engaged in discriminatory practices as described in SSA §
1932(e)(l)(A)(iii), misrepresented or falsified information submitted to CMS,
SDOH, LDSS, the Enrollment Broker, or an Enrollee, Prospective Enrollee, or
health care provider, or failed to comply with federal requirements (i.e., 42
CFR § 422.208 and 42 CFR § 438.6 (h) relating to the Physician Incentive Plans),
SDOH and LDSS will deny capitation payments to the Contractor for the same
Enrollees for the period of time for which CMS denies such payment.
 
3.6 SDOH Right to Recover Premiums
 
The parties acknowledge and accept that the SDOH has a right to recover premiums
paid to the Contractor for MMC Enrollees listed on the monthly Roster who are
later determined for the entire applicable payment month, to have been in an
institution; to have been incarcerated; to have moved out of the Contractor's
service area subject to any time remaining in the MMC Enrollee's Guaranteed
Eligibility period; or to have died. SDOH has a right to recover premiums for
FHPlus Enrollees listed on the Roster who are determined to have been
incarcerated; to have moved out of the Contractor's service area or their county
of fiscal responsibility; or to have died. In any event, the State may only
recover premiums paid for MMC and/or FHPlus Enrollees listed on a Roster if it
is determined by the SDOH that the Contractor was not at risk for provision of
Benefit Package services for any portion of the payment period.
 
3.7 Third Party Health Insurance Determination


The Contractor will make diligent efforts to determine whether Enrollees have
third party health insurance (TPHI). The LDSS is also responsible for making
diligent efforts to determine if Enrollees have TPHI and to maintain third party
information on the WMS/eMedNY Third Party Resource System. The Contractor shall
make good faith efforts to coordinate benefits with and collect TPHI recoveries
from other insurers, and -must inform the LDSS of any known changes
 
SECTION 3
(COMPENSATION)
October 1, 2005
3-3



in status of TPHI insurance eligibility within thirty (30) days of learning of a
change in TPHI. The Contractor may use the Roster as one method to determine
TPHI information. The Contractor will be permitted to retain one hundred percent
(100%) of any reimbursement for Benefit Package services obtained from TPHI.
Capitation Rates are net of TPHI recoveries. In no instances may an Enrollee be
held responsible for disputes over these recoveries.
 
3.8 Payment For Newborns
 
a) The Contractor shall be responsible for all costs and services included in
the Benefit Package associated with an Enrollee's newborn, unless the child is
Excluded from Medicaid Managed Care pursuant to Appendix H of this Agreement, or
the Contractor does not offer a MMC product in the mother's local social
services district.


b) The Contractor shall receive a capitation payment from the first day of the
newborn's month of birth and, in instances where the Contractor pays the
hospital or birthing center for the newborn stay, a Supplemental Newborn
Capitation Payment.


c) Capitation Rate and' Supplemental Newborn Capitation Payment for a newborn
will begin the month following certification of the newborn's eligibility and
enrollment, retroactive to the first day of the month in which the child was
born.
 
d) The Contractor cannot bill for a Supplemental Newborn Capitation Payment
unless the newborn hospital or birthing center payment has been paid by the
Contractor. The Contractor must maintain on file evidence of payment to the
hospital or birthing center of the claim for the newborn stay. Failure to have
supporting records may, upon an audit, result in recoupment of the Supplemental
Newborn Capitation Payment by SDOH.
 
3.9 Supplemental Maternity Capitation Payment
 
a) The Contractor shall be responsible for all costs and services included in
the Benefit Package associated with the maternity care of an Enrollee.


b) In instances where the Enrollee is enrolled in the Contractor's MMC or FHPlus
product on the date of the delivery of a child, the Contractor shall be entitled
to receive a Supplemental Maternity Capitation Payment. The Supplemental
Maternity Capitation Payment reimburses the Contractor for the inpatient and
outpatient costs of services normally provided as part of maternity care,
including antepartum care. delivery and post-partum care. The Supplemental
Maternity Capitation Payment is in addition to the monthly Capitation Rate paid
by the SDOH to the Contractor for the Enrollee.
 


SECTION 3
(COMPENSATION)
October 1,2005
3-4
 



c) In instances where the Enrollee was enrolled in the Contractor's MMC or
FHPlus product for only part of the pregnancy, but was enrolled on the date of
the delivery of the child, the Contractor shall be entitled to receive the
entire Supplemental Maternity Capitation Payment. The Supplemental Capitation
payment shall not be pro-rated to reflect that the Enrollee was not enrolled in
the Contractor's MMC or FHPlus product for the entire duration of the pregnancy.


d) In instances where the Enrollee was enrolled in the Contractor's MMC or
FHPlus product for part of the pregnancy, but was not enrolled on the date of
the delivery of the child, the Contractor shall not be entitled to receive the
Supplemental Maternity Capitation Payment, or any portion thereof.


e) Costs of inpatient and outpatient care associated with maternity cases that
end in termination or miscarriage shall be reimbursed to the Contractor through
the monthly Capitation Rate for the Enrollee and the Contractor shall not
receive the Supplemental Maternity Capitation Payment.


f) The Contractor may not bill a Supplemental Maternity Capitation Payment until
the hospital inpatient or birthing center delivery is paid by the Contractor,
and the Contractor must maintain on file evidence of payment of the delivery,
plus any other inpatient and outpatient services for the maternity care of the
Enrollee to be eligible to receive a Supplemental Maternity Capitation Payment.
Failure to have supporting records may, upon audit, result in recoupment of the
Supplemental Maternity Capitation Payment by the SDOH.
 
3.10 Contractor Financial Liability
 
Contractor shall not be financially liable for any services rendered to an
Enrollee prior to his or her Effective Date of Enrollment.
 
3.11 Inpatient Hospital Stop-Loss Insurance for MMC Enrollees


a) The Contractor must obtain stop-loss coverage for inpatient hospital services
for MMC Enrollees. A Contractor may elect to purchase stop-loss coverage from
New York State. In such cases, the Capitation Rates paid to the Contractor shall
be adjusted to reflect the cost of such stop-loss coverage. The cost of such
coverage shall be determined by SDOH.


b) Under NYS stop-loss coverage, if the hospital inpatient expenses incurred by
the Contractor for an individual MMC Enrollee during any calendar year reaches
$50,000, the Contractor shall be compensated for eighty percent (80%) of the
cost of hospital inpatient services in excess of this amount up to a maximum of
$250,000. Above that amount, the Contractor will be compensated for one hundred
percent (100%) of cost. All compensation shall be based on the lower of the
Contractor's negotiated hospital rate or Medicaid rates of payment
 
 
SECTION 3
(COMPENSATION)
October 1, 2005
3-5



⁯ The Contractor has elected to have NYS provide stop-loss reinsurance for MMC
Enrollees.
 
OR
 
X The Contractor has not elected to have NYS provide stop-loss reinsurance for
MMC Enrollees.
 


 
3.12 Mental Health and Chemical Dependence Stop-Loss for MMC Enrollees
a) The Contractor will be compensated for medically necessary and clinically
appropriate Medicaid reimbursable mental health treatment outpatient visits by
MMC Enrollees in excess of twenty (20) visits during any calendar year at rates
set forth in contracted fee schedules. Any Court-Ordered Services for mental
health treatment outpatient visits by MMC Enrollees which specify the use of
Non-Participating Providers shall be compensated at the Medicaid rate of
payment.
 
b) The Contractor will be compensated for medically necessary and clinically
appropriate inpatient mental health services and/or Chemical Dependence
Inpatient Rehabilitation and Treatment Services to MMC Enrollees, as defined in
Appendix K of this Agreement, in excess of a combined total of thirty (30) days
during a calendar year at the lower of the Contractor's negotiated inpatient
rate or Medicaid rate of payment.


c) Detoxification Services for MMC Enrollees in Article 28 inpatient hospital
facilities are subject to the stop-loss provisions specified in Section 3.11 of
this Agreement.
 
3.13 Residential Health Care Facility Stop-Loss for MMC Enrollees
 
The Contractor will be compensated for medically necessary and clinically
appropriate Medicaid reimbursable inpatient Residential Health Care Facility
services, as defined in Appendix K of this Agreement, provided to MMC Enrollees
in excess of sixty (60) days during a calendar year at the lower of the
Contractor's negotiated rates or Medicaid rate of payment.


 
SECTION 3
(COMPENSATION)
October 1, 2005
3-6
 

3.14   Stop-Loss Documentation and Procedures for the MMC Program


The Contractor must follow procedures and documentation requirements in
accordance with the New York State Department of Health stop-loss policy and
procedure manual. The State has the right to recover from the Contractor any
stop-loss payments that are later found not to conform to these SDOH
requirements.
 
3.15 FHPlus Reinsurance
The Contractor shall purchase reinsurance coverage unless it can demonstrate to
SDOH's satisfaction the ability to self insure.


3.16 Tracking Visits Provided by Indian Health Clinics - Applies to MMC Program
Only
The SDOH shall monitor all visits provided by tribal or Indian health clinics or
urban Indian health facilities or centers to enrolled Native Americans, so that
the SDOH can reconcile payment made for those services, should it be deemed
necessary to do so.


 
SECTION 3
(COMPENSATION)
October 1,2005
3-7


 
 

--------------------------------------------------------------------------------

 
 

4. SERVICE AREA
 
The Contractor's service area for Medicaid Managed Care and/or FHPlus shall
consist of the county(ies) described in Appendix M of this Agreement, which is
hereby made a part of this Agreement as if set forth fully herein. Such service
area is the specific geographic area within which Eligible Persons must reside
to enroll in either the Contractor's Medicaid Managed Care and/or FHPlus
product.


 
SECTION 4
(SERVICE AREA)
October 1,2005
4-1
 



 
5. RESERVED
 
 
SECTION 5
October 1,2005
5-1
 
 


 
 

--------------------------------------------------------------------------------

 

6. ENROLLMENT
 
6.1 Populations Eligible for Enrollment
 
a) Medicaid Managed Care Populations
All Eligible Persons who meet the criteria in Section 364-j of the SSL and/or
New York State's Operational Protocol for the Partnership Plan and who reside in
the Contractor's service area, as specified in Appendix M of this Agreement,
shall be eligible for Enrollment in the Contractor's Medicaid Managed Care
product.
 
b) Family Health Plus Populations
All Eligible Persons who meet the criteria listed in Section 369-ee of the SSL
and/or New York State's Operational Protocol for the Partnership Plan and who
reside in the Contractor's service area, as specified in Appendix M of this
Agreement, shall be eligible for Enrollment in the Contractor's Family Health
Plus product.
 
6.2 Enrollment Requirements
 
The Contractor agrees to conduct Enrollment of Eligible Persons in accordance
with the policies and procedures set forth in Appendix H of this Agreement,
which is hereby made a part of this Agreement as if set forth fully herein.
 
6.3 Equality of Access to Enrollment
 
The Contractor shall accept Enrollments of Eligible Persons in the order in
which the Enrollment applications are received without restriction and without
regard to the Eligible Person's age, sex, race, creed, physical or mental
handicap/developmental disability, national origin, sexual orientation, type of
illness or condition, need for health services or to the Capitation Rate that
the Contractor will receive for such Eligible Person.
 
6.4 Enrollment Decisions
An Eligible Person's decision to enroll in the Contractor's MMC or FHPlus
product shall be voluntary except as otherwise provided in Section 6.5 of this
Agreement.
 
SECTION 6
(ENROLLMENT)
October 1,2005
6-1



6.5 Auto Assignment - For MMC Program Only


An MMC Eligible Person whose Enrollment is mandatory under the Medicaid Managed
Care Program and who fails to select and enroll in an MCO within sixty (60) days
of receipt of notice of mandatory Enrollment may be assigned by the SDOH or the
LDSS to the Contractor's MMC product pursuant to SSL §364-j and in accordance
with Appendix H of this Agreement.
 
6.6 Prohibition Against Conditions on Enrollment
Unless otherwise required by law or this Agreement, neither the Contractor nor
LDSS shall condition any Eligible Person's Enrollment into the Contractor's MMC
or FHPlus product upon the performance of any act. Neither the Contractor nor
the LDSS shall suggest in any way that failure to enroll in the Contractor's MMC
or FHPlus product may result in a loss of benefits, except in the case of the
FHPlus Program when the Contractor is the sole MCO offering a FHPlus product in
the Enrollee's county of fiscal responsibility.
 
6.7 Newborn Enrollment
 
a) All newborn children not Excluded from Enrollment in the MMC Program pursuant
to Appendix H of this Agreement, shall be enrolled in the M[CO in which the
newborn's mother is an Enrollee, effective from the first day of the child's
month of birth, unless the MCO in which the mother is enrolled does not offer a
MMC product in the mother's county of fiscal responsibility.
 
b) In addition to the responsibilities set forth in Appendix H of this
Agreement, the Contractor is responsible for coordinating with the LDSS the
efforts to ensure that all newborns are enrolled in the Contractor's MMC
product, if applicable.
 
c) The SDOH and LDSS shall be responsible for ensuring that timely Medicaid
eligibility determination and Enrollment of the newborns is effected consistent
with state laws, regulations, and policy and with the newborn Enrollment
requirements set forth in Appendix H of this Agreement.
 
6.8 Effective Date of Enrollment
a) For MMC Enrollees, the Contractor and the LDSS are responsible for notifying
the MMC Enrollee of the expected Effective Date of Enrollment.
 
b) For FHPlus Enrollees, the Contractor must notify the FHPlus Enrollee of the
Effective Date of Enrollment.
 
 
SECTION  6
(ENROLLMENT)
 October 1,2005
6-2



c) Notification may be accomplished through a "Welcome Letter." To the extent
practicable, such notification must precede the Effective Date of Enrollment.


d) In the event that the actual Effective Date of Enrollment changes, the
Contractor, and for MMC Enrollees, the LDSS, must notify the Enrollee of the
change.


e) As of the Effective Date of Enrollment, and until the Effective Date of
Disenrollment, the Contractor shall be responsible for the provision and cost of
all care and services covered by the Benefit Package and provided to Enrollees
whose names appear on the Prepaid Capitation Plan Roster, except as hereinafter
provided.


i) Contractor shall not be liable for the cost of any services rendered to an
Enrollee prior to his or her Effective Date of Enrollment.


ii) Contractor shall not be liable for any part of the cost of a hospital stay
for a MMC Enrollee who is admitted to the hospital prior to the Effective Date
of Enrollment in the Contractor's MMC product and who remains hospitalized on
the Effective Date of Enrollment; except when the MMC Enrollee, on or after the
Effective Date of Enrollment, 1) is transferred from one hospital to another; or
2) is discharged from one unit in the hospital to another unit in the same
facility and under Medicaid fee-for-service payment rules, the method of payment
changes from: a) Diagnostic Related Group (DRG) case-based rate of payment per
discharge to a per diem rate of payment exempt from DRG case-based payment
rates, or b) from a per diem payment rate exempt from DRG case-based payment
rates either to another per diem rate, or a DRG case-based payment rate. In such
instances, the Contractor shall be liable for the cost of the consecutive stay.


iii) Contractor shall not be liable for any part of the cost of a hospital stay
for an FHPlus Enrollee who is admitted to the hospital prior to the Effective
Date of Enrollment in the Contractor's FHPlus product and who has not been
discharged as of the Effective Date of Enrollment, up to the date the FHPlus
Enrollee is discharged.


iv) Except for newborns, an Enrollee's Effective Date of Enrollment shall be the
first day of the month on which the Enrollee's name appears on the Roster for
that month.
 
 
SECTION 6
(ENROLLMENT)
October 1, 2005
6-3


6.9 Roster:

 
a) The first and second monthly Rosters generated by SDOH in combination shall
serve as the official Contractor Enrollment list for purposes of eMedNY premium
billing and payment, subject to ongoing eligibility of the Enrollees as of the
first (1st) day of the Enrollment month. Modifications to the Roster may be made
electronically or in writing by the LDSS or the Enrollment Broker. If the LDSS
or Enrollment Broker notifies the Contractor in writing or electronically of
changes in the Roster and provides supporting information as necessary prior to
the effective date of the Roster, the Contractor will accept that notification
in the same manner as the Roster.


b) The LDSS is responsible for making data on eligibility determinations
available to the Contractor and SDOH to resolve discrepancies that may arise
between the Roster and the Contractor's Enrollment files in accordance with the
provisions in Appendix H of this Agreement.


c) All Contractors must have the ability to receive Rosters electronically.
 
 
6.10 Automatic Re-Enrollment:
 
a) An Enrollee who loses Medicaid or FHPlus eligibility and who regains
eligibility for either Medicaid or FHPlus within a three (3) month period, will
be automatically prospectively re-enrolled in the Contractor's MMC or FHPlus
product unless:


i) the Contractor does not offer such product in the Enrollee's county of fiscal
responsibility; or


ii) the Enrollee indicates in writing that he/she wishes to enroll in another
MCO or, if permitted, receive coverage under Medicaid fee-for-service.
 
 
SECTION  6
(ENROLLMENT)
October 1, 2005
6-4



--------------------------------------------------------------------------------



7. LOCK-IN PROVISIONS


7.1 Lock-In Provisions in MMC Mandatory Local Social Services Districts and for
Family Health Plus
All MMC Enrollees residing in local social service districts where Enrollment in
the MMC Program is mandatory and all FHPlus Enrollees are subject to a twelve
(12) month Lock-In Period following the Effective Date of Enrollment, with an
initial ninety (90) day grace period in which to disenroll without cause and
enroll in another MCO's MMC or FHPlus product, if available.
 
7.2 Disenrollment During a Lock-In Period
An Enrollee subject to Lock-In may disenroll from the Contractor's MMC or FHPlus
product during the Lock-In Period for Good Cause as defined in Appendix H of
this Agreement.
 
7.3 Notification Regarding Lock-In and End of Lock-In Period
The LDSS, either directly or through the Enrollment Broker, is responsible for
notifying Enrollees of their right to change MCOs in the Enrollment confirmation
notice sent to individuals after they have selected an MCO or been auto-assigned
(the latter being applicable to areas where the mandatory MMC Program is in
effect). The SDOH or its designee will be responsible for providing a notice of
end of Lock-In and the right to change MCOs at least sixty (60) days prior to
the first Enrollment anniversary date as outlined in Appendix H of this
Agreement.
 
7.4 Lock-In and Change in Eligibility Status
Enrollees who lose Medicaid or FHPlus eligibility and regain eligibility for
either Medicaid or FHPlus within a three (3) month period, will not be subject
to a new Lock-in Period unless they opt to change MCOs pursuant to Section 6.10
of this Agreement.


 
SECTION 7
(LOCK-IN PROVISIONS)
October 1.2005
 7-1



--------------------------------------------------------------------------------



8. DISENROLLMENT
 
8.1 Disenrollment Requirements
a) The Contractor agrees to conduct Disenrollment of an Enrollee in accordance
with the policies and procedures for Disenrollment set forth in Appendix H of
this Agreement.
b) LDSSs are responsible for making the final determination concerning
Disenrollment requests.
 
8.2 Disenrollment Prohibitions
Enrollees shall not be disenrolled from the Contractor's MMC or FHPlus product
based on any of the factors listed in Section 34 (Non-Discrimination) of this
Agreement. :
 
8.3 Disenrollment Requests
 
a) -Routine Disenrollment Requests
The LDSS is responsible for processing Routine Disenrollment requests to take
effect as specified in Appendix H of this Agreement. In no event shall the
Effective Date of Disenrollment be later than the first (1st) day of the second
(2nd) month after the month in which an Enrollee requests a Disenrollment.
 
b) Non-Routine Disenrollment Requests
 


i) Enrollees with an urgent medical need to disenroll from the Contractor's MMC
or FHPlus product may request an expedited Disenrollment by the LDSS. An MMC
Enrollee who requests a return to Medicaid fee-for-service based on his/her HIV,
End State Renal disease (ESRJD) or SPMI/SED status is categorically eligible for
an expedited Disenrollment on the basis of urgent medical need.


ii) Enrollees with a complaint of Nonconsensual Enrollment may request an
expedited Disenrollment by the LDSS.


iii) In districts where homeless individuals are Exempt, as described in
Appendices H and M of this Agreement, homeless MMC Enrollees residing in the
shelter system may request an expedited Disenrollment by the LDSS.
 


SECTION 8
(DISENROLLMENT)
 October 1,2005
8-1
 



iv) Retroactive Disenrollments may be warranted in rare instances and may be
requested of the LDSS as described in Appendix H of this Agreement.


v) Substantiation of non-routine Disenrollment requests by the LDSS will result
in Disenrollment in accordance with the timeframes as set forth in Appendix H of
this Agreement.
 
8.4 Contractor Notification of Disenrollments
 
a) Notwithstanding anything herein to the contrary, the Roster, along with any
changes sent by the LDSS to the Contractor in writing or electronically, shall
serve as official notice to the Contractor of Disenrollment of an Enrollee. In
cases of expedited and retroactive Disenrollment, the Contractor shall be
notified of the Enrollee's Effective Date of Disenrollment by the LDSS.
b) In the event that the LDSS intends to retroactively disenroll an Enrollee. on
a date prior to the first day of the month of the Disenrollment request, the
LDSS is responsible for consulting with the Contractor prior to Disenrollment.
Such consultation shall not be required for the retroactive Disenrollment of
Supplemental Security Income (SSI) infants where it is clear that the'
Contractor was not a risk for the provision of Benefit Package services for any
portion of the retroactive period.
 
c) In all cases of retroactive Disenrollment, including Disenrollments effective
the first day of the current month, the LDSS is responsible for noticing the
Contractor at the time of Disenrollment of the Contractor's responsibility to
submit to the SDOH's Fiscal Agent voided premium claims for any months of
retroactive Disenrollment where the Contractor was not at risk for the provision
of Benefit Package services during the month.
 
8.5 Contractor's Liability


a) The Contractor is not responsible for providing the Benefit Package under
this Agreement on or after the Effective Date of Disenrollment except as
hereinafter provided:


i) The Contractor shall be liable for any part of the cost of a hospital stay
for a MMC Enrollee who is admitted to the hospital prior to the Effective Date
of Disenrollment from the Contractor's MMC product and who remains hospitalized
on the Effective Date of Disenrollment; except when the MMC Enrollee. on or
after the Effective Date of Disenrollment, 1) is transferred from one hospital
to another; or 2) is discharged from one unit in the hospital to another unit in
the same facility and under Medicaid fee-for-service payment rules, the method
of payment changes from: a) DRG case-based rate of payment per discharge to a
per diem rate of payment exempt from DRG case-based payment rates, or




SECTION 8
(DISENROLLMENT)
October 1, 2005
8-2
 



b) from a per diem payment rate exempt from DRG case-based payment rates to
either another per diem rate, or a DRG case-based payment rate. In such
instances, the Contractor shall not be liable for the cost of the consecutive
stay. For the purposes of this paragraph, "hospital stay" does not include a
stay in a hospital that is a) certified by Medicare as a long-term care hospital
and b) has an average length of stay for all patients greater than ninety-five
(95) days as reported in the Statewide Planning and Research Cooperative System
(SPARCS) Annual Report 2002; in such instances, Contractor liability will cease
on the Effective Date of Disenrollment.


ii) The Contractor shall be liable for any part of the cost of a hospital stay
for a FHPlus Enrollee who is admitted to the hospital prior to the Effective
Date of Disenrollment from the Contractor's FHPlus product and who has not been
discharged as of the Effective Date of Disenrollment, upto the date the FHPlus
Enrollee is discharged.


b) The Contractor shall notify the LDSS that the Enrollee remains in the
hospital and provide the LDSS with information regarding his or her medical
status. -The Contractor is required to cooperate with the Enrollee and the new
MCO (if applicable) oh a timely basis to ensure a smooth transition and
continuity of care.
 
8.6 Enrollee Initiated Disenrollment
 
a) An Enrollee subject to Lock-In as described in Section 7 of this Agreement
may initiate Disenrollment from the Contractor's MMC or FHPlus product for Good
Cause as defined in Appendix H of this Agreement at any time during the Lock-In
period by filing an oral or written request with the LDSS.


b) Once the Lock-In Period has expired, the Enrollee may disenroll from the
Contractor's MMC or FHPlus product at any time, for any reason.
 
8.7 Contractor Initiated Disenrollment


a) The Contractor may initiate an involuntary Disenrollment if an Enrollee
engages in conduct or behavior that seriously impairs the Contractor's ability
to furnish services to either the Enrollee or other Enrollees, provided that the
Contractor has made and documented reasonable efforts to resolve the problems
presented by the Enrollee.
 
b) Consistent with 42 CFR § 438.56 (b), the Contractor may not request
Disenrollment because of an adverse change in the Enrollee's health status, or
because of the Enrollee's utilization of medical services, diminished mental
capacity, or uncooperative or disruptive behavior resulting from the Enrollee's
special needs (except where continued Enrollment in the Contractor's MMC
 
 
SECTION  8
(DISENROLLMENT)
October 1,2005
8-3



or FHPlus product seriously impairs the Contractor's ability to furnish services
to either the Enrollee or other Enrollees).
 
c) Contractor initiated Disenrollments must be carried out in accordance with
the requirements and timeframes described in Appendix H of this Agreement.
 
d) Once an Enrollee has been disenrolled at the Contractor's request, he/she
will not be re-enrolled with the Contractor's MMC or FHPlus product unless the
Contractor first agrees to such re-enrollment.
 
8.8 LDSS Initiated Disenrollment
 
a) The LDSS is responsible for promptly initiating Disenrollment when:
 
i) an Enrollee is no longer eligible for MMC or FHPlus; or


ii) the Guaranteed Eligibility period ends and an Enrollee is no longer eligible
for MMC or FHPlus benefits; or
 
iii) an Enrollee is no longer the financial responsibility of the LDSS; or


iv) an Enrollee becomes ineligible for Enrollment pursuant to Section 6.1 of
this Agreement; or


v) an Enrollee has moved outside the service area covered by this Agreement,
unless Contractor can demonstrate that:


A) the Enrollee has made an informed choice to continue Enrollment -with the
Contractor and that Enrollee will have sufficient access to the Contractor's
provider network; and
 
B) fiscal responsibility for Medicaid or FHPlus coverage remains in the county
of origin.




SECTION 8
 (DISENROLLMENT)
October 1.2005
8-4
 



--------------------------------------------------------------------------------



9. GUARANTEED ELIGIBILITY
 
9.1 General Requirements ;
SDOH, the LDSS and the Contractor will follow the policies in this section
subject to state and federal law and regulation.
 
9.2 Right to Guaranteed Eligibility


a) New Enrollees, other than those identified in Section 9.2(b) below, who would
otherwise lose Medicaid or FHPlus eligibility during the first six (6) months of
Enrollment will retain the right to remain enrolled in the Contractor's MMC or
FHPlus product, as applicable, under this Agreement for a period of six (6)
months from their Effective Date of Enrollment.
 
b) Guaranteed Eligibility is not available to the following Enrollees:


i) Enrollees who lose eligibility due to death, moving out of State, or
incarceration;
 
ii) Female MMC Enrollees with a net available income in excess of medically
necessary income but at or below two hundred percent (200%) of the federal
poverty level who are only eligible for Medicaid while they are pregnant and
then through the end of the month in which the sixtieth (60 ) day following the
end of the pregnancy occurs.


c) If, during the first six (6) months of Enrollment in the Contractor's MMC
product, an MMC Enrollee becomes eligible for Medicaid only as a spend-down, the
MMC Enrollee will be eligible to remain enrolled in the Contractor's MMC product
for the remainder of the six (6) month Guaranteed Eligibility period. During the
six (6) month Guaranteed Eligibility period, an MMC Enrollee eligible for
spend-down and in need of wrap-around services has the option of spending down
to gain full Medicaid eligibility for the wrap-around services. In this
situation, the LDSS is responsible for monitoring the MMC Enrollee's need for
wrap-around services and manually setting coverage codes as appropriate.


d) FHPlus Enrollees who become eligible for Medicaid benefits without an income
or resource spend-down will not be entitled to a Guaranteed Eligibility period.


e) Enrollees who lose and regain Medicaid or FHPlus eligibility within a three
(3) month period will not be entitled to a new period of six (6) months
Guaranteed Eligibility.
 


SECTION 9
(GUARANTEED ELIGIBILITY)
October 1, 2005
9-1



9.3 Covered Services During Guaranteed Eligibility
 
The services covered during the Guaranteed Eligibility period shall be those
contained in the Benefit Package, as specified in Appendix K of this Agreement.
MMC enrollees shall also be eligible to receive Free Access to family planning
and reproductive health services as set forth in Section 10.10 of this Agreement
and pharmacy services on a Medicaid fee-for-service basis during the Guaranteed
Eligibility period.
 
9.4 Disenrollment During Guaranteed Eligibility


a) An Enrollee-initiated Disenrollment from the Contractor's MMC or FHPlus
product terminates the Guaranteed Eligibility period.
 
b) During the Guarantee Eligibility period, an Enrollee may not change MCOs.
 
 
SECTION 9
(GUARANTEED ELIGIBILITY)
October 1, 2005
9-2
 

--------------------------------------------------------------------------------




10. BENEFIT PACKAGE REQUIREMENTS
 
10.1 Contractor Responsibilities
 
Contractor must provide or arrange for the provision of all services set forth
in the Benefit Package for MMC Enrollees and FHPlus Enrollees subject to any
exclusions or limitations imposed by federal or state Law during the period of
this Agreement. SDOH and LDSS shall assure that Medicaid services covered under
the Medicaid fee-for-service program but not covered in the Benefit Package are
available to and accessible by MMC Enrollees.
 
10.2 Compliance with State Medicaid Plan and Applicable Laws


a) All services provided under the Benefit Package to MMC Enrollees must comply
with all the standards of the State Medicaid Plan established pursuant to
Section 363-a of the SSL and shall satisfy all other applicable requirements of
the SSL and PHL.


b) Benefit Package Services provided by the Contractor through its FHPlus
product shall comply with all applicable requirements of the PHL and SSL.
 
10.3 Definitions
The Contractor agrees to the definitions of "Benefit Package" and "Non-Covered
Services" contained in Appendix K, which is incorporated by reference as if set
forth fully herein.
 
10.4 Child Teen Health Program/Adolescent Preventive Services


a) The Contractor and its Participating Providers are required to provide the
Child Teen Health Program (C/THP) services outlined in Appendix K of this
Agreement and comply with applicable Early and Periodic Screening, Diagnostic
and Treatment (EPSDT) requirements specified in 42 CFR Part 441, sub-part B,
18NYCRR Part 508 and the New York State Department of Health C/THP manual. The
Contractor and its Participating Providers are required to provide C/THP
services to Enrollees under twenty-one (21) years of age when:


i) The care or services are essential to prevent, diagnose, prevent the
worsening of, alleviate or ameliorate the effects of an illness, injury,
disability, disorder or condition.


ii) The care or services are essential to the overall physical, cognitive and
mental growth and developmental needs of the Enrollee.
 
 
SECTION 10
(BENEFIT PACKAGE REQUIRJEMENTS)
October 1,2005
10-1



iii) The care or service will assist the Enrollee to ! achieve or maintain
maximum functional capacity in performing daily activities, taking into account
both the functional capacity of the Enrollee and those functional capacities
that are appropriate for individuals of the same age as the Enrollee.


b) The Contractor shall base its determination on medical and other relevant
information provided by the Enrollee's PCP, other health care providers, school,
local social services, and/or local public health officials that have evaluated
the Enrollee.


c) The Contractor and its Participating Providers must comply with the C/THP
program standards and must do at least the following with respect to 'all
Enrollees under age 21:


i) Educate Enrollees who are pregnant women or who are parents of Enrollees
under age 21 about the program and its importance to a child's or adolescent's
health.
 
ii) Educate Participating Providers about the program and their responsibilities
under it.


iii) Conduct outreach, including by mail, telephone, and through home visits
(where appropriate), to ensure children are kept current with respect to their
periodicity schedules.


iv) Schedule appointments for children and adolescents pursuant: to the
periodicity schedule, assist with referrals, and conduct follow-up with children
and adolescents who miss or cancel appointments.


v) Ensure that all appropriate diagnostic and treatment services, including
specialist referrals, are furnished pursuant to findings from a C/THP screen.


vi) Achieve and maintain an acceptable compliance rate for screening schedules
during the contract period.


d) In addition to C/THP requirements, the Contractor and its Participating
Providers are required to comply with the American Medical Association's
Guidelines for Adolescent Preventive Services which require annual well
adolescent preventive visits which focus on health guidance, immunizations, and
screening for physical, emotional, and behavioral conditions.
 
 
SECTION 10
(BENEFIT PACKAGE REQUIREMENTS)
October 1.2005
10-2



10.5 Foster Care Children - Applies to MMC Program Only
 
The Contractor shall comply with the health requirements for foster children
specified in 18 NYCRR § 441.22 and Part 507 and any subsequent amendments
thereto. These requirements include thirty (30) day obligations for a
comprehensive physical and behavioral health assessment and assessment of the
risk that the child may be HIV+ and should be tested.
 
10.6 Child Protective Services
The Contractor shall comply with the requirements specified for child protective
examinations, provision of medical information to the child protective services
investigation and court ordered services as specified in 18 NYCRR Part 432, and
any subsequent amendments thereto. Medically necessary services must be covered,
whether provided by the Contractor's Participating Providers or not.
Non-Participating Providers will be reimbursed at the Medicaid fee schedule by
the Contractor.
 
10.7 Welfare Reform - Applies to MMC Program only


a) The LDSS is responsible for determining whether each public assistance or
combined public assistance/Medicaid applicant is incapacitated or can
participate in work activities. As part of this work determination process, the
LDSS may require medical documentation and/or an initial mental and/or physical
examination to determine whether an individual has a mental or physical
impairment that limits his/her ability to engage in work (12 NYCRR
§1300.2(d)(13)(i)). The LDSS may not require the Contractor to provide the
initial district mandated or requested medical examination necessary for an
Enrollee to meet welfare reform work participation requirements.
 
b) The Contractor shall require that the Participating Providers in its MMC
product, upon MMC Enrollee consent, provide medical documentation and health,
mental health and chemical dependence assessments as follows:


i) Within ten (10) days of a request of an MMC Enrollee or a former MMC Enrollee
currently receiving public assistance or who is applying for public assistance,
the MMC Enrollee's or a former MMC Enrollee's PCP or specialist provider, as
appropriate, shall provide medical documentation concerning the MMC Enrollee or
former MMC Enrollee's health or mental health status to the LDSS or to the LDSS'
designee. Medical documentation includes but is not limited to drug
prescriptions and reports from the MMC Enrollee's PCP or specialist provider.
The Contractor shall include the foregoing as a responsibility of the PCP and
specialist provider in its provider contracts or in their provider manuals.
 
SECTION 10
(BENEFIT PACKAGE REQUIREMENTS)
October 1,2005
10-3



ii) Within ten (10) days of a request of an MMC Enrollee, who has already
undergone, or is scheduled to undergo, an initial LDSS required mental and/or
physical examination, the MMC Enrollee's PCP shall provide a health, or mental
health and/or chemical dependence assessment, examination or other services as
appropriate to identify or quantify an MMC Enrollee's level of incapacitation.
Such assessment must contain a specific diagnosis resulting from any medically
appropriate tests and specify any work limitations. The LDSS, may, upon written
notice to the Contractor, specify the format and instructions for such an
assessment.


c) The Contractor shall designate a Welfare Reform liaison who shall work with
the LDSS or its designee to (1) ensure that MMC Enrollees receive timely access
to assessments and services specified in this Agreement and (2) ensure
completion of reports containing medical documentation required by the LDSS.


d) The Contractor will continue to be responsible for the provision and payment
of Chemical Dependence Services in the Benefit Package for MMC Enrollees
mandated by the LDSS under Welfare Reform if such services are already underway
and the LDSS is satisfied with the level of care and services.


e) The Contractor is not responsible for the provision and payment of Chemical
Dependence Inpatient Rehabilitation and Treatment Services for MMC Enrollees
mandated by the LDSS as a condition of eligibility for Public Assistance or
Medicaid under Welfare Reform (as indicated by Code 83) unless such services are
already under way as described in (d) above.


f) The Contractor is not responsible for the provision and payment of Medically
Supervised Inpatient and Outpatient Withdrawal Services for MMC Enrollees
mandated by the LDSS under Welfare Reform (as indicated by Code 83) unless such
services are already under way as described in (d) above.


g) The Contractor is responsible for the provision and payment of Medically
Managed Detoxification Services ordered by the LDSS under Welfare Reform.
 
h) The Contractor is responsible for the provision of services in Sections 10.9,
10.15 (a) and 10.23 of this Agreement for MMC Enrollees requiring LDSS mandated
Chemical Dependence Services.
 
10.8 Adult Protective Services
The Contractor shall cooperate with LDSS in the implementation of 18 NYCRR Part
457 and any subsequent amendments thereto with regard to medically necessary
health and mental health services, including referrals for mental health and/or
chemical dependency evaluations, and all Court Ordered Services for adults
 
 
SECTION 10
(BENEFIT PACKAGE REQUIREMENTS)
October 1,2005
10-4
 

Court-ordered services that are included in the Benefit Package must be covered,
whether provided by the Contractor's Participating Provider or not.
Non-Participating Providers will be reimbursed at the Medicaid fee schedule by
the Contractor.
 
10.9 Court-Ordered Services


a) The Contractor shall provide any Benefit Package services to Enrollees as
ordered by a court of competent jurisdiction, regardless of whether the court
order requires such services to be provided by a Participating Provider or by a
Non-Participating Provider. Non-Participating Providers shall be reimbursed by
the Contractor at the Medicaid fee schedule. The Contractor is responsible for
court-ordered services to the extent that such court-ordered services are
covered by the Benefit Package and reimbursable by Medicaid or Family Health
Plus, as applicable.


b) Court Ordered Services are those services ordered by the court performed by,
or under the supervision of a physician, dentist, or other provider qualified
under State law to furnish medical, dental, behavioral health (including mental
health and/or Chemical Dependence), or other Benefit Package covered services.
The Contractor is responsible for payment of those services as covered by the
Benefit Package, even when provided by Non-Participating Providers.
 
10.10 Family Planning and Reproductive Health Services


a) Nothing in this Agreement shall restrict the right of Enrollees to receive
Family Planning and Reproductive Health services, as defined in Appendix C of
this Agreement, which is hereby made a part of this Agreement as if set forth
fully herein.


i) MMC Enrollees may receive such services from any qualified Medicaid provider,
regardless of whether the provider is a Participating or a Non-Participating
Provider, without referral from the MMC Enrollee's PCP and without approval from
the Contractor.


ii) FHPlus Enrollees may receive such services from any Participating Provider
if the Contractor includes Family Planning and Reproductive Health services in
its Benefit Package, or directly from a provider affiliated with the Designated
Third Party Contractor if such services are not included in the Contractor's
Benefit Package, as specified in Appendix M of this Agreement, without referral
from the FHP Enrollee's PCP and without approval from the Contractor.
 
 
SECTION 10
(BENEFIT PACKAGE REQUIREMENTS)
October 1.2005
10-5
 
b) The Contractor shall permit Enrollees to exercise their right to obtain
Family Planning and Reproductive Health services.
 
i) If the Contractor includes Family Planning and Reproductive Health services
in its Benefit Package, the Contractor shall comply with the requirements in
Part C.2 of Appendix C of this Agreement, including assuring that Enrollees are
fully informed of their rights.
 
ii) If the Contractor does not include Family Planning and Reproductive Health
services in its Benefit Package, the Contractor shall comply with the
requirements of Part C.3 of Appendix C of this Agreement, including assuring
that Enrollees are folly informed of their rights.
 
10.11 Prenatal Care


The Contractor is responsible for arranging for the provision of comprehensive
Prenatal Care Services to all pregnant Enrollees including all services
enumerated in Subdivision 1, Section 2522 of the PHL in accordance with 10 NYCRR
§ 85.40 (Prenatal Care Assistance Program).
 
10.12 Direct Access


The Contractor shall offer female Enrollees direct access to primary and
preventive obstetrics and gynecology services, follow-up care as a result of a
primary and preventive visit, and any care related to pregnancy from
Participating Providers of her choice, without referral from the PCP as set
forth in PHL §4406-b(l).
 
10.13 Emergency Services
 
a) The Contractor shall maintain coverage utilizing a toll free telephone number
twenty-four (24) hours per day seven (7) days per week, answered by a live
voice, to advise Enrollees of procedures for accessing services for Emergency
Medical Conditions and for accessing Urgently Needed Services. Emergency mental
health calls must be triaged via telephone by a trained mental health
professional.


b) The Contractor agrees that it will not require prior authorization for
services in a medical or behavioral health emergency. The Contractor agrees to
inform its Enrollees that access to Emergency Services is not restricted and
that Emergency Services may be obtained from a Non-Participating Provider
without penalty. Nothing herein precludes the Contractor from entering into
contracts with providers or facilities that require providers or facilities to
provide notification to the Contractor after Enrollees present for Emergency
Services and are subsequently stabilized. The Contractor must pay for services
for Emergency Medical Conditions whether provided by a
 
 
SECTION 10
(BENEFIT PACKAGE REQUIREMENTS)
October 1,2005
10-6



Participating Provider or a Non-Participating Provider, and may not deny
payments for failure of the Emergency Services provider or Enrollee to give
notice.


c) Emergency Services rendered by Non-Participating Providers: The Contractor
shall advise its Enrollees how to obtain Emergency Services when it is not
feasible for Enrollees to receive Emergency Services from or through a
Participating Provider. The Contractor shall bear the cost of providing
Emergency Services through Non-Participating Providers.


d) The Contractor agrees to abide by requirements for the provision and payment
of Emergency Services and Post-stabilization Care Services which are specified
in Appendix G, which is hereby made a part of this Agreement as if set forth
fully herein.
 
10.14 Medicaid Utilization Thresholds (MUTS)


MMC Enrollees may be subject to MUTS for outpatient pharmacy services which are
billed to Medicaid fee-for-service and for dental services provided without
referral at Article 28'clinics operated by academic dental centers as described
in Section 10.27 of this Agreement. MMC Enrollees are not otherwise subject to
MUTS for services included in the Benefit Package.
 
10.15 Services for Which Enrollees Can Self-Refer
 
a) Mental Health and Chemical Dependence Services


i) The Contractor will allow Enrollees to make a self referral for one mental
health assessment from a Participating Provider and one chemical dependence
assessment from a Detoxification or Chemical Dependence Participating Provider
in any calendar year period without requiring preauthorization or referral from
the Enrollee's Primary Care Provider. For the MMC Program, in the case of
children, such self-referrals may originate at the request of a school guidance
counselor (with parental or guardian consent, or pursuant to procedures set
forth in Section 33.21 of the Mental Hygiene Law), LDSS Official, Judicial
Official, Probation Officer, parent or similar source.


ii) The Contractor shall make available to all Enrollees a complete listing of
their participating mental health and Chemical Dependence Services providers.
The listing should specify which provider groups or practitioners specialize in
children's mental health services.
 
 
SECTION 10
(BENEFIT PACKAGE REQUIREMENTS)
October 1, 2005
10-7



iii) The Contractor will also ensure that its Participating Providers have
available and use formal assessment instruments to identify Enrollees requiring
mental health and Chemical Dependence Services, and to determine the types of
services that should be furnished.
 
iv) The Contractor will implement policies and procedures to ensure that
Enrollees receive follow-up Benefit Package services from appropriate providers
based on the findings of their mental health and/or Chemical Dependence
assessment(s), consistent with Section 15.2(a)(x) and (xi) of this Agreement.


v) The Contractor will implement policies and procedures to ensure that
Enrollees are referred to appropriate Chemical Dependence providers based on the
findings of the Chemical Dependence assessment by the Contractor's Participating
Provider, consistent with Section 15.2(a)(x) and (xi) of this Agreement.
 
b) Vision Services
The Contractor will allow its Enrollees to self-refer to any Participating
Provider of vision services (optometrist or ophthalmologist) for refractive
vision services as described in Appendix K of this Agreement.
 
c) Diagnosis and Treatment of Tuberculosis
Enrollees may self-refer to public health agency facilities for the diagnosis
and/or treatment of TB as described in Section 10.18(a) of this Agreement.
 
d) Family Planning and Reproductive Health Services
 
Enrollees may self-refer to family planning and reproductive health services as
described in Section 10.10 and Appendix C of this Agreement.
 
e) Article 28 Clinics Operated by Academic Dental Centers
MMC Enrollees may self-refer to Article 28 clinics operated by academic dental
centers to obtain covered dental services as described in Section 10.27 of this
Agreement.
 
 
SECTION 10
(BENEFIT PACKAGE REQUIREMENTS)
October 1, 2005
10-8



10.16 Second Opinions for Medical or Surgical Care:
The Contractor will allow Enrollees to obtain second opinions for diagnosis of a
condition, treatment or surgical procedure by a qualified physician or
appropriate specialist, including one affiliated with a specialty care center.
In the event that the Contractor determines that it does not have a
Participating Provider in its network with appropriate training and experience
qualifying the Participating Provider to provide a second opinion, the
Contractor shall make a referral to an appropriate Non-Participating Provider.
The Contractor shall pay for the cost of the services associated with obtaining
a second opinion regarding medical or surgical care, including diagnostic and
evaluation services, provided by the Non-Participating Provider.
 
10.17 Coordination with Local Public Health Agencies:
The Contractor will coordinate its public health-related activities with the
Local Public Health Agency (LPHA) consistent with the SDOH MCO and Public Health
Guidelines. Coordination mechanisms and operational protocols for addressing
public health issues will be negotiated with the LPHA and be customized to
reflect local public health priorities. Negotiations must result in agreements
regarding required Contractor activities related to public health as set forth
in Appendix N of this Agreement as if set forth fully herein.
 
10.18 Public Health Services


a) Tuberculosis Screening, Diagnosis and Treatment; Directly Observed Therapy
(TB\DOT):


i) Tuberculosis Screening, Diagnosis and Treatment services are included in the
Benefit Package as set forth in Appendix K.3 (3) (e) of this Agreement.


A) It is the State's preference that Enrollees receive TB diagnosis and
treatment through the Contractor to the extent that Participating Providers
experienced in this type of care are available.


B) The SDOH will coordinate with the LPHA to evaluate the Contractor's protocols
against State and local guidelines and to review the tuberculosis treatment
protocols and networks of Participating Providers to verify their readiness to
treat Tuberculosis patients. State and local departments of health will also be
available to offer technical assistance to the Contractor in establishing TB
policies and procedures.


C) The Contractor is responsible for screening, diagnosis and treatment of TB,
except for TB/DOT services.
 
 
SECTION 10
(BENEFIT PACKAGE REQUIREMENTS)
October, 2005
10-9



D) The Contractor shall inform all Participating Providers of their
responsibility to report TB cases to the LPHA.


ii) Enrollees may self-refer to Local Public Health Agency facilities for the
diagnosis and/or treatment of TB.


A) The Contractor agrees to reimburse public health clinics when physician visit
and patient management or laboratory and radiology services are rendered to
Enrollees within the context of TB diagnosis and treatment.
 
B) The Contractor will make best effort to negotiate fees for these services
with the LPHA. If no agreement has been reached, the Contractor agrees to
reimburse the public health clinics for these services at rates determined by
SDOH.


C) The LPHA is responsible for: 1) giving notification to the Contractor before
delivering TB related services, if so required in the public health agreement
established pursuant to Section 10.17 of this Agreement, unless these services
are ordered by a court of competent jurisdiction; 2) making reasonable efforts
to verify with the Enrollee's PCP that he/she has not already provided TB care
and treatment; and 3) providing documentation of services rendered along with
the claim.
 
D) Prior authorization for hospital admission may not be required by the
Contractor for an admission pursuant to a court order or an order of detention
issued by the local commissioner or director of public health;


E) The Contractor shall provide the LPHA with access to health care
practitioners on a twenty-four (24) hour a day, seven (7) day a week basis who
can authorize inpatient hospital admissions. The Contractor shall respond to the
LPHA's request for authorization within the same day.
 
F) The Contractor will not be financially liable for treatments rendered to
Enrollees who have been institutionalized as a result of a local health
commissioner's order due to non-compliance with TB care regimens.


iii) Directly Observed Therapy (TB/DOT) is not included in the Benefit Package
as set forth in Appendix K.3 (3) (e) and K.4 of this Agreement.


A) The Contractor will not be capitated or financially liable for these costs.


B) The Contractor agrees to make all reasonable efforts to ensure communication,
cooperation and coordination with TB/DOT providers regarding clinical care and
services.
 
 
SECTION 10
(BENEFIT PACKAGE REQUIREMENTS)
October 1.2005
10-10
 
C) MMC Enrollees may use any Medicaid fee-for-service TB/DOT provider.


iv) HIV counseling and testing provided to a MMC Enrollee during a TB related
visit at a public health clinic, directly operated by a LPHA, will be covered by
Medicaid fee for service at rates established by SDOH.
 
b) Immunizations


i) Immunizations are included in the Benefit Package as provided in Appendix K
of this Agreement.


A) The Contractor is responsible for all costs associated with vaccine purchase
and administration associated with adult immunizations.


B) The Contractor is responsible for all costs associated with vaccine
administration associated with childhood immunizations. The Contractor is not
responsible for vaccine purchase costs associated with childhood immunizations
and will inform all Participating Providers that the vaccines may be obtained
free of charge from the Vaccine for Children Program.
 
ii) Enrollees may self refer to the LPHA facilities for their immunizations.


A) The Contractor agrees to reimburse the LPHA when an Enrollee has self
referred for immunizations.
 
B) The Contractor will make best effort to negotiate fees for these services
with the LPHA. If no agreement has been reached, the Contractor agrees to
reimburse the public health clinics for these services at rates determined by
SDOH.
 
C) The LPHA is responsible for making reasonable efforts to
(1) determine the Enrollee's managed care membership status; and
(2) ascertain the Enrollee's immunization status. Reasonable efforts shall
consist of client interviews, medical records and, when available, access to the
Immunization Registry. When an Enrollee presents a membership card with a PCP's
name, the LPHA is responsible for calling the PCP. If the LPHA is unable to
verify the immunization status from the PCP, the LPHA is responsible for
delivering the service as appropriate.
 
c) Prevention and Treatment of Sexually Transmitted Diseases
The Contractor will be responsible for ensuring that its Participating Providers
educate their Enrollees about the risk and prevention of sexually transmitted
disease (STD). The Contractor also will be responsible for ensuring that its
 
 
SECTION 10
(BENEFIT PACKAGE REQUIREMENTS)
October 1.2005
10-11



Participating Providers screen and treat Enrollees for STDs and report cases of
STD to the LPHA and cooperate in contact investigation, in accordance with
existing state and local laws and regulations. HIV counseling and testing
provided to an MMC Enrollee during an STD related visit at a public health
clinic, directly operated by a LPHA, will be covered by Medicaid fee-for-service
at rates established by SDOH.
 
d) Lead Poisoning - Applies to MMC Program Only


The Contractor will be responsible for carrying out and ensuring that its
Participating Providers comply with lead poisoning screening and follow-up as
specified in 10 NYCRR Sub-part 67-1. The Contractor shall require its
Participating Providers to coordinate with the LPHA to assure appropriate
follow-up in terms of environmental investigation, risk management and reporting
requirements.
 
10.19 Adults with Chronic Illnesses and Physical or Developmental Disabilities


a) The Contractor will implement all of the following to meet the needs of its
adult Enrollees with chronic illnesses and physical or developmental
disabilities:
 
i) Satisfactory methods for ensuring that the Contractor is in compliance with
the ADA and Section 504 of the Rehabilitation Act of 1973. Program accessibility
for persons with disabilities shall be in accordance with Section 24 of this
Agreement.


ii) Clinical case management which uses satisfactory methods/guidelines for
identifying persons at risk of or having, chronic diseases and disabilities and
determining their specific needs in terms of specialist physician referrals,
durable medical equipment, home health services, self-. management education and
training, etc. The Contractor shall:


A) develop protocols describing the Contractor's case management services and
minimum qualification requirements for case management staff;
B) develop and implement protocols for monitoring effectiveness of case
management based on patient outcomes;
C) develop and implement protocols for monitoring service utilization, including
emergency room visits and hospitalizations, with adjustment of severity of
patient conditions;
D) provide regular information to Participating Providers on the case management
services available to Enrollees and the criteria for referring Enrollees for
case management services.
 
 
SECTION 10
(BENEFIT PACKAGE REQUIREMENTS)
October 1,2005
10-12



iii) Satisfactory methods/guidelines for determining which patients are in need
of case management services, including establishment of severity thresholds, and
methods for identification of patients including monitoring of hospitalizations
and ER visits, provider referrals, new Enrollee health screenings ands self
referrals by Enrollees.
 
iv) Guidelines for determining specific needs of Enrollees in case management,
including specialist physician referrals, durable medical equipment, home health
services, self management education and training, etc.


v) Satisfactory systems for coordinating service delivery with Non-Participating
Providers, including behavioral health providers for all Enrollees.
 
vi) Policies: and procedures to allow for the continuation of existing
relationships with Non-Participating Providers, consistent with PHL § 4403(6)(e)
and Section 15.6 of this Agreement.
 
10.20 Children with Special Health Care Needs


a) Children with special health care needs are those who have or are suspected
of having a serious or chronic physical, developmental, behavioral, or emotional
condition and who also require health and related services of a type or amount
beyond that required by children generally. The Contractor will be responsible
for performing all of the same activities for this population as for adults. In
addition, the Contractor will implement the following for these children:


i) Satisfactory methods for interacting with school districts, preschool
services, child protective service agencies, early intervention officials,.
behavioral health, and developmental disabilities service organizations for the
purpose of coordinating and assuring appropriate service delivery.


ii) An adequate network of pediatric providers and sub-specialists, and
contractual relationships with tertiary institutions, to meet such children's
medical needs.


iii) Satisfactory methods for assuring that children with serious, chronic, and
rare disorders receive appropriate diagnostic work-ups on a timely basis.


iv) Satisfactory arrangements for assuring access to specialty centers in and
out of New York State for diagnosis and treatment of rare disorders.




SECTION 10
(BENEFIT PACKAGE REQUIREMENTS)
October 1.2005
10-13



v) A satisfactory approach for assuring access to allied health professionals
(Physical Therapists, Occupational Therapists, Speech Therapists, and
Audiologists) experienced in dealing with children and families.
 
10.21 Persons Requiring Ongoing Mental Health Services


a) The Contractor will implement all of the following for its Enrollees with
chronic or ongoing mental health service needs:


i) Inclusion of all of the required provider types listed in Section 21 of this
Agreement.
 
ii) Satisfactory methods for identifying Enrollees requiring such services and
encouraging self-referral and early entry into treatment.
 
iii) Satisfactory case management systems or satisfactory case management.


iv) Satisfactory systems for coordinating service delivery between physical
health, chemical dependence, and mental health providers, and coordinating
services with other available services, including Social Services.
 
v) The Contractor agrees to participate in the local planning process for
serving Enrollees with mental health needs to the extent requested by the DOHMH.
At the discretion of DOHMH, the Contractor will develop linkages with local
governmental units on coordination, procedures and standards related to mental
health services and related activities.
 
10.22 Member Needs Relating to HIV
 
a) The Contractor must inform MMC Enrollees newly diagnosed with HIV. infection
or AIDS, who are known to the Contractor, of their enrollment options including
the ability to return to the Medicaid fee-for-service program or to disenroll
from the Contractor's MMC product and to enroll into HIV SNPs, if such plan is
available.
 
b) The Contractor will inform Enrollees about HIV counseling and testing
services available through the Contractor's Participating Provider network; HIV
counseling and testing services available when performed as part of a Family
Planning and Reproductive Health encounter; and anonymous counseling and testing
services available from SDOH, LPHA clinics and other New York City programs.
Counseling and testing rendered outside of a Family Planning and Reproductive
Health encounter, as well as services provided as the result of an HIV+
diagnosis, will be furnished by the Contractor in accordance with standards of
care.
 
 
SECTION 10
(BENEFIT PACKAGE REQUIREMENTS)
October 1,2005
10-14



c) The Contractor agrees that anonymous testing may toe furnished to the
Enrollee without prior approval by the Contractor and may be conducted at
anonymous testing sites. Services provided for HIV treatment may only be
obtained from the Contractor during the period the Enrollee is enrolled in the
Contractor's MMC or FHPlus product.


d) To adequately address the HIV prevention needs of uninfected Enrollees, as
well as the special needs of Enrollees with HIV infection, the Contractor shall
have in place all of the following:





i)  
Methods for promoting HIV prevention to all Enrollees. HIV prevention
information, both primary as well as secondary, should be tailored to the
Enrollee's age, sex, and risk factor(s) (e.g., injection drug use and sexual
risk activities), and should be culturally and linguistically appropriate. HIV
primary prevention means the reduction or control of causative factors for HIV,
including the reduction of risk factors. HIV Primary prevention includes
strategies to help prevent uninfected Enrollees from acquiring HIV, i.e.,
behavior counseling for HIV negative Enrollees with risk behavior. Primary
prevention also includes strategies to help prevent - infected Enrollees from
transmitting HIV infection, i.e., behavior counseling with an HFV infected
Enrollee to reduce risky sexual behavior or providing antiviral therapy to a
pregnant, HIV infected female to prevent transmission of HIV infection to a
newborn. HIV Secondary Prevention means promotion of early detection and
treatment of HIV disease in an asymptomatic Enrollee to prevent the development
of symptomatic disease. This includes: regular medical assessments; routine
immunization for preventable infections; prophylaxis for opportunistic
infections; regular dental, optical, dermatological and gynecological care;
optimal diet/nutritional supplementation; and partner notification services
which lead to the early detection and treatment of other infected persons. All
Enrollees should be informed of the availability of HIV counseling, testing,
referral and partner notification (CTRPN) services.



ii) Policies and procedures promoting the early identification of HIV infection
in Enrollees. Such policies and procedures shall include at a minimum:
assessment methods for recognizing the early signs and symptoms of HIV disease;
initial and routine screening for HIV risk factors through administration of
sexual behavior and drug and alcohol use assessments; and the provision of
information to all Enrollees regarding the availability of HIV CTRPN services
from Participating Providers or as part of a Family Planning and Reproductive
Health services visit pursuant to Appendix C of this Agreement, and the
availability of anonymous CTRPN services from New York State, New York City and
the LPHA.


 
SECTION 10
(BENEFIT PACKAGE REQUIREMENTS)
October 1,2005
10-15





iii) Policies and procedures that require Participating Providers to provide HIV
counseling and recommend HIV testing to pregnant women in their care. The HIV
counseling and testing provided shall be done in accordance with Article 27 of
the PHL. Such policies and procedures shall also direct Participating Providers
to refer any HIV positive women in their care to clinically appropriate services
for both the women and their newborns.
 
iv) A network of providers sufficient to meet the needs of its Enrollees with
HIV. Satisfaction of the network requirement may be accomplished by inclusion of
HIV specialists within the network or the provision of HIV specialist
consultation to non-HIV specialists serving as PCPs for persons with HIV
infection; inclusion of Designated AIDS Center Hospitals or other hospitals
experienced in HIV care in the Contractor's network; and contracts or linkages
with providers funded under the Ryan White CARE Act. The Contractor shall inform
Participating Providers about how to obtain information about the availability
of Experienced HIV Providers and HIV Specialist PCPs.
 
v) Case Management Assessment for Enrollees with HIV Infection. The Contractor
shall establish policies and procedures to ensure that Enrollees 'who have been
identified as having HIV infection are assessed for case management services.
The Contractor shall arrange for any Enrollee identified as having HIV infection
and needing case management services to be referred to an appropriate case
management services provider, including Contractor provided case management,
and/or, with appropriate consent of the Enrollee, HIV community-based
psychosocial case management services and/or COBRA Comprehensive Medicaid Case
Management (CMCM) services for MMC Enrollees.
 
vi) The Contractor shall require its Participating Providers to report positive
HIV test results and diagnoses and known contacts of such persons to the New
York State Commissioner of Health. In New York City, these shall be reported to
the New York City Commissioner of Health. Access to partner notification
services must be consistent with 10 NYCRR Part 63.
 


vii) The Contractor's Medical Director shall review Contractor's HIV practice
guidelines at least annually and update them as necessary for compliance with
recommended SDOH AIDS Institute and federal government clinical standards. The
Contractor will disseminate the HIV Practice Guidelines or revised guidelines to
Participating Providers at least annually, or more frequently as appropriate.




SECTION 10
(BENEFIT PACKAGE REQUIREMENTS)
October 1.2005
10-16



10.23 Persons Requiring Chemical Dependence Services


a) The Contractor will have in place all of the following for its Enrollees
requiring Chemical Dependence Services:



i)  
A Participating Provider network which includes of all the required provider
types listed in Section 21 of this Agreement.



ii) Satisfactory methods for identifying Enrollees requiring such services and
encouraging self-referral and early entry into treatment and methods for
referring Enrollees to the New York State Office of Alcoholism and Substance
Abuse Services (OASAS) for appropriate services beyond the Contractor's Benefit
Package (e.g., halfway houses).


iii) Satisfactory systems of care, including Participating Provider networks and
referral processes sufficient to ensure that emergency services, including
crisis services, can be provided in a timely manner.
 
iv) Satisfactory case management systems.
 
v) Satisfactory systems for coordinating service delivery between physical
health, chemical dependence, and mental health providers, and coordinating
services received from Participating Providers with other services, including
Social Services.


vi) The Contractor also agrees to participate in the local planning process for
serving persons with chemical dependence, to the extent requested by the DOHMH.
At the discretion of DOHMH, the Contractor will develop linkages with local
governmental units on coordination procedures and standards related to Chemical
Dependence Services and related activities.
 
10.24 Native Americans
 
If an Enrollee is a Native American and the Enrollee chooses to access primary
care services through his/her tribal health center, the PCP authorized by the
Contractor to refer the Enrollee for services included in the Benefit Package
must develop a relationship with the Enrollee's PCP at the tribal health center
to coordinate services for said Native American Enrollee.
 
10.25 Women, Infants, and Children (W1C)
The Contractor shall develop linkage agreements or other mechanisms to refer
Enrollees who are pregnant and Enrollees with children younger than five (5)
years of age to WIC local agencies for nutritional assessments and supplements.
 
 
SECTION 10
(BENEFIT PACKAGE REQUIREMENTS)
October 1.2005
10-17



10.26 Urgently Needed Services


The Contractor is financially responsible for Urgently Needed Services. Urgently
Needed Services are covered only in the United States, the Commonwealth of
Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, the Northern Mariana
Islands and Canada. The Contractor may require the Enrollee or the Enrollee's
designee to coordinate with the Contractor or the Enrollee's PCP prior to
receiving care.


10.27 Dental Services Provided by Article 28 Clinics Operated by Academic Dental
Centers Not Participating in Contractor's Network - Applies to MMC Program Only
 
a) Consistent with Chapter 697 of Laws of 2003 amending Section 364-j of the
Social Services Law, dental services provided by Article 28 clinics operated by
academic dental centers may be accessed directly by MMC Enrollees without prior
approval and without regard to network participation.


b) If dental services are part of the Contractor's Benefit Package, the
Contractor will reimburse non-participating Article 28 clinics operated by
academic dental centers for covered dental services provided to MMC Enrollees at
approved Article 28 Medicaid clinic rates in accordance with the protocols
issued by the SDOH.
 
10.28 Hospice Services
 
a) For FHPlus only: the Contractor shall provide a coordinated hospice program
of home and inpatient services which provides non-curative medical and support
services for FHPlus Enrollees certified by a physician to be terminally ill with
a life expectancy of six months or less. Hospices must be certified under
Article 40 of the New York State Public Health Law.


b) MMC Enrollees receive coverage for hospice services through the Medicaid
fee-for-service program.
 
10.29 Prospective Benefit Package Change for Retroactive SSI Determinations
-Applies to MMC Program Only


The Benefit Package and associated Capitation Rate for MMC Enrollees who become
SSI or SSI related retroactively shall be changed prospectively as of the
effective date of the Roster on which the Enrollee's status change appears.
 
SECTION 10
(BENEFIT PACKAGE REQUIREMENTS)
October 1,2005
10-18



10.30 Coordination of Services
 
a) The Contractor shall coordinate care for Enrollees, as applicable, with:
 
i) the court system (for court ordered evaluations and treatment);


ii) specialized providers of health care for the homeless, and other providers
of services for victims of domestic violence;


iii) family planning clinics, community health centers, migrant health centers,
rural health centers;
 
iv) WIC, Head Start, Early Intervention;
 
v) programs funded through the Ryan White CARE Act;
 
vi) other pertinent entities that provide services out of network;
 
vii) Prenatal Care Assistance Program (PCAP) Providers;


viii) local governmental units responsible for public health, mental health,
mental retardation or Chemical Dependence Services;


ix) specialized providers of long term care for people with developmental
disabilities; and
 
x) School-based health centers.


b) Coordination may involve contracts or linkage agreements (if entities are
willing to enter into such an agreement), or other mechanisms to ensure
coordinated care for Enrollees, such as protocols for reciprocal referral and
communication of data and clinical information on MCO Enrollees.




SECTION 10
(BENEFIT PACKAGE REQUIREMENTS)
October 1,2005
10-19
 

--------------------------------------------------------------------------------


 
11. MARKETING
 
11.1 Information Requirements


a) The Contractor shall provide Prospective Enrollees, upon request, with
pre-enrollment and post-enrollment information pursuant to PHL § 4408 and SSL §
364-j.
 
b) The Contractor shall provide Prospective Enrollees, upon request, with the
most current and complete listing of Participating Providers, as described in
Section 13.2(a) of this Agreement, in hardcopy, along with any updates to that
listing.
 
c) The Contractor shall provide Potential Enrollees with pre-enrollment and
post-enrollment information pursuant to 42 CFR § 438.10(e).


d) The Contractor must inform Potential Enrollees that oral interpretation
service is available for any language and that information is available in
alternate formats and how to access these formats.
 
11.2 Marketing Plan
 
a) The Contractor shall have a Marketing plan that has been prior-approved by
the SDOH and the DOHMH that describes the Marketing activities the Contractor
will undertake within the service area, as specified in Appendix M of this
Agreement, during the term of this Agreement.


b) The Marketing plan and all Marketing activities must comply with the
Marketing Guidelines which are set forth in Appendix D and any New York City
Specific marketing requirements as set forth in Appendix N, which are hereby
made a part of this Agreement as if set forth fully herein.


c) The Marketing plan shall be kept on file in the offices of the Contractor,
the DOHMH, and the SDOH. The Marketing plan may be modified by the Contractor
subject to prior written approval by the SDOH and the DOHMH. The SDOH and DOHMH
must take action on the changes submitted within sixty (60) calendar days of
submission or the Contractor may deem the changes approved.
 
11.3 Marketing Activities


Marketing activities by the Contractor shall conform to the approved Marketing
Plan.
 
SECTION 11
(MARKETING)
October 1, 2005
11-1

11.4 Prior Approval of Marketing Materials and Procedures
 
The Contractor shall submit all procedures and materials related to Marketing to
Prospective Enrollees to the SDOH for prior written approval, as described in
Appendix D of this Agreement. The Contractor shall not use any procedures or
materials that the SDOH has not approved. Marketing materials shall be made
available by the Contractor throughout its entire service area. Marketing
materials may be customized for specific counties and populations within the
Contractor's service area. All Marketing activities should provide for equitable
distribution of materials without bias toward or against any group.
 
11.5 Corrective and Remedial Actions


a) If the Contractor's Marketing activities do not comply with the Marketing
Guidelines set forth in Appendix D of this Agreement or the Contractor's
approved Marketing plan, the SDOH and/or the DOHMH, may take the actions
described in (i), (ii) and (iii) below to protect the interests of Enrollees and
the integrity of the MMC and FHPlus Programs. The Contractor shall take the
corrective and remedial actions directed by the SDOH and/or DOHMH within the
specified timeframes.


i) If the Contractor or its representative commits a first time infraction of
the Marketing Guidelines and/or the Contractor's approved Marketing plan, and
the SDOH and/or the DOHMH deem the infraction to be minor or unintentional in
nature, the SDOH and/or the DOHMH may issue a warning letter to the Contractor.


ii) If the Contractor engages in Marketing activities that SDOH and/or DOHMH
determines, in it sole discretion, to be an intentional or serious breach of the
Marketing Guidelines or the Contractor's approved Marketing plan, or a pattern
of minor breaches, SDOH and/or the DOHMH may require the Contractor to, and the
Contractor shall, prepare and implement a corrective action plan acceptable to
SDOH and/or DOHMH within a specified timeframe. In addition, or alternatively,
SDOH and the DOHMH, in consultation with SDOH, may impose sanctions, including
monetary penalties, as permitted by law.


iii) If the Contractor commits further infractions, fails to pay monetary
penalties within the specified timeframe, fails to implement a corrective action
plan in a timely manner or commits an egregious first-time infraction, the SDOH,
or DOHMH, in consultation with the SDOH, may in addition to any other legal
remedy available to SDOH and/or DOHMH in law or equity:
 
 
SECTION 11
(MARKETING)
October 1, 2005
11-2
 



A) direct the Contractor to suspend its Marketing activities for a period up to
the end of the Agreement period;
 
B) suspend new Enrollments, other than newborns, for a period upto the remainder
of the Agreement period;or


C) terminate this Agreement pursuant to termination procedures described in
Section 2.7 of this Agreement.
 
SECTION 11
(MARKETING)
October 1, 2005
11-3


 
 

--------------------------------------------------------------------------------

 

12. MEMBER SERVICES
 
12.1 General Functions


a) The Contractor shall operate a Member Services Department during regular
business hours, which must be accessible to Enrollees via a toll-free telephone
line. Personnel must also be available via a toll-free telephone line (which can
be the member services toll-free line or separate toll-free lines) not less than
during regular business hours to address complaints and utilization review
inquiries. In addition, the Contractor must have a telephone system capable of
accepting, recording or providing instruction in response to incoming calls
regarding complaints and utilization review during other than normal business
hours and measures in place to ensure a response to those calls the next
business day after the call was received.


b) At a minimum, the Member Services Department must be staffed at a ratio of at
least one (1) full time equivalent Member Service Representative for every four
thousand (4,000) or fewer Enrollees.
 
c) Member Services staff must be responsible for the following:


i) Explaining the Contractor's rules for obtaining services and assisting
Enrollees in making appointments.
 
ii) Assisting Enrollees to select or change Primary Care Providers.


iii) Fielding and responding to Enrollee questions and complaints, and advising
Enrollees of the prerogative to complain to the SDOH and LDSS at any time.
 
iv) Clarifying information in the member handbook for Enrollees.
 
v) Advising Enrollees of the Contractor's complaint and appeals program, the
utilization review process, and Enrollee's rights to a fair hearing or external
review.


vi) Clarifying for MMC Enrollees current categories of exemptions and
exclusions. The Contractor may refer to the LDSS or the Enrollment Broker, where
one is in place, if necessary, for more information on exemptions and
exclusions.
 
12.2 Translation and Oral Interpretation



a)  
The Contractor must make available written marketing and other informational
materials (e.g., member handbooks) in a language other than English whenever at
least five percent (5%) of the Prospective Enrollees of the Contractor in any
county of the service area speak that particular language and do not speak
English as a first language



 
SECTION 12
(MEMBER SERVICES)
October 1,2005
12-1
 
 
 
b) In addition, verbal interpretation services must be made available to
Enrollees and Potential Enrollees who speak a language other than English as a
primary language. Interpreter services must be offered in person where
practical, but otherwise may be offered by telephone.
c) The SDOH will determine the need for other than English translations based on
county-specific census data or other available measures.
 
12.3 Communicating with the Visually, Hearing and Cognitively Impaired


The Contractor also must have in place appropriate alternative mechanisms for
communicating effectively with persons with visual, hearing, speech, physical or
developmental disabilities. These alternative mechanisms include Braille or
audio tapes for the visually impaired, TTY access for those with certified
speech or hearing disabilities, and use of American Sign Language and/or
integrative technologies.






SECTION 12
(MEMBER SERVICES)
October 1, 2005
12-2
 


 
 

--------------------------------------------------------------------------------

 

13. ENROLLEE RIGHTS AND NOTIFICATION
 
13.1 Information Requirements


a) The Contractor shall provide new Enrollees with the information identified in
PHL § 4408, SSL § 364-j, SSL § 369-ee and 42 CFR § 438.10 (f) and (g).


b) The Contractor shall provide such information to the Enrollee within fourteen
(14) days of the Effective Date of Enrollment. The Contractor may provide such
information to the Enrollee through the Member Handbook referenced in Section
13.4 of this Agreement.


c) The Contractor must provide Enrollees with an annual notice that this
information is available to them upon request.


d) The Contractor must inform Enrollees that oral interpretation service is
available for any language and that information is available in alternative
formats and how to access these formats.
 
13.2 Provider Directories/Office Hours for Participating Providers
 
a) The Contractor shall maintain and update, on a quarterly basis, a listing by
specialty of the names, addresses and telephone numbers of all Participating
Providers, including facilities. Such a list/directory shall include names,
office addresses, telephone numbers, board certification for physicians,
information on language capabilities and wheelchair accessibility of
Participating Providers. The list should also identify providers that are not
accepting new patients.


b) New Enrollees must receive the most current complete listing in hardcopy,
along with any updates to such listing.


c) Enrollees must be notified of updates in writing at least annually in one of
the following methods: (1) provide updates in hardcopy; (2) provide a new
complete listing/directory in hardcopy; or (3) provide written notification that
a new complete listing/directory is available and will be provided upon request
either in hardcopy, or electronically if the Contractor has the capability of
providing such data in an electronic format and the data is requested in that
format by an Enrollee.


d) In addition, the Contractor must make available to the LDSS the office hours
for Participating Providers. This requirement may be satisfied by providing a
copy of the list or Provider Directory described in this Section with the
addition of office hours or by providing a separate listing of office hours for
Participating Providers.
 
 
SECTION 13
(ENROLLEE RIGHTS AND NOTIFICATION)
October 1,2005
13-1



13.3 Member ID Cards


a) The Contractor must issue an identification card to the Enrollee containing
the following information:


i) the name of the Enrollee's clinic (if applicable);


ii) the name of the Enrollee's PCP and the PCP's telephone number (if an
Enrollee is being served by a PCP team, the name of the individual shown on the
card should be the lead provider);


iii) the member services toll free telephone number;


iv) the twenty-four (24) hour toll free telephone number that Enrollees may use
to access information on obtaining services when his/her PCP is not available;
and


v) for ID Cards issued after October 1, 2004, the Enrollee's Client
Identification Number (CIN).


b) PCP information may be embossed on the card or affixed to the card by. a
sticker.


c) The Contractor shall issue an identification card within fourteen (14) days
of an Enrollee's Effective Date of Enrollment. If unforeseen circumstances, such
as the lack of identification of a PCP, prevent the Contractor from forwarding
the official identification card to new Enrollees within the fourteen (14) day
period, alternative measures by which Enrollees may identify themselves such as
use of a Welcome Letter or a temporary identification card shall be deemed
acceptable until such time as a PCP is either chosen by the Enrollee or auto
assigned by the Contractor. The Contractor agrees to implement an alternative
method by which individuals may identify himself/herself as Enrollees prior to
receiving the card (e.g., using a "welcome letter" from the Contractor) and to
update PCP information on the identification card. Newborns of Enrollees need
not present ID cards in order to receive Benefit Package services from the
Contractor and its Participating Providers. The Contractor is not responsible
for providing Benefit Package services to newborns Excluded from the MMC Program
pursuant to Appendix H of this Agreement, or when the Contractor does not offer
an MMC product in the mother's county of fiscal responsibility.
 
13.4 Member Handbooks


The Contractor shall issue to a new Enrollee within fourteen (14) days of the
Effective Date of Enrollment a Member Handbook, which is consistent with the
SDOH guidelines described in Appendix E, which is hereby made a part of this
Agreement as if set forth fully herein.
 
 
SECTION 13
(ENROLLEE RIGHTS AND NOTIFICATION)
October 1, 2005
13-2



13.5 Notification of Effective Date of Enrollment
 
The Contractor shall inform each Enrollee in writing within fourteen (14) days
of the Effective Date of Enrollment of any restriction on the Enrollee's right
to terminate enrollment. The initial enrollment information and the Member
Handbook shall be adequate to convey this notice.
 
13.6 Notification of Enrollee Rights


a) The Contractor agrees to make all reasonable efforts to contact new
Enrollees, in person, by telephone, or by mail, within thirty (30) days of their
Effective Date of Enrollment. "Reasonable efforts" are defined to mean at least
three (3) attempts, with more than one method of contact being employed. Upon
contacting the new Enrollee(s), the Contractor agrees to do at least the
following:


i) Inform the Enrollee about the Contractor's policies with respect to obtaining
medical services, including services for which the Enrollee may self-refer
pursuant to Section 10.15 of this Agreement, and what to do in an emergency.


ii) Conduct a brief health screening to assess the Enrollee's need for any
special health care (e.g., prenatal or behavioral health services) or
language/communication needs. If a special need is identified, the Contractor
shall assist the Enrollee in arranging for an appointment with his/her PCP or
other appropriate provider.


iii) Offer assistance in arranging an initial visit to the Enrollee's PCP for a
baseline physical and other preventive services, including an assessment of the
Enrollee's potential risk, if any, for specific diseases or conditions.


iv) Inform new Enrollees about their rights for continuation of certain existing
services.
 
v) Provide the Enrollee with the Contractor's toll free telephone number that
may be called twenty-four (24) hours a day, seven (7) days a week if the
Enrollee has questions about obtaining services and cannot reach his/her PCP
(this telephone number need not be the Member Services line and need not be
staffed to respond to Member Services-related inquiries). The Contractor must
have appropriate mechanisms in place to accommodate Enrollees who do not have
telephones and therefore cannot readily receive a call back.
 
 
SECTION 13
(ENROLLEE RIGHTS AND NOTIFICATION)
October 1.2005
13-3



vi) Advise Enrollee about opportunities available to learn about the
Contractor's policies and benefits in greater detail (e.g., welcome meeting,
Enrollee orientation and education sessions).


vii) Assist the Enrollee in selecting a primary care provider if one has not
already been chosen.
 
13.7 Enrollee's Rights
 
a) The Contractor shall, in compliance with the requirements of 42 CFR §
438.6(i)(l) and 42 CFR Part 489 Subpart I, maintain written policies and
procedures regarding advance directives and inform each Enrollee in writing at
the time of enrollment of an individual's rights under State law to formulate
advance directives and of the Contractor's policies regarding the implementation
of such rights. The Contractor shall include in such written notice to the
Enrollee materials relating to advance directives and health care proxies as
specified in 10 NYCRR Part 98 and § 700.5. The written information must reflect
changes in State law as soon as possible, but no later than ninety (90) days
after the effective date of the change.


b) The Contractor shall have policies and procedures that protect the Enrollee's
right to:
 
i) receive information about the Contractor and managed care;


ii) be treated with respect and due consideration for his or her dignity and
privacy;
 
iii) receive information on available treatment options and alternatives,
presented in a manner appropriate to the Enrollee's condition and ability to
understand;
 
iv) participate in decisions regarding his or her health care, including the
right to refuse treatment;
 
v) be free from any form of restraint or seclusion used as a means of coercion,
discipline, convenience or retaliation, as specified in Federal regulations on
the use of restraints and seclusion; and


vi) If the privacy rule, as set forth in 45 CFR Parts 160 and 164 Subparts A and
E, applies, request and receive a copy of his or her medical records and request
that they be amended or corrected, as specified in 45 CFR §§ 164.524 and
l64.526.
 
 
SECTION 13
(ENROLLEE RIGHTS AND NOTIFICATION)
October 1,2005
13-4



c) The Contractor's policies and procedures must require that neither the
Contractor nor its Participating Providers adversely regard an Enrollee who
exercises his/her rights in 13.7(0) above.
 
13.8 Approval of Written Notices


The Contractor shall submit the format and content of all written notifications
described in this Section to SDOH for review and prior approval by SDOH in
consultation with DOHMH. All written notifications must be written at a fourth
(4 ) to sixth (6th) grade reading level and in at least ten (10) point print.
 
13.9 Contractor's Duty to Report Lack of Contact


The Contractor must inform the LDSS of any Enrollee it is unable to contact
within ninety (90) days of Enrollment using reasonable efforts as defined in
Section 13.6 of the Agreement and who has not presented for any health care
services through the Contractor or its Participating Providers.
 
13.10 LDSS Notification of Enrollee's Change in Address


The LDSS is responsible for notifying the Contractor of any known change in
address of Enrollees.


13.11 Contractor Responsibility to Notify Enrollee of Effective Date of Benefit
Package Change
 
The Contractor must provide written notification of the effective date of any
Contractor-initiated, SDOH and DOHMH approved Benefit Package change to
Enrollees. Notification to Enrollees must be provided at least thirty (30) days
in advance of the effective date of such change.
 
13.12 Contractor Responsibility to Notify Enrollee of Termination, Service Area
Changes and Network Changes


a) With prior notice to and approval of the SDOH and DOHMH, the Contractor shall
inform each Enrollee in writing of any withdrawal by the Contractor from the MMC
or FHPlus Program pursuant to Section 2.7 of this Agreement, withdrawal from the
service area encompassing the Enrollee's zip code, and/or significant changes to
the Contractor's Participating Provider network pursuant to Section 21.1(d) of
this Agreement, except that the Contractor need not notify Enrollees who will
not be affected by such changes.
 
b) The Contractor shall provide the notifications within the timeframes
specified by SDOH, and shall obtain the prior approval of the notification from
SDOH in consultation with DOHMH.
 
 
SECTION 13
(ENROLLEE RIGHTS AND NOTIFICATION)
October 1,2005
13-5


 
 

--------------------------------------------------------------------------------

 

14. ACTION AND GRIEVANCE SYSTEM
 
 
14.1 General Requirements
 
a) The Contractor shall establish and maintain written Action procedures and a
comprehensive Grievance System that complies with the Managed Care Action and
Grievance System Requirements for MMC and FHPlus Programs described in Appendix
F, which is hereby made a part of this Agreement as if set forth fully herein.
Nothing herein shall release the Contractor from its responsibilities under PHL
§ 440 8-a or PHL Article 49 and 10 NYCRR Part 98 that is not otherwise expressly
established in Appendix F.


b) The Contractor's Action procedure and Grievance System shall be approved by
the SDOH and kept on file with the Contractor and SDOH.


c) The Contractor shall not modify its Action procedure or Grievance System
without the prior written approval of SDOH, and shall provide SDOH with a copy
of the approved modification within fifteen (15) days of its approval.
 
14.2 Actions


a) The Contractor must have in place effective mechanisms to ensure consistent
application of review criteria for Service Authorization Determinations and
consult with the requesting provider when appropriate.


b) If the Contractor subcontracts for Service Authorization Determinations and
utilization review, the Contractor must ensure that its subcontractors have in
place and follow written policies and procedures for delegated activities
regarding processing requests for initial and continuing authorization of
services consistent with Article 49 of the PHL, 10 NYCRR Part 98, 42 CFR . Part
438, Appendix F of this Agreement, and the Contractor's policies and procedures.
 
c) The Contractor must ensure that compensation to individuals or entities that
perform Service Authorization Determination and utilization management
activities is not structured to include incentives that would result in the
denial, limiting, or discontinuance of medically necessary services to
Enrollees.


d) The Contractor or its subcontractors may not arbitrarily deny or reduce the
amount, duration, or scope of a covered service solely because of the diagnosis,
type of illness, or Enrollee's condition. The Contractor may place appropriate
limits on a service on the basis of criteria such as medical necessity or
utilization control, provided that the services furnished can reasonably be
expected to achieve their purpose.
 
 
SECTION 14
(ACTION AND GRIEVANCE SYSTEM)
October 1, 2005
14-1



14.3 Grievance System
 
a) The Contractor shall ensure that its Grievance System includes methods for
prompt internal adjudication of Enrollee Complaints, Complaint Appeals and
Action Appeals and provides for the maintenance of a written record of all
Complaints, Complaint Appeals and Action Appeals received and reviewed and their
disposition, as specified in Appendix F of this Agreement.


b) The Contractor shall ensure that persons with authority to require corrective
action participate in the Grievance System.
 
14.4 Notification of Action and Grievance System Procedures


a) The Contractor will advise Enrollees of their right to a fair hearing as
appropriate and comply with the procedures established by SDOH for the
Contractor to participate in the fair hearing process, as set forth in Section
25 of this Agreement. The Contractor will also advise Enrollees of their right
to an External Appeal, in accordance with Section 26 of this Agreement.
 
b) The Contractor will provide written notice of the following Complaint,
Complaint Appeal, Action Appeal and fair hearing procedures to all Participating
Providers and subcontractors to whom the Contractor has delegated utilization
review and Service Authorization Determination procedures at the time they enter
into an agreement with the Contractor:
 
i) the Enrollee's right to a fair hearing, how to obtain a fair hearing, and
representation rules at a hearing;
 
ii) the Enrollee's right to file Complaints, Complaint Appeals and Action
Appeals and the process and timeframes for filing;
 
iii) the Enrollee's right to designate a representative to file Complaints,
Complaint Appeals and Action Appeals on his/her behalf;


iv) the availability of assistance from the Contractor for filing Complaints,
Complaint Appeals and Action Appeals;


v) the toll-free numbers to file oral Complaints, Complaint Appeals and Action
Appeals;


vi) the Enrollee's right to request continuation of benefits while an Action
Appeal or state fair hearing is pending, and, that if the Contractor's Action is
upheld in a hearing, the Enrollee may be liable for the cost of any continued
benefits;
 
 
SECTION 14
(ACTION AND GRIEVANCE SYSTEM)
October 1,2005
14-2



vii) the right of the provider to reconsideration of an Adverse Determination
pursuant to Section 4903(6) of the PHL; and |
 
viii) the right of the provider to appeal a retrospective Adverse Determination
pursuant to Section 4904(1) of the PHL.
 
14.5 Complaint, Complaint Appeal and Action Appeal Investigation Determinations
The Contractor must adhere to determinations resulting from Complaint, Complaint
Appeal and Action Appeal investigations conducted by SDOH.
 
 
SECTION 14
(ACTION AND GRIEVANCE SYSTEM)
October 1,2005
14-3
 
 
 

--------------------------------------------------------------------------------

 

15. ACCESS REQUIREMENTS
 
 
15.1 General Requirement
 
The Contractor will establish and implement mechanisms to ensure that
Participating Providers comply with timely access requirements, monitor
regularly to determine compliance and take corrective action if there is a
failure to comply.
 
15.2 Appointment Availability Standards


a) The Contractor shall comply with the following minimum appointment
availability standards, as applicable. 1
 
i) For emergency care: immediately upon presentation at a service delivery site.
ii) For urgent care: within twenty-four (24) hours of request.
iii) Non-urgent "sick" visit: within forty-eight (48) to seventy-two (72) hours
of request, as clinically indicated.
iv) Routine non-urgent, preventive appointments: within four (4) weeks of
request.
v) Specialist referrals (not urgent): within four (4) to six (6) weeks of
request.
vi) Initial prenatal visit: within three (3) weeks during first trimester,
within two (2) weeks during the second trimester and within one (1) week during
the third trimester.
vii) Adult Baseline and routine physicals: within twelve (12) weeks from
enrollment. (Adults >21 years).
viii) Well child care: within four (4) weeks of request.
ix) Initial family planning visits: within two (2) weeks of request.
x) Pursuant to an emergency or hospital discharge, mental health or chemical
dependence follow-up visits with a Participating Provider (as included in the
Benefit Package): within five (5) days of request, or as clinically indicated.
xi) Non-urgent mental health or chemical dependence visits with a Participating
Provider (as included in the Benefit Package): within two (2) weeks of request.
xii) Initial PCP office visit for newborns: within two (2) weeks of hospital
discharge. 
 
1. These are general standards and are not intended to supersede sound clinical
judgment as to the necessity for care and services on a more expedient basis,
when judged clinically necessary and appropriate.
 
 
SECTION 15
(ACCESS REQUIREMENTS)
October 1,2005
15-1
 



xiii) Provider visits to make health, mental health and chemical dependence
assessments for the purpose of making recommendations regarding a recipient's
ability to perform work when requested by a LDSS; within ten (10) days of
request by an MMC Enrollee, in accordance with Section 10.7 of this Agreement.
 
15.3 Twenty-Four (24) Hour Access
 
a) The Contractor must provide access to medical services and coverage to
Enrollees, either directly or through their PCPs and OB/GYNs, on a twenty-four
(24) hour a day, seven (7) day a week basis. The Contractor must instruct
Enrollees on what to do to obtain services after business hours and on weekends.
 
b) The Contractor may satisfy the requirement in Section 15.3(a) by requiring
their PCPs and OB/GYNs to have primary responsibility for serving as an after
hours "on-call" telephone resource to members with medical problems. Under no
circumstances may the Contractor routinely refer calls to an emergency room.
 
15.4 Appointment Waiting Times


Enrollees with appointments shall not routinely be made to wait longer than one
hour.
 
15.5 Travel Time Standards
 
a) The Contractor will maintain a network that is geographically accessible to
the population to be served.
 
b) Primary Care


i) Travel time/distance to primary care sites shall not exceed thirty (30)
minutes from the Enrollee's residence in metropolitan areas or thirty (30)
minutes/thirty (30) miles from the Enrollee's residence in non-metropolitan
areas. Transport time and distance in rural areas to primary care sites may be
greater than thirty (30) minutes/thirty (30) miles from the Enrollee's residence
if based on the community standard for accessing care or if by Enrollee choice.


ii) Enrollees may, at their discretion, select participating PCPs located
farther from their homes as long as they are able to arrange and pay for
transportation to the PCP themselves.
 


SECTION 15
(ACCESS REQUIREMENTS)
October 1,2005
15-2
c) Other Providers
 
Travel time/distance to specialty care, hospitals, mental health, lab and x-ray
providers shall not exceed thirty (30) minutes/thirty (30) miles from the
Enrollee's residence. Transport time and distance in rural areas to specialty
care, hospitals, mental health, lab and x-ray providers may be greater than
thirty (30) minutes/thirty (30) miles from the Enrollee's residence if based on
the community standard for accessing care or if by Enrollee choice.
 
15.6 Service Continuation
 
a) New Enrollees
 
i) If a new Enrollee has an existing relationship with a health care provider
who is not a member of the Contractor's provider network, the Contractor shall
permit the Enrollee to continue an ongoing course of treatment by the
Non-Participating Provider during a transitional period of up to sixty (60) days
from the Effective Date of Enrollment, if, (1) the Enrollee has a
life-threatening disease or condition or a degenerative and disabling disease or
condition, or (2) the -Enrollee has entered the second trimester of pregnancy at
the Effective Date of Enrollment, in which case the transitional period shall
include the provision of post-partum care directly related to the delivery up
until sixty (60) days post partum. If the new Enrollee elects to continue to
receive care from such Non-Participating Provider, such care shall be authorized
by the Contractor for the transitional period only if the Non-Participating
Provider agrees to:


A) accept reimbursement from the Contractor at rates established by the
Contractor as payment in full, which rates shall be no more than the level of
reimbursement applicable to similar providers within the . Contractor's network
for such services; and


B) adhere to the Contractor's quality assurance requirements and agrees to
provide to the Contractor necessary medical information related to such care;
and


C) otherwise adhere to the Contractor's policies and procedures including, but
not limited to procedures regarding referrals and obtaining pre-authorization in
a treatment plan approved by the Contractor.


ii) In no event shall this requirement be construed to require the Contractor to
provide coverage for benefits not otherwise covered.
 


SECTION 15
(ACCESS REQUIREMENTS)
October 1,2005
15-3
 



b) Enrollees Whose Health Care Provider Leaves Network
 
i) The Contractor shall permit an Enrollee, whose health care provider has left
the Contractor's network of providers, for reasons other than imminent harm to
patient care, a determination of fraud or a final disciplinary action by a state
licensing board that impairs the health professional's ability to practice, to
continue an ongoing course of treatment with the Enrollee's current health care
provider during a transitional period, consistent with PHL § 4403(6)(e).


ii) The transitional period shall continue up to ninety (90) days from the date
the provider's contractual obligation to provide services to the Contractor's
Enrollees terminates; or, if the Enrollee has entered the second trimester of
pregnancy, for a transitional period that includes the provision of post-partum
care directly related to the delivery through sixty (60) days post partum. If
the Enrollee elects to continue to receive care from such Non-Participating
Provider, such care shall be authorized by the Contractor for the transitional
period only if the Non-Participating Provider agrees to:


A) accept reimbursement from the Contractor at rates established by the
Contractor as payment in full, which rates shall be no more than the level of
reimbursement applicable to similar providers within the Contractor's network
for such services;


B) adhere to the Contractor's quality assurance requirements and agrees to
provide to the Contractor necessary medical information related to such care;
and
 
C) otherwise adhere to the Contractor's policies and procedures including, but
not limited to procedures regarding referrals and obtaining pre-authorization in
a treatment plan approved by the Contractor.


iii) In no event shall this requirement be construed to require the Contractor
to provide coverage for benefits not otherwise covered.
 
15.7 Standing Referrals
 
The Contractor will implement policies and procedures to allow for standing
referrals to specialist physicians for Enrollees who have ongoing needs for care
from such specialists, consistent with PHL § 4403 (6)(b).
 
 
SECTION 15
(ACCESS REQUIREMENTS)
October 1,2005
15-4



15.8 Specialist as a Coordinator of Primary Care
The Contractor will implement policies and procedures to allow Enrollees with a
life-threatening or degenerative and disabling disease or condition, which
requires prolonged specialized medical care, to receive a referral to a
specialist, who will then function as the coordinator of primary and specialty
care for that Enrollee, consistent with PHL § 4403(6)(c).
 
15.9 Specialty Care Centers
The Contractor will implement policies and procedures to allow Enrollees with a
life-threatening or a degenerative and disabling condition or disease, which
requires prolonged specialized medical care to receive a referral to an
accredited or designated specialty care center with expertise in treating the
life-threatening or degenerative and disabling diseaseor condition, consistent
with PHL §4403(6)(d).
 
15.10 Cultural Competence
The Contractor will participate "in the State's efforts to promote the delivery
of services in a culturally competent manner to all Enrollees, including those
with limited English proficiency and diverse cultural and ethnic backgrounds.
 
SECTION 15
(ACCESS REQUIREMENTS)
October 1,2005
15-5


 
 

--------------------------------------------------------------------------------

 
16. QUALITY MANAGEMENT
 
16.1 Internal Quality Management Program
 
a) Contractor must operate a quality management program which is approved by
SDOH and which includes methods and procedures to control the utilization of
services consistent with Article 49 of the PHL and 42 CFR Part 456. Enrollee's
records must include information needed to perform utilization review as
specified in 42 CFR §§ 456.111 and 456.211. The Contractor's approved quality
management program must be kept on file by the Contractor. The Contractor shall
not modify the quality management program without the prior written approval of
the SDOH.


b) The Contractor shall incorporate the findings from reports in Section 18 of
this Agreement into its quality management program. Where performance is less
than the statewide average or another standard as defined by the SDOH and
developed in consultation with DOHMH, MCOs and appropriate clinical experts, the
Contractor will be required to develop and implement a plan for improving
performance that is approved by the SDOH and that specifies the expected level
of improvement and timeframes for actions expected to result in such
improvement. In the event that such approved plan proves to be impracticable or
does not result in the expected level of improvement, the Contractor shall, in
consultation with SDOH, develop alternative plans to achieve improvement, to be
implemented upon SDOH approval. If requested by SDOH, the Contractor agrees to
meet with the SDOH and DOHMH to review improvement plans and quality
performance.
 
16.2 Standards of Care
 
a) The Contractor must adopt practice guidelines consistent with current
standards of care, complying with recommendations of professional specialty
groups or the guidelines of programs such as the American Academy of Pediatrics,
the American Academy of Family Physicians, the US Task Force on Preventive Care,
the New York State Child/Teen Health Program (C/THP) standards for provision of
care to individuals under age twenty-one (21), the American Medical
Association's Guidelines for Adolescent and Preventive Services, the US
Department of Health and Human Services Center for Substance Abuse Treatment,
the American College of Obstetricians and Gynecologists, the American Diabetes
Association, and the AIDS Institute clinical standards for adult, adolescent,
and pediatric care.
 
b) The Contractor must ensure that its decisions for utilization management,
enrollee education, coverage of services, and other areas to which the practice
guidelines apply are consistent with the guidelines.


 
SECTION 16
(QUALITY ASSURANCE)
October 1, 2005
16-1
 



c) The Contractor must have mechanisms in place to disseminate any changes in
practice guidelines to its Participating Providers at least annually, or more
frequently, as appropriate.


d) The Contractor shall develop and implement protocols for identifying
Participating Providers who do not adhere to practice guidelines and for making
reasonable efforts to improve the performance of these providers.
 
e) Annually, the Contractor shall select a minimum of two practice guidelines
and monitor the performance of appropriate Participating Providers (or a sample
of providers) against such guidelines.
 


 
SECTION 16
(QUALITY ASSURANCE)
October 1,2005
16-2
 


 
 

--------------------------------------------------------------------------------

 

17. MONITORING AND EVALUATION
 
17.1 Right to Monitor Contractor Performance
 
The SDOH or its designee, DOHMH and DHHS shall each have the right, during the
Contractor's normal operating hours, and at any other time a Contractor function
or activity is being conducted, to monitor and evaluate, through inspection or
other means, the Contractor's performance, including, but not limited to, the
quality, appropriateness, and timeliness of services provided under this
Agreement.
 
17.2 Cooperation During Monitoring and Evaluation
The Contractor shall cooperate with and provide reasonable assistance to the
SDOH or its designee, DOHMH and DHHS in the monitoring and evaluation of the
services provided under this Agreement.
 
17.3 Cooperation During On-Site Reviews
The Contractor shall cooperate with SDOH and/or its designee, and DOHMH in any
on-site review of the Contractor's operations. SDOH shall give the Contractor
notification of the date(s) and survey format for any full operational review at
least forty-five (45) days prior to the site visit. This requirement shall not
preclude the DOHMH, the SDOH or its designee from site visits upon shorter
notice for other monitoring purposes.
 
17.4 Cooperation During Review of Services by External Review Agency
The Contractor shall comply with all requirements associated with any review of
the quality of services rendered to its Enrollees to be performed by an external
review agent selected by the SDOH.
 
 
SECTION 17
(MONITORING AND EVALUATION)
October 1,2005
17-1
 
 
 

--------------------------------------------------------------------------------

 



18. CONTRACTOR REPORTING REQUIREMENTS
 
18.1 General Requirements
 
a) The Contractor must maintain a health information system that collects,
analyzes, integrates, and reports data. The system must provide information on
areas, including but not limited to, utilization. Complaints and Appeals, and
Disenrollments for other than loss of Medicaid or FHPlus eligibility. The system
must be sufficient to provide the data necessary to comply with the requirements
of this Agreement.


b) The Contractor must take the following steps to ensure that data received
from Participating Providers is accurate and complete: verify the accuracy and
timeliness of reported data; screen the data for completeness, logic and
consistency; and collect utilization data in standardized formats as requested
by SDOH.
 
18.2 Time Frames for Report Submissions


Except as otherwise specified herein, the Contractor shall prepare and submit to
SDOH the reports required under this Agreement in an agreed media format within
sixty (60) days of the close of the applicable semi-annual or annual reporting
period, and within fifteen (15) business days of the close of the applicable
quarterly reporting period.
 
18.3 SDOH Instructions for Report Submissions
 
SDOH, with notice to the DOHMH, will provide Contractor with instructions for
submitting the reports required by SDOH in Section 18-6 of this Agreement,
including time frames, and requisite formats. The instructions, time frames and
formats may be modified by SDOH upon sixty (60) days' written notice to the
Contractor.
 
18.4 Liquidated Damages


The Contractor shall pay liquidated damages of $2,500 to SDOH if any report
required pursuant to this Section is materially incomplete, contains material
misstatements or inaccurate information, or is not submitted in the requested
format. The Contractor shall pay liquidated damages of $2,500 to the SDOH if its
monthly encounter data submission is not received by the Fiscal Agent by the due
date specified in Section 18.6 (a) (iv) of this Agreement. The Contractor shall
pay liquidated damages of $500 to SDOH for each day other reports required by
this Section are late. The SDOH shall not impose liquidated damages for a first
time infraction by the Contractor unless the SDOH deems the infraction to be a
material misrepresentation of fact or the Contractor fails to cure the first
infraction within a reasonable period of time upon notice from the SDOH.
Liquidated
 
SECTION 18
(CONTRACTOR REPORTING REQUIREMENTS)
 October 1, 2005
18-1



damages may be waived at the sole discretion of SDOH. Nothing in this Section
shall limit other remedies or rights available to SDOH and DOHMH relating to the
timeliness, completeness and/or accuracy of Contractor's reporting submission.
 
18.5 Notification of Changes in Report Due Dates, Requirements or Formats


SDOH may extend due dates, or modify report requirements or formats upon a
written request by the Contractor to the SDOH, where the Contractor has
demonstrated a good and compelling reason for the extension or modification. The
determination to grant a modification or extension of time shall be made by
SDOH. .
 
18.6 Reporting Requirements


a) The Contractor shall submit the following reports to SDOH (unless otherwise
specified). The Contractor will certify the data submitted pursuant to this
section as required by SDOH. The certification shall be in the manner and format
established by SDOH and must attest, based on best knowledge, information, and
belief to the accuracy, completeness and truthfulness of the data being
submitted.
 
i) Annual Financial Statements:
 
Contractor shall submit Annual Financial Statements to SDOH. The due date for
annual statements shall be April 1 following the report closing date.
 
ii) Quarterly Financial Statements:
 
Contractor shall submit Quarterly Financial Statements to SDOH. The. due date
for quarterly reports shall be forty-five (45) days after the end of the
calendar quarter.
 
iii) Other Financial Reports:


Contractor shall submit financial reports, including certified annual financial
statements, and make available documents relevant to its financial condition to
SDOH and the State Insurance Department (SID) in a timely manner as required by
State laws and regulations, including but not limited to PHL §§ 4403-a, 4404 and
4409, Title 10 NYCRR Part 98, and applicable SIL §§ 304, 305, 306, and 310. The
SDOH may require the Contractor to submit such relevant financial reports and
documents related to its financial condition to the DOHMH.

 
SECTION 18
(CONTRACTOR REPORTING REQUIREMENTS)
October 1, 2005
18-2



iv) Encounter Data:


The Contractor shall prepare and submit encounter data on a monthly basis to
SDOH through SDOH's designated Fiscal Agent. Each provider is required to have a
unique identifier. Submissions shall be comprised of encounter records or
adjustments to previously submitted records, which the Contractor has received
and processed from provider encounter or claim records of all contracted
services rendered to the Enrollee in the current or any preceding months.
Monthly submissions must be received by the Fiscal Agent in accordance with the
time frames specified in the MEDS II data dictionary on the HPN to assure the
submission is included in the Fiscal Agent's monthly production processing.
 
v) Quality of Care Performance Measures:


The Contractor shall prepare and submit reports to SDOH, as specified in the
Quality Assurance Reporting Requirements (QARR). The Contractor must arrange for
an NCQA-certified entity to audit the QARR data prior to its submission to the
SDOH unless this requirement is specifically waived by the SDOH. The SDOH will
select the measures which will be audited.
 
vi) Complaint and Action Appeal Reports:


A) The Contractor must provide the SDOH on a quarterly basis, and within fifteen
(15) business days of the close of the quarter, a summary of all Complaints and
Action Appeals subject to PHL § 4408-a received during the preceding quarter via
the Summary Complaint Form on the HPN. The Summary Complaint Form has been
developed by the SDOH to categorize the type of Complaints and Action Appeals
subject to PHL § 4408-a received by the Contractor.


B) The Contractor agrees to provide on a quarterly basis, via Summary Complaint
Form on the HPN, the total number of Complaints and Action Appeals subject to
PHL § 4408-a that have been unresolved for more than forty-five (45) days. The
Contractor shall maintain records on these and other Complaints, Complaint
Appeals and Action Appeals pursuant to Appendix F of this Agreement. These
records shall be readily available for review by the SDOH and DOHMH upon
request.


C) Nothing in this Section is intended to limit the right of the DOHMH, the SDOH
or its designee to obtain information immediately from a Contractor pursuant to
investigating a particular Enrollee or provider Complaint, Complaint Appeal or
Action Appeal.
 
 
SECTION 18
(CONTRACTOR REPORTING REQUIREMENTS)
October 1, 2005
18-3



vii) Fraud and Abuse Reporting Requirements:
 
A) The Contractor must submit quarterly, via the HPN Complaint reporting format,
the number of Complaints of fraud or abuse made to the Contractor that warrant
preliminary investigation by the Contractor.


B) The Contractor also must submit to the SDOH the following information on an
ongoing basis for each confirmed case of fraud and abuse it identifies through
Complaints, organizational monitoring, contractors, subcontractors, providers,
beneficiaries, Enrollees, or any other source:
I) The name of the individual or entity that committed the fraud or abuse;
II) The source that identified the fraud or abuse;
III) The type of provider, entityor organization that committed the fraud or
abuse;
IV) A description of the fraud or abuse;
V) The approximate dollar amount of the fraud or abuse;
VI) The legal and administrative disposition of the case, if available,
including actions taken by law enforcement officials to whom the case has been
referred; and
VII) Other data/information as prescribed by SDOH.


C) Such report shall be submitted when cases of fraud and abuse are confirmed,
and shall be reviewed and signed by an executive officer of the Contractor.
 
viii) Participating Provider Network Reports:


The Contractor shall submit electronically to the HPN an updated provider
network report on a quarterly basis. The Contractor shall submit an annual
notarized attestation that the providers listed in each submission have executed
an agreement with the Contractor to serve Contractor's MMC and/or FHPlus
Enrollees, as applicable. The report submission must comply with the Managed
Care Provider Network Data Dictionary. Networks must be reported separately for
each county in which the Contractor operates.
 
 
SECTION 18
(CONTRACTOR REPORTING REQUIREMENTS)
October 1,2005
18-4



ix) Appointment Availability/Twenty-four (24) Hour Access and Availability
Surveys:


The Contractor will conduct a county specific (or service area if appropriate)
review of appointment availability and twenty-four (24) hour access and
availability surveys annually. Results of such surveys must be kept on file and
be readily available for review by the SDOH or DOHMH, upon request.
 
x) Clinical Studies:


A) The Contractor will participate in up to four (4) SDOH sponsored focused
clinical studies annually. The purpose of these studies will be to promote
quality improvement.


B) The Contractor is required to conduct at least one (1) internal performance
improvement project each year in a priority topic area of its choosing with the
mutual agreement of the SDOH and SDOH's - external quality review organization.
The Contractor may conduct its performance improvement project in conjunction
with one or more MCOs. The purpose of these projects will be to promote quality
improvement within the Contractor's MMC and/or FHPlus product. SDOH will provide
guidelines which address study structure and reporting format. Written reports
of these projects will be provided to the SDOH and validated by the external
quality review organization.
 
xi) Independent Audits:


The Contractor must submit copies of all certified financial statements and QARR
validation audits by auditors independent of the Contractor to the SDOH within
thirty (30) days of receipt by the Contractor.
 
xii) New Enrollee Health Screening Completion Report:


The Contractor shall submit a quarterly report within thirty (30) days of the
close of the quarter showing the percentage of new Enrollees for which the
Contractor was able to complete a health screening consistent with Section
13.6(a)(ii) of this Agreement.
 
xiii) Additional Reports:
 
Upon request by the SDOH, or as specified by DOHMH in Appendix N, the Contractor
shall prepare and submit other operational data reports. Such requests will be
limited to situations in which the desired data is considered essential and
cannot be obtained through existing Contractor reports. Whenever possible, the
Contractor will be provided with ninety (90) days notice and the opportunity to
discuss and comment on the proposed requirements before work is begun. However,
the SDOH reserves the right to give thirty (30) days notice in circumstances
where time is of the essence




SECTION 18
(CONTRACTOR REPORTING REQUIREMENTS)
October 1.2005
18-5
 
 
18.7 Ownership and Related Information Disclosure
 
The Contractor shall report ownership and related information to SDOH, and upon
request to the Secretary of Health and Human Services and the Inspector General
of Health and Human Services, in accordance with 42 U.S.C. §§ 1320a-3 and
1396b(m)(4) (Sections 1124 and 1903(m)(4) of the SSA).
 
18.8 Public Access to Reports


Any data, information, or reports collected and prepared by the Contractor and
submitted to NYS authorities in the course of performing their duties and
obligation under this Agreement will be deemed to be a record of the SDOH
subject to and consistent with the requirements of Freedom of Information Law.
This provision is made in consideration of the Contractor's participation in the
MMC and/or FHPlus Program for which the data and information is collected,
reported, prepared and submitted.
 
18.9 Professional Discipline
 
a) Pursuant to PHL § 4405-b, the Contractor shall have in place policies and
procedures to report to the appropriate professional disciplinary agency within
thirty (30) days of occurrence of any of the following:


i) the termination of a health care Provider Agreement pursuant to Section
4406-d of the PHL for reasons relating to alleged mental and physical
impairment, misconduct or impairment of patient safety or. welfare;


ii) the voluntary or involuntary termination of a contract or employment or
other affiliation with such Contractor to avoid the imposition of disciplinary
measures; or


iii) the termination of a health care Participating Provider Agreement in the
case of a determination of fraud or in a case of imminent harm to patient
health.


b) The Contractor shall make a report to the appropriate professional
disciplinary agency within thirty (30) days of obtaining knowledge of any
information that reasonably appears to show that a health professional is guilty
of professional misconduct as defined in Articles 130 and 131-A of the New York
State Education Law (Education Law).
 


SECTION 18
(CONTRACTOR REPORTING REQUIREMENTS)
October 1,2005
18-6



18.10 Certification Regarding Individuals Who Have Been Debarred Or Suspended By
Federal or State Government
 
a) Contractor will certify to the SDOH initially and immediately upon changed
circumstances from the last such certification that it does not knowingly have
an individual who has been debarred or suspended by the federal or state
government, or otherwise excluded from participating in procurement activities:


i) as a director, officer, partner or person with beneficial ownership of more
than five percent (5%) of the Contractor's equity; or


ii) as a party to an employment, consulting or other agreement with the
Contractor for the provision of items and services that are significant and
material to the Contractor's obligations in the MMC Program and/or the FHPlus
Program, consistent with requirements of SSA § 1932 (d)(l).
 
18.11 Conflict of Interest Disclosure


Contractor shall report to SDOH; in a format specified by SDOH, documentation,
including but not limited to, the identity of and financial statements of
person(s) or corporation(s) with an ownership or contract interest in the
Contractor, or with any subcontract(s) in which the Contractor has a five
percent (5%) or more ownership interest, consistent with requirements of SSA §
1903 (m)(2)(a)(viii) and 42 CFR §§ 455.100 - 455.104.
 
18.12 Physician Incentive Plan Reporting


The Contractor shall submit to SDOH annual reports containing the information on
all of its Physician Incentive Plan arrangements in accordance with 42 CFR §
438.6(h) or, if no such arrangements are in place, attest to that fact. The
contents and time frame of such reports shall comply with the requirements of 42
CFR §§ 422.208 and 422.210 and be in a format provided by SDOH.
 
 
SECTION 18
(CONTRACTOR REPORTING REQUIREMENTS)
October 1, 2005
18-7


 
 

--------------------------------------------------------------------------------

 

19. RECORDS MAINTENANCE AND AUDIT RIGHTS
 
19.1 Maintenance of Contractor Performance Records
 
a) The Contractor shall maintain and shall require its subcontractors, including
its Participating Providers, to maintain appropriate records relating to
Contractor performance under this Agreement, including:
 
i) records related to services provided to Enrollees, including a separate
Medical Record for each Enrollee;
ii) all financial records and statistical data that DOHMH, LDSS, SDOH and any
other authorized governmental agency may require, including books, accounts,
journals, ledgers, and all financial records relating to capitation payments,
third party health insurance recovery, and other revenue received and expenses
incurred under this Agreement;
iii) appropriate financial records to document fiscal activities and
expenditures, including records relating to the sources and application of funds
and to the capacity of the Contractor or its subcontractors, including its
Participating Providers, if applicable, to bear the risk of potential financial
losses.
b) The record maintenance requirements of this Section shall survive the
termination, in whole or in part, of this Agreement.
 
19.2 Maintenance of Financial Records and Statistical Data
The Contractor shall maintain all financial records and statistical data
according to generally accepted accounting principles.
 
19.3 Access to Contractor Records
 
The Contractor shall provide DOHMH, SDOH, the Comptroller of the State of New
York, DHHS, the Comptroller General of the United States, and their authorized
representatives with access to all records relating to Contractor performance
under this Agreement for the purposes of examination, audit, and copying (at
reasonable cost to the requesting party) of such records. The Contractor shall
give access to such records on two (2) business days prior written notice,
during normal business hours, unless otherwise provided or permitted by
applicable laws, rules, or regulations.
 
 
 
SECTION 19
(RECORDS MAINTENANCE AND AUDIT RIGHTS)
 October 1,2005
19-1
 



19.4 Retention Periods




The Contractor shall preserve and retain all records relating to Contractor
performance under this Agreement in readily accessible form during the term of
this Agreement and for a period of six (6) years thereafter except that the
Contractor shall retain Enrollees' medical records that are in the custody of
the Contractor for six (6) years after the date of service rendered to the
Enrollee or cessation of Contractor operation, and in the case of a minor, for
six (6) years after majority. The Contractor shall require and make reasonable
efforts to assure that Enrollees' medical records are retained by providers for
six (6) years after the date of service rendered to the Enrollee or cessation of
Contractor operation, and in the case of a minor, for six (6) years after
majority. All provisions of this Agreement relating to record maintenance and
audit access shall survive the termination of this Agreement and shall bind the
Contractor until the expiration of a period of six (6) years commencing with
termination of this Agreement or if an audit is commenced, until the completion
of the audit, whichever occurs later. If the Contractor becomes aware of any
litigation, claim, financial management review or audit that is started before
the expiration of the six (6)year period, the records shall be retained until
all litigation, claims, financial management reviews or audit findings involved
in the record have been resolved and final action taken.


 


SECTION 19
(RECORDS MAINTENANCE AND AUDIT RIGHTS)
October 1, 2005
19-2


 
 

--------------------------------------------------------------------------------

 

20. CONFIDENTIALITY


20.1 Confidentiality of Identifying Information about Enrollees, Potential
Enrollees and Prospective Enrollees
All information relating to services to Enrollees, Potential Enrollees and
Prospective Enrollees which is obtained by the Contractor shall be confidential
pursuant to the PHL including PHL Article 27-F, the provisions of Section 369(4)
of the SSL, 42 U.S.C. § 1396a(a)(7) (Section 1902(a)(7) of the SSA), Section
33.13 of the Mental Hygiene Law, and regulations promulgated under such laws,
including 42 CFR Part 2 pertaining to Alcohol and Substance Abuse Services. Such
information, including information relating to services provided to Enrollees,
Potential Enrollees and Prospective Enrollees under this Agreement, shall be
used or disclosed by the Contractor only for a purpose directly connected with
performance of the Contractor's obligations. It shall be the responsibility of
the Contractor to inform its employees and contractors of the confidential
nature of MMC and/or FHPlus information, as applicable.
 
20.2 Medical Records of Foster Children
 
Medical records of Enrollees enrolled in foster care programs shall be disclosed
to local social service officials in accordance with Sections 358-a, 384-a and
392 of the SSL and 18 NYCRR § 507.1.
 
20.3 Confidentiality of Medical Records
 
Medical records of Enrollees pursuant to this Agreement shall be confidential
and shall be disclosed to and by other persons within the Contractor's
organization, including Participating Providers, only as necessary to provide
medical care, to conduct quality assurance functions and peer review functions,
or as necessary to respond to a complaint and appeal under the terms of this
Agreement.
 
20.4 Length of Confidentiality Requirements
The provisions of this Section shall survive the termination of this Agreement
and shall bind the Contractor so long as the Contractor maintains any
individually identifiable information relating to Enrollees, Potential Enrollees
and Prospective Enrollees.


 
SECTION 20
(CONFIDENTIALITY)
October 1,2005
20-1
 


 
 

--------------------------------------------------------------------------------

 

21. PROVIDER NETWORK
 
21.1 Network Requirements


a) The Contractor will establish and maintain a network of Participating
Providers.
 
i) In establishing the network, the Contractor must consider the following:
anticipated Enrollment, expected utilization of services by the population to be
enrolled, the number and types of providers necessary to furnish the services in
the Benefit Package, the number of providers who are not accepting new patients,
and the geographic location of the providers and Enrollees.


ii) The Contractor's network must contain all of the provider types necessary to
furnish the prepaid Benefit Package, including but not limited to hospitals,
physicians (primary care and specialists), mental health and substance abuse
providers, allied health professionals, ancillary providers, DME providers, home
health providers, and pharmacies, if applicable.
 
iii) To be considered accessible, the network must contain a sufficient number
and array of providers to meet the diverse needs of the Enrollee population.
This includes being geographically accessible (meeting time/distance standards)
and being accessible for the disabled.
 
b) The Contractor shall not include in its network any provider


i) who has been sanctioned or prohibited from participation in Federal health
care programs under either Section 1128 or Section 1128Aofthe SSA; or
 
ii) who has had his/her licensed suspended by the New York State Education
Department or the SDOH Office of Professional Medical Conduct.


c) The Contractor must require that Participating Providers offer hours of
operation that are no less than the hours of operation offered to commercial
members or, if the provider serves only MMC Enrollees and/or FHPlus Enrollees,
comparable to hours offered for Medicaid fee-for-service patients.


d) The Contractor shall submit its network for SDOH to assess for adequacy
through the HPN prior to execution of this Agreement, quarterly thereafter
throughout the term of this Agreement, and upon request by SDOH when SDOH
determines there has been a significant change that could affect adequate
capacity and quarterly thereafter.


 
SECTION 21
(PROVIDER NETWORK)
October 1,2005
21-1
 



e) Contractor must limit participation to providers who agree that payment
received from the Contractor for services included in the Benefit Package is
payment in full for services provided to Enrollees, except for the collection of
applicable co-payments from Enrollees as provided by law.
 
21.2 Absence of Appropriate Network Provider


In the event that the Contractor determines that it does not have a
Participating Provider with appropriate training and experience to meet the
particular health care needs of an Enrollee, the Contractor shall make a
referral to an appropriate Non-Participating Provider, pursuant to a treatment
plan approved by the Contractor in consultation with the Primary Care Provider,
the Non-Participating Provider and the Enrollee or the Enrollee's designee. The
Contractor shall pay for the cost of the services in the treatment plan provided
by the Non-Participating Provider for as long as the Contractor is unable to
provide the service through a Participating Provider.
 
21.3 Suspension of Enrollee Assignments To Providers
 
The Contractor shall ensure that there is sufficient capacity, consistent with
SDOH standards, to serve Enrollees under this Agreement. In the event any of the
Contractor's Participating Providers are no longer able to accept assignment of
new Enrollees due to capacity limitations, as determined by the SDOH, the
Contractor will suspend assignment of any additional Enrollees to such
Participating Provider until such provider is capable of further accepting
Enrollees. When a Participating Provider has more than one (1) site, the
suspension will be made by site.
 
21.4 Credentialing
 
a) Credentialing/Recredentialing Process
The Contractor shall have in place a formal process, consistent with SDOH
Recommended Guidelines for Credentialing Criteria, for credentialing
Participating Providers on a periodic basis (not less than once every three (3)
years) and for monitoring Participating Providers performance.
 
b) Licensure
 
The Contractor shall ensure, in accordance with Article 44 of the PHL, that
persons and entities providing care and services for the Contractor in the
capacity of physician, dentist, physician assistant, registered nurse, other
medical professional or paraprofessional, or other such person or entity satisfy
all applicable licensing, certification, or qualification requirements under New
York law and that the functions and responsibilities of such persons and
entities in providing Benefit Package services under this Agreement do not
exceed those permissible under New York law.


SECTION 21
(PROVIDER NETWORK)
October 1,2005
21-2
 
 
c) Minimum Standards


i) The Contractor agrees that all network physicians will meet at least one (1)
of the following standards, except as specified in Section 21.15 (c) and
Appendix I of this Agreement:


A) Be board-certified or board-eligible in their area of specialty;
B) Have completed an accredited residency program; or
C) Have admitting privileges at one (1) or more hospitals participating in the
Contractor's network.
 
21.5 SDOH Exclusion or Termination of Providers


If SDOH excludes^ or terminates a provider from its Medicaid program, the
Contractor shall, upon learning of such exclusion or termination, immediately
terminate the Provider Agreement with the Participating Provider with respect to
the Contractor's MMC and/or FHPlus product, and agrees to no longer utilize the
services of the subject provider, as applicable. The Contractor shall access
information pertaining to excluded Medicaid providers through the SDOH HPN. Such
information available to the Contractor on the HPN shall be deemed to constitute
constructive notice. The HPN should not be the sole basis for identifying
current exclusions or termination of previously approved providers. Should the
Contractor become aware, through the HPN or any other source, of an SDOH
exclusion or termination, the Contractor shall validate this information with
the Office of Medicaid Management, Bureau of Enforcement Activities and comply
with the provisions of this Section.
 
21.6 Application Procedure
 
a) The Contractor shall establish a written application procedure to be used by
a health care professional interested in serving as a Participating Provider
with the Contractor. The criteria for selecting providers, including the minimum
qualification requirements that a health care professional must meet to be
considered by the Contractor, must be defined in writing and developed in
consultation with appropriately qualified health care professionals. Upon
request, the application procedures and minimum qualification requirements must
be made available to health care professionals.


b) The selection process may not discriminate against particular providers that
serve high-risk populations or specialize in conditions that require costly
treatment.


c) The Contractor may not discriminate with regard to the participation,
reimbursement, or indemnification of any provider who is acting within the


SECTION 21
(PROVIDER NETWORK)
October 1,2005
21-3



scope of his or her license or certification under applicable State law solely
on the basis of that license or certification. This does not preclude the
Contractor from including providers only to the extent necessary to meet its
needs; or from establishing different payment rates for different counties or
different specialists; or from establishing measures designed to maintain the
quality of services and control costs consistent with its responsibilities.


d) If the Contractor does not approve an individual or group of providers as
Participating Providers, it must give the affected providers written notice of
the reason for its decision.
 
21.7 Evaluation Information


The Contractor shall develop and implement policies and procedures to ensure
that Participating Providers are regularly advised of information maintained by
the Contractor to evaluate their performance or practice. The Contractor shall
consult with health care professionals in developing methodologies to collect
and analyze Participating Providers profiling data. The Contractor shall provide
any such information and profiling data and analysis to its Participating
Providers. Such information, data or analysis shall be provided on a periodic
basis appropriate to the nature and amount of data and the volume and scope of
services provided. Any profiling data used to evaluate the performance or
practice of a Participating Provider shall be measured against stated criteria
and an appropriate group of health care professionals using similar treatment
modalities serving a comparable patient population. Upon presentation of such
information or data, each Participating Provider shall be given the opportunity
to discuss the unique nature of his or her patient population which may have a
bearing on the Participating Provider's profile and to work cooperatively with
the Contractor to improve performance.
 
21.8 Choice/Assignment of Primary Care Providers (PCPs)


a) The Contractor shall offer each Enrollee the choice of no fewer than three
(3) Primary Care Providers within distance/travel time standards as set forth in
Section 15.5 of this Agreement.
 
b) Contractor must assign a PCP to Enrollees who fail to select a PCP. The
assignment of a PCP by the Contractor may occur after written notification to
the Contractor of the Enrollment (through Roster or other method) and after
written notification of the Enrollee by the Contractor but in no event later
than thirty (30) days after notification of Enrollment, and only after the
Contractor has made reasonable efforts as set forth in Section 13.6 of this
Agreement to contact the Enrollee and inform him/her of his/her right to choose
a PCP.
 
c) PCP assignments should be made taking into consideration the following:


i) Enrollee's geographic location;
 
SECTION 21
(PROVIDER NETWORK)
October 1,2005
21-4
 



ii) any special health care needs, if known by the Contractor; and iii) any
special language needs, if known by the Contractor.
 
d) In circumstances where the Contractor operates or contracts with a
multi-provider clinic to deliver primary care services, the Enrollee must choose
or be assigned a specific provider or provider team within the clinic to serve
as his/her PCP. This "lead" provider will be held accountable for performing the
PCP duties.
 
21.9 Enrollee PCP Changes


a) The Contractor must allow Enrollees the freedom to change PCPs, without
cause, within thirty (30) days of the Enrollee's first appointment with the PCP.
After the first thirty (30) days, the Contractor may elect to limit the Enrollee
to changing PCPs every six (6) months without cause.


b) The Contractor must process a request to change PCPs and advise the Enrollee
of the effective date of the change within forty-five (45) days of receipt of
the request. The change must be effective no later than the first (1st) day of
the second (2nd) month following the month in which the request is made.
 
c) The Contractor will provide Enrollees with an opportunity to select a new PCP
in the event that the Enrollee's current PCP leaves the network or otherwise
becomes unavailable. Such changes shall not be considered in the calculation of
changes for cause allowed within a six (6) month period.


d) In the event that an assignment of a new PCP is necessary due to the
unavailability of the Enrollee's former PCP, such assignment shall be made in
accordance with the requirements of Section 21.8 of this Agreement.
 
e) In addition to those conditions and circumstances under which the Contractor
may assign an Enrollee a PCP when the Enrollee fails to make an affirmative
choice of a PCP, the Contractor may initiate a PCP change for an Enrollee under
the following circumstances:


i) The Enrollee requires specialized care for an acute or chronic condition and
the Enrollee and Contractor agree that reassignment to a different PCP is in the
Enrollee's interest.


ii) The Enrollee's place of residence has changed such that he/she has moved
beyond the PCP travel time/distance standard.


iii) The Enrollee's PCP ceases to participate in the Contractor's network.


iv) The Enrollee's behavior toward the PCP is disruptive and the PCP has made
all reasonable efforts to accommodate the Enrollee.


v) The Enrollee has taken legal action against the PCP or the PCP has taken
legal action against the Enrollee.


 
SECTION 21
(PROVIDER NETWORK)
October 1,2005
21-5
 
f) Whenever initiating a change, the Contractor must offer affected Enrollees
the opportunity to select a new PCP in the manner described in this Section.
 
21.10 Provider Status Changes
 
a) PCP Changes
 
i) The Contractor agrees to notify its Enrollees of any of the following PCP
changes:
 
A) Enrollees will be notified within fifteen (15) days from the date on which
the Contractor becomes aware that such Enrollee's PCP has changed his or her
office address or telephone number.


B) If a PCP ceases participation in the Contractor's network, the Contractor
shall provide written notice within fifteen (15) days from the date that the
Contractor becomes aware of such change in status to each Enrollee who has
chosen the provider as his or her PCP. In such cases, the notice shall describe
the procedures for choosing an alternative PCP and, in the event that the
Enrollee is in an ongoing course of treatment, the procedures for continuing
care consistent with subdivision 6 (e) of PHL § 4403.


C) Where an Enrollee's PCP ceases participation with the Contractor, the
Contractor must ensure that the Enrollee selects or is assigned to a new PCP
within thirty (30) days of the date of the notice to the Enrollee.
 
b) Other Provider Changes
 
In the event that an Enrollee is in an ongoing course of treatment with another
Participating Provider who becomes unavailable to continue to provide services
to such Enrollee, the Contractor shall provide written notice to the Enrollee
within fifteen (15) days from the date on which the Contractor becomes aware of
the Participating Provider's unavailability to the Enrollee. In such cases, the
notice shall describe the procedures for continuing care consistent with PHL §
4403(6)(e) and for choosing an alternative Participating Provider.
 
21.11 PCP Responsibilities


In conformance with the Benefit Package, the PCP shall provide health counseling
and advice; conduct baseline and periodic health examinations; diagnose and
treat conditions not requiring the services of a specialist; arrange inpatient
care, consultations with specialists, and laboratory and radiological services
when medically necessary; coordinate the findings of consultants and
laboratories; and interpret such findings to the Enrollee and the Enrollee's
family, subject to the confidentiality provisions of Section 20 of this


SECTION 21
(PROVIDER NETWORK)
October 1,2005
21-6



Agreement, and maintain a current medical record for the Enrollee. The PCP shall
also be responsible for determining the urgency of a consultation with a
specialist and shall arrange for all consultation appointments within
appropriate time frames.
 
21.12 Member to Provider Ratios
a) The Contractor agrees to adhere to the member-to-PCP ratios shown below.
These ratios are Contractor-specific, and assume the practitioner is a full time
equivalent (FTE) (defined as a provider practicing forty (40) hours per week for
the Contractor):
i) No more than 1,500 Enrollees for each physician, or 2,400 for a physician
practicing in combination with a registered physician assistant or a certified
nurse practitioner.
ii) No more than 1,000 Enrollees for each certified nurse practitioner.
b) The Contractor agrees that these ratios will be prorated for Participating
Providers who represent less than a FTE to the Contractor.
 
21.13 Minimum PCP Office Hours
 
a) General Requirements
A PCP must practice a minimum of sixteen (16) hours a week at each primary care
site.
 
b) Waiver of Minimum Hours
 
The minimum office hours requirement may be waived under certain circumstances.
A request for a waiver must be submitted by the Contractor to the Medical
Director of the Office of Managed Care for review and approval;
and the physician must be available at least eight hours/week; the physician
must be practicing in a Health Provider Shortage Area (HPSA) or other similarly
determined shortage area; the physician must be able to fulfill the other
responsibilities of a PCP (as described in this Section); and the waiver request
must demonstrate there are systems in place to guarantee continuity of care and
to meet all access and availability standards (24-hour/7 days per week coverage,
appointment availability, etc.).


21.14 Primary Care Practitioners
 
a) General Limitations
The Contractor agrees to limit its PCPs to the following primary care
specialties: Family Practice, General Practice, General Pediatrics, and General
Internal Medicine except as specified in paragraphs (b), (c), and (d) of this
Section


SECTION 21
(PROVIDER NETWORK)
October 1,2005
21-7
 
b) Specialist and Sub-specialist as PCPs


The Contractor is permitted to use specialist and sub-specialist physicians as
PCPs when such an action is considered by the Contractor to be medically
appropriate and cost-effective. As an alternative, the Contractor may restrict
its PCP network to primary care specialties only, and rely on standing referrals
to specialists and sub-specialists for Enrollees who require regular visits to
such physicians.
 
c) OB/GYN Providers as PCPs


The Contractor, at its option, is permitted to use OB/GYN providers as PCPs,
subject to SDOH qualifications.
 
d) Certified Nurse Practitioners as PCPs


The Contractor is permitted to use certified nurse practitioners as PCPs,
subject to their scope of practice limitations under New York State Law.
 
21.15 PCP Teams
 
a) General Requirements


The Contractor may designate teams of physicians/certified nurse practitioners
to serve as PCPs for Enrollees. Such teams may include no more than four (4)
physicians/certified nurse practitioners and, when an Enrollee choosesor is
assigned to a team, one of the practitioners must be designated as "lead
provider" for that Enrollee. In the case of teams comprised of medical residents
under the supervision of an attending physician, the attending physician must be
designated as the lead physician.
 
b) Registered Physician Assistants as Physician Extenders


The Contractor is permitted to use registered physician assistants as
physician-extenders, subject to their scope of practice limitations under New
York State Law.
 
c) Medical Residents and Fellows


The Contractor shall comply with SDOH Guidelines for use of Medical Residents
and fellows as found in Appendix I, which is hereby made a part of this
Agreement as if set forth fully herein.
 
 
SECTION 21
(PROVIDER NETWORK)
October 1, 2005
21-8
 
21.16 Hospitals
 
a) Tertiary Services


The Contractor will establish hospital networks capable of furnishing the full
range of tertiary services to Enrollees. Contractors shall ensure that all
Enrollees have access to at least one (1) general acute care hospital within
thirty (30) minutes/thirty (30) miles travel time (by car or public
transportation) from the Enrollee's residence unless none are located within
such a distance. If none are located within thirty (30) minutes travel time/
thirty (30) miles travel distance, the Contractor must include the next closest
site in its network.
 
b) Emergency Services


The Contractor shall ensure and demonstrate that it maintains relationships with
hospital emergency facilities, including comprehensive psychiatric emergency
programs (where available) within and around its service area to provide
Emergency Services.
 
21.17 Dental Networks
 
a) If the Contractor includes dental services in its Benefit Package, the
Contractor's dental network shall include geographically accessible general
dentists sufficient to offer each Enrollee a choice of two (2) primary care
dentists in their Service Area and to achieve a ratio of at least one (1)
primary care dentist for each 2,000 Enrollees. Networks must also include at
least one (1) pediatric dentist and one (1) oral surgeon. Orthognathic surgery,
temporal mandibular disorders (TMD) and oral/maxillofacial prosthodontics must
be provided through any qualified dentist, either in-network or by referral.
Periodontists and endodontists must also be available by referral. The network
should include dentists with expertise in serving special needs populations
(e.g., HIV+ and developmentally disabled patients).


b) Dental surgery performed in an ambulatory or inpatient setting is the
responsibility of the Contractor whether dental services are a covered benefit
or not, as set forth in Appendix K.2 (25), Dental Services, of this Agreement.
 
21.18 Presumptive Eligibility Providers
 
The Contractor must offer Presumptive Eligibility Providers the opportunity to
be Participating Providers in its MMC product. The terms of the contract must be
at




SECTION 21
(PROVIDER NETWORK)
October 1,2005
21-9



least as favorable as the terms offered to other Participating Providers
performing equivalent services (prenatal care). Contractors need not contract
with every Presumptive Eligibility Provider in their counties, but must contract
with a sufficient number to meet the distance/travel time standards defined for
primary care.
 
21.19 Mental Health and Chemical Dependence Services Providers


a) The Contractor will include a full array of mental health and Chemical
Dependence Services providers in its networks, in sufficient numbers to assure
accessibility to Benefit Package services for both children and adults, using
either individual, appropriately licensed practitioners or New York State Office
of Mental Health (OMH) and Office of Alcohol and Substance Abuse Services
(OASAS) licensed programs and clinics, or both.


b) The State defines mental health and Chemical Dependence Services providers to
include the following: Individual Practitioners, Psychiatrists, Psychologists,
Psychiatric Nurse Practitioners, Psychiatric Clinical Nurse Specialists,
Licensed Certified Social Workers, OMH and OASAS Programs and Clinics, and
providers of mental health and/or Chemical Dependence Services certified or
licensed pursuant to Article 31 or 32 of the Mental Hygiene Law, as appropriate.
 
21.20 Laboratory Procedures
 
The Contractor agrees to restrict its laboratory provider network to entities
having either a CLIA certificate of registration or a CLIA certificate of
waiver.
 
21.21 Federally Qualified Health Centers (FQHCs)


a) In a county where Enrollment in the Contractor's MMC product is voluntary,
the Contractor is not required to contract with FQHCs. However, when an FQHC is
a Participating Provider of the Contractor network, the Provider Agreement must
include a provision whereby the Contractor agrees to compensate the FQHC for
services provided to Enrollees at a payment rate that is not less than the level
and amount that the Contractor would pay another Participating Provider that is
not an FQHC for a similar set of services.


b) In a county where Enrollment in the Contractor's MMC product is mandatory
and/or the Contractor offers a FHPlus product, the Contractor shall contract
with FQHCs operating in that county. However, the Contractor has the option to
make a written request to the SDOH for an exemption from the FQHC contracting
requirement if the Contractor can demonstrate, with supporting documentation,
that it has adequate capacity and will provide a comparable level of clinical
and enabling services (e.g., outreach, referral services, social




SECTION 21
(PROVIDER NETWORK)
October 1,2005
21-10



support services, culturally sensitive services such as training for medical and
administrative staff, medical and non-medical and case management services) to
vulnerable populations in lieu of contracting with an FQHC in the county.
Written requests for exemption from this requirement are subject to approval by
CMS.


c) When the Contractor is participating in a county where an MCO that is
sponsored, owned and/or operated by one or more FQHCs exists, the Contractor is
not required to include any FQHCs within its network in that county.
 
21.22 Provider Services Function


a) The Contractor will operate a Provider Services function during regular
business hours. At a minimum, the Contractor's Provider Services staff must be
responsible for the following:
 
i) Assisting providers with prior authorization and referral protocols.
ii) Assisting providers with claims payment procedures.
iii) Fielding and responding to provider questions and complaints.
 
21.23 Pharmacies - Applies to FHPlus Program Only


a) For those counties in which the Contractor offers a FHPlus product as
specified in Appendix M of this Agreement, the Contractor shall include
pharmacies as Participating Providers in its FHPlus product in sufficient
numbers to meet the following distance/travel time standards:


i) Non-Metropolitan areas - thirty (30 )miles/ thirty (30) minutes from the
FHPlus Enrollee's residence.
 
ii) Metropolitan areas - thirty (30) minutes from the FHPlus Enrollee's
residence by public transportation from the FHPlus Enrollee's residence.


b) Transport time and distance in rural areas may be greater than thirty (30)
minutes or thirty (30) miles from the FHPlus Enrollee's residence only if based
on the community standard for accessing care or if by FHPlus Enrollee choice.
Where the transport time and/or distances are greater, the exceptions must be
justified and documented by SDOH on the basis of community standards.


c) The Contractor also must contract with twenty-four (24) hour pharmacies and
must ensure that all FHPlus Enrollees have access to at least one such pharmacy
within thirty (30) minutes travel time (by car or public transportation) from
the FHPlus Enrollee's residence, unless none are located within such a distance.
If none are located within thirty (30) minutes travel


 
SECTION 21
(PROVIDER NETWORK)
October 1, 2005
21-11



time from the FHPlus Enrollee's residence, the Contractor must include the
closest site in its network.
 
d) For certain conditions, such as hemophilia, PKU, and cystic fibrosis, the
Contractor is encouraged to make pharmacy arrangements with specialty centers
treating these conditions, when such centers are able to demonstrate quality and
cost effectiveness.


e) The Contractor may make use of mail order prescription deliveries, where
clinically appropriate and desired by the FHPlus Enrollee.


f) The Contractor may utilize formularies and may employ the services of a
pharmacy benefit manager or utilization review agent, provided that such manager
or agent covers a prescription drug benefit equivalent to the requirements for
prescription drug coverage described in Appendix K of this Agreement and
maintains an internal and external review process for medical exceptions.
 
 
SECTION 21
(PROVIDER NETWORK)
October 1,2005
21-12
 


 
 

--------------------------------------------------------------------------------

 

22. SUBCONTRACTS AND PROVIDER AGREEMENTS
 
22.1 Written Subcontracts
 
a) The Contractor may not enter into any subcontracts related to the delivery of
services to Enrollees, except by a written agreement.
 
b) If the Contractor enters into subcontracts for the performance of work
pursuant to this Agreement, the Contractor shall retain full responsibility for
performance of the subcontracted services. Nothing in the subcontract shall
impair the rights of the DOHMH or the State under this Agreement. No contractual
relationship shall be deemed to exist between the subcontractor and the DOHMH or
the State.


c) The delegation by the Contractor of its responsibilities assumed by this
Agreement to any subcontractors will be limited to those specified in the
subcontracts.
 
22.2 Permissible Subcontracts


Contractor may subcontract for provider services as set forth in Sections 2.6
and 21 of this Agreement and management services including, but not limited to,
marketing, quality assurance and utilization review activities and such other
services as are acceptable to the SDOH. The Contractor must evaluate the
prospective subcontractor's ability to perform the activities to be delegated.
 
22.3 Provision of Services through Provider Agreements


All medical care and/or services covered under this Agreement, with the
exception of seldom used subspecialty and Emergency Services, Family Planning
Services, and services for which Enrollees can self refer, pursuant to Section
10.15 of this Agreement, shall be provided through Provider Agreements with
Participating Providers.
 
22.4 Approvals


a) Provider Agreements shall require the approval of SDOH as set forth in PHL
§4402 and 10 NYCRR Part 98.


b) If a subcontract is for management services under 10 NYCRR Part 98, it must
be approved by SDOH prior to its becoming effective.
 
c) The Contractor shall notify SDOH of any material amendments to any Provider
Agreement as set forth in 10 NYCRR Part 98.
 
 
SECTION 22
(SUBCONTRACTS AND PROVIDER AGREEMENTS)
October 1, 2005
22-1



22.5 Required Components


a) All subcontracts, including Provider Agreements, entered into by the
Contractor to provide program services under this Agreement shall contain
provisions specifying:


i) the activities and report responsibilities delegated to the subcontractor;
and provide for revoking the delegation, in whole or in part, and imposing other
sanctions if the subcontractor's performance does not satisfy standards set
forth in this Agreement, and an obligation for the provider to take corrective
action.


ii) that the work performed by the subcontractor must be in accordance with the
terms of this Agreement; and


iii) that the subcontractor specifically agrees to be bound by the
confidentiality provisions set forth in this Agreement.


b) The Contractor shall impose obligations and duties on its- subcontractors,
including its Participating Providers, that are consistent with this Agreement,
and that do not impair any rights accorded to DOHMH, LDSS, SDOH, or DHHS.
 
c) No subcontract, including any Provider Agreement, shall limit or terminate
the Contractor's duties and obligations under this Agreement.


d) Nothing contained in this Agreement shall create any contractual relationship
between any subcontractor of the Contractor, including its Participating
Providers, and SDOH, DOHMH, or LDSS.
 
e) Any subcontract entered into by the Contractor shall fulfill the requirements
of 42 CFR Part 438 that are appropriate to the service or activity delegated
under such subcontract.


f) The Contractor shall also require that, in the event the Contractor fails to
pay any subcontractor, including any Participating Provider in accordance with
the subcontract or Provider Agreement, the subcontractor or Participating
Provider will not seek payment from the SDOH, LDSS, DOHMH, the Enrollees, or
persons acting on an Enrollee's behalf.


g) The Contractor shall include in every Provider Agreement a procedure for the
resolution of disputes between the Contractor and its Participating Providers.


h) The Contractor shall ensure that all Provider Agreements entered into with
Providers require acceptance of a woman's Enrollment in the Contractor's MMC or
FHPlus product as sufficient to provide services to her newborn, unless the
newborn is excluded from Enrollment in the MMC Program pursuant to Section 6.1
of this Agreement, or the Contractor does not offer a MMC product in the
mother's county of fiscal responsibility
 
SECTION 22
(SUBCONTRACTS AND PROVIDER AGREEMENTS)
October 1.2005
 22-2
 
i) The Contractor must monitor the subcontractor's performance on an ongoing
basis and subject it to formal review according to time frames established by
the State, consistent with State laws and regulations, and the terms of this
Agreement. When deficiencies or areas for improvement are' identified, the
Contractor and subcontractor must take corrective action.
 
22.6 Timely Payment


Contractor shall make payments to Participating Providers and to
Non-Participating Providers, as applicable, for items and services covered under
this Agreement on a timely basis, consistent with the claims payment procedures
described in SIL § 3224-a.
 
22.7 Restrictions on Disclosure


a) The Contractor shall not by contract or written policy or written procedure
prohibit or restrict any health care provider from the following:


i) Disclosing to any subscriber, Enrollee, patient, designated representative
or, where appropriate, Prospective Enrollee any information that such provider
deems appropriate regarding:


A) a condition or a course of treatment with such subscriber, Enrollee, patient,
designated representative or Prospective Enrollee, including the availability of
other therapies, consultations, or tests; or


B) the provisions, terms, or requirements of the Contractor's MMC or FHPlus
products as they relate to the Enrollee, where applicable.
 
ii) Filing a complaint, making a report or comment to an appropriate
governmental body regarding the policies or practices of the Contractor when he
or she believes that the policies or practices negatively impact upon the
quality of, or access to, patient care.
 
iii) Advocating to the Contractor on behalf of the Enrollee for approval or
coverage of a particular treatment or for the provision of health care services.
 
22.8 Transfer of Liability
No contract or agreement between the Contractor and a Participating Provider
shall contain any clause purporting to transfer to the Participating Provider,
other than a medical group, by indemnification or otherwise, any liability
relating to activities, actions or omissions of the Contractor as opposed to
those of the Participating Provider.
 
 
SECTION 22
(SUBCONTRACTS AND PROVIDER AGREEMENTS)
October 1, 2005
22-3
 
22.9 Termination of Health Care Professional Agreements
 
a) General Requirements


i) The Contractor shall not terminate a contract with a health care professional
unless the Contractor provides to the health care professional a written
explanation of the reasons for the proposed termination and an opportunity for a
review or hearing as hereinafter provided. For purposes of this Section, a
health care professional is an individual licensed, registered or certified
pursuant to Title VIII of the Education Law.


ii) These requirements shall not apply in cases involving imminent harm to
patient care, a determination of fraud, or a final disciplinary action by a
state licensing board or other governmental agency that impairs the health care
professional's ability to practice.
 
b) Notice of Health Care Professional Termination
 
i) When the Contractor desires to terminate a contract with a health care
professional, the notification of the proposed termination by the Contractor to
the health care professional shall include:
 
A) The reasons for the proposed action;


B) Notice that the health care professional has the right to request a hearing
or review, at the provider's discretion, before a panel appointed by the
Contractor;
 
C) A time limit of not less than thirty (30) days within which a health care
professional may request a hearing; and


D) A time limit for a hearing date which must be held within thirty (30) days
after the date of receipt of a request for a hearing.


c) No contract or agreement between the Contractor and a health care
professional shall contain any provision which shall supersede or impair a
health care professional's right to notice of reasons for termination and the
opportunity for a hearing or review concerning such termination.
 
 
SECTION 22
(SUBCONTRACTS AND PROVIDER AGREEMENTS)
October 1,2005
22-4
 

22.10 Health Care Professional Hearings
 
a) A health care professional that has been notified of his or her proposed
termination must be allowed a hearing. The procedures for this hearing must meet
the following standards:


i) The hearing panel shall be comprised of at least three persons appointed by
the Contractor. At least one person on such panel shall be a clinical peer in
the same discipline and the same or similar specialty as the health care
professional under review. The hearing panel may consist of more than three
persons, provided however, that the number of clinical peers on such panel shall
constitute one-third or more of the total membership of the panel.
 
ii) The hearing panel shall render a decision on the proposed actionin atimely
manner. Such. decision shall include reinstatement of the health care
professional by the Contractor, provisional reinstatement subject to conditions
set forth by the Contractor or termination of the health care professional. Such
decision shall be provided in writing to the health care professional.
 
iii) A decision by the hearing panel to terminate a health care professional
shall be effective not less than thirty (30) days after the receipt by the
health care professional of the hearing panel's decision. Notwithstanding the
termination of a health care professional for cause or pursuantto a hearing, the
Contractor shall permit an Enrollee to continue an on-going course of treatment
for a transition period of up to ninety (90) days, and post-partum care, subject
to the provider's agreement, pursuant to PHL § 4403(6)(e).
 
iv) In no event shall termination be effective earlier than sixty (60) days from
the receipt of the notice of termination.
 
22.11 Non-Renewal of Provider Agreements


Either party to a Provider Agreement may exercise a right of non-renewal at the
expiration of the Provider Agreement period set forth therein or, for a Provider
Agreement without a specific expiration date, on each January first occurring
after the Provider Agreement has been in effect for at least one year, upon
sixty (60) days notice to the other party; provided, however, that any
non-renewal shall not constitute a termination for the purposes of this Section.
 
 
SECTION 22
(SUBCONTRACTS AND PROVIDER AGREEMENTS)
October 1, 2005
22-5



22.12 Notice of Participating Provider Termination


a) The Contractor shall notify DOHMH and SDOH of any notice of termination or
non-renewal of an IPA or institutional network Provider Agreement, or medical
group Provider Agreement that serves five percent (5%) or more of the enrolled
population in a LDSS and/or when the termination or non-renewal of the medical
group provider will leave fewer than two (2) Participating Providers of that
type within the LDSS, unless immediate termination of the Provider Agreement is
justified. The notice shall include an impact analysis of the termination or
non-renewal with regard to Enrollee access to care.


b) The Contractor shall provide the notification required in (a) above to the
DOHMH and the SDOH ninety (90) days prior to the effective date of the
termination of the Provider Agreement or immediately upon notice from such
Participating Provider if less than ninety (90) days.


c) The Contractor shall provide the notification required in (a) above to the
DOHMH and the SDOH if the Contractor and the Participating Providers have failed
to execute a renewal Provider Agreement forty-five (45) days prior to the
expiration of the current Provider Agreement.
 
d) In addition to the notification required in (a) above, the Contractor shall
submit a contingency plan to DOHMH and SDOH, at least forty-five (45) days prior
to the termination or expiration of the Provider Agreement, identifying the
number of Enrollees affected by the potential withdrawal of the provider from
the Contractor's network and specifying how services previously furnished by the
Participating Providers will be provided in the event of its withdrawal from the
Contractor's network. If the Participating Provider is a hospital, the
Contractor shall identify the number of doctors that would not have admitting
privileges in the absence of such Participating hospital.
 
e) In addition to the notification required in (a) above, the Contractor shall
develop a transition plan for Enrollees who are patients of the Participating
Provider withdrawing from the Contractor's network subject to approval by DOHMH
and SDOH. DOHMH and SDOH may direct the Contractor to provide notice to the
Enrollees who are patients of PCPs or specialists including available options
for the patients, and availability of continuing care, consistent with Section
13.8 of this Agreement, not less than thirty (30) days prior to the termination
or expiration of the Provider Agreement. In the event that Provider Agreements
are terminated or are not renewed with less than the notice period required by
this Section, the Contractor shall immediately notify DOHMH and SDOH, and
develop a transition plan on an expedited basis and provide notice to affected
Enrollees upon DOHMH and SDOH consent to the transition plan and Enrollee
notice.


 
SECTION 22
(SUBCONTRACTS AND PROVIDER AGREEMENTS)
October 1,2005
22-6



f) Upon Contractor notice of failure to renew, or termination of, a Provider
Agreement, the DOHMH and the SDOH, in their sole discretion, may waive the
requirement of submission of a contingency plan upon a determination by the
DOHMH and SDOH that:
 
i) the impact upon Enrollees is not significant, and/or


ii) the Contractor and Participating Provider are continuing to negotiate in
good faith and consent to extend the Provider Agreement for a period of time
necessary to provide not less than thirty (30) days notice to Enrollees.


g) DOHMH and SDOH reserve the right to take any other action permitted by this
Agreement and under regulatory or statutory authority, including but not limited
to terminating this Agreement.
 
22.13 Physician Incentive Plan


a) If Contractor elects to operate a Physician Incentive Plan, the Contractor
agrees that no specific payment will be made directly or indirectlyto a
Participating Provider that is a physician or physician group as an inducement
to reduce or limit medically necessary services furnished to an Enrollee.
Contractor agrees to submit to SDOH annual reports containing the information on
its Physician Incentive Plan in accordance with 42 CFR § 438.6(h). The contents
of such reports shall comply with the requirements of 42 CFR §§ 422.208 and
422.210 and be in a format to be provided by SDOH.
 
b) The Contractor must ensure that any Provider Agreements for services covered
by this Agreement, such as agreements between the Contractor and other entities
or between the Contractor's subcontracted entities and their contractors, at all
levels including the physician level, include language requiring that the
Physician Incentive Plan information be provided by the sub-contractor in an
accurate and timely manner to the Contractor, in the format requested by SDOH.


c) In the event that the incentive arrangements place the Participating
physician or physician group at risk for services beyond those provided directly
by the physician or physician group for an amount beyond the risk threshold of
twenty five percent (25%) of potential payments for covered services
(substantial financial risk), the Contractor must comply with all additional
requirements listed in regulation, such as: conduct Enrollee/disenrollee
satisfaction surveys; disclose the requirements for the Physician Incentive
Plans to its beneficiaries upon request; and ensure that all physicians and
physician groups at substantial financial risk have adequate stop-loss
protection. Any of these additional requirements that are passed on to the
subcontractors must be clearly stated in their Provider Agreement
 
 
SECTION 22
(SUBCONTRACTS AND PROVIDER AGREEMENTS)
October 1,2005
22-7


 
 

--------------------------------------------------------------------------------

 

23. FRAUD AND ABUSE
 
23.1 General Requirements
The Contractor shall comply with the Federal fraud and abuse requirements of 42
CFR § 438.608.
 
23.2 Prevention Plans and Special Investigation Units
If the Contractor has over 10,000 Enrollees in the aggregate in any given year,
the Contractor must file a Fraud and Abuse Prevention Plan with the Commissioner
of Health and develop a special investigation unit for the detection,
investigation and prevention of fraudulent activities to the extent required by
PHL § 4414 and SDOH regulations.
 
24. AMERICANS WITH DISABILITIES ACT COMPLIANCE PLAN
 
Contractor must comply with Title II of the ADA and Section 504 of the
Rehabilitation Act of 1973 for program accessibility, and must develop an ADA
Compliance Plan consistent with the SDOH Guidelines for MCO Compliance with the
ADA set forth in Appendix J, which is hereby made a part 'of this Agreement as
if set forth fully herein. Said plan must be approved by the SDOH, in
collaboration with the DOHMH, and be filed with the SDOH and the DOHMH, and be
kept on file by the Contractor.
 
25. FAIR HEARINGS
 
25.1 Enrollee Access to Fair Hearing Process
 
Enrollees may access the fair hearing process in accordance with applicable
federal and state laws and regulations. Contractors must abide by and
participate in New York State's Fair Hearing Process and comply with
determinations made by a fair hearing officer.
 
25.2 Enrollee Rights to a Fair Hearing


Enrollees may request a fair hearing regarding adverse LDSS determinations
concerning enrollment, disenrollment and eligibility, and regarding the denial,
termination, suspension or reduction of a clinical treatment or other Benefit
Package services by the Contractor. For issues related to disputed services,
Enrollees must have received an adverse determination from the Contractor or its
approved utilization review agent either overriding a recommendation to provide
services by a Participating Provider or confirming the decision of a
Participating Provider to deny those services. An Enrollee may also seek a fair
hearing for a failure by the Contractor to act with reasonable promptness with
respect to such services. Reasonable promptness shall mean compliance with the
timeframes established for review of grievances and utilization review in
Sections 44 and 49 of the Public Health Law, the grievance system requirements j
of 42 CFR Part 438 and Appendix F of this Agreement.


SECTION 23 - SECTION 36
 October 1.2005
-1-
 
 
25.3 Contractor Notice to Enrollees


a) Contractor must issue a written notice of Action and right to fair hearing
within applicable timeframes to any Enrollee when taking an adverse Action and
when making an Appeal determination as provided in Appendix F of this Agreement.


b) Contractor agrees to serve notice on affected Enrollees by mail and must
maintain documentation of such.
 
25.4 Aid Continuing
 
a) Contractor shall be required to continue the provision of the Benefit Package
services that are the subject of the fair hearing to an Enrollee (hereafter
referred to as "aid continuing") if so ordered by the NYS Office of
Administrative Hearings (OAH) under the following circumstances:


i) Contractor has or is seeking to reduce, suspend or terminate a treatment or
Benefit Package service currently being provided;
 
ii) Enrollee has filed a timely request for a fair hearing with OAH; and


iii) There is a valid order for the treatment or service from a Participating
Provider.
 
b) Contractor shall provide aid continuing until the matter has been resolved to
the Enrollee's satisfaction or until the administrative process is completed and
there is a determination from OAH that Enrollee is not entitled to receive the
service; the Enrollee withdraws the request for aid continuing and/or the fair
hearing in writing; or the treatment or service originally ordered by the
provider has been completed, whichever occurs first.


c) If the services and/or benefits in dispute have been terminated, suspended or
reduced and the Enrollee timely requests a fair hearing, Contractor shall, at
the direction of either SDOH or LDSS, restore the disputed services and/or
benefits consistent with the provisions of Section 25.4 (b) of this Agreement.
 
25.5 Responsibilities of SDOH


SDOH will make every reasonable effort to ensure that the Contractor receives
timely notice in writing by fax, or e-mail, of all requests, schedules and
directives regarding fair hearings.
 
 
SECTION 23 - SECTION 36
October 1,2005
-2-



25.6 Contractor's Obligations


a) Contractor shall appear at all scheduled fair hearings concerning its
clinical determinations and/or Contractor-initiated disenrollments to present
evidence as justification for its determination or submit written evidence as
justification for its determination regarding the disputed benefits and/or
services. If Contractor will not be making a personal appearance at the fair
hearing, the written material must be submitted to OAH and Enrollee or
Enrollee's representative at least three (3) business days prior to the
scheduled hearing. If the hearing is scheduled fewer than three (3) business
days after the request, Contractor must deliver the evidence to the hearing site
no later than one (1) business day prior to the hearing, otherwise Contractor
must appear in person. Notwithstanding the above provisions. Contractor may be
required to make a personal appearance at the discretion of the hearing officer
and/or SDOH.


b) Despite an Enrollee's request for a State fair hearing in any given dispute,
Contractor is required to maintain and operate in good faith its own internal
Complaint and Appeal processes as required under state and federal laws and by
Section 14 and Appendix F of this Agreement. Enrollees may seek redress of
Adverse Determinations simultaneously through Contractor's internal process and
the State fair hearing process. If Contractor has reversed its initial
determination and provided the service to the Enrollee, Contractor may request a
waiver from appearing at the hearing and, in submitted papers, explain that it
has withdrawn its initial determination and is providing the service or
treatment formerly in dispute.


c) Contractor shall comply with all determinations rendered by OAH at fair
hearings. Contractor shall cooperate with SDOH efforts to ensure that Contractor
is in compliance with fair hearing determinations. Failure by Contractor to
maintain such compliance shall constitute breach of this Agreement. Nothing in
this Section shall limit the remedies available to SDOH, DOHMH, LDSS or the
federal government relating to any non-compliance by Contractor with a fair
hearing determination or Contractor's refusal to provide disputed services.


d) If SDOH investigates a Complaint that has as its basis the same dispute that
is the subject of a pending fair hearing and. as a result of its investigation,
concludes that the disputed services and/or benefits should be provided to the
Enrollee, Contractor shall comply with SDOH's directive to provide those
services and/or benefits and provide notice to OAH and Enrollee as required by
Section 25.6(b) of this Agreement.


e) If SDOH, through its Complaint investigation process, or OAH, by a
determination after a fair hearing, directs Contractor to provide a service that
was initially denied by Contractor, Contractor may either directly provide the
service, arrange for the provision of that service or pay for the provision of
that service by a Non-Participating Provider. If the services were not furnished
during the period the fair hearing was pending, the Contractor must authorize or
furnish the disputed services promptly and as expeditiously as the Enrollee's
health condition requires
 
 
SECTION 23 - SECTION 36
October 1, 2005
-3-



f) Contractor agrees to abide by changes made to this Section of the Agreement
with respect to the fair hearing, Action, Service Authorization, Complaint and
Appeal processes by SDOH in order to comply with any amendments to applicable
state or federal statutes or regulations.


g) Contractor agrees to identify a contact person within its organization who
will serve as a liaison to SDOH for the purpose of receiving fair hearing
requests, scheduled fair hearing dates and adjourned fair hearing dates and
compliance with State directives. Such individual shall be accessible to the
State by e-mail; shall monitor e-mail for correspondence from the State at least
once every business day; and shall agree, on behalf of Contractor, to accept
notices to the Contractor transmitted via e-mail as legally valid.


h) The information describing fair hearing rights, aid continuing. Action,
Service Authorization, utilization review. Complaint and Appeal procedures shall
be included in all MMC and FHPlus member handbooks and shall comply with Section
14 and Appendices E and F of this Agreement.
 
i) Contractor shall bear the burden of proof at hearings regarding the
reduction, suspension or termination of ongoing services. In the event that
Contractor's initial adverse determination is upheld as a result of a fair
hearing, any aid continuing provided pursuant to that hearing request, may be
recouped by Contractor.
 
 
26. EXTERNAL APPEAL
 
26.1 Basis for External Appeal
 
Enrollees are eligible to request an External Appeal when one or more covered
health care services have been denied by the Contractor on the basis that the
service(s) is not medically necessary or is experimental or investigational.
 
26.2 Eligibility for External Appeal


An Enrollee is eligible for an External Appeal when the Enrollee has exhausted
the Contractor's internal utilization review procedure, has received a final
adverse determination from the Contractor, or the Enrollee and the Contractor
have agreed to waive internal Appeal procedures in accordance with PHL §
4914(2)2(a). A provider is also eligible for an External Appeal of retrospective
denials.


 
SECTION 23 - SECTION 36
October 1,2005
-4-
 



26.3 External Appeal Determination


The External Appeal determination is binding on the Contractor; however, a fair
hearing determination supersedes an External Appeal determination for Enrollees.
 
26.4 Compliance with External Appeal Laws and Regulations


The Contractor must comply with the provisions of Sections 4910-4914 of the PHL
and 10 NYCRR Part 98 regarding the External Appeal program.
 
26.5 Member Handbook


The Contractor shall describe its Action and utilization review policies and
procedures, including a notice of the right to an External Appeal together with
a description of the External Appeal process and the timeframes for External
Appeal, in the Member Handbook. The Member Handbook shall comply with Section 13
and the Member Handbook Guidelines, Appendix E, of this Agreement.
 
27. INTERMEDIATE SANCTIONS
 
27.1 General
 
The Contractor is subject to the imposition of sanctions as authorized by State
and Federal law and regulation, including the SDOH's right to impose sanctions
for unacceptable practices as set forth in 18 NYCRR Part 515 and civil and
monetary penalties pursuant to 18 NYCRR Part 516 and 42 CFR § 438.700, and such
other sanctions and penalties as are authorized by local laws and ordinances and
resultant administrative codes, rules and regulations related to the Medical
Assistance Program or to the delivery of the contracted for services.
 
27.2 Unacceptable Practices
 
a) Unacceptable practices for which the Contractor may be sanctioned include but
are not limited to:


i) Failing to provide medically necessary services that the Contractor is
required to provide under its contract with the State.


ii) Imposing premiums or charges on Enrollees that are in excess of the premiums
or charges permitted under the MMC Program or FHPlus Program.


iii) Discriminating among Enrollees on the basis of their health status or need
for health care services.
 
 
SECTION 23 - SECTION 36
October 1.2005
-5-



iv) Misrepresenting or falsifying information that it furnishes to an Enrollee,
Potential Enrollee, health care provider, the State or to CMS.
 
v) Failing to comply with the requirements for Physician Incentive Plans, as set
forth in 42 CFR §§ 422.208 and 422.210.
 
vi)Distributing directly or through any agent or independent
contractor, Marketing materials that have not been approved by the State or that
contain false or materially misleading information.


vii) Violating any other applicable requirements of SSA §§ 1903(m) or 1932 and
any implementing regulations.


viii)Violating any other applicable requirements of 18 NYCRR or 10 NYCRR Part
98.
 
ix) Failing to comply with the terms of this Agreement.
 
27.3 Intermediate Sanctions
 
a) Intermediate Sanctions may include but are not limited to:
 
i) Civil monetary penalties.


ii) Suspension of all new enrollment, including auto assignments, after the
effective date of the sanction.
 
iii) Termination of the Agreement, pursuant to Section 2.7 of this Agreement.
 
27.4 Enrollment Limitations
 
a) The DOHMH shall have the right, upon consultation with and notice to the
SDOH, to limit, suspend, or terminate enrollment activities by the Contractor
and/or enrollment into the Contractor's plan upon ten (10) days written notice
to the Contractor. The written notice shall specify the action(s) contemplated
and the reason(s) for such action(s) and shall provide the Contractor with an
opportunity to submit additional information that would support the conclusion
that limitation, suspension or termination of enrollment activities or
enrollment in the Contractor's plan is unnecessary. Nothing in this paragraph
limits other remedies available to the DOHMH under this Agreement.


b) The SDOH shall have the right, upon notice to the DOHMH, to limit, suspend or
terminate Enrollment activities by the Contractor and/or Enrollment into the
Contractor's MMC and/or FHPlus product upon ten (10) days written notice to the
Contractor. The written notice shall specify the action(s) contemplated and the
reason(s) for such


 
SECTION 23 - SECTION 36
October 1, 2005
-6-
 



action(s)and shall provide the Contractor with an opportunity to submit
additional information that would support the conclusion that limitation,
suspension or termination of Enrollment activities or Enrollment in the
Contractor's MMC and/or FHPlus product is unnecessary. Nothing in this paragraph
limits other remedies available to the SDOH or the DOHMH under this Agreement.
 
27.5 Due Process


The Contractor will be afforded due process pursuant to Federal and State Law
and Regulations (42 CFR §438.710, 18 NYCRR Part 516, and Article 44 of the PHL).
 
28. ENVIRONMENTAL COMPLIANCE
 
The Contractor shall comply with all applicable standards, orders, or
requirements issued under Section 306 of the Clean Air Act (42 U.S.C. §
1857(h)), Section 508 of the Federal Water Pollution Control Act as amended (33
U.S.C. § 1368), Executive Order 11738, and the Environmental Protection Agency
("EPA") regulations (40 CFR Part 15) that prohibit the use of the facilities
included on the EPA List of Violating Facilities. The Contractor shall report
violations to SDOH and to the Assistant Administrator for Enforcement of the
EPA.
 
29. ENERGY CONSERVATION
 
The Contractor shall comply with any applicable mandatory standards and policies
relating to energy efficiency that are contained in the State Energy
Conservation regulation issued in compliance with the Energy Policy and
Conservation Act of 1975 (Pub. L. 94-165) and any amendment to the Act.
 
30. INDEPENDENT CAPACITY OF CONTRACTOR
 
The parties agree that the Contractor is an independent Contractor and that the
Contractor, its agents, officers, and employees act in an independent capacity
and not as officers or employees of LDSS, DOHMH, SDOH or the DHHS.
 
31. NO THIRD PARTY BENEFICIARIES
Only the parties to this Agreement and their successors in interest and assigns
have any rights or remedies under or by reason of this Agreement.
 
32. INDEMNIFICATION
 
32.1 Indemnification by Contractor
 
 
SECTION 23 - SECTION 36
October 1,2005
 -7-



a) The Contractor shall indemnify, defend, and hold harmless the SDOH, DOHMH and
the LDSS, and their officers, agents, and employees, and the Enrollees and their
eligible dependents from:


i) any and all claims and losses accruing or resulting to any and all
Contractors, subcontractors, materialmen, laborers, and any other person, firm,
or corporation furnishing or supplying work, services, materials, or supplies in
connection with the performance of this Agreement;


ii) any and all claims and losses accruing or resulting to any person, firm, or
corporation that may be injured or damaged by the Contractor, its officers,
agents, employees, or subcontractors, including Participating Providers, in
connection with the performance of this Agreement;


iii) any liability, including costs and expenses, for violation of proprietary
rights, copyrights, or rights of privacy by the Contractor, its officers,
agents, employees or subcontractors, arising out of the publication,
translation, reproduction, delivery, performance, use, or disposition of any
data furnished under this Agreement, or based on any libelous or otherwise
unlawful matter contained in such data.


b) The DOHMH will provide the Contractor with prompt written notice of any claim
made against the DOHMH, and the Contractor, at its sole option, shall defend or
settle said claim. The DOHMH shall cooperate with the Contractor to the extent
necessary for the Contractor to discharge its obligation under Section 32.1 (a).
 
c) The Contractor shall have no obligation under this section with respect to
any claim or cause of action for damages to persons or property solely caused by
the negligence of DOHMH, its employees, or agents.
 
32.2 Indemnification by DOHMH


The DOHMH shall indemnify and hold harmless the Contractor and its officers,
agents, and employees from any loss or damage resulting from actions by the
DOHMH pursuant to the terms of Appendix R, Section 6.3 herein.
 
33. PROHIBITION ON USE OF FEDERAL FUNDS FOR LOBBYING
 
33.1 Prohibition of Use of Federal Funds for Lobbying


The Contractor agrees, pursuant to 31 U.S.C. § 1352 and 45 CFR Part 93, that no
Federally appropriated funds have been paid or will be paid to any person by or
on behalf of the Contractor for the purpose of influencing or attempting to
influence an officer or employee of any agency, a Member of Congress, an officer
or employee of Congress, or an employee of a Member of Congress in connection




SECTION 23 - SECTION 36
 October 1, 2005
-8-
 
 
with the award of any Federal contract, the making of any federal grant, the
making of any Federal loan, the entering into of any cooperative agreement, or
the extension, continuation, renewal, amendment, or modification of any Federal
contract, grant, loan, or cooperative agreement. The Contractor agrees to
complete and submit the "Certification Regarding Lobbying," Appendix B attached
hereto and incorporated herein, if this Agreement exceeds $100,000.
 
33.2 Disclosure Form to Report Lobbying


If any funds other than Federally appropriated funds have been paid or will be
paid to any person for the purpose of influencing or attempting to influence an
officer or employee of any agency, a Member of Congress, an officer or employee
of Congress, or an employee of a Member of Congress in connection with the award
of any Federal contract, the making of any Federal grant, the making of any
Federal loan, the entering into of any cooperative agreement, or the extension,
continuation, renewal, amendment, or modification of any Federal contract,
grant, loan, or cooperative agreement, and the Agreement exceeds $100,000, the
Contractor shall complete and submit Standard Form-LLL "Disclosure Form to
Report Lobbying," in accordance with its instructions.
 
33.3 Requirements of Subcontractors


The Contractor shall include the provisions of this Section in its subcontracts,
including its Provider Agreements. For all subcontracts, including Provider
Agreements, that exceed $100,000, the Contractor shall require the
subcontractor, including any Participating Provider to certify and disclose
accordingly to the Contractor.
 
34. NON-DISCRIMINATION
 
34.1 Equal Access to Benefit Package


Except as otherwise provided in applicable sections of this Agreement the
Contractor shall provide the Medicaid Managed Care and/or Family Health Plus
Benefit Package(s) to MMC and/or FHPlus Enrollees, respectively, in the same
manner, in accordance with the same standards, and with the same priority as
members of the Contractor enrolled under any other contracts.
 
34.2 Non-Discrimination


The Contractor shall not discriminate against Eligible Persons or Enrollees for
Medicaid Managed Care and/or Family Health Plus on the basis of age, sex, race,
creed, physical or mental handicap/developmental disability, national origin,
sexual orientation, type of illness or condition, need for health services, or
Capitation Rate that the Contractor will receive for such Eligible Persons or
Enrollees.
 
 
SECTION 23 - SECTION 36
October 1, 2005
-9-
 



34.3 Equal Employment Opportunity


Contractor must comply with Executive Order 11246, entitled "Equal Employment
Opportunity" as amended by Executive Order 11375, and as supplemented in
Department of Labor regulations.
 
34.4 Native Americans Access to Services From Tribal or Urban Indian Health
Facility
 
The Contractor shall not prohibit, restrict or discourage enrolled Native
Americans from receiving care from or accessing: a) Medicaid reimbursed health
services from or through a tribal health or urban Indian health facility or
center and/or b) Family Health Plus covered benefits from or through a tribal
health or urban Indian health facility or center which is included in the
Contractor's network.
 
35. COMPLIANCE WITH APPLICABLE LAWS
 
35.1 Contractor and DOHMH Compliance With Applicable Laws


Notwithstanding any inconsistent provisions in this Agreement, the Contractor
and DOHMH shall comply with all applicable requirements of the State Public
Health Law; the State Social Services Law; Title XIX of the Social Security Act;
Title VI of the Civil Rights Act of 1964 and 45 CFR Part 80, as amended; Title
IX of the Education Amendments of 1972; Section 504 of the Rehabilitation Act of
1973 and 45 CFR Part 84, as amended; the Age Discrimination Act of 1975 and 45
CFR Part 91, as amended; the ADA; Title XIII of the Federal Public Health
Services Act, 42 U.S.C § 300e et seq., and the regulations promulgated
thereunder; the Health Insurance Portability and Accountability Act of 1996
(P.L. 104-191) and related regulations; and all other applicable legal and
regulatory requirements in effect at the time that this Agreement is signed and
as adopted or. amended during the term of this Agreement. The parties agree that
this Agreement shall be interpreted according to the laws of the State of New
York.
 
35.2 Nullification of Illegal, Unenforceable, Ineffective or Void Contract
Provisions


Should any provision of this Agreement be declared or found to be illegal or
unenforceable, ineffective or void, then each party shall be relieved of any
obligation arising from such provision; the balance of this Agreement, if
capable of performance, shall remain in full force and effect.
 
35.3 Certificate of Authority Requirements


The Contractor must satisfy conditions for issuance of a certificate of
authority, including proof of financial solvency, as specified in 10 NYCRR Part
98.


 
SECTION 23 - SECTION 36
October 1, 2005
- 10-
 



35.4 Notification of Changes in Certificate of Incorporation
 
The Contractor shall notify SDOH and DOHMH of any amendment to its Certificate
of Incorporation or Articles of Organization pursuant to 10 NYCRR Part 98.
 
35.5 Contractor's Financial Solvency Requirements


The Contractor, for the duration of this Agreement, shall remain in compliance
with all applicable state requirements for financial solvency for MCOs offering
Medicaid Managed Care and/or Family Health Plus products, as applicable. The
Contractor shall continue to be financially responsible as defined in PHL §
4403(l)(c) and shall comply with the contingent reserve fund and escrow deposit
requirements of 10 NYCRR Part 98, and must meet minimum net worth requirements
established by SDOH and the State Insurance Department. The Contractor shall
make provision, satisfactory to SDOH, for protections for SDOH, LDSSs and the
Enrollees in the event of Contractor or subcontractor insolvency, including but
not limited to, hold harmless and continuation of treatment provisions in all
provider agreements which protect SDOH, LDSSs and Enrollees from costs of
treatment and assures continued access to care for Enrollees.
 
35.6 Compliance With Care for Maternity Patients


Contractor must comply with § 2803-n of the PHL and § 3216 (i) (10) (a) of the
State Insurance Law related to hospital care for maternity patients.
 
35.7 Informed Consent Procedures for Hysterectomy and Sterilization


The Contractor is required and shall require Participating Providers to comply
with the informed consent procedures for Hysterectomy and Sterilization
specified in 42 CFR Part 441, sub-part F, and 18 NYCRR § 505.13.
 
35.8 Non-Liability of Enrollees for Contractor's Debts


Contractor agrees that in no event shall the Enrollee become liable for the
Contractor's debts as set forth in SSA § 1932(b)(6).
 
SECTION 23 - SECTION 36
October 1,2005
-11-
 



35.9 SDOH Compliance With Conflict of Interest Laws


DOHMH and its employees shall comply with Article 18 of the General Municipal
Law and all other appropriate provisions of New York State law, local laws and
ordinances and all resultant codes, rules and regulations pertaining to
conflicts of interest.
 
35.10 Compliance With PHL Regarding External Appeals


Contractor must comply with Article 49 Title II of the PHL regarding external
appeal of adverse determinations.




36. NEW YORK STATE STANDARD CONTRACT CLAUSES AND LOCAL STANDARD CLAUSES
 
The parties agree to be bound by the standard clauses for all New York State
contracts and standard clauses, if any, for local government contracts contained
in Appendix A and R, respectively, attached to and incorporated into this
Agreement as if set forth fully herein, and any amendment thereto.


 
SECTION 23 - SECTION 36
October 1, 2005
- 12-
 
 

--------------------------------------------------------------------------------


 


This Agreement is effective October 1, 2005 and shall remain in effect until
September 30, 2007 or until the execution of an extension, renewal or successor
agreement as provided for in the Agreement.
 
In Witness Whereof, the parties have duly executed this Agreement on the dates
appearing below their respective signatures.
 


By:
/s/ Todd S. Farha
By:
/s/ Illegible
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
WellCare of New York, Inc.
   
 
Date:
10/11/05
Date:
10/17/05
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

       


 
Approval as to form and certification as to legal authority was granted by the
Corporation Counsel on: September 16, 2005.
 
 
 
 
SIGNATURE PAGE
OCTOBER 1

 

--------------------------------------------------------------------------------



 
STATE OF FLORIDA
SS:
COUNTY OF HILLSBOROUGH


 
On this 11th day of October, 2005, Todd S. Farha came before me, to me known to
be the President & CEO of WellCare of New York, Inc , who is duly authorized to
execute the foregoing instrument on behalf of said corporation and s/he
acknowledged to me that s/he executed the same for the purpose therein mentioned




KATHLEEN R. CASEY
Notary Public-State of Florida
My Commission Expires Apr 22,2008 Commission # DD305227
Bonded By National Notary Assn.
 
/S/ Kathleen R. Casey
   

--------------------------------------------------------------------------------

Notary Public
     
 



 
STATE OF NEW YORK
SS:
COUNTY OF NEW YORK


 
On this 27th day of October, 2005, Thomas Frieden came before me, to me known
and known to be the Commissioner , in the New York City Department of Health and
Mental Hygiene, who is duly authorized execute the foregoing instrument on
behalf of the city and s/he acknowledged to me that s/he executed the same for
the purpose therein mentioned.




FRANK LANE
Notary Public, State of New York
No. 01LA50114224
Qualified in Queens County
Commission Expires Nov 3, 2005
 
/S/ Frank Lane
   

--------------------------------------------------------------------------------

Notary Public
     
 

 
 

--------------------------------------------------------------------------------


 
 
 
 
APPENDIX A
 
 
 
New York State Standard Clauses
 
 
 

--------------------------------------------------------------------------------


 
 
 

--------------------------------------------------------------------------------


 

STANDARD CLAUSES FOR NYS CONTRACTS
 
The parties to the attached contract, license, lease, amendment or other
agreement of any kind (hereinafter, "the contract" or "this contract") agree to
be bound by the following clauses which are hereby made a part of the contract
(the word "Contractor" herein refers to any party other than the State, whether
a contractor, licenser, licensee, lessor, lessee or any other party):
 
1. EXECUTORY CLAUSE. In accordance with Section 41 of the State Finance Law, the
State shall have no liability under this contract to the Contractor or to anyone
else beyond funds appropriated and available for this contract.


2. NON-ASSIGNMENT CLAUSE. In accordance with Section 138 of the State Finance
Law, this contract may not be assigned by the Contractor or its right, title or
interest therein assigned, transferred, conveyed, sublet or otherwise disposed
of without the previous consent, in writing, of the State and any attempts to
assign the contract without the State's written consent are null and void. The
Contractor may, however, assign its right to receive payment without the State's
prior written consent unless this contract concerns Certificates of
Participation pursuant to Article 5-A of the State Finance Law.'.


3. COMPTROLLER'S APPROVAL. In accordance with Section 112 of the State Finance
Law (or, if this contract is with the State University or City University of New
York, Section 355 or Section 6218 of the Education Law), if this contract
exceeds $15,000 (or the minimum thresholds agreed to by the Office of the State
Comptroller for certain S.U.N.Y. and C.U.N.Y. contracts), or if this is an
amendment for any amount to a contract which, as so amended, exceeds said
statutory amount, or if, by this contract, the State agrees to give something
other than money when the value or reasonably estimated value of such
consideration exceeds $10,000, it shall not be valid, effective or binding upon
the State until it has been approved by the State Comptroller and filed in his
office. Comptroller's approval of contracts let by the Office of General
Services is required when such contracts exceed $30,000 (State Finance Law
Section 163.6.a).


4. WORKERS' COMPENSATION BENEFITS. In accordance with Section 142 of the State
Finance Law, this contract shall be void and of no force and effect unless the
Contractor shall provide and maintain coverage during the life of this contract
for the benefit of such employees as are required to be covered by the
provisions of the Worker;;' Compensation Law.
 
5. NON-DISCRIMINATION REQUIREMENTS. To the extent required by Article 15 of the
Executive Law (also known as the Human Rights Law) and all other State and
Federal statutory and constitutional non-discrimination provisions, the
Contractor will not discriminate against any employee or applicant for
employment because of race, creed, color, sex, national origin, sexual
orientation, age, disability, genetic predisposition or carrier status, or
marital status. Furthermore, in accordance with Section 220-e of the Labor Law,
if this is a contract for the construction, alteration or repair of any public
building or public work or for the manufacture, sale or distribution of
materials, equipment or supplies, and to the extent that this contract shall be
performed within the State of New York, Contractor agrees that neither it not
its subcontractors shall, by reason of race, creed, color, disability, sex, or
national origin: (a) discriminate in hiring against any New York State citizen
who is qualified and available to perform the work; or (b) discriminate against
or intimidate any employee hired for the performance of work under this
contract. If this is a building service contract as defined in Section 230 of
the Labor Law, then, in accordance with Section 239 thereof, Contractor agrees
that neither it nor its subcontractors shall by reason of race, creed, color,
national origin, age, sex or disability: (a) discriminate in hiring against any
New York State citizen who is qualified and available to perform the work; or
(b) discriminate against or intimidate any employee hired for the performance of
work under this contract. Contractor is subject to fines of $50.00 per person
per day for any violation of Section 220-e or Section
 
 
Page 1




239 as well as possible termination of this contract and forfeiture of all
moneys due hereunder for a second or subsequent violation.
 
6. WAGE AND HOURS PROVISIONS. If this is a public work contract covered by
Article 8 of the Labor Law or a building service contract covered by Article 9
thereof, neither Contractor's employees nor the employees of its subcontractors
may be required or permitted to work more than the number of hours or days
stated in said statutes, except as otherwise provided in the Labor Law and as
set forth in prevailing wage and supplement schedules issued by the State Labor
Department. Furthermore, Contractor and its subcontractors must pay at least the
prevailing wage rate and pay or provide the prevailing supplements, including
the premium rates for overtime pay, as determined by the State Labor Department
in accordance with the Labor Law.
 
7. NON-COLLUSIVE BIDDING CERTIFICATION. In accordance with Section 139-d of the
State Finance Law, if this contract was awarded based upon the submission of
bids, Contractor warrants, under penalty of perjury, that its bid was arrived at
independently and without collusion aimed at restricting competition. Contractor
further warrants that, at the time Contractor submitted its bid, an authorized
and responsible person executed and delivered to the State a non-collusive
bidding certification on Contractor's behalf.


8. INTERNATIONAL BOYCOTT PROHIBITION. In accordance with Section 220-f of the
Labor Law and Section 139-h of the State Finance Law, if this contract exceeds
$5,000, the Contractor agrees, as a material condition of the contract, that
neither the Contractor nor any substantially owned or affiliated person, firm,
partnership or corporation has participated, is participating, or shall
participate in an international boycott in violation of the federal Export
Administration Act of 1979 (50 USC App. Sections 2401 et seq.) or regulations
thereunder. If such Contractor, or any of the aforesaid affiliates of
Contractor, is convicted or is otherwise found to have violated said laws or
regulations upon the final determination of the United States Commerce
Department or any other appropriate agency of the United States subsequent to
the contract's execution, such contract, amendment or modification thereto shall
be rendered forfeit and void. The Contractor shall so notify the State
Comptroller within five (5) business days of such conviction, determination or
disposition of appeal (2NYCKR 105.4).


9. SET-OFF RIGHTS. The State shall have all of its common law, equitable and
statutory rights of set-off. These rights shall include, but not be limited to,
the State's option to withhold for the purposes of set-off any moneys due to the
Contractor under this contract up to any amounts due and owing to the State with
regard to this contract, any other contract with any State department or agency,
including any contract for a term commencing prior to the term of this contract,
plus any amounts due and owing to the State for any other reason including,
without limitation, tax delinquencies, fee delinquencies or monetary penalties
relative thereto. The State shall exercise its set-off rights in accordance with
normal State practices including, in cases of set-off pursuant to an audit, the
finalization of such audit by the State agency, its representatives, or the
State Comptroller.


10. RECORDS. The Contractor shall establish and maintain complete and accurate
books, records, documents, accounts and other evidence directly pertinent to
performance under this contract (hereinafter, collectively, "the Records"). The
Records must be kept for the balance of the calendar year in which they were
made and for six (6) additional years thereafter. The State Comptroller, the
Attorney General and any other person or entity authorized to conduct an
examination, as well as the agency or agencies involved in this contract, shall
have access to the Records during normal business hours at an office of the
Contractor


May, 2003






STANDARD CLAUSES FOR NYS CONTRACTS APPENDIX A
 
within the State of New York or, if no such office is available, at a mutually
agreeable and reasonable venue within the State, for the term specified above
for the purposes of inspection, auditing and copying. The State shall take
reasonable steps to protect from public disclosure any of the Records which are
exempt from disclosure under Section 87 of the Public Officers Law (the
"Statute") provided that: (i) the Contractor shall timely inform an appropriate
State official, in writing, that said records should not be disclosed; and (ii)
said records shall be sufficiently identified; and (iii) designation of said
records as exempt under the Statute is reasonable. Nothing contained herein
shall diminish, or in any way adversely affect, the State's right to discovery
in any pending or future litigation.


11. IDENTIFYING INFORMATION AND PRIVACY NOTIFICATION, (a) FEDERAL EMPLOYER
IDENTIFICATION NUMBER and/or FEDERAL SOCIAL SECURITY NUMBER. All invoices or New
York State standard vouchers submitted for payment for the sale of goods or
services or the lease of real or personal property to a New York State agency
must include the payee's identification number, i.e., the seller's or lessor's
identification number. The number is either the payee's Federal employer
identification number or Federal social security number, or both such numbers
when the payee has both such numbers. Failure to include this number or numbers
may delay payment. Where the payee does not have such number or numbers, the
payee, on its invoice or New York State standard voucher, must give the reason
or reasons why the payee does not have such number or numbers.
(b) PRIVACY NOTIFICATION. (1) The authority to request the above personal
information from a seller of goods or services or a lessor of real or personal
property, and the authority to maintain such information, is found in Section 5
of the State Tax Law. Disclosure of this information by the seller or lessor to
the State is mandatory. The principal purpose for which the information is
collected is to enable the State to identify individuals, businesses and others
who have been delinquent in filing tax returns or may have understated their tax
liabilities and to generally identify persons affected by the taxes administered
by the Commissioner of Taxation and Finance. The information will be used for
tax administration purposes and for any other purpose authorized by law.
(2) The personal information is requested by the purchasing unit of the agency
contracting to purchase the goods or services or lease the real or personal
property covered by this contract or lease. The information is maintained in New
York State's Central Accounting System by the Director of Accounting Operations,
Office of the State Comptroller, AESOB, Albany, New York 12236.


12. EQUAL EMPLOYMENT OPPORTUNITIES FOR MINORITIES AND WOMEN. In accordance with
Section 312 of the Executive Law, if this contract is: (i) a written agreement
or purchase order instrument, providing for a total expenditure in excess of
$25,000.00, whereby a contracting agency is committed to expend or does expend
funds in return for labor, services, supplies, equipment, materials or any
combination of the foregoing, to be performed for, or rendered or furnished to
the contracting agency; or (ii) a written agreement in excess of S100,000.00
whereby a contracting agency is committed to expend or does expend funds for the
acquisition, construction, demolition, replacement, major repair or renovation
of real property and improvements thereon; or (iii) a written agreement in
excess of $100,000.00 whereby the owner of a Slate assisted housing project is
committed to expend or does expend funds for the acquisition, construction,
demolition, replacement, major repair or renovation of real property and
improvements thereon for such project, then:


(a) The Contractor will not discriminate against employees or applicants for
employment because of race, creed, color, national origin, sex, age, disability
or marital status, and will undertake or continue existing programs of
affirmative action to ensure that minority group members and women are afforded
equal employment opportunities without discrimination. Affirmative action shall
mean recruitment,
 
 
Page 2


 
employment, job assignment, promotion, upgrading?, demotion, transfer, layoff,
or termination and rates of pay or other forms of compensation;
 
(b) at the request of the contracting agency, the Contractor shall request each
employment agency, labor union, or authorized representative of workers with
which it has a collective bargaining or other agreement or understanding, to
furnish a written statement that such employment agency, labor union or
representative will not discriminate on the basis of race, creed, color,
national origin, sex, age, disability or marital status and that such union or
representative will affirmatively cooperate in the implementation of the
contractor's obligations herein; and


(c) the Contractor shall state, in all solicitations or advertisements for
employees, that, in the performance of the State contract, all qualified
applicants will be afforded equal employment opportunities without
discrimination because of race, creed, color, national origin, sex, age,
disability or marital status.
 
Contractor will include the provisions of "a", "b", and "c" above, in every
subcontract over $25,000.00 for the construction, demolition, replacement, major
repair, renovation, planning or design of real property and improvements thereon
(the "Work") except where the Work is for the beneficial use of the Contractor.
Section 312 does not apply to: (i) work, goods or services unrelated to this
contract; or (ii) employment outside New York State; or (iii) banking services,
insurance policies or the sale of securities. The State shall consider
compliance by a contractor or subcontractor with the requirements of any federal
law concerning equal employment opportunity which effectuates the purpose of
this section. The contracting agency shall determine whether the imposition of
the requirements of title provisions hereof duplicate or conflict with any such
federal law and if such duplication or conflict exists, the contracting agency
shall waive the applicability of Section 312 to the extent of such duplication
or conflict. Contractor will comply with all duly promulgated and lawful rules
and regulations of the Governor's Office of Minority and Women's Business
Development pertaining hereto.


13. CONFLICTING TERMS. In the event of a conflict between the terms of the
contract (including any and all attachments thereto and amendments thereof) and
the terms of this Appendix A, the terms of this Appendix A shall control.


14. GOVERNING LAW. This contract shall be governed by the laws of the State of
New York except where the Federal supremacy clause requires otherwise.


15. LATE PAYMENT. Timeliness of payment and any interest to be paid to
Contractor for late payment shall be governed by Article I)-A of the State
Finance Law to the extent required by law.


16. NO ARBITRATION. Disputes involving this contract, including the breach or
alleged breach thereof, may not be submitted to binding arbitration (except
where statutorily authorized), but must, instead, be heard in a court of
competent jurisdiction of the State of New York.


17. SERVICE OF PROCESS. In addition to the methods of service allowed by the
State Civil Practice Law & Rules ("CPLR"), Contractor hereby consents to service
of process upon it by registered or certified mail, return receipt requested.
Service hereunder shall be complete upon Contractor's actual receipt of process
or upon the State's receipt of the return thereof by [he United States Postal
Service as refused or undeliverable. Contractor must promptly notify the State,
in writing, of each and every change of address to which service of process can
be made. Service by the State to the last known address shall be sufficient.
Contractor will have thirty (30) calendar days after service hereunder is
complete in which to respond.
 
 
May,2003
 



STANDARD CLAUSES FOR NYS CONTRACTS APPENDIX A





18. PROHIBITION ON PURCHASE OF TROPICAL HARDWOODS. The Contractor certifies and
warrants that all wood products to be used under this contract award will be in
accordance with, but not limited to, the specifications and provisions of State
Finance Law §165. (Use of Tropical Hardwoods) which prohibits purchase and use
of tropical hardwoods, unless specifically exempted, by the State or any
governmental agency or political subdivision or public benefit corporation.
Qualification for an exemption under this law will be the responsibility of the
contractor to establish to meet with the approval of the State.
In addition, when any portion of this contract involving the use of woods,
whether supply or installation, is to be performed by any subcontractor, the
prime Contractor will indicate and certify in the submitted bid proposal that
the subcontractor has been informed and is in compliance with specifications and
provisions regarding use of tropical hardwoods as detailed in §165 State Finance
Law. Any such use must meet with the approval of the State; otherwise, the bid
may not be considered responsive. Under bidder certifications, proof of
qualification for exemption will be the responsibility of the Contractor to meet
with the approval of the State.
 
19. MACBRIDE FAIR EMPLOYMENT PRINCIPLES. In
accordance with: the MacBride Fair Employment Principles (Chapter 807 of the
Laws of 1992), the Contractor hereby stipulates that the Contractor either (a)
has no-business operations in Northern Ireland, or (b) shall take lawful steps
in good faith to conduct any business operations in Northern Ireland in
accordance with the MacBride Fair Employment Principles (as described in Section
165 of the New York State Finance Law), and shall permit independent monitoring
of compliance with such principles.


20. OMNIBUS PROCUREMENT ACT OF 1992. It is the policy of New York State to
maximize opportunities for the participation of New York State business
enterprises, including minority and women-owned business enterprises as bidders,
subcontractors and suppliers on its procurement contracts.


Information on the availability of New York State subcontractors and suppliers
is available from:


NYS Department of Economic Development Division for Small Business 30 South
Pearl St - 7th Floor Albany, New York 12245 Telephone: 518-292-5220


A directory of certified minority and women-owned business enterprises is
available from:
 
NYS Department of Economic Development
Division of Minority and Women's Business Development
30 South Pearl St - 2nd Floor
Albany, New York 12245
http://www.empire.state.ny.us
 
The Omnibus Procurement Act of 1992 requires that by signing this bid proposal
or contract, as applicable, Contractors certify that whenever the total bid
amount is greater than $1 million:


(a) The Contractor has made reasonable efforts to encourage the participation of
New York State Business Enterprises as suppliers and subcontractors, including
certified minority and women-owned business enterprises, on this project, and
has retained the documentation of these efforts to be provided upon request to
the Slate;


(b) The Contractor has complied with the Federal Equal Opportunity Act of 1972
(P.L. 92-261), as amended;


 


Page 3


 
(c) The Contractor agrees to make reasonable efforts to provide notification to
New York State residents of employment opportunities on this project through
listing any such positions with the Job Service Division of the New York State
Department of Labor, or providing such notification in such manner as is
consistent with existing collective




bargaining contracts or agreements. The Contractor agrees to document these
efforts and to provide said documentation to the State upon request; and
 
(d) The Contractor acknowledges notice that the State may seek to obtain offset
credits from foreign countries as a result of this contract and agrees to
cooperate with the State in these efforts.
 
21. RECIPROCITY AND SANCTIONS PROVISIONS. Bidders are hereby notified that if
their principal place of business is located in a country, nation, province,
state or political subdivision that penalizes New York State vendors, and if the
goods or services they offer will be substantially produced or performed outside
New York State, the Omnibus Procurement Act 1994 and 2000 amendments (Chapter
684 and Chapter 383, respectively) require that they be denied contracts which
they would otherwise obtain. NOTE: As of May 15, 2002, the list of
discriminatory jurisdictions subject to this provision includes the states of
South Carolina, Alaska, West Virginia, Wyoming, Louisiana and Hawaii. Contact
NYS Department of Economic Development for a current list of jurisdictions
subject to this provision.
 
22. PURCHASES OF APPAREL. In accordance with State Finance Law 162 (4-a), the
State shall not purchase any apparel from any vendor unable or unwilling to
certify that: (i) such apparel was manufactured in compliance with all
applicable labor and occupational safety laws, including, but not limited to,
child labor laws, wage and hours laws and workplace safety laws, and (ii) vendor
will supply, with its bid (or, if not a bid situation, prior to or at the time
of signing a contract with the State), if known, the names and addresses of each
subcontractor and a list of all manufacturing plants to be utilized by the
bidder.
 


 
 
May 20003

 



--------------------------------------------------------------------------------



 
APPENDIX B
 
Certification Regarding Lobbying
 
 
 
 
 
 
 
 
 
 
APPENDIX B
October 1,2005
B-l
 



--------------------------------------------------------------------------------



APPENDIX B
CERTIFICATION REGARDING LOBBYING
 
The undersigned certifies, to the best of his or her knowledge, that:
 
1. No Federal appropriated funds have been paid or will be paid to any person by
or on behalf of the Contractor for the purpose of influencing or attempting to
influence an officer or employee of any agency, a Member of Congress, an officer
or employee of a Member of Congress in connection with the award of any Federal
loan, the entering into of any cooperative agreement, or the extension,
continuation, renewal, amendment, or modification of any Federal contract,
grant, loan, or cooperative agreement.
 
2. If any funds other than Federal appropriated funds have been paid or will be
paid to any person for the purpose of influencing or attempting to influence an
officer or employee of any agency, a Member of Congress in connection with the
award of any Federal contract, the making of any Federal grant, the making of
any Federal loan, the entering into of any cooperative agreement, or the
extension, continuation, renewal, amendment, or modification of any Federal
contract, grant, loan, or cooperative agreement, and the Agreement exceeds
$100,000, the Contractor shall complete and submit Standard Form -LLL
"Disclosure Form to Report Lobbying," in accordance with its instructions.
 
3. The Contractor shall include the provisions of this section in all provider
Agreements under this Agreement and require all Participating providers whose
Provider Agreements exceed $100,000 to certify and disclose accordingly to the
Contractor.
 
This certification is a material representation of fact upon which reliance was
place when this transaction was made or entered into. Submission of this
certification is a prerequisite for making or entering into this transaction
pursuant to U.S.C. Section 1352. The failure to file the required certification
shall subject the violator to a civil penalty of not less than $10,000 and not
more than $ 100.000 for each such failure.
 
 
DATE:                10/11/05

SIGNATURE:   /s/ Todd S. Farha
 
TITLE: President and CEO
 
ORGANIZATION: WellCare of New York, Inc
 
APPENDIX B
October 1,2005
B-2
 



--------------------------------------------------------------------------------



 
Appendix C
 
New York State Department of Health Requirements for the Provision of Family
Planning and Reproductive Health Services
 


 
C.I Definitions and General Requirements for the Provision of Family Planning
and Reproductive Health Services
 
C.2 Requirements for MCOs that Include Family Planning and Reproductive Health
Services in Their Benefit Package
 
C.3 Requirements for MCOs That Do Not Include Family Planning Services and
Reproductive Health Services in Their Benefit Package




APPENDIX C
October 1,2005
C-l






--------------------------------------------------------------------------------




 

C.I
 
Definitions and General Requirements for the Provision of Family Planning and
Reproductive Health Services
 
1. Family Planning and Reproductive Health Services
 
a) Family Planning and Reproductive Health services mean the offering, arranging
and furnishing of those health services which enable Enrollees, including minors
who may be sexually active, to prevent or reduce the incidence of unwanted
pregnancies.
 
i) Family Planning and Reproductive Health services include the following
medically-necessary services, related drugs and supplies which are famished or
administered under the supervision of a physician, licensed midwife or certified
nurse practitioner during the course of a Family Planning and Reproductive
Health visit for the purpose of:
 
A) contraception, including insertion/removal of an intrauterine device (IUD),
insertion/removalof contraceptive implants, and injection procedures involving
Pharmaceuticals such as Depo-Provera;
 
B) sterilization;
 
C) screening, related diagnosis, and referral to a Participating Provider for
pregnancy;
 
D) medically-necessary induced abortions, which are procedures, either medical
or surgical, that result in the termination of pregnancy. The determination of
medical necessity shall include positive evidence of pregnancy, with an estimate
of its duration.
 
ii) Family Planning and Reproductive Health services include those education and
counseling services necessary to render the services effective.
 
iii) Family Planning and Reproductive Health services include
medically-necessary ordered contraceptives and pharmaceuticals:
 
A) For MMC Enrollees - The Contractor is responsible for pharmaceuticals and
medical supplies such as IUDS and Depo-Provera that must be famished or
administered under the supervision of a physician, licensed midwife, or
certified nurse practitioner during the course of a Family Planning and
Reproductive Health visit. Other pharmacy prescriptions, medical supplies, and
over the counter drugs are not the responsibility of the Contractor and are to
be obtained when covered on the New York State list of Medicaid
 


APPENDIX C
October 1,2005
C-2
 



reimbursable drugs by the Enrollee from any appropriate eMedNY-enrolled health
care provider of the Enrollee's choice.
 
B) For FHPlus Enrollees - The Contractor, if it includes such services in its
Benefit Package, or the Designated Third Party Contractor that provides such
services to FHPlus Enrollees when the Contractor does not provide Family
Planning and Reproductive Health services, is responsible for prescription
contraceptives provided by a Participating pharmacy, consistent with the
pharmacy benefit package described in Appendix K. The Contractor or the
Designated Third Party Contractor must cover at least one of every type of the
following methods of contraception:
 
I) Oral
II) Oral, emergency
III) Injectable
IV) Transdermal
V) Intravaginal
VI) Intravaginal, systemic
VII) Implantable
 
b) When clinically indicated, -the following services may be provided as a part
of a Family Planning and Reproductive Health visit:
 
i) Screening, related diagnosis, ambulatory treatment and referral as needed for
dysmenorrhea, cervical cancer, or other pelvic abnormality/pathology.
 
ii) Screening, related diagnosis and referral for anemia, cervical cancer,
glycosuria, proteinuria, hypertension and breast disease.


iii) Screening and treatment for sexually transmissible disease.
iv) HIV blood testing and pre- and post-test counseling.


2. Free Access to Services for MMC Enrollees
 
a) Free Access means MMC Enrollees may obtain Family Planning and Reproductive
Health services, and HIV blood testing and pre-and post-test counseling when
performed as part of a Family Planning and Reproductive Health encounter, from
either the Contractor, if it includes such services in its Benefit Package, or
from any appropriate eMedNY-enrolled health care provider of the Enrollee's
choice. No referral from the PCP or approval by the Contractor is required to
access such services.
 


 
b) The Family Planning and Reproductive Health services listed above are the
only services which are covered under the Free Access policy. Routine obstetric
and/or




APPENDIX C
 October 1,2005
C-3
 



gynecologic care, including hysterectomies, pre-natal, delivery and post-partum
care are not covered under the Free Access policy, and are the responsibility of
the Contractor.
 
3. Access to Services for FHPlus Enrollees
 
a) FHPlus Enrollees may obtain Family Planning and Reproductive Health services,
and HIV blood testing and pre-and post-test counseling when performed as part of
a Family Planning and Reproductive Health Services encounter, from either the
Contractor or through the Designated Third Party Contractor, as applicable. No
referral from the PCP or approval by the Contractor is required to access such
services.
 
b) The Contractor is responsible for routine obstetric and/or gynecologic care,
including hysterectomies, pre-natal, delivery and post-partum care, regardless
of whether Family Planning and Reproductive Health services are included in the
Contractor's Benefit Package.
 
 
Appendix C
October 1,2005
C-4


 

 

--------------------------------------------------------------------------------


 
 
C.2
 
Requirements for MCOs that Include Family Planning and Reproductive Health
Services in Their Benefit Package
 
1. Notification to Enrollees
 
a) If the Contractor includes Family Planning and Reproductive Health services
in its Benefit Package (as indicated in Appendix M of this Agreement) the
Contractor must notify all Enrollees of reproductive age, including minors who
may be sexually active, at the time of Enrollment about their right to obtain
Family Planning and Reproductive Health services and supplies without referral
or approval. The notification must contain the following:
 
i) Information about the Enrollee's right to obtain the full range of Family
Planning and Reproductive Health services, including HIV counseling and testing
when performed as part of a Family Planning and Reproductive Health encounter,
from the Contractor's Participating Provider without referral, approval or
notification.
 
ii) MMC Enrollees "must receive notification that they also have the right to
obtain Family Planning and Reproductive Health services in accordance with MMC's
Free Access policy as defined in C.I of this Appendix.
 
iii) A current list of qualified Participating Family Planning Providers who
provide the full range of Family Planning and Reproductive Health services
within the Enrollee's geographic area, including addresses and telephone
numbers. The Contractor may also provide MMC Enrollees with a list of qualified
Non-Participating providers who accept Medicaid and who provide the full range
of these services.
 
iv) Information that the cost of the Enrollee's Family Planning and Reproductive
care will be fully covered, including when a MMC Enrollee obtains such services
in accordance with MMC's Free Access policy.
 
2. Billing Policy
 
a) The Contractor must notify its Participating Providers that all claims for
Family Planning and Reproductive Health services must be billed to the
Contractor and not the Medicaid fee-for-service program.
 
b) The Contractor will be charged for Family Planning and Reproductive Health
services furnished to MMC Enrollees by eMedNY-enrolled Non-Participating
Providers at the applicable Medicaid rate or fee. In such instances,
Non-Participating Providers will bill Medicaid fee-for-service and the SDOH will
issue a confidential
 
 
 
APPENDIX C
October 1,2005
C-5
 



charge back to the Contractor. Such charge back mechanism will comply with all
applicable patient confidentiality requirements.
 
 
3. Consent and Confidentiality
 
a) The Contractor will comply with federal, state, and local laws, regulations
and policies regarding informed consent and confidentiality and ensure that
Participating Providers comply with all of the requirements set forth in
Sections 17 and 18 of the PHL -and 10 NYCRR §751.9 and Part 753 relating to
informed consent and confidentiality.
 
b) Participating Providers may share patient information with appropriate
Contractor personnel for the purposes of claims payment, utilization review and
quality assurance unless the provider agreement with the Contractor provides
otherwise. The Contractor must ensure that an Enrollee's use of Family Planning
and Reproductive Health services remains confidential and is not disclosed to
family members or other unauthorized parties without the Enrollee's consent to
the disclosure.
 
4. Informing and Standards
 
a) The Contractor will inform its Participating Providers and administrative
personnel about policies concerning MMC Free Access as defined in C.I of this
Appendix, where applicable; HIV counseling and testing; reimbursement for Family
Planning and Reproductive Health encounters; Enrollee Family Planning and
Reproductive Health education and confidentiality.
 
b) The Contractor will inform its Participating Providers that they must comply
with professional medical standards of practice, the Contractor's practice
guidelines, and all applicable federal, state, and local laws. These include but
are not limited to, standards established by the American College of
Obstetricians and Gynecologists, the American Academy of Family Physicians, the
U.S. Task Force on Preventive Services and the New York State Child/Teen Health
Program. These standards and laws recognize that Family Planning counseling is
an integral part of primary and preventive care.
 
 
APPENDIX C
October 1,2005
C-6
 



--------------------------------------------------------------------------------



 
C.3
 
Requirements for MCOs That Do Not
Include Family Planning Services and Reproductive Health Services in Their
Benefit Package
 
1. Requirements
 
a) The Contractor agrees to comply with the policies and procedures stated in
the SDOH-approved statement described in Section 2 below.
 
b) Within ninety (90) days of signing this Agreement, the Contractor shall
submit to the SDOH a policy and procedure statement that the Contractor will use
to ensure that its Enrollees are fully informed of their rights to access a full
range of Family Planning and Reproductive Health services, using the following
guidelines. The statement must be sent to the Director, Office of Managed Care,
NYS Department of Health, Coming Tower, Room 2001, Albany, NY 1223 7.
 
c) SDOH may waive the requirement in (b) above if such approved statement is
already on file with SDOH and remains unchanged.
 
2. Policy and Procedure Statement
 
a) The policy and procedure statement regarding Family Planning and Reproductive
Health services must contain the following:
 
i) Enrollee Notification
 
A) A statement that the Contractor will inform Prospective Enrollees, new
Enrollees and current Enrollees that:
 
I) Certain Family Planning and Reproductive Health services (such as abortion,
sterilization and birth control) are not covered by the Contractor, but that
routine obstetric and/or gynecologic care, including hysterectomies, pre-natal,
delivery and post-partum care are covered by the Contractor;
 
II) Such Family Planning and Reproductive Health Services that are not covered
by the Contractor may be obtained either through fee-for-service Medicaid
providers for MMC Enrollees; and/or through the Designated Third Party
Contractor for FHPlus Enrollees;
 
III) No referral is needed for such services, and there will be no cost to the
Enrollee for such services.


 
APPENDIX C
October 1,2005
C-7



IV) HIV counseling and testing services are available through the Contractor and
are also available as part of a Family Planning and Reproductive Health
encounter when furnished by a fee-for-service Medicaid provider to MMC Enrollees
and through the Designated Third Party Contractor to FHPlus Enrollees; and that
anonymous counseling and testing services are available from SDOH, Local Public
Health Agency clinics and other New York City programs.
 
B) A statement that this information will be provided in the following manner:
 
I) Through the Contractor's written Marketing materials, including the Member
Handbook. The Member Handbook and Marketing materials will indicate that the
Contractor has elected not to cover certain Family Planning and Reproductive
Health services, and will explain the right of all MMC Enrollees to secure such
services through fee-for-service Medicaid from any provider/clinic which offers
these services and accepts Medicaid, and the right of all FHPlus Enrollees to
secure such services through the Designated Third Party Contractor.
 
II) Orally at the time of Enrollment and any time an inquiry is made regarding
Family Planning and Reproductive Health services.
 
III) By inclusion on any web site of the Contractor which includes information
concerning its MMC or FHPlus product(s). Such information shall be prominently
displayed and easily navigated.
 
C) A description of the mechanisms to provide all new MMC Enrollees with an SDOH
approved letter explaining how to access Family Planning and Reproductive Health
services and the SDOH approved list of Family Planning providers. This material
will be furnished by SDOH and mailed to the Enrollee no later than fourteen (14)
days after the Effective Date of Enrollment.
 
D) A statement that if an Enrollee or Prospective Enrollee requests information
about these non-covered services, the Contractor's Marketing or Enrollment
representative or member services department will advise the Enrollee or
Prospective Enrollee as follows:
 
I) Family Planning and Reproductive Health services such as abortion,
sterilization and birth control are not covered by the Contractor and that only
routine obstetric and/or gynecologic care, including hysterectomies, pre-natal,
delivery and post-partum care are the responsibility of the Contractor.
 
 
APPENDIX C
October 1,2005
C-8



II) MMC Enrollees can use their Medicaid card to receive these non-covered
services from any doctor or clinic that provides these services and accepts
Medicaid. FHPlus Enrollees can receive these ^non-covered services through the
Designated Third Party Contractor under contract with SDOH in the Enrollee's
geographic area.
 
III) Each MMC Enrollee and Prospective MMC Enrollee who calls will be mailed a
copy of the SDOH approved letter explaining the Enrollee's right to receive
these non-covered services, and an SDOH approved list of Family Planning
Providers who participate in Medicaid in the Enrollee's community. These
materials will be mailed within two (2) business days of the contact.
 
IV) The Contractor will provide the name and phone number of the Designated
Third Party Contractor under SDOH contract to provide such services to FHPlus
Enrollees and Prospective FHPlus Enrollees. It is the responsibility of the
Designated Third Party Contractor to mail to each FHPlus Enrollee or Prospective
FHPlus Enrollee who calls, a copy of the SDOH approved letter explaining the
Enrollee's right to receive such services, and an SDOH approved list of Family
Planning Providers and Pharmacies in the Designated Third Party Contractor's
network. The Designated Third Party Contractor is responsible for mailing these
materials within fourteen (14) days of notice by the Contractor of a new
Enrollee in the Contractor's FHPlus product.
 
V) Enrollees can call the Contractor's member services number for further
information about how to obtain these non-covered services. MMC Enrollees can
also call the New York State Growing-Up-Healthy Hotline (1-800-522-5006) to
request a copy of the list of Medicaid Family Planning Providers. FHPlus
Enrollees can also call the Designated Third Party Contractor for a list of
Family Planning providers.
 
E) The procedure for maintaining a manual log of all requests for such
information, including the date of the call, the Enrollee's client
identification number (CIN), and the date the SDOH approved letter and SDOH or
LDSS approved list were mailed, where applicable. The Contractor will review
this log monthly and upon request, submit a copy to SDOH.
 
ii) Participating Provider and Employee Notification
 
A) A statement that the Contractor will inform its Participating Providers and
administrative personnel about Family Planning and Reproductive Health policies
under MMC Free Access, as defined in C.I of this Appendix, and/or the FHPlus
Designated Third Party Contractor for FHPlus Enrollees, H1V counseling and
testing; reimbursement for Family Planning and Reproductive




APPENDIX C
October 1,2005
C-9
 



Health.encounters; Enrollee Family Planning and Reproductive Health education
and confidentiality.
 
B) A statement that the Contractor will inform its Participating Providers that
they must comply with professional medical standards of practice, the
Contractor's practice guidelines, and all applicable federal, state, and local
laws. These include but are not limited to, standards established by the
American College of Obstetricians and Gynecologists, the American Academy of
Family Physicians, the U.S. Task Force on Preventive Services and the New York
State Child/Teen Health Program. These standards and laws recognize that Family
Planning counseling is an integral part of primary and preventive care.
 
C) The procedure(s) for informing the Contractor's Participating primary care
providers, obstetricians, and gynecologists that the Contractor has elected not
to cover certain Family Planning and Reproductive Health services, but that
routine obstetric and/or gynecologic care, including hysterectomies, pre-natal,
delivery and post-partum care are covered; and that Participating Providers may
provide, make referrals, or arrange for non-covered services in accordance with
MMC's Free Access policy, as defined in C.I of this Appendix, and/or through the
SDOH-contracted Designated Third Party for FHPlus Enrollees.
 
D) A description of the mechanisms to inform the Contractor's Participating
Providers that:
 
I) if they also participate in the fee-for-service Medicaid program and they
render non-covered Family Planning and Reproductive Health services to MMC
Enrollees, they do so as a fee-for-service Medicaid practitioner, independent of
the Contractor.
 
II) if they also participate in the FHPlus Designated Third Party Contractor's
network and they render non-covered Family Planning and Reproductive Health
Services to FHPlus Enrollees, they do so as a participating provider with that
MCO, independent of the Contractor.
 
E) A description of the mechanisms to inform Participating Providers that, if
requested by the Enrollee, or, if in the provider's best professional judgment,
certain Family Planning and Reproductive Health services not offered through the
Contractor are medically indicated in accordance with generally accepted
standards of professional practice, an appropriately trained professional should
so advise the Enrollee and either:




APPENDIX C
October 1,2005
C-10
 



I) offer those services to MMC Enrollees on a fee-for-service basis as an
eMedNY-enrolled provider, or to FHPlus Enrollees as a Participating Provider of
the Designated Third Party Contractor; or
 
II) provide MMC Enrollees with a copy of the SDOH approved list of Medicaid
Family Planning Providers, and/or provide FHPlus Enrollees with the name and
number of the Designated Third Party Contractor, or
 
III) give Enrollees the Contractor's member services number to call to obtain
either the list of Medicaid Family Planning Providers or the name and number of
the Designated Third Party Contractor, as applicable.
 
F) A statement that the Contractor acknowledges that the exchange of medical
information, when indicated in accordance with generally accepted standards of
professional practice, is necessary for the overall coordination of Enrollees'
care and assist Primary Care Providers in providing the highest quality care to
the Contractor's Enrollees. The Contractor must also acknowledge that medical
record information maintained by Participating Providers may include information
relating to Family Planning and Reproductive Health services - provided under
the fee-for-service Medicaid program or under the Designated Third Party
contract with SDOH.
 
iii) Quality Assurance Initiatives
 
A) A statement that the Contractor will submit any materials to be furnished to
Enrollees and providers relating to access to non-covered Family Planning and
Reproductive Health services to SDOH, Office of Managed Care for its review and
approval before issuance. Such materials include but are not limited to Member
Handbooks, provider manuals, and Marketing materials.
 
B) A description of monitoring mechanisms the Contractor will use to assess the
quality of the information provided to Enrollees.
 
C) A statement that the Contractor will prepare a monthly list of MMC Enrollees
who have been sent a copy of the SDOH approved letter and the SDOH approved list
of Family Planning providers, and a list of FHPlus Enrollees who have been
provided with the name and telephone number of the Designated Third Party
Contractor in their geographic area. This information will be available to SDOH
upon request.
 
D) A statement that the Contractor will provide all new employees with a copy of
these policies. A statement that the Contractor's orientation programs will
include a thorough discussion of all aspects of these policies and procedures
and that annual retraining programs for all employees will be conducted to
ensure continuing compliance with these policies.
 


APPENDIX C
October 1 ,2005
C-ll



E) A description of the mechanisms to provide the Designated Third Party
Contractor with a monthly listing of all FHPlus Enrollees within seven (7) days
of receipt of the Contractor's monthly Enrollment Roster and any subsequent
updates or adjustments. A copy of each file will also be provided simultaneously
to the SDOH.


 
3. Consent and Confidentiality
 
a) The Contractor must comply with federal, state, and local laws, regulations
and policies regarding informed consent and confidentiality and ensure
Participating Providers comply with all of the requirements set forth in
Sections 17 and 18 of the PHL and 10 NYCRR § 751.9 and Part 753 relating to
informed consent and confidentiality.
 
b) Participating Providers and/or the Designated Third Party Contractor
'Providers, may share patient information with appropriate Contractor personnel
for the purposes of claims payment, utilization review and quality assurance,
unless the provider agreement with the Contractor provides otherwise. The
Contractor must ensure that an Enrollee's use of Family Planning and
Reproductive-Health services remains confidential and is not disclosed to family
members or other unauthorized parties, without the Enrollee's consent to the
disclosure.
 
 
APPENDIX C
October 1, 2005
C-12
 
 

--------------------------------------------------------------------------------


 
 
 
Appendix D
 


New York State Department of Health
Marketing Guidelines
 




D.I Marketing Plans
D.2 Marketing Materials
D.3  Marketing Activities
 
 
 
 
APPENDIX D
October 1,2005
D-l



 

--------------------------------------------------------------------------------


 
 
MARKETING GUIDELINES
 
1. General
 
a) The purpose of these guidelines is to provide an operational framework for
localities and managed care organizations (MCOs) offering MMC or FHPlus products
in the development of MCO Marketing plans, materials, and activities and to
describe SDOH's Marketing rules, MCO Marketing requirements, and prohibited
practices.
 
b) If the Contractor's Marketing activities do not comply with the Marketing
Guidelines set forth in this Appendix or the Contractor's approved Marketing
plan, the SDOH and the DOHMH may take actions pursuant to Section 11.5 of this
Agreement in their sole discretion deemed necessary to protect the interests of
Prospective Enrollees, Potential Enrollees and Enrollees and the integrity of
the MMC and FHPlus Programs.
 
c) This Appendix contains the following sections:
 
i) D.I, Marketing Plans;
ii) D.2, Marketing Materials; and
iii) D.3, Marketing Activities.
 
APPENDIX D
October 1,2005
D-2
 
 
 
 
 
D.1
Marketing Plans
 
 
1. The Contractor shall develop a Marketing plan that meets SDOH guidelines and
any New York City specific marketing requirements as set forth in Appendix N .
 
2. The SDOH, in consultation with DOHMH, is responsible for the review and
approval of the Contractor's Marketing plan.
 
3. Approved Marketing plans set forth the allowable terms and conditions and the
proposed activities that the Contractor intends to undertake during the contract
period.
 
4. The Contractor must have on file with the SDOH and the DOHMH, an SDOH and
DOHMH-approved Marketing plan prior to the contract award date or before
Marketing and enrollment begin, whichever is sooner. Subsequent changes to the
Marketing plan must be submitted to SDOH for approval, in consultation with
DOHMH, at least sixty (60) days before implementation.
 
5. The Marketing plan shall include: a stated Marketing goal and strategies;
Marketing activities; a description of the information provided by marketers,
including an overview of managed care; and staff training, development and
responsibilities. The following must be included in the Contractor's description
of materials to be used: distribution methods; primary Marketing locations, and
a listing of the kinds of community service events the Contractor anticipates
sponsoring and/or participating in for the purposes of providing information
and/or distributing Marketing materials.
 
6. The Contractor must describe how it is able to meet the informational needs,
related to Marketing, for the physical and cultural diversity of Prospective
Enrollees. This may include, but not be limited to: a description of the
Contractor's provisions for Non-English speaking Prospective Enrollees,
interpreter services, alternate communication mechanisms, including sign
language, Braille, audio tapes, and/or use of Telecommunications Device for the
Deaf (TDD)/TTY services and how the Contractor will make oral interpretation
services available to Potential Enrollees and Enrollees free of charge.
 
7. The Contractor shall describe measures for monitoring and enforcing
compliance with these Guidelines by its Marketing Representatives and its
Participating Providers including: the prohibition of door-to-door solicitation
and cold-call telephoning; a description of the development of mailing lists of
Prospective Enrollees that maintains client confidentiality and that honors the
client's express request for direct contact by the Contractor; a description and
planned means of distribution of pre-enrollment gifts and incentives to
Prospective Enrollees; and a description of the training, compensation and
supervision of its Marketing Representatives.
 
 
APPENDIX D
October 1,2005
D-3
 
 

--------------------------------------------------------------------------------


 
 
D.2
Marketing Materials
 
1. Definition
 
a) Marketing materials generally include the concepts of advertising, public
service announcements, printed publications, and other broadcast or electronic
messages designed to increase awareness and interest in the Medicaid Managed
Care Program or the FHPlus Program and/or the Contractor's MMC or FHPlus
product. The target audience for MMC Marketing materials is MMC Eligible Persons
who are not enrolled in a MCO offering a MMC product and who are living in the
Contractor's service area, if the Contractor offers a MMC product. The target
audience for FHPlus Marketing materials is low-income uninsured people who do
not qualify for Medicaid who are living in the Contractor's service area, if the
Contractor offers a FHPlus product.
 
b) Marketing materials include any information that references the MMC or FHPlus
Program, is intended for general distribution, and is produced in a variety of
print, broadcast, and direct Marketing mediums. These generally include: radio,
television, billboards, newspapers, leaflets, informational brochures, videos,
telephone book yellow page ads, letters, and posters. Additional materials
requiring Marketing approval include a listing of items to be provided as
nominal gifts or incentives.
 
2. Marketing Material Requirements
 
a) Marketing materials must be written in prose that is understood at a
fourth-to sixth-grade reading level and must be printed in at least ten (10)
point type.
 
b) Marketing materials must be made available throughout the Contractor's entire
service area. Materials may be customized for specific counties and populations
within the Contractor's service area. All Marketing activities should provide
for equitable distribution of materials without bias toward or against any
group.
 
c) The Contractor must make available written Marketing and other informational
materials (e.g., member handbooks) in a language other than English whenever at
least five percent (5%) of the Prospective Enrollees of the Contractor in any
county of the service area speak that particular language and do not speak
English as a first language. SDOH will inform the DOHMH and the DOHMH will
inform the Contractor when the five percent (5%) threshold has been reached.
Marketing materials to be translated include those key materials such as
informational brochures, that are produced for routine distribution and that are
included within the Contractor's Marketing plan. SDOH will determine the need
for other-than-English translations based on county-specific census data or
other available measures.
 
d) Alternate forms of communications must be provided for persons with visual,
hearing, speech, physical, or developmental disabilities. These alternate forms
 
 
APPENDIX D
October 1, 2005
D-4
 

 

include Braille or audiotapes for the visually impaired, TTY access for those
with certified speech or hearing disabilities, and use of American Sign Language
and/or integrative technologies.
 
e) The Contractor's name, mailing address (and location, if different), and
toll-free phone number must be prominently displayed on the cover of all
multi-paged Marketing materials.
 
f) Marketing materials must not contain false, misleading, or ambiguous
information-such as "You have been pre-approved for the XYZ Health Plan," or "If
you do not choose a plan you will lose your Medicaid coverage," or "You get
free, unlimited visits." Materials must not use broad, sweeping statements.
 
g) The material must accurately reflect general information, which is applicable
to the average consumer of the MMC Program or FHPlus Program.
 
h) The Contractor may not use logos or wording used by government agencies if
such use could imply or cause confusion about a connection between a
governmental agency and the Contractor.
 
i) Marketing materials may not make reference to incentives that may be
available to Enrollees after they enroll in the Contractor's MMC or FHPlus
product, such as "If you join the XYZ Plan, you will receive a free baby
carriage after you complete eight prenatal visits."
 
j) Marketing materials that are prepared for distribution or presentation by the
LDSS, Enrollment Broker, or SDOH-approved Enrollment Facilitators, must be
provided in a manner that is easily understood and appropriate to the target
audience. The material covered must include sufficient information to assist the
individual in making an informed choice of MCO.
 
k) The Contractor shall advise Prospective Enrollees, in written materials
related to Enrollment, to verify with the medical services providers they
prefer, or have an existing relationship with, that such medical services
providers are Participating Providers of the selected MCO and are available to
serve the Enrollee.
 
1) Marketing materials shall not mention other MCOs offering MMC or FHPlus
products by name except for materials approved by SDOH and developed to present
available MCO choices in an unbiased manner, or as part of a transition of
Enrollees from an MCO that withdraws from the MMC or FHPlus Program.
 
3. Prior Approvals
 
a) The SDOH, in consultation with DOHMH, will review and approve the
Contractor's Marketing plan and all Marketing materials and advertising.
 
 
APPENDIX D
October 1,2005
D-5



i) The SDOH will coordinate its review and approval of materials that are
specific to New York City with the DOHMH. :
 
b) The SDOH will adhere to a sixty (60) day "file and use" policy, whereby
materials submitted by the Contractor must be reviewed and commented on within
sixty (60) days of submission or the Contractor may assume the materials have
been approved if the reviewer has not submitted any written comment.
 


 
4. Dissemination of Outreach Materials
 


a) Upon request, the Contractor shall provide to the LDSS, Enrollment Broker
and/or SDOH-approved Enrollment Facilitators, sufficient quantities of approved
Marketing materials or alternative informational materials that describe
coverage in the LDSS jurisdiction.


b) The Contractor shall, upon request, submit to the DOHMH, LDSS, Enrollment
Broker or SDOH-approved Enrollment Facilitators, current provider directories,
as described in Section 13.2 of this Agreement, together with information that
describes how to determine whether a provider is presently available.




APPENDIX D
 October 1 2005
D-6
 

--------------------------------------------------------------------------------





D.3
Marketing Activities
 
1. Description and Requirements
 


a) Marketing includes any occasion during which Marketing information and
material regarding MMC and FHPlus Programs and information about the
Contractor's MMC or FHPlus products are presented to Prospective Enrollees.
Marketing activities include verbal presentations or distribution of written
materials, which may or may not be accompanied by the giving away of nominal
gifts.


b) With prior DOHMH/LDSS approval, the Contractor may engage in Marketing
activities that include community-sponsored social gatherings, provider-hosted
informational sessions, or Contractor-sponsored events. Events may include such
activities as health fairs workshops on health promotion, holiday parties, after
school programs, raffles, etc. These events must not be restricted to Potential
Enrollees.


c) The Contractor may conduct media campaigns (i.e., distribution of
information/materials regarding the MMC and/or FHPlus Programs and/or its
specific MMC and/or FHPlus products to encourage Prospective Enrollees to enroll
in its MMC or FHPlus product.) All media materials, including television, radio,
billboards, subway and bus posters, and electronic messages, must be
pre-approved by the SDOH at least thirty (30) days prior to the campaign.
 
d) The Contractor will be forthright in its presentations to allow Prospective
Enrollees to exercise an informed choice.
 
e) If Contractor does not include Family Planning and Reproductive Health
services in its Benefit Package, as specified in Appendix M of this Agreement,
the Marketing Representative must tell Prospective Enrollees that:
 
i) certain Family Planning and Reproductive Health services (such as abortion,
sterilization and birth control) are not covered by the Contractor but that
routine obstetric and/or gynecologic care, including hysterectomies, pre-natal,
delivery and post-partum care are covered by the Contractor;


ii) whenever needed, Family Planning and Reproductive Health services may be
obtained by MMC Enrollees through fee-for-service Medicaid from any provider who
accepts Medicaid, and by FHPlus Enrollees from the Designated Third-Party
Contractor (including the name and phone number of the Designated Third Party
Contractor for the Prospective Enrollee's geographic area);
 
iii) no referral is needed for Family Planning and Reproductive Health services;
and
 
iv) there will be no cost to the Enrollee for Family Planning and Reproductive
Health services.




APPENDIX D
October 1, 2005
D-7
 



2. Marketing Sites
 
a) With prior DOHMH/LDSS approval, the Contractor may distribute approved
Marketing material in such places as: an income support maintenance center,
community centers, markets, pharmacies, hospitals and other provider sites,
schools, health fairs, a resource center established by the LDSS or the
Enrollment Broker, and other areas where Prospective Enrollees are likely to
gather. The DOHMH/LDSS may require the Contractor to provide a minimum of two
weeks notice to the DOHMH/LDSS regarding marketing at approved locations so that
the DOHMH/LDSS may fulfill its role in monitoring Contractor marketing
activities.


b) The Contractor shall comply with the applicable restrictions on Marketing
established in SSL § 364-j(4)(e), SSL § 369-ee and the SDOH Marketing
Guidelines. The Contractor shall not engage in practices prohibited by law and
regulation, including cold call Marketing or door-to-door solicitation. Cold
Call Marketing means any unsolicited personal contact by the Contractor with a
Prospective Enrollee for the purpose of Marketing. The Contractor shall not
market to Prospective Enrollees at their homes without the permission of the
Prospective Enrollee.


c) The Contractor shall comply with LDSS written requirements regarding
scheduling', staffing, and on-site procedures when marketing at LDSS sites.


d) The Contractor shall neither conduct Marketing nor distribute Marketing
materials in hospital emergency rooms, including emergency room waiting areas,
patient rooms or treatment areas (except for waiting areas) or other sites as
are prohibited by the Commissioner of Health pursuant to SSL § 364-j(4)(e) or
SSL § 369-ee for FHPlus.


e) The Contractor may not require its Participating Providers to distribute
Contractor-prepared communications to their patients.
 
f) The Contractor shall instruct its Participating Providers regarding the
following requirements applicable to communications with their patients about
the MMC and FHPlus products offered by the Contractor and other MCOs with which
the Participating Providers may have contracts:


i) Participating Providers who wish to let their patients know of their
affiliations with one or more MCOs must list each MCO with whom they have
contracts.


ii) Participating Providers may display the Contractor's Marketing materials,
provided that appropriate notice is conspicuously posted for all other MCOs with
whom the Provider has a contract.


iii) Upon termination of a Provider Agreement with the Contractor, a provider
that has contracts with other MCOs that offer MMC or FHPlus products may notify
his/her patients of the change in status and the impact of such change on the
patient.
 
APPENDIX D
October 1,2005
D-8



 
3. Marketing Representatives


a) The Contractor shall require its Marketing Representatives, including
employees assigned to market its MMC and FHPlus products, and employees of
Marketing subcontractors, to successfully complete a training program about the
basic concepts of managed care and the Enrollee's rights and responsibilities
relating to Enrollment in an MCO's MMC or FHPlus product. The Contractor shall
submit a copy of the training curriculum for its Marketing Representatives to
SDOH as part of the Marketing plan. The Contractor shall be responsible for the
activities of its Marketing Representatives and the Marketing activities of any
subcontractor or management entity.


b) The Contractor shall ensure that its Marketing Representatives engage in
professional and courteous behavior in their interactions with LDSS staff, staff
from other health plans. Eligible Persons and Prospective Enrollees. The
Contractor shall neither participate nor encourage nor accept inappropriate
behavior by its Marketing Representatives, including but not limited to
interference with other MCO presentations, talking negatively about another MCO,
or participating in a Medicaid or FHPlus client's verification interview with
LDSS staff.


c) The Contractor shall not offer compensation to Marketing Representatives,
including salary increases or bonuses, based solely on the number of individuals
they enroll. However, the Contractor may base compensation of Marketing
Representatives on periodic performance evaluations which consider Enrollment
productivity as one of several performance factors during a performance period,
subject to the following requirements:


i) "Compensation" shall mean any remuneration required to be reported as income
or compensation for federal tax purposes;
 
ii) The Contractor may not pay a "commission" or fixed amount per enrollment;
 


iii) The Contractor may not award bonuses more frequently than quarterly, or for
an annual amount that exceeds ten percent (10%) of a Marketing Representative's
total annual compensation.


d) The Contractor shall keep written documentation, including performance
evaluations tools, of the basis it uses for awarding bonuses or increasing the
salary of Marketing Representatives and employees involved in Marketing and make
such documentation available for inspection by SDOH or the DOHMH.
 
 
APPENDIX D
October 1,2005
D-9
 



4. Restricted Marketing Activities
 
a) The Contractor shall not engage in the following practices:


i) misrepresenting the Medicaid fee-for-service, MMC Program or FHPlus Program
or the program or policy requirements of the LDSS or the SDOH, in Marketing
encounters or materials;


ii) purchasing or otherwise acquiring or using mailing lists of Eligible Persons
from third party vendors, including providers and LDSS offices;


iii) using raffle tickets or event attendance or sign-in sheets to develop
mailing lists of Prospective Enrollees;


iv) offering incentives (i.e., any type of inducement whose receipt is
contingent upon the individual's Enrollment) of any kind to Prospective
Enrollees to enroll in the Contractor's MMC or FHPlus product.


b) The Contractor may not discriminate against Eligible Persons or Enrollees on
the basis of age; sex; race; creed; physical or mental handicap/developmental
disability} national origin; sexual orientation; type of illness or condition;
need for health services; or the Capitation Rate the Contractor will receive for
such Eligible Person. Health assessments may not be performed by the Contractor
prior to Enrollment. The Contractor may inquire about existing primary care
relationships of the applicant and explain whether and how such relationships
may be maintained. Upon request, each Prospective Enrollee shall be provided
with a listing of all the Contractor's Participating Providers, including PCPs,
specialists and facilities in the Contractor's network. The Contractor may
respond to a Prospective Enrollee's question about whether a particular PCP,
specialist or facility is a Participating Provider of the Contractor in the
network. However, the Contractor shall not inquire about the types of
specialists utilized by the Prospective Enrollee.
 
c) The Contractor may offer nominal gifts of not more than five dollars ($5.00)
in fair-market value as part of a health fair or other Marketing activity to
stimulate interest in the MMC or FHPlus Program and/or the Contractor. Such
gifts must be pre-approved by the SDOH, and offered without regard to
Enrollment. The Contractor must submit a listing and description of intended
items to be distributed at Marketing activities as nominal gifts, including a
listing of item donors or co-sponsors for approval. The submission of actual
samples or photographs of intended nominal gifts will not be routinely required,
but must be made available upon request by the SDOH reviewer.


d) The Contractor may offer its Enrollees rewards for completing a health goal,
such as finishing all prenatal visits, participating in a smoking cessation
session, attending initial orientation sessions upon enrollment, and timely
completion of immunizations or other health related programs. Such rewards may
not exceed fifty dollars ($50.00)


 
APPENDIX D
October 1,2005
D-10
 



in fair-market value per Enrollee over a twelve (12) month period, and must be
related to a health goal. The Contractor may not make reference to these rewards
in its pre-enrollment Marketing materials or discussions and all such rewards
must be approved by the SDOH.
 
APPENDIX D
October 1,2005
D-ll
 
 
 

--------------------------------------------------------------------------------


 
 
 
Appendix E
 
 
 
New York State Department of Health Member Handbook Guidelines
 
 
 
 
 
 
APPENDIX  E
October 1,2005
E-l
 
 
 

--------------------------------------------------------------------------------





Member Handbook Guidelines
 
1. Purpose


a) This document contains Member Handbook guidelines for use by the Contractor
to develop handbooks for MMC and FHPlus Enrollees covered under this Agreement.


b) These guidelines reflect the review criteria used by the SDOH Office of
Managed Care in its review of all MMC and FHPlus Member Handbooks. Member
Handbooks and addenda must be approved by SDOH prior to printing and
distribution by the Contractor.
 
2. SDOH Model Member Handbook
 
a) The SDOH Model Member Handbook includes all required information specified in
this Appendix, written at an acceptable reading level. The Contractor may adapt
the SDOH Model Member Handbook to reflect its specific policies and procedures
for its MMC or FHPlus product.


b) SDOH strongly recommends the Contractor use the SDOH Model Member Handbook
language for the following required disclosure areas in the Contractor's Member
Handbook:
 
i) access to Family Planning and Reproductive Health services;
 
ii) self referral policies;
 
iii) obtaining OB/GYN services;
 
iv) the definitions of medical necessity and Emergency Services;


v) protocols for Action, utilization review, Complaints, Complaint Appeals,
Action Appeals, External Appeals, and fair hearings;
 
vi) protocol for newborn Enrollment; and


vii) listing of Enrollee entitlements, including benefits, rights and
responsibilities, and information available upon request.


c) A copy of the SDOH Model Member Handbook is available from the SDOH Office of
Managed Care, Bureau of Intergovernmental Affairs.
 


APPENDIX E
October 1,2005
E-2



3. General Format


a) It is expected that most MCOs will develop separate handbooks for their MMC
and FHPlus Enrollees. The Contractor must include the required contents as per
Section 4 of this Appendix for both the MMC and FHPlus Programs, as applicable,
and list the information available upon request in accordance with Section 5 of
this Appendix in their Member Handbooks.


b) The Contractor must write Member Handbooks in a style and reading level that
will accommodate the reading skills of many MMC and FHPlus Enrollees. In general
the writing should be at no higher than a sixth-grade level, taking into
consideration the need to incorporate and explain certain technical or
unfamiliar terms to assure accuracy. The text must be printed in at least
ten-point font, preferably twelve-point font. The SDOH reserves the right to
require evidence that a handbook has been tested against the sixth-grade
reading-level standard.


c) The Contractor must make Member handbooks available in a language other than
English whenever at least five percent (5%) of the Prospective Enrollees of the
Contractor in any county in the Contractor's service area speak that particular
language and do not speak English as a first language. Member handbooks must be'
made accessible to non-English speaking and visually and hearing impaired
Enrollees.
 
4. Requirements for Handbook Contents
 
a) General Overview (how the MMC or FHPlus product works)


i) Explanation of the Contractor's MMC or FHPlus product, including what happens
when an Eligible Person enrolls.
 
ii) Explanation of the Contractor-issued Enrollee ID card, obtaining routine
medical care, help by telephone, and general information pertaining to the
Contractor's MMC or FHPlus product, i.e., location of the Contractor, providers,
etc.


iii) Invitation to attend scheduled orientation sessions and other educational
and outreach activities.
 
b) Provider Listings


i) The Contractor may include the following information in the handbook, or as
an insert to the handbook or produce this information as a separate document and
reference such document in the handbook.


A) A current listing of providers, including facilities and site locations.
 
APPENDIX E
October 1,2005
E-3
 



B) Separate listings of Participating Providers that are Primary Care Providers
and specialty providers; including location, phone number, and board
certification status.


C) Listing also must include a notice of how to determine if a Participating
Provider is accepting new patients.


c) Voluntary or Mandatory Enrollment - For MMC Program Only
i) Must indicate whether Enrollment is voluntary or mandatory.
ii) If the Contractor offers a MMC product in both mandatory and voluntary
counties, an explanation of the difference, i.e., Disenrollment rules, etc.
 
d) Choice of Primary Care Provider


i) Explanation of the role of PCP as a coordinator of care, giving some
examples, and how to choose one for self and family.


ii) How to make an appointment with the PCP, importance of base line physical,
immunizations and well-child care.
 
iii) Explanation of different types of PCPs, i.e., family practitioner,
pediatrician, internist, etc.


iv) Notification that the Contractor will assign the Enrollee to a PCP if one is
not chosen in thirty (30) days.
 
v) OB/GYN choice rules for women.
 
e) Changing Primary Care Provider


i) Explanation of the Contractor's policy, timeframes, and process related to an
Enrollee changing his or her PCP. (Enrollees may change PCPs thirty (30) days
after the initial appointment with their PCP, and the Contractor may elect to
limit the Enrollee to changing PCPs without cause to once every six months.)


ii) Explanation of process for changing OB/GYN when applicable.
iii) Explanation of requirements for choosing a specialist as PCP.
 
f) Referrals to Specialists (Participating or Non-Participating)



i)  
Explanation of specialist care and how referrals are accomplished.

ii)  
Explanation of the process for changing specialists.

 
 
APPENDIX E
October 1,2005
E-4
 

 

iii) Explanation of self-referral services, i.e., OB/GYN services, HIV
counseling and testing, eye exams, etc. . ;


iv) Notice that an Enrollee may obtain a referral to a Non-Participating
Provider when the Contractor does not have a Participating Provider with
appropriate training or experience to meet the needs of the Enrollee and the
procedure for obtaining such referrals.


v) Notice that an Enrollee with a condition that requires ongoing care from a
specialist may request a standing referral to such a specialist and the
procedure for obtaining such referrals.


vi) Notice that an Enrollee with a life-threatening condition or disease or a
degenerative and disabling condition or disease, either of which requires
specialized medical care over a prolonged period of time, may request access to
a specialist possessing the credentials to be responsible for providing or
coordinating the Enrollee's medical care; and the procedure for obtaining such a
specialist.


vii)Notice that an Enrollee with a life-threatening condition or disease, or a'
degenerative and disabling condition or disease, either of which requires
specialized medical care over a prolonged period of time, may request access to
a specialty care center; and the procedure for obtaining such access.
 
g) Covered and Non-Covered Services


i) Benefits and services covered by the Contractor's MMC or FHPlus product,
including benefit maximums and limits.


ii) Definition of medical necessity, as defined in this Agreement, and its use
to determine whether benefits will be covered.


iii) Medicaid covered services that are not covered by the Contractor's MMC
product or are excluded from the MMC Program, and how to access these services.
(MMC Program Member Handbooks only.)


iv) A description of services not covered by MMC, Medicaid fee-for-service or
the FHPlus Programs.


v) Prior Authorization and other requirements for obtaining treatments and
services.


vi) Access to Family Planning and Reproductive Health services, and for MMC
Program Member Handbooks, the Free Access policy for MMC Enrollees, pursuant to
Appendix C of this Agreement.
 
 
APPENDIX E
October 1,2005
E-5
 
 

vii) HIV counseling and testing free access policy. (MMC Program Member
Handbooks only.)


viii) Direct access policy for dental services provided at Article 28 clinics
operated by academic dental centers when dental is in the Benefit Package. (MMC
Program Member Handbooks only.)


ix) The Contractor's policy relating to emergent and non-emergent
transportation, including who to call and what to do if the Contractor's MMC
product does not cover emergent or non-emergent transportation. (MMC Program
Member Handbooks only.)


x) For FHPlus Program Member Handbooks, coverage of emergent transportation and
what to do if needed.


xi) Contractor's toll-free number for Enrollees to call for more information.
xii) Any cost-sharing (e.g., copays for Contractor covered services).
h) Out of Area Coverage "
Explanation of what to do and who to call if medical care is required when
Enrollee is out of his or her county of fiscal responsibility or the
Contractor's service area.
 
i) Emergency and Post Stabilization Care Access


i) Definition of Emergency Services, as defined in law and regulation, including
examples of situations that constitute an emergency and situations that do not.
 
ii) What to do in an emergency, including notice that services in a true
emergency. are not subject to prior approval.


iii) A phone number to call if the PCP is not available. iv) Explanation of what
to do in non-emergency situations (PCP, urgent care, etc.).


v) Locations where the Contractor provides Emergency Services and
Post-stabilization Care Services.


vi) Notice to Enrollees that in a true emergency they may access services at any
provider of Emergency Services.
 
vii) Definition of Post-Stabilization care services and how to access them.
 
APPENDIX E
October 1,2005
E-6
 



j) Actions and Utilization Review
 
 
i) Circumstances under which Actions and utilization review will be undertaken
(in accordance with Appendix F of this Agreement).
 
ii) Toll-free telephone number of the utilization review department or
subcontractor.


iii) Time frames in which Actions and UR determinations must be made for
prospective, retrospective, and concurrent reviews.
 
iv) Right to reconsideration.
 
v) Right to file an Action Appeal, orally or in writing, including expedited and
standard Action Appeals processes and the timeframes for Action Appeals.
 
vi) Right to designate a representative.


vii)A notice that all Adverse Determinations will be made by qualified clinical
personnel and that all notices will include information about the basis of the
determination, and further Action Appeal rights (if any). -
 
k) Enrollment and Disenrollment Procedures


i) Where appropriate, explanation of Lock-In requirements and when an Enrollee
may change to another MCO, or for MMC Enrollees if permitted, return to Medicaid
fee-for-service, for Good Cause, as defined in Appendix H of this Agreement.
 
ii) Procedures for Disenrollment.


iii) LDSS or Enrollment Broker as appropriate phone number for information on
Enrollment and Disenrollment.
 
1) Rights and Responsibilities of Enrollees


i) Explanation of what an Enrollee has the right to expect from the Contractor
in the way of medical care and treatment of the Enrollee as specified in Section
13.7 of this Agreement.
 
ii) General responsibilities of the Enrollee.


iii) Enrollee's potential financial responsibility for payment when services are
furnished by a Non-Participating Provider or are furnished by any provider
without required authorization or when a procedure, treatment, or service is not
a covered benefit. Also note exceptions such as family planning and HIV
counseling/testing.
 
 
APPENDIX E
October 1, 2005
E-7



iv) Enrollee's rights under State law to formulate advance directives.


v) The manner in which Enrollees may participate in the development of
Contractor policies.
 
m) Language
 
Description of how the Contractor addresses the needs of non-English speaking
Enrollees.
 
n) Grievance Procedures (Complaints)


i) Right to file a Complaint regarding any dispute between the Contractor and an
Enrollee (in accordance with Appendix F of the Agreement).
 
ii) Right to file a Complaint orally.
 
iii) The Contractor's toll-free number for filing oral Complaints.
 
iv) Time frames and circumstances for expedited and standard Complaints.


v) Right to appeal a Complaint determination and the procedures for filing a
Complaint Appeal.


vi) Time frames and circumstances for expedited and standard Complaint Appeals.
vii) Right to designate a representative.


viii)A notice that all determinations involving clinical disputes will be made
by qualified clinical personnel and that all notices will include information
about the basis of the determination, and further appeal rights (if any).
 
ix) SDOH's toll-free number for medically related Complaints.
 
x) New York State Insurance Department number for certain complaints relating to
billing.
 
o) Fair Hearing


i) An explanation that the Enrollee has a right to a State fair hearing and aid
to continue in some situations and that the Enrollee may be required to repay
the Contractor for services received if the fair hearing decision is adverse to
the Enrollee.


ii) A description of situations when the Enrollee may ask for a fair hearing as
described in Section 25 of this Agreement, including: a SDOH or LDSS decision
about the Enrollee staying in or leaving the Contractor's MMC or FHPlus product;
a Contractor determination that stops or limits Medicaid benefits; and a
Contractor's Complaint determination that upholds a provider's decision not to
order Enrollee-requested services.
 
 
APPENDIX E
October 1, 2005
E-8



 
i) An explanation of how to request a fair hearing (assistance through member
services, LDSS, State fair hearing contact).
 
p) External Appeals


i) A description of circumstances under which an Enrollee may request an
External Appeal.
 
ii) Timeframes for applying for External Appeal and for decision-making.
 
iii) How and where to apply for an expedited appeal.
 
iv) A description of the expedited External Appeal timeframe.


v) The process for Contractor and Enrollee to agree on waiving the Contractor's
internal UR Appeals process.
 
q) Payment Methodologies


Description prepared annually of the types of methodologies the Contractor uses
to reimburse providers, specifying the type of methodology used to reimburse
particular types of providers or for the provision of particular types of
services.
 
r) Physician Incentive Plan Arrangements


The Member Handbook must contain a statement indicating the Enrollees and
Prospective Enrollees are entitled to ask if the Contractor has special
financial arrangements with physicians that can affect the use of referrals and
other services that they might need and how to obtain this information.
 
s) How and Where to Get More Information
 
i) How to access a member services representative through a toll-free number.


ii) How and when to contact LDSS for assistance.


5. Other Information Available Upon Enrollee's Request
a) Information on the structure and operation of the Contractor's organization.
List of the names, business addresses, and official positions of the membership
of the board of directors, officers, controlling persons, owners or partners of
the Contractor.
 
APPENDIX E
October 1, 2005
E-9



b) Copy of the most recent annual certified financial statement of the
Contractor, including a balance sheet and summary of receipts and disbursements
prepared by a CPA.
 
c) Copy of the most recent individual, direct pay subscriber contracts.


d) Information relating to consumer complaints compiled pursuant to Section 210
of the SIL.


e) Procedures for protecting the confidentiality of medical records and other
Enrollee information.


f) Written description of the organizational arrangements and ongoing procedures
of the Contractor's quality assurance program.


g) Description of the procedures followed by the Contractor in making
determinations about the experimental or investigational nature of medical
devices, or treatments in clinical trials.
 
h) Individual health practitioner affiliations with Participating hospitals.


i) Specific written clinical review criteria relating to a particular condition
or disease and, where appropriate, other clinical information which the
Contractor might consider in its Service Authorization or utilization review
process.


j) Written application procedures and minimum qualification requirements for
health care providers to be considered by the Contractor.


k) Upon request, the Contractor is required to provide the following information
on the incentive arrangements affecting Participating Providers to Enrollees,
previous Enrollees and Prospective Enrollees:



i)  
Whether the Contractor's Provider Agreements or subcontracts include Physician
Incentive Plans (PIP) that affect the use of referral services.

ii) Information on the type of incentive arrangements used.
iii) Whether stop-loss protection is provided for physicians and physicians
groups.
iv) If the Contractor  is at substantial financial risk, as defined in the PIP
regulations, a summary of the required customer satisfaction survey results.
 
 
APPENDIX E
October 1, 2005
E-10
 
 

--------------------------------------------------------------------------------


 
APPENDIX F
 
 
 
New York State Department of Health Action and Grievance System Requirements for
MMC and FHPlus Programs
 
 
 
F.I Action Requirements
F.2 Grievance System Requirements
 
 



 
 
APPENDIX F
October 1,2005
F-1
 
 

--------------------------------------------------------------------------------


 
F.I
 
Action Requirements
 
1. Definitions
 
a) Service Authorization Request means a request by an Enrollee or a provider on
the Enrollee's behalf, to the Contractor for the provision of a service,
including a request for a referral or for a non-covered service.


i) Prior Authorization Request is a Service Authorization Request by the
Enrollee, or a provider on the Enrollee's behalf, for coverage of a new service,
whether for a new authorization period or within an existing authorization
period, before such service is provided to the Enrollee.


ii) Concurrent Review Request is a Service Authorization Request by an Enrollee,
or a provider on Enrollee's behalf, for continued, extended or more of an
authorized service than what is currently authorized by the Contractor.
 
b) Service Authorization Determination means the Contractor's approval or denial
of a Service Authorization Request.


c) Adverse Determination means a denial of a Service Authorization Request by
the Contractor on the basis that the requested service is not Medically
Necessary or an approval of a Service Authorization Request is in an amount,
duration, or scope that is less than requested.
 
d) An Action means an activity of a Contractor or its subcontractor that results
in:


i) the denial or limited authorization of a Service Authorization Request,
including the type or level of service;
 
ii) the reduction, suspension, or termination of a previously authorized
service;
 
iii) the denial, in whole or in part, of payment for a service;


iv) failure to provide services in a timely manner as defined by applicable
State law and regulation and Section 15 of this Agreement; or


v) failure of the Contractor to act within the timeframes for resolution and
notification of determinations regarding Complaints, Action Appeals and
Complaint Appeals provided in this Appendix.
 
 
APPENDIX F
October 1,2005
F-2
 



2. General Requirements


a) The Contractor's policies and procedures for Service Authorization
Determinations and utilization review determinations shall comply with 42 CFR
Part 438 and Article 49 of the PHL, including but not limited to the following:
 
i) Expedited review of a Service Authorization Request must be conducted when
the Contractor determines or the provider indicates that a delay would seriously
jeopardize the Enrollee's life or health or ability to attain, maintain, or
regain maximum function. The Enrollee may request expedited review of a Prior
Authorization Request or Concurrent Review Request. If the Contractor denies the
Enrollee's request for expedited review, the Contractor must handle the request
under standard review timeframes.
 
ii) Any determination to deny a Service Authorization Request or to authorize a
service in an amount, duration, or scope that is less than requested, must be
made by a licensed, certified, or registered health care professional. If such
Adverse Determination was based on medical necessity, the determination must be
made by a clinical peer reviewer as defined by PHL §4900(2)(a).


iii) The Contractor is required to provide notice by phone and in writing to the
Enrollee and to the provider of Service Authorization Determinations, whether
adverse or not, within the timeframe specified in Section 3 below. Notice to the
provider must contain the same information as the Notice of Action for the
Enrollee.


iv) The Contractor is required to provide the Enrollee written notice of any
Action other than a Service Authorization Determinations within the timeframe
specified in Section 4 below.
 
3. Timeframes for Service Authorization Determinations


a) For Prior Authorization Requests, the Contractor must make a Service
Authorization Determination and notice the Enrollee of the determination by
phone and in writing as fast as the Enrollee's condition requires and no more
than:


i) In the case of an expedited review, three (3) business days after receipt of
the Service Authorization Request; or
 
ii) In all other cases, within three (3) business days of receipt of necessary
information, but no more than fourteen (14) days after receipt of the Service
Authorization request.


b) For Concurrent Review Requests, the Contractor must make a Service
Authorization Determination and notice the Enrollee of the determination by
phone and in writing as fast as the Enrollee's condition requires and no more
than:
 
APPENDIX F
October 1, 2005
F-3
 
 

i) In the case of an expedited review, one (1) business day after receipt of
necessary information but no more than three (3) business days after receipt of
the Service Authorization Request; or


ii) In all other cases, within one (1) business day of receipt of necessary
information, but no more than fourteen (14) days after receipt of the Service
Authorization Request.


c) Timeframes for Service Authorization Determinations may be extended for up to
fourteen (14) days if:


i) the Enrollee, the Enrollee's designee, or the Enrollee's provider requests an
extension orally or in writing; or


ii) The Contractor can demonstrate or substantiate that there is a need for
additional information and how the extension is in the Enrollee's interest. The
Contractor must send notice of the extension to the Enrollee. The Contractor
must maintain sufficient documentation of extension determinations to
demonstrate, upon SDOH's request, that the extension was justified.


d) If the Contractor extended its- review as provided in paragraph 3(c) above,
the Contractor must make a Service Authorization Determination arid notice the
Enrollee by phone and in writing as fast as the Enrollee's condition requires
and within three (3) business days after receipt of necessary information for
Prior Authorization Requests or within one (1) business day after receipt of
necessary information for Concurrent Review Requests, but in no event later than
the date the extension expires.


4. Timeframes for Notices of Actions Other Than Service Authorizations
Determinations
 
a) When the Contractor intends to reduce, suspend, or terminate a previously
authorized service within an authorization period, it must provide the Enrollee
with a written notice at least ten (10) days prior to the intended Action,
except:


i) the period of advance notice is shortened to five (5) days in cases of
confirmed
Enrollee fraud; or
ii) the Contractor may mail notice not later than date of the Action for the
following:


A) the death of the Enrollee;
B) a signed written statement from the Enrollee requesting service termination
or giving information requiring termination or reduction of services (where the
Enrollee understands that this must be the result of supplying the information);
C) the Enrollee's admission to an institution where the Enrollee is ineligible
for further services;
D) the Enrollee's address is unknown and mail directed to the Enrollee is
returned stating that there is no forwarding address;
 
 
APPENDIX F
October 1,2005
F-4



E) the Enrollee has been accepted for Medicaid services by another jurisdiction;
or
F) the Enrollee's physician prescribes a change in the level of medical care.
 
b) The Contractor must mail written notice to the Enrollee on the date of the
Action when the Action is denial of payment, in whole or in part, except as
provided in paragraph F. 1 6(b) below.


c) When the Contractor does not reach a determination within the Service
Authorization Determination timeframes described above, it is considered an
Adverse Determination, and the Contractor must send notice of Action to the
Enrollee on the date the timeframes expire.
 
5. Format and Content of Notices


a) The Contractor shall ensure that all notices are in writing, in easily
understood language and are accessible to non-English speaking and visually
impaired Enrollees. Notices shall include that oral interpretation and alternate
formats of written material for Enrollees with special needs are available and
how to access the alternate formats.
 
i) Notice to the Enrollee that the Enrollee's request for an expedited review
has been denied shall include that the request will be reviewed under standard
timeframes, including a description of the timeframes.
 
ii) Notice to the Enrollee regarding a Contractor-initiated extension shall
include:


A) the reason for the extension;
B) an explanation of how the delay is in the best interest of the Enrollee;
C) any additional information the Contractor requires from any source to make
its determination;
D) the right of the Enrollee to file a Complaint (as defined in Appendix F.2 of
this Agreement)regarding the extension;
E) the process for filing a Complaint with the Contractor and the timeframes
within which a Complaint determination must be made;
F) the right of an Enrollee to designate a representative to file a Complainton
behalf of the Enrollee; and
G) the right of the Enrollee to contact the New York State Department of Health
regarding his or her Complaint, including the SDOH's toll-free number for
Complaints.
 
iii) Notice to the Enrollee of an Action shall include:


A) the description of the Action the Contractor has taken or intends to take;
B) the reasons for the Action, including the clinical rationale, if any;
C) the Enrollee's right to file an Action Appeal (as defined in Appendix F.2 of
this Agreement), including:
I) The fact that the Contractor will not retaliate or take any discriminatory
action against the Enrollee because he/she filed an Action Appeal.
 


APPENDIX F
October 1, 2005
F-5
 



II) The right of the Enrollee to designate a representative to file Action
Appeals on his/her behalf;


D) the process and timeframe for filing an Action Appeal with the Contractor,
including an explanation that an expedited review of the Action Appeal can be
requested if a delay would significantly increase the risk to an Enrollee's
health, a toll-free number for filing an oral Action Appeal and a form, if used
by the Contractor, for filing a written Action Appeal;


E) a description of what additional information, if any, must be obtained by the
Contractor from any source in order for the Contractor to make an Appeal
determination;


F) the timeframes within which the Action Appeal determination must be made;


G) the right of the Enrollee to contact the New York State Department of Health
with his or her Complaint, including the SDOH's toll-free number for Complaints;
and


H) the notice entitled "Managed Care Action Taken" for denial of benefitsor for
termination or reduction in benefits, as applicable, containing the Enrollee's
fair hearing and aid continuing rights.


I) For Actions based on issues of Medical Necessity or an experimental or
investigational treatment, the notice of Action shall also include:
I) a clear statement that the notice constitutes the initial adverse
determination and specific use of the terms "medical necessity" or
"experimental/investigational;"
II) a statement that the specific clinical review criteria relied upon in making
the determination is available upon request; and
III) a statement that the Enrollee may be eligible for an External Appeal.
 
6. Contractor Obligation to Notice


a) The Contractor must provide written Notice of Action to Enrollees and
providers in accordance with the requirements of this Appendix, including, but
not limited to, the following circumstances (except as provided for in paragraph
6(b) below):


i) the Contractor makes a coverage determination or denies a request for a
referral, regardless of whether the Enrollee has received the benefit;
 
ii) the Contractor determines that a service does not have appropriate
authorization;


iii) the Contractor denies a claim for services provided by a Non-Participating
Provider or any reason;
 
iv) the Contractor denies a claim or service due to medical necessity;
 
v) the Contractor rejects a claim or denies payment due to a late claim
submission;


vi) the Contractor denies a claim because it has determined that the Enrollee
was not eligible for MMC or FHPlus coverage on the date of service;
 
 
APPENDIX F
October 1, 2005
F-6
 

 

vii) the Contractor denies a claim for service rendered by a Participating
Provider due to lack of a referral; :


viii) the Contractor denies a claim because it has determined it is not the
appropriate payor; or


ix) the Contractor denies a claim due to a Participating Provider billing for
Benefit Package services not included in the Provider Agreement between the
Contractor and the Participating Provider.


b) The Contractor is not required to provide written Notice of Action to
Enrollees in the following circumstances:


i) When there is a prepaid capitation arrangement with a Participating Provider
and the Participating Provider submits a fee-for-service claim to the Contractor
for a service that falls within the capitation payment;


ii) if a Participating Provider of the Contractor itemizes or "unbundles" a
claim for services encompassed by a previously negotiated global fee
arrangement;


iii) if a duplicate claim is submitted by the Enrollee or a Participating
Provider, no notice is required, provided an initial notice has been issued;


iv) if the claim is for a service that is carved-out of the MMC Benefit Package
and is provided to a MMC Enrollee through Medicaid fee-for-service, however, the
Contractor should notify the provider to submit the claim to Medicaid;
 
v) if the Contractor makes a coding adjustment to a claim (up-coding or
down-coding) and its Provider Agreement with the Participating Provider includes
a provision allowing the Contractor to make such adjustments;
 
vi) if the Contractor has paid the negotiated amount reflected in the Provider
Agreement with a Participating Provider for the services provided to the
Enrollee and denies the Participating Provider's request for additional payment;
or


vii) if the Contractor has not yet adjudicated the claim. If the Contractor has
pended the claim while requesting additional information, a notice is not
required until the coverage determination has been made.
 
 
APPENDIX F
October 1, 2005
F-7
 



--------------------------------------------------------------------------------



F.2
 
Grievance System Requirements
 


1. Definitions


a) A Grievance System means the Contractor's Complaint and Appeal process, and
includes a Complaint and Complaint Appeal process, a process to appeal Actions,
and access to the State's fair hearing system.


b) For the purposes of this Agreement, a Complaint means an Enrollee's
expression of dissatisfaction with any aspect of his or her care other than an
Action. A "Complaint" means the same as a "grievance" as defined by 42 CFR
§438.400 (b).
 
c) An Action Appeal means a request for a review of an Action.
 
d) A Complaint Appeal means a request for a review of a Complaint determination.


e) An Inquiry means a written or verbal question or request for information
posed to the Contractor with regard to such issues as benefits, contracts, and
organization rules. Neither Enrollee Complaints nor disagreements with
Contractor determinations are Inquiries.
 
2. Grievance System - General Requirements
 
a) The Contractor shall describe its Grievance System in the Member Handbook,
and it must be accessible to non-English speaking, visually, and hearing
impaired Enrollees. The handbook shall comply with Section 13.4 and The Member
Handbook Guidelines (Appendix E) of this Agreement.


b) The Contractor will provide Enrollees with any reasonable assistance in
completing forms and other procedural steps for filing a Complaint, Complaint
Appeal or Action Appeal, including, but not limited to, providing interpreter
services and toll-free numbers with TTY/TDD and interpreter capability.


c) The Enrollee may designate a representative to file Complaints, Complaint
Appeals and Action Appeals on his/her behalf.


d) The Contractor will not retaliate or take any discriminatory action against
the Enrollee because he/she filed a Complaint, Complaint Appeal or Action
Appeal.
 
 
APPENDIX F
October 1,2005
F-8



e) The Contractor's procedures for accepting Complaints, Complaint Appeals and
Action Appeals shall include:
 
i) toll-free telephone number;
 
ii) designated staff to receive calls;
 
iii) "live" phone coverage at least 40 hours a week during normal business
hours;
 
iv) a mechanism to receive after hours calls, including either:


A) a telephone system available to take calls and a plan to respond to all such
calls no later than on the next business day after the calls were recorded; or '
B) a mechanism to have available on a twenty-four (24) hour, seven (7) day a
week basis designated staff to accept telephone Complaints, whenever a delay
would significantly increase the risk to an Enrollee's health.


f) The Contractor must ensure that personnel making determinations regarding
Complaints, Complaint Appeals and Action Appeals were not involved in previous
levels of review or decision-making. If any of the following applies,
determinations must be made by qualified clinical personnel as specified in this
Appendix:


i) A denial of an Action Appeal based on lack of medical necessity.
ii) A Complaint regarding denial of expedited resolution of an Action Appeal.
iii) A Complaint, Complaint Appeal, or Action Appeal that involves clinical
issues.


3. Action Appeals Process
 
a) The Contractor's Action Appeals process shall indicate the following
regarding resolution of Appeals of an Action:


i) The Enrollee, or his or her designee, will have no less than sixty (60)
business days from the date of the notice of Action to file an Action Appeal. An
Enrollee filing an Action Appeal within ten (10) days of the notice of Action or
by the intended date of an Action, whichever is later, that involves the
reduction, suspension, or termination of previously approved services may
request "aid continuing" in accordance with Section 25.4 of this Agreement.


ii) The Enrollee may file a written Action Appeal or an oral Action Appeal. Oral
Action Appeals must be followed by a written, signed, Action Appeal. The
Contractor may provide a written summary of an oral Action Appeal to the
Enrollee (with the acknowledgement or separately) for the Enrollee to review,
modify if needed, sign and return to the Contractor. If the Enrollee or provider
requests expedited resolution of the Action Appeal, the oral Action Appeal does
not need to be confirmed in writing
 
 
APPENDIX F
October 1, 2005
F-9



The date of the oral filing of the Action Appeal will be the date of the Action
Appeal for the purposes of the timeframes for resolution of Action Appeals.
Action Appeals resulting from a Concurrent Review must be handled as an
expedited Action Appeal.


iii) The Contractor must send a written acknowledgement of the Action Appeal
within fifteen (15) days of receipt. If a determination is reached before the
written acknowledgement is sent, the Contractor may include the written
acknowledgement with the notice of Action Appeal determination (one notice).


iv) The Contractor must provide the Enrollee reasonable opportunity to present
evidence, and allegations of fact or law, in person as well as in writing. The
Contractor must inform the Enrollee of the limited time to present such evidence
in the case of an expedited Action Appeal. The Contractor must allow the
Enrollee or his or her designee, both before and during the Action Appeals
process, to examine the Enrollee's case file, including medical records and any
other documents and records considered during the Action Appeals process. The
Contractor will consider the Enrollee, his or her designee, or legal estate
representative of a deceased Enrollee a party to the Action Appeal.


v) The Contractor must have a process for handling expedited Action Appeals.
Expedited resolution of the Action Appeal must be conducted when the Contractor
determines or the provider indicates that a delay would seriously jeopardize the
Enrollee's life or health or ability to attain, maintain, or regain maximum
function. The Enrollee may request an expedited review of an Action Appeal. If
the Contractor denies the Enrollee's request for an expedited review, the
Contractor must handle the request under standard Action Appeal resolution
timeframes, make reasonable efforts to provide prompt oral notice of the denial
to the Enrollee and send written notice of the denial within two (2) days of the
denial determination.
 
vi) The Contractor must ensure that punitive action is not taken against a
provider who either requests an expedited resolution or supports an Enrollee's
Appeal.


vii) Action Appeals of clinical matters must be decided by personnel qualified
to review the Action Appeal, including licensed, certified or registered health
care professionals who did not make the initial determination, at least one of
whom must be a clinical peer reviewer, as defined by PHL §4900(2)(a). Action
Appeals of non-clinical matters shall be determined by qualified personnel at a
higher level than the personnel who made the original determination.
 
4. Timeframes for Resolution of Action Appeals


a) The Contractor's Action Appeals process shall indicate the following specific
timeframes regarding Action Appeal resolution:
 
 
APPENDIX F
October 1,2005
F-10



i) The Contractor will resolve Action Appeals as fast as the Enrollee's
condition requires, and no later than thirty (30) days from the date of the
receipt of the Action Appeal.


ii) The Contractor will resolve expedited Action Appeals as fast as the
Enrollee's condition requires, within two (2) business days of receipt of
necessary information and no later than three (3) business days of the date of
the receipt of the Action Appeal.


iii) Timeframes for Action Appeal resolution may be extended for up to fourteen
(14) days if:


A) the Enrollee, his or her designee, or the provider requests an extension
orally or in writing; or


B) the Contractor can demonstrate or substantiate that there is a need for
additional information and the extension is in the Enrollee's interest. The
Contractor must send notice of the extension to the Enrollee. The Contractor
must maintain sufficient documentation of extension determinations to
demonstrate, upon SDOH's request, that the extension was justified.


iv) The Contractor will make a reasonable effort to provide oral notice to the
Enrollee, his or her designee, and the provider where appropriate, for expedited
Action Appeals at the time the Action Appeal determination is made.


v) The Contractor must send written notice to the Enrollee, his or her designee,
and the provider where appropriate, within two (2) business days of the Action
Appeal determination.
 
5. Action Appeal Notices


a) The Contractor shall ensure that all notices are in writing and in easily
understood language and are accessible to non-English speaking and visually
impaired Enrollees. Notices shall include that oral interpretation and alternate
formats of written material for Enrollees with special needs are available and
how to access the alternate formats.


i) Notice to the Enrollee that the Enrollee's request for an expedited Action
Appeal has been denied shall include that the request will be reviewed under
standard Action Appeal timeframes, including a description of the timeframes.
This notice may be combined with the acknowledgement.
 
ii) Notice to the Enrollee regarding an Contractor-initiated extension shall
include:


A) the reason for the extension;
B) an explanation of how the delay is in the best interest of the Enrollee;
C) any additional information the Contractor requires from any source to make
its determination;
D) the right of the Enrollee to file a Complaint regarding the extension;
 
 
APPENDIX F
October 1,2005
F-ll



E) the process for filing a Complaint with the Contractor and the timeframes
within which a Complaint determination must be made;
F) the right of an Enrollee to designate a representative to file a Complaint on
behalf of the Enrollee; and
G) the right of the Enrollee to contact the New York State Department of Health
regarding his or her their Complaint, including the SDOH's toll-free number for
Complaints.
 
iii) Notice to the Enrollee of Action Appeal Determination shall include:
A) Date the Action Appeal was filed and a summary of the Action Appeal;
B) Date the Action Appeal process was completed;
C) the results and the reasons for the determination, including the clinical
rationale, if any;
D) If the determination was not in favor of the Enrollee, a description of
Enrollee's fair hearing rights, if applicable;
E) the right of the Enrollee to contact the New York State Department of Health
regarding his or her Complaint, including the SDOH's toll-free number for
Complaints; and
F) For Action Appeals involving Medical Necessity or .an experimental or
investigational treatment, the notice must also include:
I) aclear statement- that the notice constitutes the final adverse determination
and specifically use the terms "medical necessity" or
"experimental/investigational;"
II) the Enrollee's coverage type;
III) the procedure in question, and if available and applicable the name of the
provider and developer/manufacturer of the health care service;
IV) statement that the Enrollee is eligible to file an External Appeal and the
timeframe for filing;
V) a copy of the "Standard Description and Instructions for Health Care
Consumers to Request an External Appeal" and the External Appeal application
form;
VI) the Contractor's contact person and telephone number;
VII) the contact person, telephone number, company name and full address of the
utilization review agent, if the determination was made by the agent;
and
VIII) if the Contractor has a second level internal review process, the notice
shall contain instructions on how to file a second level Action Appeal and a
statement in bold text that the timeframe for requesting an External Appeal
begins upon receipt of the final adverse determination of the first level Action
Appeal, regardless of whether or not a second level of Action Appeal is
requested, and that by choosing to request a second level Action Appeal, the
time may expire for the Enrollee to request an External appeal.
 
APPENDIX F
October 1,2005
 F-12



6. Complaint Process


a) The Contractor' Complaint process shall include the following regarding the
handling of Enrollee Complaints:


i) The Enrollee, or his or her designee, may file a Complaint regarding any
dispute with the Contractor orally or in writing. The Contractor may have
requirements for accepting written Complaints either by letter or Contractor
supplied form. The Contractor cannot require an Enrollee to file a Complaint in
writing.


ii) The Contractor must provide written acknowledgment of any Complaint not
immediately resolved, including the name, address and telephone number of the
individual or department handling the Complaint, within fifteen (15) business
days of receipt of the Complaint. The acknowledgement must identify any
additional information required by the Contractor from any source to make a
determination. If a Complaint determination is made before the written
acknowledgement is sent, the Contractor may include the acknowledgement with the
notice of the determination (one notice).
 
iii) Complaints shall be reviewed by one or more qualified personnel.


iv) Complaints pertaining to clinical matters shall be reviewed by one or more
licensed, certified or registered health care professionals in addition to
whichever non-clinical personnel the Contractor designates.
 
7. Timeframes for Complaint Resolution by the Contractor
 
a) The Contractor's Complaint process shall indicate the following specific
timeframes regarding Complaint resolution:
 
i) If the Contractor immediately resolves an oral Complaint to the Enrollee's
satisfaction, that Complaint may be considered resolved without any additional
written notification to the Enrollee. Such Complaints must be logged by the
Contractor and included in the Contractor's quarterly HPN Complaint report
submitted to SDOH in accordance with Section 18 of this Agreement.


ii) Whenever a delay would significantly increase the risk to an Enrollee's
health, Complaints shall be resolved within forty-eight (48) hours after receipt
of all necessary information and no more than seven (7) days from the receipt of
the Complaint.


iii) All other Complaints shall be resolved within forty-five (45) days after
the receipt of all necessary information and no more than sixty (60) days from
receipt of the Complaint. The Contractor shall maintain reports of Complaints
unresolved after forty-five (45) days in accordance with Section 18 of this
Agreement.
 
 
APPENDIX F
October 1, 2005
F-13


8. Complaint Determination Notices

 
a) The Contractor's procedures regarding the resolution of Enrollee Complaints
shall include the following:


i) Complaint Determinations by the Contractor shall be made in writing to the
Enrollee or his/her designee and include:


A) the detailed reasons for the determination;
B) in cases where the determination has a clinical basis, the clinical rationale
for the determination;
C) the procedures for the filing of an appeal of the determination, including a
form, if used by the Contractor, for the filing of such a Complaint Appeal; and
notice of the right of the Enrollee to contact the State Department of Health
regarding his or her Complaint, including SDOH's toll-free number for
Complaints.
 
ii) If the Contractor was unable to make a Complaint determination because
insufficient information was presented or available to reach a determination,
the Contractor will send a written statement that a determination could not be
made to the Enrollee on the date the allowable time to resolve the Complaint has
expired.


iii) In cases where delay would significantly increase the risk to an Enrollee's
health, the Contractor shall provide notice of a determination by telephone
directly to the Enrollee or to the Enrollee's designee, or when no phone is
available, some other method of communication, with written notice to follow
within three (3) business days.
 
9. Complaint Appeals
 
a) The Contractor's procedures regarding Enrollee Complaint Appeals shall
include the following:
 
i) The Enrollee or designee has no less than sixty (60) business days after
receipt of the notice of the Complaint determination to file a written Complaint
Appeal. Complaint Appeals may be submitted by letter or by a form provided by
the Contractor.
 
ii) Within fifteen (15) business days of receipt of the Complaint Appeal, the
Contractor shall provide written acknowledgment of the Complaint Appeal,
including the name, address and telephone number of the individual designated to
respond to the Appeal. The Contractor shall indicate what additional
information, if any, must be provided for the Contractor to render a
determination.


iii) Complaint Appeals of clinical matters must be decided by personnel
qualified to review the Appeal, including licensed, certified or registered
health care
 
 
APPENDIX F
October 1, 2005
F-14



professionals who did not make the initial determination, at least one of whom
must be a clinical peer reviewer, as defined by PHL §4900(2)(a).
 
iv) Complaint Appeals of non-clinical matters shall be determined by qualified
personnel at a higher level than the personnel who made the original Complaint
determination.
 
v) Complaint Appeals shall be decided and notification provided to the Enrollee
no more than:


A) two (2) business days after the receipt of all necessary information when a
delay would significantly increase the risk to an Enrollee's health; or
B) thirty (30) business days after the receipt of all necessary information in
all other instances.
 
vi) The notice of the Contractor's Complaint Appeal determination shall include:


A) the detailed reasons for the determination;
B) the clinical rationale for the determination in cases where the determination
has a clinical basis;
C) the notice shall also inform the Enrollee of his/her option to also contact
the State Department of Health with his/her Complaint, including the SDOH's
toll-free number for Complaints;
D) instructions for any further Appeal, if applicable.
 
10. Records
 
a) The Contractor shall maintain a file on each Complaint, Action Appeal and
Complaint Appeal. These records shall be readily available for review by the
SDOH, upon request. The file shall include:
 
i) date the Complaint was filed;
 
ii) copy of the Complaint, if written;
 
iii) date of receipt of and copy of the Enrollee's written confirmation, if any;


iv) log of Complaint determination including the date of the determination and
the titles of the personnel and credentials of clinical personnel who reviewed
the Complaint;
 
v) date and copy of the Enrollee's Action Appeal or Complaint Appeal;
 
vi) Enrollee or provider requests for expedited Action Appeals and Complaint
Appeals and the Contractor's determination;
 
vii) necessary documentation to support any extensions;

 
APPENDIX F
October 1, 2005
F-15



viii) determination and date of determination of the Action Appeals and
Complaint Appeals;


ix) the titles and credentials of clinical staff who reviewed the Action Appeals
and Complaint Appeals; and
 
x) Complaints unresolved for greater than forty-five (45) days.
 
 
APPENDIX F
October 1,2005
F-16
 
 

--------------------------------------------------------------------------------

 
 
 
APPENDIX G
 
 
SDOH Requirements For The Provision Of Emergency Care and Services
 
 
 
 
 
 
 
 
 
APPENDIX G
October 1, 2005
G-l
 
 

 

--------------------------------------------------------------------------------



SDOH Requirements for the Provision of Emergency Care and Services
 
1. Definitions
 
a) "Emergency Medical Condition" means a medical or behavioral condition, the
onset of which is sudden, that manifests itself by symptoms of sufficient
severity, including severe pain, that a prudent layperson, possessing an average
knowledge of medicine and health, could reasonably expect the absence of
immediate medical attention to result in:


i) placing the health of the person afflicted with such condition in serious
jeopardy or, in the case of a pregnant woman, the health of the woman or her
unborn child or, in the case of a behavioral condition, placing the health of
the person or others in serious jeopardy; or
 
ii) serious impairment to such person's bodily functions; or
 
iii) serious dysfunction of any bodily organ or part of such person; or
 
iv) serious disfigurement of such person.
 


 
b) "Emergency Services" means health care procedures, treatments or services
needed to evaluate or stabilize an Emergency Medical Condition including
psychiatric stabilization and medical detoxification from drugs or alcohol.


c) "Post-stabilization Care Services" means covered services, related to an
emergency medical condition, that are provided after an Enrollee is stabilized
in order to maintain the stabilized condition, or, under the circumstances
described in Section 3 below, to improve or resolve the Enrollee's condition.
 
2. Coverage and Payment of Emergency Services


a) The Contractor must cover and pay for Emergency Services regardless of
whether the provider that furnishes the services has a contract with the
Contractor.


b) The Contractor must advise Enrollees that they may access Emergency Services
at any Emergency Services provider.


c) Prior authorization for treatment of an Emergency Medical Condition is never
required.


APPENDIX G
October 1.2005
G-2
 



d) The Contractor may not deny payment for treatment obtained in either of the
following circumstances:


i) An Enrollee had an Emergency Medical Condition, including cases in which the
absence of immediate medical attention would not have had the outcomes specified
in the definition of Emergency Medical Condition above.


ii) A representative of the Contractor instructs the Enrollee to seek Emergency
Services.
 
e) A Contractor may not:


i) limit what constitutes an Emergency Medical Condition based on lists of
diagnoses or symptoms; or


ii) refuse to cover emergency room services based on the failure of the
provider, or the Enrollee to give the Contractor notice of the emergency room
visit.


f) An Enrollee who has an Emergency Medical Condition may not be held liable for
payment of subsequent screening and treatment needed to diagnose the specific
condition or stabilize the patient.
 
g) The attending emergency physician, or the provider actually treating the
Enrollee, is responsible for determining when the Enrollee is sufficiently
stabilized for transfer or discharge, and that determination is binding on the
Contractor for payment.
 
3. Coverage and Payment of Post-stabilization Care Services
 
a) The Contractor is financially responsible for Post-stabilization Care
Services furnished by a provider within or outside the Contractor's network
when:
 
i) they are pre-approved by a Participating Provider, as authorized by the
Contractor, or other authorized Contractor representative;


ii) they are not pre-approved by a Participating Provider, as authorized by the
Contractor, or other authorized Contractor representative, but administered to
maintain the Enrollee's stabilized condition within one [1} hour of a request to
the Contractor for pre-approval of further Post-stabilization Care Services;


iii) they are not pre-approved by a Participating Provider, as authorized by the
Contractor, or other authorized Contractor representative, but administered to
maintain, improve or resolve the Enrollee's stabilized condition if:


A) The Contractor does not respond to a request for pre-approval within one (1)
hour;
B) The Contractor cannot be contacted; or
 
APPENDIX G
October 1, 2005
G-3



C) The Contractor's representative and the treating physician cannot reach an
agreement concerning the Enrollee's care and a plan physician is not available
for consultation. In this situation, the Contractor must give the treating
physician the opportunity to consult with a plan physician and the treating
physician may continue with care of the patient until a plan physician is
reached or one of the criteria in 3(b) is met.


iv) The Contractor must limit charges to Enrollees for Post-stabilization Care
Services to an amount no greater than what the organization would charge the
Enrollee if he or she had obtained the services through the Contractor.


b) The Contractor's financial responsibility to the treating emergency provider
for Post-stabilization Care Services it has not pre-approved ends when:


i) A plan physician with privileges at the treating hospital assumes
responsibility for the Enrollee's care;
 
ii) A plan physician assumes responsibility for the Enrollee's care through
transfer;


iii) A Contractor representative" and the treating physician reach an agreement
concerning the Enrollee's careor
 
iv) The Enrollee is discharged.
 
4. Protocol for Acceptable Transfer Between Facilities
 
a) All relevant COBRA requirements must be met.
 
b) The Contractor must provide for an appropriate (as determined by the
emergency department physician) transfer method/level with personnel as needed.
c) The Contractor must contact/arrange for an available, accepting physician and
patient bed at the receiving institution.
d) If a patient is not transferred within eight (8) hours to an appropriate
inpatient setting after the decision to admit has been made, then admission at
the original facility is deemed authorized.
 
5. Triage Fees


For emergency room services that do not meet the definition of Emergency Medical
Condition, the Contractor shall pay the hospital a triage fee of $40.00 in the
absence of a negotiated rate.
 
 
APPENDIX, G
October 1.2005
G-4
 



6. Emergency Transportation


When emergency transportation is included in the Contractor's Benefit Package,
the Contractor shall reimburse the transportation provider for all emergency
ambulance services without regard to final diagnosis or prudent layperson
standards.
 
APPENDIX G
October 1,2005
G-5
 


 
 

--------------------------------------------------------------------------------


 



APPENDIX H
 
 
 
 
New York State Department of Health Requirements
for the Processing of Enrollments and DisenroIIments
in the MMC and FHPlus Programs
 
 
 
 
 
 
 
 
 
 
APPENDIX H
October 1, 2005
 
 
 
 

 

--------------------------------------------------------------------------------


 

 
SDOH Requirements
 for the Processing of Enrollments and Disenrollments in the MMC and FHPlus
Programs
 
1. General
 
The Contractor's Enrollment and Disenrollment procedures shall be consistent
with these requirements, except that to allow LDSS and the Contractor
flexibility in developing processes that will meet the needs of both parties,
SDOH may allow modifications to timeframes and some procedures. Where an
Enrollment Broker exists, the Enrollment Broker may be responsible for some or
all of the LDSS responsibilities.
 
2. Enrollment
 
a) SDOH Responsibilities:


i) The SDOH is responsible for monitoring LDSS program activities and providing
technical assistance to the LDSS and the Contractor to ensure compliance with
the State's policies and procedures.


ii) SDOH reviews and approves proposed Enrollment materials prior to the
Contractor publishing and disseminating or otherwise using the materials.
 
b) LDSS Responsibilities:
 
i) The LDSS has the primary responsibility for the Enrollment process.


ii) Each LDSS determines Medicaid and FHPlus eligibility. To the extent
practicable, the LDSS will follow up with Enrollees when the Contractor provides
documentation of any change in status which may affect the Enrollee's Medicaid,
FHPlus, or MMC eligibility.


iii) The LDSS is responsible for coordinating the Medicaid and FHPlus
application and Enrollment processes.
 
iv) The LDSS is responsible for providing pre-enrollment information to Eligible
Persons, consistent with Sections 364-j(4)(e)(iv) and 369-ee of the SSL, and the
training of persons providing Enrollment counseling to Eligible Persons.


v) The LDSS is responsible for informing Eligible Persons of the availability of
MCOs and HIV SNPs offering MMC and/or FHPlus products and the scope of services
covered by each.
 
vi) The LDSS is responsible for informing Eligible Persons of the right to
confidential face-to-face Enrollment counseling and will make confidential
face-to-face sessions available upon request.
 


APPENDIX H
October 1. 2005
H-2
 



vii) The LDSS is responsible for instructing Eligible Persons to verify with the
medical services providers they prefer, or have an existing relationship with,
that such medical services providers are Participating Providers of the selected
MCO and are available to serve the Enrollee. The LDSS includes such instructions
to Eligible Persons in its written materials related to Enrollment.


viii) For Enrollments made during face-to-face counseling, if the Prospective
Enrollee has a preference for particular medical services providers. Enrollment
counselors shall verify with the medical services providers that such medical
services providers whom the Prospective Enrollee prefers are Participating
Providers of the selected MCO and are available to serve the Prospective
Enrollee.


ix) The LDSS is responsible for the timely processing of managed care Enrollment
applications. Exemptions, and Exclusions.


x) The LDSS is responsible for determining the status of Enrollment
applications. Applications will be enrolled, pended or denied. The LDSS will
notify the Contractor of the denial of any Enrollment applications that the
Contractor assisted in completing and-submitting to the LDSS under the
circumstances described in 2(c)(i) of this Appendix.


xi) The LDSS is responsible for determining the Exemption and Exclusion status
of individuals determined to be eligible for Medicaid under Title 11 of the SSL.


A) Exempt means an individual eligible for Medicaid under Title 11 of the SSL
determined by the LDSS or the SDOH to be in a category of persons, as specified
in Section 364-j of the SSL and/or New York State's Operational Protocol for the
Partnership Plan, that are not required to participate in the MMC Program;
however, individuals designated as Exempt may elect to voluntarily enroll.


B) Excluded means an individual eligible for Medicaid under Title 11 of the SSL
determined by the LDSS or the SDOH to be in a category of persons, as specified
in Section 364-j of the SSL and/or New York State's Operational Protocol for the
Partnership Plan, that are precluded from participating in the MMC Program.


xii) Individuals eligible for Medicaid under Title 11 of the SSL in the
following categories will be eligible for Enrollment in the Contractor's MMC
product at the LDSS's option, as indicated in Schedule 2 of Appendix M.
 
A) Foster care children in the direct care of LDSS;


B) Homeless persons living in shelters outside of New York City.
 
 
APPENDIX H
October 1 - 2005
H-3



xiii) The LDSS is responsible for entering individual Enrollment form data and
transmitting that data to the State's Prepaid Capitation Plan (PCP) Subsystem.
The transfer of Enrollment information may be accomplished by any of the
following:
 
A) LDSS directly enters data into PCP Subsystem; or
B) LDSS or Contractor submits a tape to the State, to be edited and entered into
PCP Subsystem; or
C) LDSS electronically transfers data, via a dedicated line or Medicaid
Eligibility Verification System (MEVS) to the PCP Subsystem.


xiv) The LDSS is responsible for sending the following required notices to
Eligible Persons:
 
A) For mandatory MMC program only - Initial Notification Letter: This letter
informs Eligible Persons about the mandatory MMC program and the timeframes for
choosing a MCO offering a MMC product. Included with the letter are managed care
brochures, an Enrollment form, and information on their rights and
responsibilities under this program, including the option for HIV/AIDS infected
individuals who are categorically exempt from the mainstream MMC program to
enroll in an HIV SNP on a voluntary basis in LDSS jurisdictions where HIV SNPs
exist.
 
B) For mandatory MMC program only - Reminder Letter: A letter to all Eligible
Persons in a mandatory category who have not responded by submitting a completed
Enrollment form within thirty (30) days of being sent or given an Enrollment
packet.
 
C) For MMC program - Enrollment Confirmation Notice for MMC Enrollees: This
notice indicates the Effective Date of Enrollment, the name of the MCO and all
individuals who are being enrolled. This notice should also be used for case
additions and re-enrollments into the same MCO. There is no requirement that an
Enrollment Confirmation Notice be sent to FHPlus Enrollees.


D) Notice of Denial of Enrollment: This notice is used when an individual has
been determined by LDSS to be ineligible for Enrollment into the MMC or FHPlus
program. This notice must include fair hearing rights. This notice is not
required when Medicaid or FHPlus eligibility is being denied (or closed).
 
E) For MMC program only - Exemption Request Forms: Exemption forms are provided
to MMC Eligible Persons upon request if they wish to apply for an Exemption.
Individuals pre-coded on the system as meeting Exemption or Exclusion criteria
do not need to complete an Exemption request form. This notice is required for
mandatory MMC Eligible Persons.


 
APPENDIX H
October 1. 2005
H-4
 



F) For MMC program only - Exemption 'and Exclusion Request Approval or Denial:
This notice is designed to inform a recipient who applied for an exemptionor who
failed to provide documentation of exclusion criteria when requested by the LDSS
of the LDSS's disposition of the request, including the right to a fair hearing
if the request for exemption or exclusion is denied. This notice is required for
voluntary and mandatory MMC Eligible Persons.
 
c) Contractor Responsibilities:
 
i) To the extent permitted by law and regulation, the Contractor may accept
Enrollment forms from Potential Enrollees for the MMC program, provided that the
appropriate education has been provided to the Potential Enrollee by the LDSS
pursuant to Section 2(b) of this Appendix. In those instances, the Contractor
will submit resulting Enrollments to the LDSS, within a maximum of five (5)
business days from the day the Enrollment is received by the Contractor (unless
otherwise agreed to by SDOH and LDSS).
 
ii) The Contractor must notify new MMC and FHPlus Enrollees of their Effective
Date of Enrollment. In the event that the actual Effective Date of Enrollment is
different from that previously, given to the Enrollee, the Contractor must
notify the Enrollee of the actual date of Enrollment. This may be accomplished
through a Welcome Letter. To the extent practicable, such notification must
precede the Effective Date of Enrollment.
 
iii) The Contractor must report any changes in status for its enrolled members
to the LDSS within five (5) business days of such information becoming known to
the Contractor. This includes, but is not limited to, factors that may impact
Medicaid or FHPlus eligibility such as address changes, verification of
pregnancy, incarceration, third party insurance, etc.
 
iv) The Contractor shall advise Prospective Enrollees, in written materials
related to Enrollment, to verify with the medical services providers they
prefer, or have an existing relationship with, that such medical services
providers are Participating Providers of the selected MCO and are available to
serve the Prospective Enrollee.
 
v) The Contractor shall accept all Enrollments as ordered by the Office of
Temporary and Disability Assistance's Office of Administrative Hearings due to
fair hearing requests or decisions.
 
3. Newborn Enrollments


a) The Contractor agrees to enroll and provide coverage for eligible newborn
children effective from the time of birth.
 
 
APPENDIX H
October 1. 2005
H-5
 



b) SDOH Responsibilities:


i) The SDOH will update WMS with information on the newborn received from
hospitals, consistent with the requirements of Section 366-g of the SSL as
amended by Chapter 412 of the Laws of 1999.


ii) Upon notification of the birth by the hospital or birthing center, the SDOH
will update WMS with the demographic data for the newborn and enroll the newborn
in the mother's MCO if the newborn is not already enrolled, the mother's MCO
offers a MMC product, and the newborn is not identified as SSI or SSI-related
and therefore Excluded from the MMC Program pursuant to Section 2(b)(xi) of this
Appendix. The newborn will be retroactively enrolled back to the first (1st) day
of the month of birth. Based on the transaction date of the Enrollment of the
newborn on the PCP subsystem, the newborn will appear on either the next month's
Roster or the subsequent month's Roster. On Rosters for upstate and NYC, the
"PCP Effective From Date" will indicate the first day of the month of birth, as
described in 01 OMM/ADM 5 "Automatic Medicaid Enrollment for Newborns." If the
newborn's Enrollment is not completed by this process, the LDSS is responsible
for Enrollment (see (c)(iv) below).
 
c) LDSS Responsibilities:
 
i) Grant Medicaid eligibility for newborns for one (1) year if born to a woman
eligible for and receiving Medicaid or FHPlus on the date of the newborn's
birth.


ii) The LDSS is responsible for adding eligible unborn to all WMS cases that
include a pregnant woman as soon as the pregnancy is medically verified.


iii) In the event that the LDSS learns of an Enrollee's pregnancy prior to the
Contractor, the LDSS is responsible for establishing Medicaid eligibility and
enrolling the unborn in the Contractor's MMC product. If the Contractor does not
offer a MMC product, the pregnant woman will be asked to select a MCO offering a
MMC product for the unborn. If a MCO offering a MMC product is unavailable, or
if Enrollment is voluntary in the LDSS jurisdiction and an MCO is not chosen by
the mother, the newborn will be eligible for Medicaid fee-for-service coverage,
and such information will be entered on the WMS.


iv) The LDSS is responsible for newborn Enrollment if enrollment is not
successfully completed under the "SDOH Responsibilities" process as outlined in
2(b)(ii) above.
 
d) Contractor Responsibilities:


i) The Contractor must notify the LDSS in writing of any Enrollee that is
pregnant within thirty (30) days of knowledge of the pregnancy. Notifications
should be transmitted to the LDSS at least monthly. The notifications should
contain the
 
APPENDIX H
October 1. 2005
H-6
 

 

pregnant woman's name, Client ID Number (CIN), and the expected date of
confinement (EDC).
 


ii) The Contractor must send verifications of infant's demographic data to the
LDSS, within five (5) days after knowledge of the birth. The demographic data
must include: the mother's name and CIN, the newborn's name and CIN (if newborn
has a CIN), sex and the date of birth.


iii) In districts that use an Enrollment Broker, the Contractor shall not submit
electronic Enrollments of newborns to the Enrollment Broker, as this will
interfere with the retroactive Enrollment of the newborn back to the first (1st)
day of the month of birth. For newborns whose mothers are not enrolled in the
Contractor's MMC or FHPlus product and who were not pre-enrolled into the
Contractor's MMC product as unborns, the Contractor may submit electronic
Enrollment of the newborns to the Enrollment Broker. In such cases, the
Effective Date of Enrollment will be prospective.


iv) In voluntary MMC counties, the Contractor will accept Enrollment
applications for unborns if that is the mothers' intent, even if the mothers are
not and/or will not be enrolled in the Contractor's MMC or FHPlus product. In
all counties, when a mother is ineligible for-Enrollment or chooses not to
enroll, the Contractor will accept Enrollment applications for pre-enrollment
of' unborns who are eligible.
 
v) The Contractor is responsible for provision of services to a newborn and
payment of the hospital or birthing center bill if the mother is an Enrollee at
the time of the newborn's birth, even if the newborn is not yet on the Roster,
unless the Contractor does not offer a MMC product in the mother's county of
fiscal responsibility or the newborn is Excluded from the MMC Program pursuant
to Section 2(b)(xi) of this Appendix.
 
vi) Within fourteen (14) days of the date on which the Contractor becomes aware
of the birth, the Contractor will issue a letter, informing parent(s) about the
newborn's Enrollment and how to access care, or a member identification card.


vii)In those cases in which the Contractor is aware of the pregnancy, the
Contractor will ensure that enrolled pregnant women select a PCP for their
infants prior to birth.


viii)The Contractor will ensure that the newborn is linked with a PCP prior to
discharge from the hospital or birthing center, in those instances in which the
Contractor has received appropriate notification of birth prior to discharge.
 
APPENDIX H
October 1. 2005
H-7
 



4. Auto-Assignment Process (Applies to Mandatory MMC Program Only):


a) This section only applies to a LDSS where CMS has given approval and the LDSS
has begun mandatory Enrollment into the Medicaid Managed Care Program. The
details of the auto-assignment process are contained in Section 12 of New York
State's Operational Protocol for the Partnership Plan.
 
b) SDOH Responsibilities:
 
i) The SDOH, LDSS or Enrollment Broker will assign MMC Eligible Persons not
pre-coded in WMS as Exempt or Excluded, who have not chosen a MCO offering a MMC
product in the required time period, to a MCO offering a MMC product using an
algorithm as specified in §364-j(4)(d) of the SSL.
ii) SDOH will ensure the auto-assignment process automatically updates the PCP
Subsystem, and will notify MCOs offering MMC products of auto-assigned
individuals electronically.
 
iii) SDOH will notify the LDSS electronically on a daily basis of those
individuals for whom SDOH has selected a MCO offering a MMC product through the
Automated PCP Update Report. Note: This does not apply in Local Districts that
utilize an Enrollment Broker.
 
c) LDSS Responsibilities:
 
i) The LDSS is responsible for tracking an individual's choice period.


ii) As with Eligible Persons who voluntarily choose a MCO's MMC product, the
LDSS is responsible for providing notification to assigned individuals regarding
their Enrollment status as specified in Section 2 of this Appendix.
 
d) Contractor Responsibilities:
i) The Contractor is responsible for providing notification to assigned
individuals regarding their Enrollment status as specified in Section 2 of this
Appendix.
 
5. Roster Reconciliation:
 
a) All Enrollments are effective the first of the month.
 
b) SDOH Responsibilities:


i) The SDOH maintains both the PCP subsystem Enrollment files and the WMS
eligibility files, using data entered by the LDSS. SDOH uses data contained in
both these files to generate the Roster.
 
 
APPENDIX H
October 1. 2005
H-8



A) SDOH shall send the Contractor and LDSS monthly (according to a schedule
established by SDOH), a complete list of all Enrollees for which the Contractor
is expected to assume medical risk beginning on the 1st of the following month
(First Monthly Roster). Notification to the Contractor and LDSS will be
accomplished via paper transmission, magnetic media, or the HPN.
 
B) SDOH shall send the Contractor and LDSS monthly, at the time of the first
monthly roster production, a Disenrollment Report listing those Enrollees from
the previous month's roster who were disenrolled, transferred to another MCO, or
whose Enrollments were deleted from the file. Notification to the Contractor and
LDSS will be accomplished via paper transmission, magnetic media, or the HPN.
C) The SDOH shall also forward an error report as necessary to the Contractor
and LDSS.
 
D) On the first (1st) weekend after the first (1st) day of the month following
the generation of the first (1st) Roster, SDOH shall send the Contractor and
LDSS a second Roster which contains any additional Enrollees that the LDSS has
added for Enrollment for the current month. The SDOH will also include any
additions to the error report that have occurred since the’ initial error report
was generated.
 
c) LDSS Responsibilities:
 
i) The LDSS is responsible for notifying the Contractor electronically or in
writing of changes in the Roster and error report, no later than the end of the
month. (Note: To the extent practicable the date specified must allow for timely
notice to Enrollees regarding their Enrollment status. The Contractor and the
LDSS may develop protocols for the purpose of resolving Roster discrepancies
that remain unresolved beyond the end of the month.)
 


ii) Enrollment and eligibility issues are reconciled by the LDSS to the extent
possible, through manual adjustments to the PCP subsystem Enrollment and WMS
eligibility files, if appropriate.
 
d) Contractor Responsibilities:
 
i) The Contractor is at risk for providing Benefit Package services for those
Enrollees listed on the 1st and 2nd Rosters for the month in which the 2nd
Roster is generated. Contractor is not at risk for providing services to
Enrollees who appear on the monthly Disenrollment report.
 


ii) The Contractor must submit claims to the State's Fiscal Agent for all
Eligible Persons that are on the 1st and 2nd Rosters, adjusted to add Eligible
Persons enrolled by the LDSS after Roster production and to remove individuals
 
APPENDIX   H
October 1. 2005
H-9



disenrolled by LDSS after Roster production (as notified td the Contractor). In
the cases of retroactive Disenrollments, the Contractor is responsible for
submitting an adjustment to void any previously paid premiums for the period of
retroactive Disenrollment, where the Contractor was not at risk for the
provision of Benefit Package services. Payment of subcapitation does not
constitute "provision of Benefit Package services."
 
6. Disenrollment:
 
a) LDSS Responsibilities:


i) The LDSS is responsible for accepting requests for Disenrollment directly
from Enrollees and may not require Enrollees to approach the Contractor for a
Disenrollment form. Where an LDSS is authorized to mandate Enrollment, all
requests for Disenrollment must be directed to the LDSS or the Enrollment
Broker. The LDSS and the Enrollment Broker must utilize the State-approved
Disenrollment forms.
 
ii) Enrollees may initiate a request for an expedited Disenrollment to the LDSS.
The LDSS will expedite the Disenrollment process in those cases where an
Enrollee's request for Disenrollment involves an urgent medical need, a
complaint of non-consensual Enrollment or, in local districts where homeless
individuals are exempt, homeless individuals in the shelter system. If approved,
the LDSS will manually process the Disenrollment through the PCP Subsystem. MMC
Enrollees who request to be disenrolled from managed care based on their
documented HIV, ESRD, or SPMI/SED status are categorically eligible for an
expedited Disenrollment on the basis of urgent medical need.


iii) The LDSS is responsible for processing routine Disenrollment requests to
take effect on the first (1st) day of the following month if the request is
madebefore the fifteenth (15th) day of the month. In no event shall the
Effective Date of Disenrollment be later than the first (1st) day of the second
month after the month in which an Enrollee requests a Disenrollment.


iv) The LDSS is responsible for disenrolling Enrollees automatically upon death
or loss of Medicaid or FHPlus eligibility. All such Disenrollments will be
effective at the end of the month in which the death or loss of eligibility
occurs or at the end of the last month of Guaranteed Eligibility, where
applicable.


v) The LDSS is responsible for informing Enrollees of their right to change
Contractors if there is more than one available including any applicable Lock-In
restrictions. Enrollees subject to Lock-In may disenroll after the grace period
for Good Cause as defined below. The LDSS is responsible for determining if the
Enrollee has Good Cause and processing the Disenrollment request in accordance
with the procedures outlined in this Appendix. The LDSS is responsible for
providing Enrollees with notice of their right to request a fair hearing if
their Disenrollment request is denied. Such notice must include the reason(s)
for the denial. An Enrollee has Good Cause to disenroll if:
 
 
APPENDIX H
October 1. 2005
H-10
 


A) The Contractor has failed to furnish accessible and appropriate medical care
services or supplies to which the Enrollee is entitled under the terms of the
contract under which the Contractor has agreed to provide services. This
includes, but is not limited to the failure to:


I) provide primary care services;
II) arrange for in-patient care, consultation with specialists, or laboratory
and radiological services when reasonably necessary;
III) arrange for consultation appointments;
IV) coordinate and interpret any consultation findings with emphasis on
continuity of medical care;
V) arrange for services with qualified licensed or certified providers;
VI) coordinate the Enrollee's overall medical care such as periodic
immunizations and diagnosis and treatment of any illness or injury; or


B) The Contractor cannot make a Primary Care Provider available to the Enrollee
within the time and distance standards prescribed by SDOH; or


C) The Contractor fails to adhere to the standards prescribed by SDOH and such
failure negatively and specifically impacts the Enrollee; or


D) The Enrollee moves his/her residence out of the Contractor's service area or
to a county where the Contractor does not offer the product the Enrollee is
eligible for; or
E) The Enrollee meets the criteria for an Exemption or Exclusion as set forth in
2(b)(xi) of this Appendix; or
 
F) It is determined by the LDSS, the SDOH, or its agent that the Enrollment was
not consensual;or
 
G) The Enrollee, the Contractor and the LDSS agree that a change of MCOs would
be in the best interest of the Enrollee; or
 
H) The Contractor is a primary care partial capitation provider that does not
have a utilization review process in accordance with Title I of Article 49 of
the PHL and the Enrollee requests Enrollment in an MCO that has such a
utilization review process; or


I) The Contractor has elected not to cover the Benefit Package service that an
Enrollee seeks and the service is offered by one or more other MCOs in the
Enrollee's county of fiscal responsibility; or


 


APPENDIX H
October 1. 2005
H-ll



J) The Enrollee's medical condition requires related services to be performed at
the same time but all such related services cannot !be arranged by the
Contractor because the Contractor has elected not to cover one of the services
the Enrollee seeks, and the Enrollee's Primary Care Provider or another provider
determines that receiving the services separately would subject the Enrollee to
unnecessary risk; or
 
K) An FHPlus Enrollee is pregnant.


vi) An Enrollee subject to Lock-In may initiate Disenrollment for Good Cause by
filing an oral or written request with the LDSS.


vii)The LDSS is responsible for promptly disenrolling an MMC Enrollee whose MMC
eligibility or health status changes such that he/she is deemed by the LDSS to
meet the Exclusion criteria. The LDSS will provide the MMC Enrollee with a
notice of his or her right to request a fair hearing.


viii)In instances where an MMC Enrollee requests Disenrollment due to MMC
Exclusion, the LDSS must notify the MMC Enrollee of the approval or denial of
exclusion/Disenrollment status, including fair hearing rights if Disenrollment
is denied.


ix) The LDSS is responsible for ensuring that retroactive Disenrollments are
used only when absolutely necessary. Circumstances warranting a retroactive
Disenrollment are rare and include when an Enrollee is determined to have been
non-consensually enrolled in a MCO; he or she enters or resides in a residential
institution under circumstances which render the individual Excluded from the
MMC program; is incarcerated; is an SSI infant less than six (6) months of age;
is simultaneously in receipt of comprehensive health care coverage from a MCO
and is Enrolled in either the MMC or FHPlus product of the same MCO; it is
determined that an Enrollee with more than one Client Identification Number
(CIN) is enrolled in a MCO's MMC or FHPlus product under more than one of the
CINs; or he or she died - as long as the Contractor was not at risk for
provision of Benefit Package services for any portion of the retroactive period.
Payment of subcapitation does not constitute "provision of Benefit Package
services." The LDSS is responsible for notifying the Contractor of the
retroactive Disenrollment prior to the action. The LDSS is responsible for
finding out if the Contractor has made payments to providers on behalf of the
Enrollee prior to Disenrollment. After this information is obtained, the LDSS
and Contractor will agree on a retroactive Disenrollment or prospective
Disenrollment date. In all cases of retroactive Disenrollment, including
Disenrollments effective the first day of the current month, the LDSS is
responsible for sending notice to the Contractor at the time of Disenrollment,
of the Contractor's responsibility to submit to the SDOH's Fiscal Agent voided
premium claims for any full months of retroactive Disenrollment where the
Contractor was not at risk for the provision of Benefit Package services during
the month. However, failure by the LDSS to so notify the Contractor does not
affect the right of the SDOH to recover the premium payment as authorized by
Section 3.6 of this Agreement.


 
APPENDIX H
October 1. 2005
H-12


 


 
x) Generally the effective dates of Disenrollment are prospective. Effective
dates for other than routine Disenrollments are described below:
 
Reason for Disenrollment
Effective Date of Disenrollment
A) Infants weighing less than 1200 grams at birth and other infants under six
(6) months of age who meet the criteria for the SSI or SSI related category
First Day of the month of birth or the month of onset of disability, whichever
is later
B) Death of Enrollee
First day of the month after death
C) Incarceration
First day of the month of incarceration (note-Contractor is at risk for covered
services only to the date of incarceration and is entitled to the capitation
payment for the month of incarceration)
D) Medicaid Managed Care Enrollee entered or stayed in a residential institution
under circumstances which rendered the individual excluded from managed care, or
is in receipt of waivered services through the Long Term Home Health Care
Program (LTHHCP), including when an Enrollee is admitted to a hospital that 1)
is certified by Medicare as a long-term care hospital and 2) has an average
length of stay for all patients greater than ninety-five (95) days as reported
in the Statewide Planning and Research Cooperative System (SPARCS) Annual Report
2002. 
First day of the month of entry or first day of the month of classification of
the stay as permanent subsequent to entry (note-Contractor is at risk for
covered services only to the date of entry or classification of the stay as
permanent subsequent to entry, and is entitled to the capitation payment for the
month of entry or classification of the stay as permanent subsequent to entry) 
E) Individual's effective date of Enrollment or autoassignment into a MMC
product occurred while meeting institutional criteria in (D) above
Effective Date of Enrollment in the Contractor's Plan
F) Non-consensual Enrollment
Retroactive to the first day of the month of Enrollment
G) Enrollee moved outside of the District/County of Fiscal Responsibility
First day of the month after the update of the
system with the new address '
H) Urgent medical need
First day of the next month after determination except where medical need
requires an earlier Disenrollment
I) Homeless Enrollees in Medicaid Managed Care residing in the shelter system in
NYC or in other districts where homeless individuals are exempt
Retroactive to the first day of the month of the request
J) Individual is simultaneously in receipt of comprehensive health care coverage
from an MCO and is Enrolled in either the MMC or FHPlus product of the same MCO
First day of the month after simultaneous coverage began
K) An Enrollee with more than one Client Identification Number (CIN) is enrolled
in an MCO's MMC or FHPlus product under more than one of the CINs
First day of the month the duplicate Enrollment began

 
 
 
' In counties outside of New York City, LDSSs should work together to ensure
continuity of care through the Contractor if the Contractor's service area
includes the county to which the Enrollee has moved and the Enrollee, with
continuous eligibility, wishes to stay enrolled in the Contractor's MMC or
FHPlus product. In New York City, Enrollees, not in guaranteed status, who move
out of the Contractor's Service Area but not outside of the City of New York
(e.g., move from one borough to another), will not be involuntarily disenrolled,
but must request a Disenrollment or transfer. These Disenrollments will be
performed on a routine basis unless there is an urgent medical need to expedite
the Disenrollment.
 


 
APPENDIX H
October 1. 2005
H-14
 
 

xi) The LDSS is responsible for rendering a determination and responding within
thirty (30) days of the receipt of a fully documented request for Disenrollment,
except for Contractor-initiated Disenrollments where the LDSS decision must be
made within fifteen (15) days. The LDSS, to the extent possible, is responsible
for processing an expedited Disenrollment within two (2) business days of its
determination that an expedited Disenrollment is warranted.
 
xii)The Contractor must respond timely to LDSS inquiries regarding Good Cause
Disenrollment requests to enable the LDSS to make a determination within thirty
(30) days of the receipt of the request from the Enrollee.


xiii) The LDSS is responsible for sending the following notices to Enrollees
regarding their Disenrollment status. Where practicable, the process will allow
for timely notification to Enrollees unless there is Good Cause to disenroll
more expeditiously.


A) Notice of Disenrollment: This notice will advise the Enrollee of the LDSS's
determination regarding an Enrollee-initiated, LDSS-initiated or
Contractor-initiated Disenrollment and will include the Effective Date of
Disenrollment. In cases where the Enrollee is being involuntarily disenrolled,
the notice must contain fair hearing rights. ~


B) When the LDSS denies any Enrollee's request for Disenrollment pursuant to
Section 8 of this Agreement, the LDSS is responsible for informing the Enrollee
in writing, explaining the reason for the denial, stating the facts upon which
the denial is based, citing the statutory and regulatory authority and advising
the Enrollee of his/her right to a fair hearing pursuant to 18NYCRR Part 358.


C) End of Lock-In Notice: Where Lock-In provisions are applicable, Enrollees
must be notified sixty (60) days before the end of their Lock-In Period. The
SDOH or its designee is responsible for notifying Enrollees of this provision in
applicable LDSS jurisdictions.


D) Notice of Change to Guarantee Coverage: This notice will advise the Enrollee
that his or her Medicaid or FHPlus eligibility is ending and how this affects
his or her Enrollment in an MCO's MMC or FHPlus product. This notice contains
pertinent information regarding Guaranteed Eligibility benefits and dates of
coverage. If an Enrollee is not eligible for Guarantee, this notice is not
necessary.


xiv) The LDSS may require that a MMC Enrollee that has been disenrolled at the
request of the Contractor be returned to the Medicaid fee-for-service program.
In the FHPlus program, a FHPlus Enrollee disenrolled at the request of the
Contractor, may choose another MCO offering a FHPlus product. If the FHPlus
Enrollee does not choose, or there is not another MCO offering FHPlus in the
LDSS jurisdiction, the case will be closed.
 
 
APPENDIX H
October 1, 2005
H-15



xv) In those instances where the LDSS approves the Contractor's request to
disenroll an Enrollee, and the Enrollee requests a fair hearing, the Enrollee
will remain enrolled in the Contractor's MMC or FHPlus product until the
disposition of the fair hearing if Aid to Continue is ordered by the New York
State Office of Administrative Hearings.
 
xvi) The LDSS is responsible for reviewing each Contractor-requested
Disenrollment in accordance with the provisions of Section 8.7 of this Agreement
and this Appendix. Where applicable, the LDSS may consult with local mental
health and substance abuse authorities in the district when making the
determination to approve or disapprove the request.


xvii) The LDSS is responsible for establishing procedures whereby the Contractor
refers cases which are appropriate for an LDSS-initiated Disenrollment and
submits supporting documentation to the LDSS.


xviii)After the LDSS receives and, if appropriate, approves the request for
Disenrollment either from the Enrollee or the Contractor, the LDSS is
responsible for updating the PCP subsystem file with an end date. The Enrollee
is removed from the Contractor's Roster.
 
b) Contractor Responsibilities:
 
i) In those instances where the Contractor directly receives Disenrollment
forms, the Contractor will forward these Disenrollments to the LDSS for
processing within five (5) business days (or according to Section 6 of this
Appendix). During pull down week, these forms may be faxed to the LDSS with the
hard copy to follow.
 
ii) The Contractor must accept and transmit all requests for voluntary
Disenrollments from its Enrollees to the LDSS, and shall not impose any barriers
to Disenrollment requests. The Contractor may require that a Disenrollment
request be in writing, contain the signature of the Enrollee, and state the
Enrollee's correct Contractor or Medicaid identification number.


iii) Following LDSS procedures, the Contractor will refer cases which are
appropriate for an LDSS-initiated Disenrollment and will submit supporting
documentation to the LDSS. This includes, but is not limited to, changes in
status for its Enrollees that may impact eligibility for Enrollment such as
address changes, incarceration, death, Exclusion from the MMC program, etc.
 
iv) Pursuant to Section 8.7 of this Agreement, the Contractor may initiate an
involuntary Disenrollment if the Enrollee engages in conduct or behavior that
seriously impairs the Contractor's ability to furnish services to either the
Enrollee or other Enrollees, provided that the Contractor has made and
documented reasonable efforts to resolve the problems presented by the Enrollee
 
 
APPENDIX H
October 1, 2005
H-16



v) The Contractor may not request Disenrollment because of an adverse change in
the Enrollee's health status, or because of the Enrollee's utilization of
medical services, diminished mental capacity, or uncooperative or disruptive
behavior resulting from the Enrollee's special needs (except where continued
Enrollment in the Contractor's MMC or FHPlus product seriously impairs the
Contractor's ability to furnish services to either the Enrollee or other
Enrollees).


vi) The Contractor must make a reasonable effort to identify for the Enrollee,
both verbally and in writing, those actions of the Enrollee that have interfered
with the effective provision of covered services as well as explain what actions
or procedures are acceptable.


vii) The Contractor shall give prior verbal and written notice to the Enrollee,
with a copy to the LDSS, of its intent to request Disenrollment. The written
notice shall advise the Enrollee that the request has been forwarded to the LDSS
for review and approval. The written notice must include the mailing address and
telephone number of the LDSS.


viii) The Contractor shall keep the LDSS informed of decisions related to all
complaints filed by an Enrollee as a result of, or subsequent to, the notice of
intent to disenroll.
 
ix) The Contractor will not consider an Enrollee disenrolled without
confirmation from the LDSS or the Roster (as described in Section 5 of this
Appendix).
 
 
APPENDIX H
October 1, 2005
H-17
 
 
 

 

--------------------------------------------------------------------------------


 
 
 
 APPENDIX I
 
 
 
 
New York State Department of Health Guidelines for
Use of Medical Residents and Fellows
 
 
 
 
 
 
 
 
 
 
APPENDIX I
October 1, 2005
1-1
 
 

--------------------------------------------------------------------------------


 
Medical Residents and Fellows
 
 
 
1. Medical Residents and Fellows for Primary Care
 
a) The Contractor may utilize medical residents and fellows as participants (but
not designated as 'primary care providers') in the care of Enrollees as long as
all of the following conditions are met:


i) Residents/fellows are a part of patient care teams headed by fully licensed
and Contractor credentialed attending physicians serving patients in one or more
training sites in an "up weighted" or "designated priority" residency program.
Residents/fellows in a training program which was disapproved as a designated
priority program solely due to the outcome measurement requirement for graduates
may be eligible to participate in such patient care teams.


ii) Only the attending physicians and certified nurse practitioners on the
training team, not residents/fellows, may be credentialed to the Contractor and
may be empanelled with Enrollees. Enrollees must be assigned an attending
physician or certified nurse practitioner to act as their PCP, though
residents/fellows on the team may provide care during all or many of the visits
to the Enrollee as long as the majority of these visits are under the direct
supervision of the Enrollee's designated PCP. Enrollees have the right to
request and receive care by their PCP in addition or instead of being seen by a
resident or fellow.
 
iii) Residents/fellows may work with attending physicians and certified nurse
practitioners to provide continuity of care to patients under the supervision of
the patient's PCP. Patients must be made aware of the resident/fellow and
attending PCP relationship and be informed of their rights to be cared for
directly by their PCP.
 
iv) Residents/fellows eligible to be involved in a continuity relationship with
patients must be available at least twenty percent (20%) of the total training
time in the continuity of care setting and no less than ten percent (10%) of
training time in any training year must be in the continuity of care setting and
no fewer than nine (9) months a year must be spent in the continuity of care
setting.


v) Residents/fellows meeting these criteria provide increased capacity for
Enrollment to their team according to the formula below. Only hours spent
routinely scheduled for patient care in the continuity of care training site may
count as providing capacity and are basedon 1.0 FTE=40 hours.


PGY-1   300perFTE
PGY-2   750 per FTE
PGY-3   1125 per FTE
PGY-4 and above  1500 per FTE


 
APPENDIX 1
October 1, 2005
I-2
 



vi) In order for a resident/fellow to provide continuity of care to an Enrollee,
both the resident/fellow and the attending PCP must have regular hours in the
continuity site and must be scheduled to be in the site together the majority of
the time.


vii)A preceptor/attending is required to be present a minimum of sixteen (16)
hours of combined precepting and direct patient care in the primary care setting
to be counted as a team supervising PCP and accept an increased number of
Enrollees based upon the residents/fellows working on his/her team. Time spent
in patient care activities at other clinical sites or in other activities
off-site is not counted towards this requirement.


viii)A sixteen (16) hour per week attending may have no more than four (4)
residents/fellows on their team. Attendings spending twenty-four (24) hours per
week in patient care/supervisory activity at the continuity site may have six
(6) residents/fellows per team. Attendings spending thirty-two (32) hours per
week may have eight (8) residents/fellows on their team. Two (2) or more
attendings may join together to form a larger team as long as the ratio of
attending to residents/fellows does not exceed 1:4 and all attendings comply
with the sixteen (16) hour minimum.
 
ix) Responsibility for the care of the Enrollee remains with the attending
physician. All attending and resident/fellow teams must provide adequate
continuity of care, twenty-four (24) hour a day, seven (7) day a week coverage,
and appointment and availability access. Enrollees must be given the name of the
responsible primary care physician (attending) in writing and be told how he or
she may contact the attending physician or covering physician, if needed.


x) Residents/fellows who do not qualify to act as continuity providers as part
of an attending and resident/fellow team may still participate in the episodic
care of Enrollees as long as that care is under the supervision of an attending
physician credentialed to the Contractor. Such residents/fellows do not add to
the capacity of that attending to empanel Enrollees.
 
xi) Certified nurse practitioners and registered physician's assistants may not
act as attending preceptors for resident physicians or fellows.
 
2. Medical Residents and Fellows as Specialty Care Providers


a) Residents/fellows may participate in the specialty care of Enrollees in all
settings supervised by fully licensed and Contractor credentialed specialty
attending physicians.


b) Only the attending physicians, not residents or fellows, may be credentialed
by the Contractor. Each attending must be credentialed by each MCO with which he
or she will participate. Residents/fellows may perform all or many of the
clinical services for the Enrollee

 
APPENDIX 1
October 1, 2005
I-3
 



as long as these clinical services are under the supervision of an appropriately
credentialed specialty physician. Even when residents/fellows are credentialed
by their program in particular procedures, certifying their competence to
perform and teach those procedures, the overall care of each Enrollee remains
the responsibility of the supervising Contractor credentialed attending.
 
c) The Contractor agrees that although many Enrollees will identify a resident
or fellow as their specialty provider, the responsibility for all clinical
decision-making remains ultimately with the attending physician of record.


d) Enrollees must be given the name of the responsible attending physician in
writing and be told how they may contact their attending physician or covering
physician, if needed. This allows Enrollees to assist in the communication
between their primary care provider and specialty attending and enables them to
reach the specialty attending if an emergency arises in the course of their
care. Enrollees must be made aware of the resident/fellow and attending
relationship and must have a right to be cared for directly by the responsible
attending physician, if requested.


e) Enrollees requiring ongoing specialty care must be cared for in a continuity
of care setting. This requires the ability to make follow-up appointments with a
particular resident/fellow and attending physician team, or if that provider
team is not available, with a member of the provider's coverage group in order
to insure ongoing responsibility for the patient by his/her Contractor
credentialed specialist. The responsible specialist and his/her specialty
coverage group must be identifiable to the patient as well as to the referring
primary care provider.


f) Attending specialists must be available for emergency consultation and care
during non-clinic hours. Emergency coverage may be provided by residents/fellows
under adequate supervision. The attending or a member of the attending's
coverage group must be available for telephone and/or in-person consultation
when necessary.
 
g) All training programs participating in the MMC or FHPlus Program must be
accredited by the appropriate academic accrediting agency.


h) All sites in which residents/fellows train must produce legible (preferably
typewritten) consultation reports. Reports must be transmitted such that they
are received in a time frame consistent with the clinical condition of the
patient, the urgency of the problem and the need for follow-up by the primary
care physician. At a minimum, reports should be transmitted so that they are
received no later than two (2) weeks from the date of the specialty visit.


i) Written reports are required at the time of initial consultation and again
with the receipt of all major significant diagnostic information or changes in
therapy. In addition, specialists must promptly report to the referring primary
care physician any significant findings or urgent changes in therapy which
result from the specialty consultation.
 


APPENDIX I
October 1, 2005
1-4
 
 





3. Training Sites


All training sites must deliver the same standard of care to all patients
irrespective of payor. Training sites must integrate the care of Medicaid,
FHPlus, uninsured and private patients in the same settings.




APPENDIX I
 October 1, 2005
I-5
 



--------------------------------------------------------------------------------



 
APPENDIX J
 
 
 
New York State Department of Health Guidelines for Contractor
Compliance with the Federal Americans with Disabilities Act






 








APPENDIX J
October 1, 2005
J-l
 



--------------------------------------------------------------------------------



I. OBJECTIVES


Title II of the Americans With Disabilities Act (ADA) and Section 504 of the
Rehabilitation Act of 1973 (Section 504) provides that no qualified individual
with a disability shall, by reason of such disability, be excluded from
participation in or denied access to the benefits of services, programs or
activities of a public entity, or be subject to discrimination by such an
entity. Public entities include State and local government and ADA and Section
504 requirements extend to all programs and services provided by State and local
government. Since MMC and FHPlus are government programs, health services
provided through MMC and FHPlus Programs must be accessible to all that qualify
for them.


Contractor responsibilities for compliance with the ADA are imposed under Title
II and Section 504 when, as a Contractor in a MMC or FHPlus Program, a
Contractor is providing a government service. If an individual provider under
contract with the Contractor is not accessible, it is the responsibility of the
Contractor to make arrangements to assure that alternative services are
provided. The Contractor may-determine it is expedient to make arrangements with
other providers, or to describe reasonable alternative means and methods to make
these services accessible through its existing Participating Providers. The
goals of compliance with ADA Title II requirements are to offer a level of
services that allows people with disabilities access to the program in its
entirety, and the ability to achieve the same health care results as any
Enrollee.


Contractor responsibilities for compliance with the ADA are also imposed under
Title III when the Contractor functions as a public accommodation providing
services to individuals (e.g. program areas and sites such as Marketing,
education, member services, orientation. Complaints and Appeals). The goals of
compliance with ADA Title III requirements are to offer a level of services that
allows people with disabilities full and equal enjoyment of the goods, services,
facilities or accommodations that the entity provides for its customers or
clients. New and altered areas and facilities must be as accessible as possible.
Whenever Contractors engage in new construction or renovation, compliance is
also required with accessible design and construction standards promulgated
pursuant to the ADA as well as State and local laws. Title III also requires
that public accommodations undertake "readily achievable barrier removal" in
existing facilities where architectural and communications barriers can be
removed easily and without much difficulty or expense.


The State uses MCO Qualification Standards to qualify MCOs for participation in
the MMC and FHPlus Programs. Pursuant to the State's responsibility to assure
program access to all Enrollees, the Plan Qualification Standards require each
MCO to submit an ADA Compliance Plan that describes in detail how the MCO will
make services, programs and activities readily accessible and useable by
individuals with disabilities. In the event that certain program sites are not
readily accessible, the MCO must describe reasonable alternative methods for
making the services or activities accessible and usable.
 
 
APPENDIX J
October 1, 2005
J-2
 



The objectives of these guidelines are threefold:
 
• To ensure that Contractors take appropriate steps to measure access and assure
program accessibility for persons with disabilities;
• To provide a framework for Contractors as they develop a plan to assure
compliance with the Americans with Disabilities Act (ADA); and
 
• To provide standards for the review of the Contractor Compliance Plans.


These guidelines include a general standard followed by a discussion of specific
considerations and suggestions of methods for assuring compliance. Please be
advised that, although these guidelines and any subsequent reviews by State and
local governments can give the Contractor guidance, it is ultimately the
Contractor's obligation to ensure that it complies with its Contractual
obligations, as well as with the requirements of the ADA, Section 504, and other
federal, state and local laws. Other federal, state and local statutes and
regulations also prohibit discrimination on the basis of disability and may
impose requirements in addition to those established under ADA. For example,
while the ADA covers those impairments that "substantially" limit one or more of
the major life activities of an individual. New York City Human Rights Law
deletes the modifier "substantially".
 
II. DEFINITIONS
 
A. "Auxiliary aids and services" may include qualified interpreters, note
takers, computer-aided transcription services, written materials, telephone
handset amplifiers, assistive listening systems, telephones compatible with
hearing aids, closed caption decoders, open and closed captioning,
telecommunications devices for Enrollees who are deaf or hard of hearing
(TTY/TDD), video test displays, and other effective methods of making aurally
delivered materials available to individuals with hearing impairments; qualified
readers, taped texts, audio recordings, Braille materials, large print
materials, or other effective methods of making visually delivered materials
available to individuals with visual impairments.


B. "Disability" means a mental or physical impairment that substantially limits
one or more of the major life activities of an individual; a record of such
impairment; or being regarded as having such an impairment.
 
III. SCOPE OF CONTRACTOR COMPLIANCE PLAN


The Contractor Compliance Plan must address accessibility to services at
Contractor's program sites, including both Participating Provider sites and
Contractor facilities intended for use by Enrollees.




IV. PROGRAM ACCESSIBILITY


Public programs and services, when viewed in their entirety must be readily
accessible to and useable by individuals with disabilities. This standard
includes physical access, non-discrimination in policies and procedures and
communication. Communications with individuals with disabilities are required to
be as


 
APPENDIX J
October 1, 2005
J-3
 



effective as communications with others. The Contractor Compliance Plan must
include a detailed description of how Contractor services, programs, and
activities are readily accessible and usable by individuals with disabilities.
In the event that full physical accessibility is not readily available for
people with disabilities, the Contractor Compliance Plan will describe the steps
or actions the Contractor will take to assure accessibility to services
equivalent to those offered at the inaccessible facilities.


A. PRE-ENROLLMENT MARKETING AND EDUCATION
STANDARD FOR COMPLIANCE
Marketing staff, activities and materials will be made available to persons with
disabilities. Marketing materials will be made available in alternative formats
(such as Braille, large print, and audiotapes) so that they are readily usable
by people with disabilities.
 
SUGGESTED METHODS FOR COMPLIANCE


1. Activities held in physically accessible location, or staff at activities
available to meet with person in an accessible location as necessary
2. Materials available in alternative formats, such as Braille, large print,
audio tapes
3. Staff training which includes training and information regarding attitudinal
barriers related to disability
4. Activities and fairs that include sign language interpreters or the
distribution of a written summary of the marketing script used by Contractor
marketing representatives
5. Enrollee health promotion material/activities targeted specifically to
persons with disabilities (e.g. secondary infection prevention, decubitus
prevention, special exercise programs, etc.)
6. Policy statement that Marketing Representatives will offer to read or
summarize to blind or vision impaired individuals any written material that is
typically distributed to all Enrollees
7. Staff/resources available to assist individuals with cognitive impairments in
understanding materials




COMPLIANCE PLAN SUBMISSION




1. A description of methods to ensure that the Contractor's Marketing
presentations (materials and communications) are accessible to persons with
auditory, visual and cognitive impairments
2. A description of the Contractor's policies and procedures, including
Marketing training, to ensure that Marketing Representatives neither screen
health status nor ask questions about health status or prior health care
services


 
APPENDIX J
October 1, 2005
J-4
 



B. MEMBER SERVICES DEPARTMENT


Member services functions include the provision to Enrollees of information
necessary to make informed choices about treatment options, to effectively
utilize the health care resources, to assist Enrollees in making appointments,
and to field questions and Complaints, to assist Enrollees with the Complaint
process.
 
Bl. ACCESSIBILITY
 
STANDARD FOR COMPLIANCE
 
Member Services sites and functions will be made accessible to and usable by,
people with disabilities.
SUGGESTED METHODS FOR COMPLIANCE (include, but are not limited to those
identified below):
1. Exterior routes of travel, at least 36" wide, from parking areas or public
transportation stops into the Contractor's facility
2. If parking is provided, spaces reserved for people with disabilities,
pedestrian ramps at sidewalks, and drop-offs
3. Routes of travel into the facility are stable, slip-resistant, with all steps
> Vi" ramped, doorways with minimum 32" opening
4. Interior halls and passageways providing a clear and unobstructed path or
travel at least 36" wide to bathrooms and other rooms commonly used by Enrollees
5. Waiting rooms, restrooms, and other rooms used by Enrollees are accessible to
people with disabilities
6. Sign language interpreters and other auxiliary aids and services provided in
appropriate circumstances
7. Materials available in alternative formats, such as Braille, large print,
audio tapes
8. Staff training which includes sensitivity training related to disability
issues (Resources and technical assistance are available through the NYS Office
of Advocate for Persons with Disabilities - V/TTY (800) 522-4369; and the NYC
Mayor's Office for People with Disabilities - (212) 788-2830 or TTY
(212)788-2838)
9. Availability of activities and educational materials tailored to specific
conditions/illnesses and secondary conditions that affect these populations
(e.g. secondary infection prevention, decubitus prevention, special exercise
programs, etc.)
10. Contractor staff trained in the use of telecommunication devices for
Enrollees who are deaf or hard of hearing (TTY/TDD) as well as in the use of NY
Relay for phone communication
11. New Enrollee orientation available in audio or by interpreter services
12. Policy that when member services staff receive calls through the NY Relay,
they will offer to return the call utilizing a direct TTY/TDD connection




APPENDIX J
October 1, 2005
J-5
 
 
COMPLIANCE PLAN SUBMISSION
 
1. A description of accessibility to the Contractor's -member services
department or reasonable alternative means to access member services for
Enrollees using wheelchairs (or other mobility aids)
2. A description of the methods the Contractor's member services department will
use to communicate with Enrollees who have visual or hearing impairments,
including any necessary auxiliary aid/services for Enrollees who are deaf or
hard of hearing, and TTY/TDD technology or NY Relay service available through a
toll-free telephone number
3. A description of the training provided to the Contractor's member services
staff to assure that staff adequately understands how to implement the
requirements of the program, and of these guidelines, and are sensitive to the
needs of persons with disabilities


B2. IDENTIFICATION OF ENROLLEES WITH DISABILITIES STANDARD FOR COMPLIANCE
The Contractor must have in place satisfactory methods/guidelines for
identifying persons at risk of, or having, chronic diseases and disabilities and
determining their specific needs in terms of specialist physician referrals,
durable medical equipment, medical supplies, home health services etc. The
Contractor may not discriminate against a Prospective Enrollee based on his/her
current health status or anticipated need for future health care. The Contractor
may not discriminate on the basis of disability, or perceived disability of an
Enrollee or their family member. Health assessment forms may not be used by the
Contractor prior to Enrollment. Once a MCO has been chosen, a health assessment
form may be used to assess the person's health care needs.






SUGGESTED METHODS FOR COMPLIANCE


1. Appropriate post Enrollment health screening for each Enrollee, using an
appropriate health screening tool
2. Patient profiles by condition/disease for comparative analysis to national
norms, with appropriate outreach and education
3. Process for follow-up of needs identified by initial screening; e.g.
referrals, assignment of case manager, assistance with scheduling/keeping
appointments
4. Enrolled population disability assessment survey
5. Process for Enrollees who acquire a disability subsequent to Enrollment to
access appropriate services
 
 
APPENDIX J
October 1, 2005
J-6
 
 
COMPLIANCE PLAN SUBMISSION


A description of how the .Contractor will identify special health care, physical
access or communication needs of Enrollees on a timely basis, including but not
limited to the health care needs of Enrollees who:


• are blind or have visual impairments, including the type of auxiliary aids and
services required by the Enrollee
• are deaf or hard of hearing, including the type of auxiliary aids and services
required by the Enrollee
• have mobility impairments, including the extent, if any, to which they can
ambulate
• have other physical or mental impairments or disabilities, including cognitive
impairments
• have conditions which may require more intensive case management


B3. NEW ENROLLEE ORIENTATION STANDARD FOR COMPLIANCE
Enrollees will be given information sufficient to ensure that they understand
how to access medical care through the Contractor. This information will be made
accessible to and usable by people with disabilities.
 
SUGGESTED METHODS FOR COMPLIANCE


1. Activities held in physically accessible location, or staff at activities
available to meet with person in an accessible location as necessary
2. Materials available in alternative formats, such as Braille, large print,
audio tapes
3. Staff training which includes sensitivity training related to disability
issues (Resources and technical assistance are available through the NYS Office
of Advocate for Persons with Disabilities - V/TTY (800) 522-4369; and the NYC
Mayor's Office for People with Disabilities - (212) 788-2830 or TTY (212)788-283
8)
4. Activities and fairs that include sign language interpreters or the
distribution of a written summary of the Marketing script used by Contractor
marketing representatives
5. Include in written/audio materials available to all Enrollees information
regarding how and where people with disabilities can access help in getting
services, for example help with making appointments or for arranging special
transportation, an interpreter or assistive communication devices
6. Staff/resources available to assist individuals with cognitive impairments in
understanding materials


 
APPENDIX J
October 1, 2005
J-7
 
COMPLIANCE PLAN SUBMISSION
 
1. A description of how the Contractor will advise Enrollees with disabilities,
during the new Enrollee orientation on how to access care
2. A description of how the Contractor will assist new Enrollees with
disabilities (as well as current Enrollees who acquire a disability) in
selecting or arranging an appointment with a Primary Care Practitioner (PCP)
• This should include a description of how the Contractor will assure and
provide notice to Enrollees who are deaf or hard of hearing, blind or who have
visual impairments, of their right to obtain necessary auxiliary aids and
services during appointments and in scheduling appointments and follow-up
treatment with Participating Providers
• In the event that certain provider sites are not physically accessible to
Enrollees with mobility impairments, the Contractor will assure that reasonable
alternative site and services are available
3. A description of how the Contractor will determine the specific needs of an
Enrollee with or at risk of having a disability/chronic disease, in terms of
specialist physician referrals, durable medical equipment (including assistive
technology and adaptive equipment), medical supplies and home health services
and will assure that such contractual services are provided
4. A description of how the Contractor will identify if an Enrollee with a
disability requires on-going mental health services and how the Contractor will
encourage early entry into treatment
5. A description of how the Contractor will notify Enrollees with disabilities
as to how to access transportation, where applicable
 
 
B4. COMPLAINTS, COMPLAINT APPEALS AND ACTION APPEALS STANDARD FOR COMPLIANCE
 
The Contractor will establish and maintain a procedure to protect the rights and
interests of both Enrollees and the Contractor by receiving, processing, and
resolving Complaints, Complaint Appeals and Action Appeals in an expeditious
manner, with the goal of ensuring resolution of Complaints, Complaint Appeals,
and Action Appeals and access to appropriate services as rapidly as possible.
All Enrollees must be informed about the Grievance System within their
Contractor and the procedure for filing Complaints, Complaint Appeals and Action
Appeals. This information will be made available through the Member Handbook,
SDOH toll-free Complaint line (1-(800) 206-8125) and the Contractor's Complaint
process annually, as well as when the Contractor denies a benefit or referral.
The Contractor will inform Enrollees of the Contractor's Grievance System;
Enrollees' right to contact the LDSS or SDOH with a Complaint, and to file a
Complaint Appeal,
 
 
APPENDIX J
October 1, 2005
J-8
 
 
Action Appeal or request a fair hearing; the right to appoint a designee to
handle a Complaint, Complaint Appeal or Action Appeal; and the toll free
Complaint line. The Contractor will maintain designated staff to take and
process Complaints, Complaint Appeals and Action Appeals, and be responsible for
assisting Enrollees in Complaint, Complaint Appeal or Action Appeal resolution.
 
The Contractor will make all information regarding the Grievance System
available to and usable by people with disabilities, and will assure that people
with disabilities have access to sites where Enrollees typically file Complaints
and requests for Complaint Appeals and Action Appeals.
 
SUGGESTED METHODS FOR COMPLIANCE
 
1. Toll-free Complaint phone line with TDD/TTY capability
2. Staff trained in Complaint process, and able to provide interpretive or
assistive support to Enrollee during the Complaint process
3. Notification materials and Complaint forms in alternative formats for
Enrollees with visual or hearing impairments
4. Availability of physically accessible sites, e.g. member services department
sites
5. Assistance for individuals with cognitive impairments


COMPLIANCE PLAN SUBMISSION
 
1. A description of how the Contractor's Complaint, Complaint Appeals and Action
appeal procedures shall be accessible for persons with disabilities, including:
• procedures for Complaints, Complaint Appeals and Action Appeals to be made in
person at sites accessible to persons with mobility impairments
• procedures accessible to persons with sensory or other impairments who wish to
make verbal Complaints, Complaint Appeals or Action Appeals, and to communicate
with such persons on an ongoing basis as to the status or their Complaints and
rights to further appeals
• description of methods to ensure notification material is available in
alternative formats for Enrollees with vision and hearing impairments
2. A description of how the Contractor monitors Complaints, Complaint Appeals
and Action Appeals related to people with disabilities. Also, as part of the
Compliance Plan, the Contractor must submit a summary report based on the
Contractor's most recent year's Complaints, Complaint Appeals and Action Appeals
data.
 
C. CASE MANAGEMENT
 
STANDARD FOR COMPLIANCE


The Contractor must have in place adequate case management systems to identify
the service needs of all Enrollees, including Enrollees with chronic illness and
Enrollees with disabilities, and ensure that medically necessary covered
benefits are delivered on a timely basis. These systems must include procedures
for standing referrals, specialists as PCPs, and referrals to specialty centers
for Enrollees who require specialized medical
 
 
APPENDIX J
October 1, 2005
J-9



 
care over a prolonged period of time (as determined by a treatment plan approved
by the Contractor in consultation with the primary care provider, the designated
specialist and the Enrollee or his/her designee), out-of-network referrals and
continuation of existing treatment relationships with out-of-network providers
(during transitional period).
 
SUGGESTED METHODS FOR COMPLIANCE
 
1. Procedures for requesting specialist physicians to function as PCP
2. Procedures for requesting standing referrals to specialists and/or specialty
centers, out-of-network referrals, and continuation of existing treatment
relationships
3. Procedures to meet Enrollee needs for; durable medical equipment, medical
supplies, home visits as appropriate
4. Appropriately trained Contractor staff to function as case managers for
special needs populations, or sub-contract arrangements for case management
5. Procedures for informing Enrollees about the availability of case management
services
 
COMPLIANCE PLAN SUBMISSION


1. A description of the Contractor case management program for people with
disabilities, including case management functions, procedures for qualifying for
and being assigned a case manager, and description of case management staff
qualifications
2. A description of the Contractor's model protocol to enable Participating
Providers, at their point of service, to identify Enrollees who require a case
manager
3. A description of the Contractor's protocol for assignment of specialists as
PCP, and for standing referrals to specialists and specialty centers,
out-of-network referrals and continuing treatment relationships
4. A description of the Contractor's notice procedures to Enrollees regarding
the availability of case management services, specialists as PCPs, standing
referrals to specialists and specialty centers, out-of-network referrals and
continuing treatment relationships


D. PARTICIPATING PROVIDERS STANDARD FOR COMPLIANCE
 
The Contractor's network will include all the provider types necessary to
furnish the Benefit Package, to assure appropriate and timely health care to all
Enrollees, including those with chronic illness and/or disabilities. Physical
accessibility is not limited to entry to a provider site, but also includes
access to services within the site, e.g., exam tables and medical equipment.
 
 
APPENDIX J
October 1, 2005
J-10



 
SUGGESTED METHODS FOR COMPLIANCE
 
1. Process for the Contractor to evaluate provider network to ascertain the
degree of provider accessibility to persons with disabilities, to identify
barriers to access and required modifications to policies/procedures
2. Model protocol to assist Participating Providers, at their point of service,
to identify Enrollees who require case manager, audio, visual, mobility aids, or
other accommodations
3. Model protocol for determining needs of Enrollees with mental disabilities
4. Use of Wheelchair Accessibility Certification Form (see attached)
5. Submission of map of physically accessible sites
6. Training for providers re: compliance with Title III of ADA, e.g. site access
requirements for door widths, wheelchair ramps, accessible diagnostic/treatment
rooms and equipment; communication issues; attitudinal barriers related to
disability, etc. (Resources and technical assistance are available through the
NYS Office of Advocate for Persons with Disabilities -V/TTY (800) 522-4369; and
the NYC Mayor's Office for People with Disabilities - (212) 788-2830 or TTY
(212) 788-2838).
7. Use of NYS Office of Persons with Disabilities (OAPD) ADA Accessibility
Checklist for Existing Facilities and NYC Addendum to OAPD ADA Accessibility
Checklist as guides for evaluating existing facilities and for new construction
and/or alteration.
 
COMPLIANCE PLAN SUBMISSION


1. A description of how the Contractor will ensure that its Participating
Provider network is accessible to persons with disabilities. This includes the
following:
• Policies and procedures to prevent discrimination on the basis of disability
or type of illness or condition
• Identification of Participating Provider sites which are accessible by people
with mobility impairments, including people using mobility devices. If certain
provider sites are not physically accessible to persons with disabilities, the
Contractor shall describe reasonable, alternative means that result in making
the provider services readily accessible
• Identification of Participating Provider sites which do not have access to
sign language interpreters or reasonable alternative means to communicate with
Enrollees who are deaf or hard of hearing; and for those sites, a description of
reasonable alternative methods to ensure that services will be made accessible
• Identification of Participating Providers which do not have adequate
communication systems for Enrollees who are blind or have vision impairments
(e.g. raised symbol and lettering or visual signal appliances), and for those
sites, a description of reasonable alternative methods to ensure that services
will be made accessible
2. A description of how the Contractor's specialty network is sufficient to meet
the needs of Enrollees with disabilities
 
 
APPENDIX J
October 1, 2005
J-ll
 


3. A description of methods to ensure the coordination of out-of-network
providers to meet the needs of the Enrollees with disabilities
• This may include the implementation of a referral system to ensure that the
health care needs of Enrollees with disabilities are met appropriately
• The Contractor shall describe policies and procedures to allow for the
continuation of existing relationships with out-of-network providers, when in
the best interest of the Enrollee with a disability
4. Submission of the ADA Compliance Summary Report or Contractor statement that
data submitted to SDOH on the Health Provider Network (HPN) files is an accurate
reflection of each network's physical accessibility.


E. POPULATIONS WITH SPECIAL HEALTH CARE NEEDS STANDARD FOR COMPLIANCE
The Contractor will have satisfactory methods for identifying persons at risk
of, or having, chronic disabilities and determining their specific needs in
terms of specialist physician referrals, durable medical equipment, medical
supplies, home health services, etc. The Contractor will have satisfactory
systems for coordinating service delivery and, if necessary, procedures to allow
continuation of existing relationships with out-of-network provider for course
of treatment.
 
SUGGESTED METHODS FOR COMPLIANCE
1. Procedures for requesting standing referrals to specialists .and/or specialty
centers, specialist physicians to function as PCP, out-of-network referrals, and
continuation "of existing relationships with out-of-network providers for course
of treatment
2. Linkages with behavioral health agencies, disability and advocacy
organizations, etc.
3. Adequate network of providers and sub-specialists (including pediatric
providers and sub-specialists) and contractual relationships with tertiary
institutions
4. Procedures for assuring that these populations receive appropriate diagnostic
work-ups on a timely basis
5. Procedures for assuring that these populations receive appropriate access to
durable medical equipment on a timely basis
6. Procedures for assuring that these populations receive appropriate allied
health professionals (Physical, Occupational and Speech Therapists,
Audiologists) on a timely basis
7. State designation as a Well Qualified Plan to serve the OMRDD population and
look-alikes
 
COMPLIANCE PLAN SUBMISSION


1. A description of arrangements to ensure access to specialty care providers
and centers in and out of New York State, standing referrals, specialist
physicians to function as PCP, out-of-network referrals, and continuation of
existing relationships (out-of-network) for diagnosis and treatment of rare
disorders
 
APPENDIX J
October 1, 2005
J-l2




 
2. A description of appropriate service delivery for children with disabilities.
This may include a description of methods for interacting with school districts,
child protective service agencies, early intervention officials, behavioral
health, and disability and advocacy organizations.
3. A description of the sub-specialist network, including contractual
relationships with tertiary institutions to meet the health care needs of people
with disabilities
 
F. ADDITIONAL ADA RESPONSIBILITIES FOR PUBLIC ACCOMMODATIONS


Please note that Title III of the ADA applies to all non-governmental providers
of health care. Title III of the Americans with Disabilities Act prohibits
discrimination on the basis of disability in the full and equal enjoyment of
goods, services, facilities, privileges, advantages or accommodations of any
place of public accommodation. A public accommodation is a private entity that
owns, leases or leases to, or operates a place of public accommodation. Places
of public accommodation identified by the ADA include, but are not limited to/
stores (including pharmacies) offices (including doctors' offices), hospitals,
health care providers, and social service centers.
 
New and altered areas and facilities must be as accessible as possible. Barriers
must be removed from existing facilities when it is readily achievable, defined
by the ADA as easily accomplishable without much difficulty or expense. Factors
to be considered when determining if barrier removal is readily achievable
include the cost of the action, the financial resources of the site involved,
and, if applicable, the overall financial resources of any parent corporation or
entity. If barrier removal is not readily achievable, the ADA requires alternate
methods of making goods and services available. New facilities must be
accessible unless structurally impracticable.


Title III also requires places of public accommodation to provide any auxiliary
aids and services that are needed to ensure equal access to the services it
offers, unless a fundamental alteration in the nature of services or an undue
burden would result. Auxiliary aids include, but are not limited to, qualified
sign interpreters, assistive listening systems, readers, large print materials,
etc. Undue burden is defined as "significant difficulty or expense". The factors
to be considered in determining "undue burden" include, but are not limited to,
the nature and cost of the action required and the overall financial resources
of the provider. "Undue burden" is a higher standard than "readily achievable"
in that it requires a greater level of effort on the part of the public
accommodation.

 
APPENDIX J
October 1, 2005
J-13


 


Please note also that the ADA is not the only law applicable for people with
disabilities. In some cases, State or local laws require more than the ADA. For
example. New York City's Human Rights Law, which also prohibits discrimination
against people with disabilities, includes people whose impairments are not as
"substantial" as the narrower ADA and uses the higher "undue burden"
("reasonable") standard where the ADA requires only that which is "readily
achievable". New York City's Building Code does not permit access waivers for
newly constructed facilities and requires incorporation of access features as
existing facilities are renovated. Finally, the State Hospital code sets a
higher standard than the ADA for provision of communication (such as sign
language interpreters) for services provided at most hospitals, even on an
outpatient basis.
 
 
APPENDIX J
October 1,2005
J-14
 
 

--------------------------------------------------------------------------------


 



APPENDIX K
 
 
PREPAID BENEFIT PACKAGE DEFINITIONS OF COVERED
AND NON-COVERED SERVICES


 
 
K.1   Chart of Prepaid Benefit Package
- Medicaid Managed Care Non-SSI (MMC Non-SSI)
- Medicaid Managed Care SSI (MMC SSI)
- Medicaid Fee-for-Service (MFFS)
- Family Health Plus (FHPlus)
 
K.2  Prepaid Benefit Package Definitions of Covered Services
 
K.3  Medicaid Managed Care Definitions of Non-Covered Services
 
K.4   Family Health Plus Non-Covered Services




 
 

 


APPENDIX K
October 1, 2005
K-l


--------------------------------------------------------------------------------




 
 

APPENDIX K PREPAID BENEFIT PACKAGE DEFINITIONS OF COVERED AND NON-COVERED
SERVICES
 
1. General
 
a) The categories of services in the Medicaid Managed Care and Family Health
Plus Benefit Packages, including optional-covered services shall be provided by
the Contractor to MMC Enrollees and FHPlus Enrollees, respectively, when
medically necessary under the terms of this Agreement. The definitions of
covered and non-covered services herein are in summary form; the full
description and scope of each covered service as established by the New York
Medical Assistance Program are set forth in the applicable NYS Medicaid Provider
Manual, except for the Eye Care and Vision benefit for FHPlus Enrollees which is
described in Section 19 of Appendix K.2.
 
b) All care provided by the Contractor, pursuant to this Agreement, must be
provided, arranged, or authorized by the Contractor or its Participating
Providers with the exception of most behavioral health services to SSI or SSI
related beneficiaries, and emergency services, emergency transportation, Family
Planning and Reproductive Health services, mental health and chemical dependence
assessments (one (1) of each per year), court ordered services, and services
provided by Local Public Health Agencies as described in Section 10 of this
Agreement.
 
c) This Appendix contains the following sections:
 
i) K.I - "Chart of Prepaid Benefit Package" lists the services provided by the
Contractor to all Medicaid Managed Care Non-SSI Enrollees, Medicaid Managed Care
SSI Enrollees, Medicaid fee-for-service coverage for carved out and wraparound
benefits, and Family Health Plus Enrollees.
 
ii) K.2 - "Prepaid Benefit Package Definitions Of Covered Services" describes
the covered services, as numbered in K.I. Each service description applies to
both MMC and FHPlus Benefit Package unless otherwise noted.


iii) K.3 - "Medicaid Managed Care Definitions of Non-Covered Services" describes
services that are not covered by the MMC Benefit Package. These services are
covered by the Medicaid fee-for-service program unless otherwise noted.
 
iv) K.4 - "Family Health Plus Non-Covered Services" lists the services that are
not covered by the FHPlus Benefit Package. There is no Medicaid fee-for-service
coverage available for any service outside of the FHPlus Benefit Package.
 
 
APPENDIX K
October 1, 2005
K-2



--------------------------------------------------------------------------------



K.1


PREPAID BENEFIT PACKAGE


*
Covered Services
MMC Non-SSI
MMC SSI
MFFS
 
FHPlus **
1.  
Inpatient Hospital Services
Covered, unless admit date precedes Effective Date of Enrollment [see § 6.8 of
this Agreement]
Covered, unless admit date precedes Effective Date of Enrollment [see § 6.8 of
this Agreement]
Stay covered only when admit precedes Effective Date of Enrollment [see § 6.8 of
this Agreement]
 
Covered, unless admit date precedes Effective Date of Enrollment [see § 6.8 of
this Agreement]
2.  
Inpatient Stay Pending Alternate Level of Medical Care
Covered
Covered
   
Covered
3.  
Physician Services
Covered
Covered
   
Covered
4.  
Nurse Practitioner Services
Covered
Covered
   
Covered
5.  
Midwifery Services
Covered
Covered
   
Covered
6.  
Preventive Health Services
Covered
Covered
   
Covered
7.  
Second Medical/Surgical Opinion
Covered
Covered
   
Covered
8.  
Laboratory Services
Covered
Covered
HIV phenotypic virtual phenotypic and genotypic drug resistant tests
 
Covered
9.  
Radiology Services
Covered
Covered
   
Covered
10.  
Prescription and Non-Prescription (OTC) Drugs, Medical Supplies, and Enteral
Formula
Pharmaceuticals and medical supplies routinely furnished or administered as part
of a clinic or office visit
Pharmaceuticals and medical supplies routinely furnished or administered as part
of a clinic or office visit
Covered outpatient drugs from the list of Medicaid reimbursable prescription
drugs, subject to any applicable co-payments
 
Covered, may be limited to generic. Vitamins (except to treat an illness or
condition), OTCs, and medical supplies are not covered
11.  
Smoking Cessation Products
   
Covered
 
Covered
12.  
Rehabilitation Services
Covered
Covered
   
Covered for short term inpatient, and limited to 20 visits per calendar year for
outpatient PT and OT
13.  
EPSDT Services/Child Teen Health Program (C/THP)
Covered
Covered
Covered
 
Covered



 
APPENDIX K
October 1, 2005
K-3
 
 


*See K.2 for Scope of Benefits 
**No Medicaid fee-for service-wrap around is available. Subject to applicable
co-pays.
Note: If cell is blank, there is no coverage.


--------------------------------------------------------------------------------






 


*
Covered Services
MMC Non-SSI
MMC SSI
MFFS
 
FHPlus **
14.  
Home Health Services
Covered
Covered
   
Covered for 40 visits in lieu of a skilled nursing facility stay or
hospitalization, plus 2 post partum home visits for high risk women
15.  
Private Duty Nursing Services
Covered
Covered
   
Not covered
16.  
Hospice
   
Covered
 
Covered
17.  
Emergency Services
Post-Stabilization Care Services (see also Appendix G of this Agreement)
Covered
Covered
Covered
Covered
   
Covered
Covered
18.  
Foot Care Services
Covered
Covered
   
Covered
19.  
Eye Care and Low vision Services
Covered
Covered
   
Covered
20.  
Durable Medical Equipment (DME)
Covered
Covered
   
Covered
21.  
Audiology, Hearing Aids Services and Products
Covered except for hearing aid batteries
Covered except for hearing aid batteries
Hearing aid batteries
 
Covered including hearing aid batteries
22.  
Family Planning and Reproductive Health Services
Covered if included in Contractor’s Benefit Package as per Appendix M of this
Agreement
Covered if included in Contractor’s Benefit Package as per Appendix M of this
Agreement
Covered pursuant to Appendix C of Agreement
 
Covered if included in Contractor’s Benefit Package as per Appendix M of this
Agreement or through the DTP Contractor
23.  
Non-Emergency Transportation
Covered if included in Contractor’s Benefit Package as per Appendix M of this
Agreement
Covered if included in Contractor’s Benefit Package as per Appendix M of this
Agreement
Covered if not included in contractor’s benefit package
 
Not covered, except for transportation to C/THP services for 19 and 20 year olds
24.  
Emergency Transportation
Covered if included in Contractor’s Benefit Package as per Appendix M of this
Agreement
Covered if included in Contractor’s Benefit Package as per Appendix M of this
Agreement
Covered if not included in Contractor’s Benefit Package
 
Covered



 
APPENDIX K
October 1, 2005
K-4
 
*See K.2 for Scope of Benefits 
**No Medicaid fee-for service-wrap around is available. Subject to applicable
co-pays.
Note: If cell is blank, there is no coverage.
 
 

--------------------------------------------------------------------------------





*
Covered Services
MMC Non-SSI
MMC SSI
MFFS
 
FHPlus **
25.  
Dental Services
Covered if included in Contractor’s Benefit Package as per Appendix M of this
Agreement, except orthodontia
Covered if included in Contractor’s Benefit Package as per Appendix M of this
Agreement, except orthodontia
Covered if not included in Contractor’s Benefit Package, Orthodontia in all
instances
 
Covered, if included in Contractor’s Benefit Package as per Appendix M of this
Agreement, excluding orthodontia
26.  
Court-Ordered Services
Covered, pursuant to court order (see also § 10.9 of this Agreement)
Covered, pursuant to court order (see also § 10.9 of this Agreement)
   
Covered, pursuant to court order (see also § 10.9 of this Agreement)
27.  
Prosthetic/Orthotic Services/Orthopedic Footwear
Covered
Covered
   
Covered, except orthopedic shoes
28.  
Mental Health Services
Covered
 
Covered for SSI Enrollees
 
Covered subject to calendar year benefit limit of 30 days inpatient, 60 visits
outpatient, combined with chemical dependency services
29.  
Detoxification Services
Covered
Covered
   
Covered
30.  
Chemical Dependency Inpatient Rehabilitation and Treatment Services
Covered subject to stop loss
 
Covered for SSI recipients
 
Covered subject to calendar year benefit limit 30 days combined with mental
health services
31.  
Chemical Dependence Outpatient
   
Covered
 
Covered subject to calendar year benefit limits of 60 visits combined with
mental health services
32.  
Experimental and/or Investigational Treatment
Covered on a case by case basis
Covered on a case by case basis
   
Covered on a case by case basis
33.  
Renal Dialysis
Covered
Covered
   
Covered
34.  
Residential Health Care Facility Services (RHCF)
Covered, except for individuals in permanent placement
Covered, except for individuals in permanent placement
     

 
 
APPENDIX K
October 1, 2005
K-5
*See K.2 for Scope of Benefits 
**No Medicaid fee-for service-wrap around is available. Subject to applicable
co-pays.
Note: If cell is blank, there is no coverage.
 



--------------------------------------------------------------------------------



 




K.2
PREPAID BENEFIT PACKAGE
DEFINITIONS OF COVERED SERVICES
 


Service definitions in this Section pertain to both MMC and FHPlus unless
otherwise indicated.


1.  Inpatient Hospital Services


Inpatient hospital services, as medically necessary, shall include, except as
otherwise
specified, the care, treatment, maintenance and nursing services as may be
required, on
an inpatient hospital basis, up to 365 days per year (366 days in leap year).
The Contractor will not be responsible for hospital stays that commence prior to
the Effective Date of Enrollment (see Section 6.8 of this Agreement), but will
be responsible for stays that commence prior to the Effective Date of
Disenrollment (see Section 8.5 of this
Agreement). Among other services, inpatient hospital services encompass a full
range of
necessary diagnostic and therapeutic care including medical, surgical, nursing,
radiological, and rehabilitative services. Services are provided under the
direction of a
physician, certified nurse practitioner, or dentist.


2. Inpatient Stay Pending Alternate Level of Medical Care


Inpatient stay pending alternate level of medical care, or continued care in a
hospital
pending placement in an alternate lower medical level of care, consistent with
the
provisions of 18 NYCRR § 505.20 and 10 NYCRR Part 85.


3. Physician Services


a) "Physicians' services," whether furnished in the office, the Enrollee's home,
a hospital, a skilled nursing facility, or elsewhere, means services furnished
by a physician:


i)  within the scope of practice of medicine as defined in law by the New York
State Education Department; and


ii) by or under the personal supervision of an individual licensed and currently
registered by the New York State Education Department to practice medicine.



 
b)
Physician services include the fall range of preventive care services, primary
care medical services and physician specialty services that fall within a
physician's scope of practice under New York State law.

 

 
c)
The following are also included without limitations:



i) pharmaceuticals and medical supplies routinely furnished or administered as
part of a clinic or office visit
 


APPENDIX K
October 1, 2005
K-6



ii) physical examinations, including those which are necessary for employment,
school, and camp;



 
iii)
physical and/or mental health, or chemical dependence examinations of children
and their parents as requested by the LDSS to fulfill its statutory
responsibilities for the protection of children and adults and for children in
foster care;



iv) health and mental health assessments for the purpose of making
recommendations regarding a Enrollee's disability status for Federal SSI
applications;


v) health assessments for the Infant /Child Assessment Program (ICHAP);



 
vi)
annual preventive health visits for adolescents; vii) new admission exams for
school children if required by the LDSS; viii) health screening, assessment and
treatment of refugees, including completing SDOH/LDSS required forms;



ix) Child/Teen Health Program (C/THP) services which are comprehensive primary
health care services provided to persons under twenty-one (21) years of age (see
Section 10 of this Agreement).


4. Certified Nurse Practitioner Services



 
a)
Certified nurse practitioner services include preventive services, the diagnosis
of illness and physical conditions, and the performance of therapeutic and
corrective measures, within the scope of the certified nurse practitioner's
licensure and collaborative practice agreement with a licensed physician in
accordance with the requirements of the NYS Education Department.



b) The following services are also included in the certified nurse
practitioner's scope of services, without limitation:


i) Child/Teen Health Program(C/THP) services which are comprehensive primary
health care services provided to persons under twenty-one (21) (see Item 13 of
this Appendix and Section 10.4 of this Agreement);


ii) Physical examinations, including those which are necessary for employment,
school and camp.

 
APPENDIX K
October 1, 2005
K-7
 


5. Midwifery Services
SSA §1905 (a)(17). Education Law §6951(i).


Midwifery services include the management of normal pregnancy, childbirth and
postpartum care as well as primary preventive reproductive health care to
essentially healthy women as specified in a written practice agreement and shall
include newborn evaluation, resuscitation and referral for infants. The care may
be provided on an inpatient or outpatient basis including in a birthing center
or in the Enrollee's home as appropriate. The midwife must be licensed by the
NYS Education Department.


6. Preventive Health Services



 
a)
Preventive health services means care and services to avert disease/illness
and/or its consequences. There are three (3) levels of preventive health
services: 1) primary, such as immunizations, aimed at preventing disease; 2)
secondary, such as disease screening programs aimed at early detection of
disease; and 3) tertiary, such as physical therapy, aimed at restoring function
after the disease has occurred. Commonly, the term "preventive care" is used to
designate prevention and early detection programs rather than restorative
programs.




 
b)
The Contractor must offer the following preventive health services essential for
promoting and preventing illness:



i) General health education classes.
ii) Pneumonia and influenza immunizations for at risk populations.
iii) Smoking cessation classes, with targeted outreach for adolescents and
pregnant women.
iv) Childbirth education classes.
v) Parenting classes covering topics such as bathing, feeding, injury
prevention, sleeping, illness prevention, steps to follow in an emergency,
growth and development, discipline, signs of illness, etc.
vi) Nutrition counseling, with targeted outreach for diabetics and pregnant
women.
vii) Extended care coordination, as needed, for pregnant women.
viii)HIV counseling and testing.


7. Second Medical/Surgical Opinions


The Contractor will allow Enrollees to obtain second opinions for diagnosis of a
condition, treatment or surgical procedure by a qualified physician or
appropriate specialist, including one affiliated with a specialty care center.
In the event that the Contractor determines that it does not have a
Participating Provider in its network with appropriate training and experience
qualifying the Participating Provider to provide a second opinion, the
Contractor shall make a referral to an appropriate Non-Participating Provider.
The Contractor shall pay for the cost of the services associated with obtaining
a second opinion regarding medical or surgical care, including diagnostic and
evaluation services, provided by the Non-Participating Provider.




APPENDIX K
October 1, 2005
K-8



8. Laboratory Services
18 NYCRR§505.7(a)



 
a)
Laboratory services include medically necessary tests and procedures ordered by
a qualified medical professional and listed in the Medicaid fee schedule for
laboratory services.




 
b)
All laboratory testing sites providing services under this Agreement must have a
permit issued by the New York State Department of Health and a Clinical
Laboratory Improvement Act (CLIA) certificate of waiver, a physician performed
microscopy procedures (PPMP) certificate, or a certificate of registration along
with a CLIA identification number. Those laboratories with certificates of
waiver or a PPMP certificate may perform only those specific tests permitted
under the terms of their waiver. Laboratories with certificates of registration
may perform a full range of laboratory tests for which they have been certified.
Physicians providing laboratory testing may perform only those specific limited
laboratory procedures identified in the Physician's NYS Medicaid Provider
Manual.




 
c)
For MMC only: coverage for HIV phenotypic, HIV virtual phenotypic and HIV
genotypic drug resistance tests are covered by Medicaid fee-for-service.



9.
Radiology Services

 
18 NYCRR § 505.17(c)(7)(d)



Radiology services include medically necessary services provided by qualified
practitioners in the provision of diagnostic radiology, diagnostic ultrasound,
nuclear medicine, radiation oncology, and magnetic resonance imaging (MRI).
These services may only be performed upon the order of a qualified practitioner.


10. Prescription and Non-Prescription (OTC) Drugs, Medical Supplies and Enteral
 Formulas



 
a)
For Medicaid fee-for-service only: Medically necessary prescription and
non-prescription OTC) drugs, medical supplies and enteral formula are covered
when ordered by a qualified provider.




 
b)
MMC Enrollees are covered for prescription drugs through the Medicaid
fee-for-service program. Pharmaceuticals and medical supplies routinely
furnished or administered as part of a clinic or office visit are covered by the
MMC Program. Self-administered injectable drugs (including those administered by
a family member) and injectable drugs administered during a home care visit are
covered by Medicaid fee-for-service if the drug is on the list of Medicaid
reimbursable prescription drugs or covered by the Contractor, subject to medical
necessity, if the drug is not on the list of Medicaid reimbursable prescription
drugs.



 
APPENDIX K
October 1, 2005
K-9




 
c)
For Family Health Plus only:



i) Prescription drugs are covered, but may be limited to generic medications
where medically acceptable. All medications used for preventive and therapeutic
purposes are covered, as well as family planning or contraceptive medications or
devices.


ii) Coverage includes enteral formulas for home use for which a physician or
other provider authorized to prescribe has issued a written order. Enteral
formulas for the treatment of specific diseases shall be distinguished from
nutritional supplements taken electively. Coverage for certain inherited
diseases of amino acid and organic acid metabolism shall include modified solid
food products that are low-protein or which contain modified protein. Vitamins
are not covered except when necessary to treat a diagnosed illness or condition.


iii) Experimental and/or investigational drugs are generally excluded, except
where approved in the course of experimental/investigational treatment.


iv) Drugs prescribed for cosmetic purposes are excluded.


v) Over-the-counter items are excluded with the exception of diabetic supplies,
including insulin and smoking cessation agents. Non-prescription (OTC) drugs and
medical supplies are not covered.


11. Smoking Cessation Products



 
a)
MMC Enrollees are covered for smoking cessation products through the Medicaid
fee-for-service program.




 
b)
For Family Health Plus only: At least two courses of smoking cessation therapy
per person per year, as medically necessary are covered. A course of therapy is
defined as no more than a ninety (90)-day supply, (an original prescription and
two (2) refills, even if less than a thirty (30)-day supply is dispensed in any
fill). Duplicative use of one agent is not allowed (i.e., same drug/same dosage
form/same strength). Both prescription and over-the-counter therapies/agents are
covered; this includes nicotine patches, inhalers, nasal sprays, gum, and Zyban
(bupropion).



12. Rehabilitation Services
18 NYCRR505.11



 
a)
Rehabilitation services are provided for the maximum reduction of physical or
mental disability and restoration of the Enrollee to his or her best functional
level. Rehabilitation services include care and services rendered by physical
therapists, speech-language pathologists and occupational therapists.
Rehabilitation services may be provided in an Article 28 inpatient or outpatient
facility, an Enrollee's home, in an approved home health agency, in the office
of a qualified private practicing therapist or speech pathologist, or for a
child in a school, pre-school or community





APPENDIX K
October 1, 2005
K-10



setting, or in a Residential Health Care Facility (RHCF) as long as the
Enrollee's stay is classified as a rehabilitative stay and meets the
requirements for covered RHCF services as defined herein. For the MMC Program,
rehabilitation services provided in Residential Health Care Facilities are
subject to the stop-loss provisions specified in Section 3.13 of this Agreement.
Rehabilitation services are covered as medically necessary, when ordered by the
Contractor's Participating Provider.



 
b)
For Family Health Plus only: Outpatient visits for physical and occupational
therapy is limited to twenty (20) visits per calendar year. Coverage for speech
therapy services is limited to those required for a condition amenable to
significant clinical improvement within a two month period.



13.
Early and Periodic Screening Diagnostic and Treatment (EPSDT) Services Through
the Child Teen Health Program (C/THP) and Adolescent Preventive Services

18 NYCRR§508.8


Child/Teen Health Program (C/THP) is a package of early and periodic screening,
including inter-periodic screens and, diagnostic and treatment services that New
York State offers all Medicaid eligible children under twenty-one (21) years of
age. Care and services shall be provided in accordance with the periodicity
schedule and guidelines developed by the New York State Department of Health.
The care includes necessary health care, diagnostic services, treatment and
other measures (described in §1905(a) of the Social Security Act) to correct or
ameliorate defects, and physical and mental illnesses and conditions discovered
by the screening services (regardless of whether the service is otherwise
included in the New York State Medicaid Plan). The package of services includes
administrative services designed to assist families obtain services for children
including outreach, education, appointment scheduling, administrative case
management and transportation assistance.


14. Home Health Services
18 NYCRR505.23(a)(3)



 
a)
Home health care services are provided to Enrollees in their homes by a home
health agency certified under Article 36 of the PHL (Certified Home Health
Agency -CHHA)Home health services mean the following services when prescribed by
a Provider and provided to a Enrollee in his or her home:



i) nursing services provided on a part-time or intermittent basis by a CHHA or,
if there is no CHHA that services the county/district, by a registered
professional nurse or a licensed practical nurse acting under the direction of
the Enrollee's PCP;


ii) physical therapy, occupational therapy, or speech pathology and audiology
services; and


iii) home health services provided by a person who meets the training
requirements of the SDOH, is assigned by a registered professional nurse to
provide home health aid services in accordance with the Enrollee's plan of care,
and is supervised by a




APPENDIX K
October 1, 2005
K-ll



registered professional nurse from a CHHA or if the Contractor has no CHHA
available, a registered nurse, or therapist.



 
b)
Personal care tasks performed by a home health aide incidental to a certified
home health care agency visit, and pursuant to an established care plan, are
covered.




 
c)
Services include care rendered directly to me Enrollee and instructions to
his/her family or caretaker such as teacher or day care provider in the
procedures necessary for the Enrollee's treatment or maintenance.




 
d)
The Contractor must provide up to two (2) post partum home visits for high risk
infants and/or high risk mothers, as well as to women with less than a
forty-eight (48) hour hospital stay after a vaginal delivery or less than a
ninety-six (96) hour stay after a cesarean delivery. Visits must be made by a
qualified health professional (minimum qualifications being an RN with
maternal/child health background), the first visit to occur within forty-eight
(48) hours of discharge.




 
e)
For Family Health Plus only: coverage is limited to forty (40) home health care
visits per calendar year in lieu of a skilled nursing facility stay or
hospitalization. Post partum home visits apply only to high risk mothers. For
the purposes of this Section, visit is defined as the delivery of a discreet
service (e.g. nursing, OT, PT, ST, audiology or home health aide). Four (4)
hours of home health aide services equals one visit.



15. Private Duty Nursing Services - For MMC Program Only


a) Private duty nursing services shall be provided by a person possessing a
license and current registration from the NYS Education Department to practice
as a registered professional nurse or licensed practical nurse. Private duty
nursing services can be provided through an approved certified home health
agency, a licensed home care agency, or a private Practitioner. The location of
nursing services may be in the MMC Enrollee's home or in the hospital.


b) Private duty nursing services are covered only when determined by the
attending physician to be medically necessary. Nursing services may be
intermittent, part-time or continuous and provided in accordance with the
ordering physicians, or certified nurse practitioner's written treatment plan.


16. Hospice Services


a) Hospice Services means a coordinated hospice program of home and inpatient
services which provide non-curative medical and support services for Enrollees
certified by a physician to be terminally ill with a life expectancy of six (6)
months or less.


 
APPENDIX K
October 1, 2005
K-12



b) Hospice services include palliative and supportive care provided to an
Enrollee to meet the special needs arising out of physical, psychological,
spiritual, social and economic stress which are experienced during the final
stages of illness and during
dying and bereavement. Hospices must be certified under Article 40 of the New
York State Public Health Law. All services must be provided by qualified
employees and volunteers of the hospice or by qualified staff through
contractual arrangements to the extent permitted by federal and state
requirements. All services must be provided according to a written plan of care
which reflects the changing needs of the Enrollee and the Enrollee's family.
Family members are eligible for up to five visits for bereavement counseling.


c) Medicaid Managed Care Enrollees receive coverage for hospice services through
the Medicaid fee-for-service program.


17. Emergency Services


a) Emergency conditions, medical or behavioral, the onset of which is sudden,
manifesting itself by symptoms of sufficient severity, including severe pain,
that a prudent layperson, possessing an average knowledge of medicine and
health, could reasonably expect the absence of medical attention to result in
(a) placing the health of the person afflicted with such condition in serious
jeopardy, or in the case of a behavioral condition placing the health of such
person or others in serious jeopardy;(b) serious impairment of such person's
bodily functions; (c) serious dysfunction of any bodily organ or part of such
person; or (d) serious disfigurement of such person are covered. Emergency
services include health care procedures, treatments or services, needed to
evaluate or stabilize an Emergency Medical Condition including psychiatric
stabilization and medical detoxification from drugs or alcohol. A medical
assessment (triage) is covered for non-emergent conditions. See also Appendix G
of this Agreement.


b) Post Stabilization Care Services means services related to an emergency
medical condition that are provided after an Enrollee is stabilized in order to
maintain the stabilized condition, or to improve or resolve the Enrollee's
condition. These services are covered pursuant to Appendix G of this Agreement.


18. Foot Care Services


a) Covered services must include routine foot care when the physical conditions
of any Enrollee's (regardless of age) poses a hazard due to the presence of
localized illness, injury or symptoms involving the foot, or when performed as a
necessary and integral part of otherwise covered services such as the diagnosis
and treatment of diabetes, ulcers, and infections.


b) Services provided by a podiatrist for persons under twenty-one (21) must be
covered upon referral of a physician, registered physician assistant, certified
nurse practitioner or licensed midwife.


 
APPENDIX K
October 1, 2005
K-13
 
 
 
c) Routine hygienic care of the feet, the treatment of corns and calluses, the
trimming of nails, and other hygienic care such as cleaning or soaking feet, is
not covered in the absence of a pathological condition.




APPENDIX K
October 1, 2005
K-14



19. Eye Care and Low Vision Services
18 NYCRR§505.6(b)(l-3)
SSL §369-ee (l)(e)(xii)


a) For Medicaid Managed Care only:


i) Emergency, preventive and routine eye care services are covered. Eye care
includes the services of ophthalmologists, optometrists and ophthalmic
dispensers, and includes eyeglasses, medically necessary contact lenses and
polycarbonate lenses, artificial eyes (stock or custom-made), low vision aids
and low vision services. Eye care coverage includes the replacement of lost or
destroyed eyeglasses. The replacement of a complete pair of eyeglasses must
duplicate the original prescription and frames. Coverage also includes the
repair or replacement of parts in situations where the damage is the result of
causes other than defective workmanship. Replacement parts must duplicate the
original prescription and frames. Repairs to, and replacements of, frames and/or
lenses must be rendered as needed.


ii) If the Contractor does not provide upgraded eyeglass frames or additional
features (such as scratch coating, progressive lenses or photo-gray lenses) as
part of its covered vision benefit, the Contractor cannot apply the cost of its
covered eyeglass benefit to the total cost of the eyeglasses the Enrollee wants
and bill only the difference to the Enrollee. The Enrollee can choose to
purchase the upgraded frames and/or additional features by paying the entire
cost of the eyeglasses as a private customer. For example, if the Contractor
covers standard bifocal eyeglasses and the Enrollee wants no-line bifocal
eyeglasses, the Enrollee must choose between taking the standard bifocal
eyeglasses or paying the full price of the no-line bifocal eyeglasses (not just
the difference between the cost of bifocal lenses and the no-line lenses). The
Enrollee must be informed of this fact by the vision care provider at the time
that the glasses are ordered.


iii) Examinations for diagnosis and treatment for visual defects and/or eye
disease are provided only as necessary and as required by the Enrollee's
particular condition. Examinations which include refraction are limited to once
every twenty four (24) months unless otherwise justified as medically necessary.


iv) Eyeglasses do not require changing more frequently than once every twenty
four (24) months unless medically indicated, such as a change in correction
greater than 1/2 diopter, or unless the glasses are lost, damaged, or destroyed.


v) An ophthalmic dispenser fills the prescription of an optometrist or
ophthalmologist and supplies eyeglasses or other vision aids upon the order of a
qualified practitioner.


vi) MMC Enrollees may self-refer to any Participating Provider of vision
services (optometrist or ophthalmologist) for refractive vision services not
more frequently than once every twenty four (24) months, or if otherwise
justified as




APPENDIX K
October 1, 2005
K-15



medically necessary or if eyeglasses are lost, damaged or destroyed as described
above.



 
b)
For Family Health Plus only:



i) Covered Services include emergency vision care, and the following preventive
and routine vision care provided once in any twenty four (24) month period:


A) one eye examination;
B) either: one pair of prescription eyeglass lenses and a frame, or prescription
contact lenses where medically necessary; and
C) one pair of medically necessary occupational eyeglasses.


ii) An ophthalmic dispenser fills the prescription of an optometrist or
ophthalmologist and supplies eyeglasses or other vision aids upon the order of a
qualified practitioner.


iii) FHPlus Enrollees may self-refer to any Participating Provider of vision
services (optometrist or ophthalmologist) for refractive vision services not
more frequently than once every twenty-four (24) months.


iv) If the Contractor does not provide upgraded frames or additional features
that the Enrollee wants (such as scratch coating, progressive lenses or
photo-gray lenses) as part of its covered vision benefit, the Contractor cannot
apply the cost of its covered eyeglass benefit to the total cost of the
eyeglasses the Enrollee wants and bill only the difference to the Enrollee. The
Enrollee can choose to purchase the upgraded frames and/or additional features
by paying the entire cost of the eyeglasses as a private customer. For example,
if the Contractor covers standard bifocal eyeglasses and the Enrollee wants
no-line bifocal eyeglasses, the Enrollee must choose between taking the standard
bifocal glasses or paying the full price for the no-line bifocal eyeglasses (not
just the difference between the cost of bifocal lenses and no-line lenses). The
Enrollee must be informed of this fact by me vision care provider at the time
that the glasses are ordered.


v) Contact lenses are covered only when medically necessary. Contact lenses
shall not be covered solely because the FHPlus Enrollee selects contact lenses
in lieu of receiving eyeglasses.


vi) Coverage does not include the replacement of lost, damaged or destroyed
eyeglasses.


vii) The occupational vision benefit for FHPlus Enrollees covers the cost of job
related eyeglasses if that need is determined by a Participating Provider
through special testing done in conjunction with a regular vision examination.
Such examination shall determine whether a special pair of eyeglasses would
improve the performance of job-related activities. Occupational eyeglasses can
be provided in addition to regular glasses but are available only in conjunction




APPENDIX K
October 1. 2005
K-16




with a regular vision benefit once in any twenty-four (24) month period. FHPlus
Enrollees may purchase an upgraded frame or lenses for occupational eyeglasses
by paying the entire cost as a private customer. Sun-sensitive and polarized
lens options are not available for occupational eyeglasses.


20. Durable Medical Equipment (DME)
18 NYCRR §505.5(a)(l) and Section 4.4 of the NYS Medicaid DME, Medical and
 Surgical Supplies and Prosthetic and Orthotic Appliances Provider Manual


a) Durable Medical Equipment (DME) are devices and equipment, other than
medical/surgical supplies, enteral formula, and prosthetic or orthotic
appliances, and have the following characteristics:


i) can withstand repeated use for a protracted period of time;
ii) are primarily and customarily used for medical purposes;
iii) are generally not useful to a person in the absence of illness or injury;
and
iv) are usually not fitted, designed or fashioned for a particular individual's
use. Where equipment is intended for use by only one (1) person, it may be
either custom made or customized.


b) Coverage includes equipment servicing but excludes disposable medical
supplies.


21. Audiology, Hearing Aid Services and Products
18 NYCRR §505.31 (a)(l)(2) and Section 4.7 of the NYS Medicaid Hearing Aid
Provider Manual


a) Hearing aid services and products are provided in compliance with Article
37-A of the General Business Law when medically necessary to alleviate
disability caused by the loss or impairment of hearing. Hearing aid services
include: selecting, fitting and dispensing of hearing aids, hearing aid checks
following dispensing of hearing aids, conformity evaluation, and hearing aid
repairs.


b) Audiology services include audiometric examinations and testing, hearing aid
evaluations and hearing aid prescriptions or recommendations, as medically
indicated.


c) Hearing aid products include hearing aids, earmolds, special fittings, and
replacement parts.


d) Hearing aid batteries:



 
i)
For Family Health Plus only: Hearing aid batteries are covered as part of the
prescription drug benefit.




 
ii)
For Medicaid Managed Care only: Hearing aid batteries are covered through the
Medicaid fee-for-service program.



 
APPENDIX K
October 1, 2005
K-17



22. Family Planning and Reproductive Health Care


a) Family Planning and Reproductive Health Care services means the offering,
arranging and furnishing of those health services which enable Enrollees,
including minors who may be sexually active, to prevent or reduce the incidence
of unwanted pregnancy, as specified in Appendix C of this Agreement.


b) HIV counseling and testing is included in coverage when provided as part of a
Family Planning and Reproductive Health visit.


c) All medically necessary abortions are covered, as specified in Appendix C of
this Agreement.


d) Fertility services are not covered.


e) If the Contractor excludes Family Planning and Reproductive Health services
from its Benefit Package, as specified in Appendix M of this Agreement, the
Contractor is required to comply with the requirements of Appendix C.3 of this
Agreement and still provide the following services:


i) screening, related diagnosis, ambulatory treatment, and referral to
Participating Provider as needed for dysmenorrhea, cervical cancer or other
pelvic abnormality/pathology;


ii) screening, related diagnosis, and referral to Participating Provider for
anemia, cervical cancer, glycosuria, proteinuria, hypertension, breast disease
and pregnancy.


23. Non-Emergency Transportation


a) Transportation expenses are covered for MMC Enrollees when transportation is
essential in order for a MMC Enrollee to obtain necessary medical care and
services which are covered under the Medicaid program (either as part of the
Contractor's Benefit Package or by Medicaid fee-for-service). Non-emergent
transportation guidelines may be developed in conjunction with the LDSS, based
on the LDSS' approved transportation plan.


b) Transportation services means transportation by ambulance, ambulette fixed
wing or airplane transport, invalid coach, taxicab, livery, public
transportation, or other means appropriate to the MMC Enrollee's medical
condition; and a transportation attendant to accompany the MMC Enrollee, if
necessary. Such services may include the transportation attendant's
transportation, meals, lodging and salary; however, no salary will be paid to a
transportation attendant who is a member of the MMC Enrollee's family.


c) When the Contractor is capitated for non-emergency transportation, the
Contractor is also responsible for providing transportation to Medicaid covered
services that are not part of the Contractor's Benefit Package.




APPENDIX K
October 1, 2005
K-18



d) Non-emergency transportation is covered for FHPlus Enrollees that are
nineteen (19) or twenty (20) years old and are receiving C/THP services.


e) For MMC Enrollees with disabilities, the method of transportation must
reasonably accommodate their needs, taking into account the severity and nature
of the disability.


d) Non-emergency transportation is covered for FHPlus Enrollees that are
nineteen (19)
or twenty (20) years old and are receiving C/THP services.


24. Emergency Transportation


a) Emergency transportation can only be provided by an ambulance service
including air ambulance service. Emergency ambulance transportation means the
provision of ambulance transportation for the purpose of obtaining hospital
services for an Enrollee who suffers from severe, life-threatening or
potentially disabling conditions which require the provision of Emergency
Services while the Enrollee is being transported.


b) Emergency Services means the health care procedures, treatments or services
needed to evaluate or stabilize an Emergency Medical Condition including, but
not limited to, the treatment of trauma, bums, respiratory, circulatory and
obstetrical emergencies.


c) Emergency ambulance transportation is transportation to a hospital emergency
room generated by a "Dial 911" emergency system call or some other request for
an immediate response to a medical emergency. Because of the urgency of the
transportation request, insurance coverage or other billing provisions are not
addressed until after the trip is completed. When the Contractor is capitated
for this benefit, emergency transportation via 911 or any other emergency call
system is a covered benefit and the Contractor is responsible for payment.
Contractor shall reimburse the transportation provider for all emergency
ambulance services without regard for final diagnosis or prudent layperson
standard.


25. Dental Services


a) Dental care includes preventive, prophylactic and other routine dental care,
services, supplies and dental prosthetics required to alleviate a serious health
condition, including one which affects employability. Orthodontic services are
not covered.


b) Dental surgery performed in an ambulatory or inpatient setting is the
responsibility of the Contractor whether dental services are included in the
Benefit Package or not. Inpatient claims and referred ambulatory claims for
dental services provided in an inpatient or outpatient hospital setting for
surgery, anesthesiology. X-rays, etc. are the responsibility of the Contractor.
The Contractor shall set up procedures to prior approve dental services provided
in inpatient and ambulatory settings.




APPENDIX K
October 1, 2005
K-19



c) For Medicaid Managed Care only:



 
i)
As described in Sections 10.15 and 10.27 of this Agreement, Enrollees may
self-refer to Article 28 clinics operated by academic dental centers to obtain
covered dental services if dental services are included in the Benefit Package.

 
ii)
Professional services of a dentist for dental surgery performed in an ambulatory
or inpatient setting are billed Medicaid fee-for-service if the Contractor does
not include dental services in the benefit package.



d) For Family Health Plus only: professional services of a dentist for dental
surgery performed in an ambulatory or inpatient setting are not covered.


26. Court Ordered Services


Court ordered services are those services ordered by a court of competent
jurisdiction which are performed by or under the supervision of a physician,
dentist, or other provider qualified under State law to furnish medical, dental,
behavioral health (including treatment for mental health and/or chemical
dependence), or other covered services. The Contractor is responsible for
payment of those services included in the benefit package.


27. Prosthetic/Orthotic Orthopedic Footwear
Section 4.5, 4.6 and 4.7 of the NYS Medicaid DME, Medical and Surgical Supplies
and
Prosthetic and Orthotic Appliances Provider Manual


a) Prosthetics are those appliances or devices which replace or perform the
function of any missing part of the body. Artificial eyes are covered as part of
the eye care benefit.


b) Orthotics are those appliances or devices which are used for the purpose of
supporting a weak or deformed body part or to restrict or eliminate motion in a
diseased or injured part of the body.


c) Medicaid Managed Care: Orthopedic Footwear means shoes, shoe modifications,
or shoe additions which are used to correct, accommodate or prevent a physical
deformity or range of motion malfunction in a diseased or injured part of the
ankle or foot; to support a weak or deformed structure of the ankle or foot, or
to form an integral part of a brace.


28. Mental Health Services


a) Inpatient Services


All inpatient mental health services, including voluntary or involuntary
admissions for mental health services. The Contractor may provide the covered
benefit for medically necessary mental health inpatient services through
hospitals licensed pursuant to Article 28 of the PHL.




APPENDIX K
October 1, 2005
K-20



b) Outpatient Services


Outpatient services including but not limited to: assessment, stabilization,
treatment planning, discharge planning, verbal therapies, education, symptom
management, case management services, crisis intervention and outreach services,
chlozapine monitoring and collateral services as certified by the New York State
Office of Mental Health (OMH). Services may be provided in-home, in an office or
in the community. Services may be provided by licensed OMH providers or by other
providers of mental health services including clinical psychologists and
physicians.


c) Family Health Plus Enrollees have a combined mental health/chemical
dependency benefit limit of thirty (30) days inpatient and sixty (60) outpatient
visits per calendar year.


d) MMC SSI Enrollees obtain all mental health services through the Medicaid
fee-for-service program.


29. Detoxification Services


a) Medically Managed Inpatient Detoxification


These programs provide medically directed twenty-four (24) hour care on an
inpatient basis to individuals who are at risk of severe alcohol or substance
abuse withdrawal, incapacitated, a risk to self or others, or diagnosed with an
acute physical or mental co-morbidity. Specific services include, but are not
limited to: medical management, bio-psychosocial assessments, stabilization of
medical psychiatric / psychological problems, individual and group counseling,
level of care determinations and referral and linkages to other services as
necessary. Medically Managed Detoxification Services are provided by facilities
licensed by OASAS under Title 14 NYCRR§ 816.6 and the Department of Health as a
general hospital pursuant to Article 28 of the Public Health Law or by the
Department of Health as a general hospital pursuant to Article 28 of the Public
Health Law.


b) Medically Supervised Withdrawal



 
i)
Medically Supervised Inpatient Withdrawal




   
These programs offer treatment for moderate withdrawal on an inpatient basis.
Services must include medical supervision and direction under the care of a
physician in the treatment for moderate withdrawal. Specific services must
include, but are not limited to: medical assessment within twenty-four (24)
hours of admission; medical supervision of intoxication and withdrawal
conditions; bio-psychosocial assessments; individual and group counseling and
linkages to other services as necessary. Maintenance on methadone while a
patient is being treated for withdrawal from other substances may be provided
where the provider is appropriately authorized. Medically Supervised Inpatient
Withdrawal services are provided by facilities licensed under Title 14 NYCRR §
816.7.



 
APPENDIX K
October 1, 2005
K-21



ii) Medically Supervised Outpatient Withdrawal


These programs offer treatment for moderate withdrawal on an outpatient basis.
Required services include, but are not limited to: medical supervision of
intoxication and withdrawal conditions; bio-psychosocial assessments; individual
and group counseling; level of care determinations; discharge planning; and
referrals to appropriate services. Maintenance on methadone while a patient is
being treated for withdrawal from other substances may be provided where the
provider is appropriately authorized. Medically Supervised Outpatient Withdrawal
services are provided by facilities licensed under Title 14 NYCRR §816.7.


c) For Medicaid Managed Care only: all detoxification and withdrawal services
are a covered benefit for all Enrollees, including those categorized as SSI or
SSI-related. Detoxification Services in Article 28 inpatient hospital facilities
are subject to the inpatient hospital stop-loss provisions specified in Section
3.11 of this Agreement


 
APPENDIX K
October 1, 2005
K-22




30. Chemical Dependence Inpatient Rehabilitation and Treatment Services


a) Services provided include intensive management of chemical dependence
symptoms and medical management of physical or mental complications from
chemical dependence to clients who cannot be effectively served on an outpatient
basis and who are not in need of medical detoxification or acute care. These
services can be provided in a hospital or free-standing facility. Specific
services can include, but are not limited to: comprehensive admission evaluation
and treatment planning; individual group, and family counseling; awareness and
relapse prevention; education about self-help groups; assessment and referral
services; vocational and educational assessment; medical and psychiatric
consultation; food and housing; and HIV and AIDS education. These services may
be provided by facilities licensed by the New York State Office of Alcoholism
and Substance Abuse Services (OASAS) to provide Chemical Dependence Inpatient
Rehabilitation and Treatment Services under Title 14 NYCRR Part 818. Maintenance
on methadone while a patient is being treated for withdrawal from other
substances may be provided where the provider is appropriately authorized.


b) Family Health Plus Enrollees have a combined mental health/chemical
dependency benefit limit of thirty (30) days inpatient and sixty (60) outpatient
visits per calendar year.


31. Outpatient Chemical Dependency Services


a) Medically Supervised Ambulatory Chemical Dependence Outpatient Clinic
Programs


Medically Supervised Ambulatory Chemical Dependence Outpatient Clinic Programs
are licensed under Title 14 NYCRR Part 822 and provide chemical dependence
outpatient treatment to individuals who suffer from chemical abuse or dependence
and their family members or significant others.


b) Medically Supervised Chemical Dependence Outpatient Rehabilitation Programs


Medically Supervised Chemical Dependence Outpatient Rehabilitation Programs
provide full or half-day services to meet the needs of a specific target
population of chronic alcoholic persons who need a range of services which are
different from those typically provided in an alcoholism outpatient clinic.
Programs are licensed by as Chemical Dependence Outpatient Rehabilitation
Programs under Title 14 NYCRR § 822.9.


c) Outpatient Chemical Dependence for Youth Programs


Outpatient Chemical Dependence for Youth Programs (OCDY) licensed under Title 14
NYCRR OCDY part 823 programs offer discrete, ambulatory clinic services to
chemically-dependent youth in a treatment setting that supports abstinence from
chemical dependence (including alcohol and substance abuse) services.
 


APPENDIX K
October 1, 2005
K-23



d) Medicaid Managed Care Enrollees access outpatient chemical dependency
services through the Medicaid fee-for-service program.


32. Experimental and/or Investigational Treatment


a) Experimental and investigational treatment is covered on a case by case
basis.


b) Experimental and/or investigational treatment for life-threatening and/or
disabling illnesses may also be considered for coverage under the external
appeal process pursuant to the requirements of Section 4910 of the PHL under the
following conditions:


i) The Enrollee has had coverage of a health care service denied on the basis
that such service is experimental and investigational, and


ii) The Enrollee's attending physician has certified that the Enrollee has a
life-threatening or disabling condition or disease:


A) for which standard health services or procedures have been ineffective or
would be medically inappropriate, or


B) for which there does not exist a more beneficial standard health service or
procedure covered by the Contractor, or


C) for which there exists a clinical trial, and


iii) The Enrollee's provider, who must be a licensed, board-certified or
board-eligible physician, qualified to practice in the area of practice
appropriate to treat the Enrollee's life-threatening or disabling condition or
disease, must have recommended either:


A) a health service or procedure that, based on two (2) documents from the
available medical and scientific evidence, is likely to be more beneficial to
the Enrollee than any covered standard health service or procedure; or


B) a clinical trial for which the Enrollee is eligible; and


iv) The specific health service or procedure recommended by the attending
physician would otherwise be covered except for the Contractor's determination
that the health service or procedure is experimental or investigational.


33. Renal Dialysis


Renal dialysis may be provided in an inpatient hospital setting, in an
ambulatory care facility, or in the home on recommendation from a renal dialysis
center.
 


APPENDIX K
October 1, 2005
K-24





34. Residential Health Care Facility (RHCF) Services - For MMC Program Only


a) Residential Health Care Facility (RHCF) Services means inpatient nursing home
services provided by facilities licensed under Article 28 of the New York State
Public Health Law, including AIDS nursing facilities. Covered services includes
the following health care services: medical supervision, twenty-four (24) hour
per day nursing care, assistance with the activities of daily living, physical
therapy, occupational therapy, and speech/language pathology services and other
services as specified in the New York State Health Law and Regulations for
residential health care facilities and AIDS nursing facilities. These services
should be provided to an MMC Enrollee:


i) Who is diagnosed by a physician as having one or more clinically determined
illnesses or conditions that cause the MMC Enrollee to be so incapacitated,
sick, invalid, infirm, disabled, or convalescent as to require at least medical
and nursing care; and


ii) Whose assessed health care needs, in the professional judgment of the MMC
Enrollee's physician or a medical team:


A) do not require care or active treatment of the MMC Enrollee in a general or
special hospital;


B) cannot be met satisfactorily in the MMC Enrollee's own home or home
substitute through provision of such home health services, including medical and
other health and health-related services as are available in or near his or her
community; and


C) cannot be met satisfactorily in the physician's office, a hospital clinic, or
other ambulatory care setting because of the unavailability of medical or other
health and health-related services for the MMC Enrollee in such setting in or
near his or her community.


b) The Contractor is also responsible for respite days and bed hold days
authorized by the Contractor.


c) The Contractor is responsible for all medically necessary and clinically
appropriate inpatient Residential Health Care Facility services authorized by
the Contractor up to a sixty (60) day calendar year stop-loss for MMC Enrollees
who are not in Permanent Placement Status as determined by LDSS.


 
APPENDIX K
October 1, 2005
K-25
 
 

 

--------------------------------------------------------------------------------



K.3


Medicaid Managed Care Prepaid Benefit Package
Definitions of Non-Covered Services


The following services are excluded from the Contractor's Benefit Package, but
are covered, in most instances, by Medicaid fee-for-service:


1. Medical Non-Covered Services


a) Personal Care Agency Services


i) Personal care services (PCS) are the provision of some or total assistance
with personal hygiene, dressing and feeding; and nutritional and environmental
support (meal preparation and housekeeping). Such services must be essential to
the maintenance of the Enrollee's health and safety in his or her own home. The
service has to be ordered by a physician, and there has to be a medical need for
the service. Licensed home care services agencies, as opposed to certified home
health agencies, are the primary providers of PCS. Enrollee's receiving PCS have
to have a stable medical condition and are generally expected to be in receipt
of such services for an extended period of time (years).


ii) Services rendered by a personal care agency which are approved by the LDSS
are not covered under the Benefit Package. Should it be medically necessary for
the PCP to order personal care agency services, the PCP (or the Contractor on
the physician's behalf) must first contact the Enrollee's LDSS contact person
for personal care. The district will determine the Enrollee's need for personal
care agency services and coordinate with the personal care agency to develop a
plan of care.


b) Residential Health Care Facilities (RHCF)
Services provided in a Residential Health Care Facility (RHCF) to an individual
who is determined by the LDSS to be in Permanent Status are not covered.


c) Hospice Program


i) Hospice is a coordinated program of home and inpatient care that provides
non-curative medical and support services for persons certified by a physician
to be terminally ill with a life expectancy of six (6) months or less. Hospice
programs provide patients and families with palliative and supportive care to
meet the special needs arising out of physical, psychological, spiritual, social
and economic stresses which are experienced during the final stages of illness
and during dying and bereavement.


ii) Hospices are organizations which must be certified under Article 40 of the
PHL. All services must be provided by qualified employees and volunteers of the


APPENDIX K
October 1, 2005
K-26



hospice or by qualified staff through contractual arrangements to the extent
permitted by federal and state requirements. All services must be provided
according to a written plan of care which reflects the changing needs of the
patient/family.


iii) If an Enrollee becomes terminally ill and receives Hospice Program services
he or she may remain enrolled and continue to access the Contractor's Benefit
Package while Hospice costs are paid for by Medicaid fee-for-service.


d) Prescription and Non-Prescription (OTC) Drugs, Medical Supplies, and Enteral
Formula


Coverage for drugs dispensed by community pharmacies, over the counter drugs,
medical/surgical supplies and enteral formula are not included in the Benefit
Package and will be paid for by Medicaid fee-for-service. Medical/surgical
supplies are items other than drugs, prosthetic or orthotic appliances, or DME
which have been ordered by a qualified practitioner in the treatment of a
specific medical condition and which are: consumable, non-reusable, disposable,
or for a specific rather than incidental purpose, and generally have no
salvageable value (e.g. gauze pads, bandages and diapers). Pharmaceuticals and
medical supplies routinely furnished or administered as part of a clinic or
office visit are covered.


2. Non-Covered Behavioral Health Services


a) Chemical Dependence Services


i) Outpatient Rehabilitation and Treatment Services


A) Methadone Maintenance Treatment Program (MMTP)


Consists of drug detoxification, drug dependence counseling, and rehabilitation
services which include chemical management of the patient with methadone.
Facilities that provide methadone maintenance treatment do so as their principal
mission and are certified by OASAS under 14 NYCRR Part 828.


B) Medically Supervised Ambulatory Chemical Dependence Outpatient Clinic
Programs


Medically Supervised Ambulatory Chemical Dependence Outpatient Clinic Programs
are licensed under Title 14 NYCRR Part 822 and provide chemical dependence
outpatient treatment to individuals who suffer from chemical abuse or dependence
and their family members or significant others.




APPENDIX K
October 1, 2005
K-27



C) Medically Supervised Chemical Dependence Outpatient Rehabilitation Programs


Medically Supervised Chemical Dependence Outpatient Rehabilitation Programs
provide full or half-day services to meet the needs of a specific target
population of chronic alcoholic persons who need a range of services which are
different from those typically provided in an alcoholism outpatient clinic.
Programs are licensed by as Chemical Dependence Outpatient Rehabilitation
Programs under Title 14 NYCRR § 822.9.


D) Outpatient Chemical Dependence for Youth Programs


Outpatient Chemical Dependence for Youth Programs (OCDY) licensed under Title 14
NYCRR Part 823, establish programs and service regulations for OCDY programs.
OCDY programs offer discrete, ambulatory clinic services to chemically-dependent
youth in a treatment setting that supports abstinence from chemical dependence
(including alcohol and substance abuse) services.


ii) Chemical Dependence Services Ordered by the LDSS


A) The Contractor is not responsible for the provision and payment of Chemical
Dependence Inpatient Rehabilitation and Treatment Services ordered by the LDSS
and provided to Enrollees who have:


I) been assessed as unable to work by the LDSS and are mandated to receive
Chemical Dependence Inpatient Rehabilitation and Treatment Services as a
condition of eligibility for Public Assistance or Medicaid, or


II) have been determined to be able to work with limitations (work limited) and
are simultaneously mandated by the LDSS into Chemical Dependence Inpatient
Rehabilitation and Treatment Services (including alcohol and substance abuse
treatment services) pursuant to work activity requirements.


B) The Contractor is not responsible for the provision and payment of Medically
Supervised Inpatient and Outpatient Withdrawal Services ordered by the LDSS
under Welfare Reform (as indicated by Code 83).


C) The Contractor is responsible for the provision and payment of Medically
Managed Detoxification Services in this Agreement.


D) If the Contractor is already providing an Enrollee with Chemical Dependence
Inpatient Rehabilitation and Treatment Services and Detoxification Services and
the LDSS is satisfied with the level of care and services, then the Contractor
will continue to be responsible for the provision and payment of these services.


APPENDIX K
October 1, 2005
K-28


b) Mental Health Services


i) Intensive Psychiatric Rehabilitation Treatment Programs (IPRT)


Time limited active psychiatric rehabilitation designed to assist a patient in
forming and achieving mutually agreed upon goals in living, learning, working
and social environments, to intervene with psychiatric rehabilitative
technologies to overcome functional disabilities. IPRT services are certified by
OMH under 14 NYCRR Part 587.


ii) Day Treatment


A combination of diagnostic, treatment, and rehabilitative procedures which,
through supervised and planned activities and extensive client-staff
interaction, provides the services of the clinic treatment program, as well as
social training, task and skill training and socialization activities. Services
are expected to be of six (6) months duration. These services are certified by
OMH under 14 NYCRR Part 587.


iii) Continuing Day Treatment


Provides treatment designed to maintain or enhance current levels of functioning
and skills, maintain community living, and develop self-awareness and
self-esteem. Includes: assessment and treatment planning; discharge planning;
medication therapy; medication education; case management; health screening and
referral; rehabilitative readiness development; psychiatric rehabilitative
readiness determination and referral; and symptom management These services are
certified by OMH under 14 NYCRR Part 587.


iv) Day Treatment Programs Serving Children


Day treatment programs are characterized by a blend of mental health and special
education services provided in a fully integrated program. Typically these
programs include: special education in small classes with an emphasis on
individualized instruction, individual and group counseling, family services
such as family counseling, support and education, crisis intervention,
interpersonal skill development, behavior modification, art and music therapy.


v) Home and Community Based Services Waiver for Seriously Emotionally Disturbed
Children


This waiver is in select counties for children and adolescents who would
otherwise be admitted to an institutional setting if waiver services were not
provided. The services include individualized care coordination, respite, family
support, intensive in-home skill building, and crisis response.


 
APPENDIX K
October 1, 2005
K-29



vi) Case Management


The target population consists of individuals who are seriously and persistently
mentally ill (SPMI), require intensive, personal and proactive intervention to
help them obtain those services which will permit functioning in the community
and either have symptomology which is difficult to treat in the existing mental
health care system or are unwilling or unable to adapt to the existing mental
health care system. Three case management models are currently operated pursuant
to an agreement with OMH or a local governmental unit, and receive Medicaid
reimbursement pursuant to 14 NYCRR Part 506. Please note: See generic definition
of Comprehensive Medicaid Case Management (CMCM) under Item 3 - "Other
Non-Covered Services".


vii) Partial Hospitalization


Provides active treatment designed to stabilize and ameliorate acute systems,
serves as an alternative to inpatient hospitalization, or reduces the length of
a hospital stay within a medically supervised program by providing the
following:
assessment and treatment planning; health screening and referral; symptom
management; medication therapy; medication education; verbal therapy; case
management; psychiatric rehabilitative readiness determination and referral and
crisis intervention. These services are certified by OMH under NYCRR Part 587.


viii) Services Provided Through OMH Designated Clinics for Children With A
Diagnosis of Serious Emotional Disturbance (SED)


These are services provided by designated OMH clinics to children and
adolescents with a clinical diagnosis of SED.


ix) Assertive Community Treatment (ACT)


ACT is a mobile team-based approach to delivering comprehensive and flexible
treatment, rehabilitation, case management and support services to individuals
in their natural living setting. ACT programs deliver integrated services to
recipients and adjust services over time to meet the recipient's goals and
changing needs; are operated pursuant to approval or certification by OMH; and
receive Medicaid reimbursement pursuant to 14 NYCRR Part 508.


x) Personalized Recovery Oriented Services (PROS)


PROS, licensed and reimbursed pursuant to 14 NYCRR Part 512, are designed to
assist individuals in recovery from the disabling effects of mental illness
through the coordinated delivery of a customized array of rehabilitation,
treatment, and support services in traditional settings and in off-site
locations. Specific components of PROS include Community Rehabilitation and
Support, Intensive Rehabilitation, Ongoing Rehabilitation and Support and
Clinical Treatment.


APPENDIX K
October 1, 2005
K-30




 
c)
Rehabilitation Services Provided to Residents of OMH Licensed Community
Residences (CRs) and Family Based Treatment Programs, as follows:



i) OMH Licensed CRs*


Rehabilitative services in community residences are interventions, therapies and
activities which are medically therapeutic and remedial in nature, and are
medically necessary for the maximum reduction of functional and adaptive
behavior defects associated with the person's mental illness.


ii) Family-Based Treatment*


Rehabilitative services in family-based treatment programs are intended to
provide treatment to seriously emotionally disturbed children and youth to
promote their successful functioning and integration into the natural family,
community, school or independent living situations. Such services are provided
in consideration of a child's developmental stage. Those children determined
eligible for admission are placed in surrogate family homes for care and
treatment.


*These services are certified by OMH under 14 NYCRR § 586.3, Part 594 and Part
595.




d) Office of Mental Retardation and Developmental Disabilities (OMRDD) Services


i) Long Term Therapy Services Provided by Article 16-Clinic Treatment Facilities
or Article 28 Facilities


These services are provided to persons with developmental disabilities including
medical or remedial services recommended by a physician or other licensed
practitioner of the healing arts for a maximum reduction of the effects of
physical or mental disability and restoration of the person to his or her best
possible functional level. It also includes the fitting, training, and
modification of assistive devices by licensed practitioners or trained others
under their direct supervision. Such services are designed to ameliorate or
limit the disabling condition and to allow the person to remain in or move to,
the least restrictive residential and/or day setting. These services are
certified by OMRDD under 14 NYCRR Part 679 (or they are provided by Article 28
Diagnostic and Treatment Centers that are explicitly designated by the SDOH as
serving primarily persons with developmental disabilities). If care of this
nature is provided in facilities other than Article 28 or Article 16 centers, it
is a covered service.


ii) Day Treatment


A planned combination of diagnostic, treatment and rehabilitation services
provided to developmentally disabled individuals in need of a broad range of
services, but who do not need intensive twenty-four (24) hour care and medical
supervision. The services provided as identified in the comprehensive assessment


 
APPENDIX K
October 1, 2005
K-31



may include nutrition, recreation, self-care, independent living, therapies,
nursing, and transportation services. These services are generally provided in
ICF or a comparable setting. These services are certified by OMRDD under 14
NYCRR Part 690.


iii) Medicaid Service Coordination (MSC)


Medicaid Service Coordination (MSC) is a Medicaid State Plan service provided by
OMRDD which assists persons with developmental disabilities and mental
retardation to gain access to necessary services and supports appropriate to the
needs of the needs of the individual. MSC is provided by qualified service
coordinators and uses a person centered planning process in developing,
implementing and maintaining an Individualized Service Plan (ISP) with and for a
person with developmental disabilities and mental retardation. MSC promotes the
concepts of a choice, individualized services and consumer satisfaction. MSC is
provided by authorized vendors who have a contract with OMRDD, and who are paid
monthly pursuant to such contract. Persons who receive MSC must not permanently
reside in an ICF for persons with developmental disabilities, a developmental
center, a skilled nursing facility or any other hospital or Medical Assistance
institutional setting that provides service coordination. They must also not
concurrently be enrolled in any other comprehensive Medicaid long term service
coordination program/service including the Care at Home Waiver. Please note: See
generic definition of Comprehensive Medicaid Case Management (CMCM) under Item 3
"Other Non-Covered Services."


iv) Home And Community Based Services Waivers (HCBS)


The Home and Community-Based Services Waiver serves persons with developmental
disabilities who would otherwise be admitted to an ICF/MR if waiver services
were not provided. HCBS waivers services include residential habilitation, day
habilitation, prevocational, supported work, respite, adaptive devices,
consolidated supports and services, environmental modifications, family
education and training, live-in caregiver, and plan of care support services.
These services are authorized pursuant to a SSA § 1915(c) waiver from DHHS.


v) Services Provided Through the Care At Home Program (OMRDD)


The OMRDD Care at Home III, Care at Home IV, and Care at Home VI waivers, serve
children who would otherwise not be eligible for Medicaid because of their
parents' income and resources, and who would otherwise be eligible for an ICF/MR
level of care. Care at Home waiver services include service coordination,
respite and assistive technologies. Care at Home waiver services are authorized
pursuant to a SSA § 1915(c) waiver from DHHS.
 


APPENDIX K
October 1, 2005
K-32



3. Other Non-Covered Services


a) The Early Intervention Program (EIP) - Children Birth to Two (2) Years of Age


i) This program provides early intervention services to certain children, from
birth through two (2) years of age, who have a developmental delay or a
diagnosed physical or mental condition that has a high probability of resulting
in developmental delay. All managed care providers must refer infants and
toddlers suspected of having a delay to the local designated Early Intervention
agency in their area. (In most municipalities, the County Health Department is
the designated agency, except: New York City - the Department of Health and
Mental Hygiene; Erie County - The Department of Youth Services; Jefferson County
-the Office of Community Services; and Ulster County - the Department of Social
Services).


ii) Early intervention services provided to this eligible population are
categorized as Non-Covered. These services, which are designed to meet the
developmental needs of the child and the needs of the family related to
enhancing the child's development, will be identified on eMedNY by unique rate
codes by which only the designated early intervention agency can claim
reimbursement. Contractor covered and authorized services will continue to be
provided by the Contractor. Consequently, the Contractor, through its
Participating Providers, will be expected to refer any enrolled child suspected
of having a developmental delay to the locally designated early intervention
agency in their area and participate in the development of the Child's
Individualized Family Services Plan (IFSP). Contractor's participation in the
development of the IFSP is necessary in order to coordinate the provision of
early intervention services and services covered by the Contractor.


iii) SDOH will instruct the locally designated early intervention agencies on
how to identify an Enrollee and the need to contact the Contractor or the
Participating Provider to coordinate service provision.


b) Preschool Supportive Health Services-Children Three (3) Through Four (4)
Years of Age


i) The Preschool Supportive Health Services Program (PSHSP) enables counties and
New York City to obtain Medicaid reimbursement for certain educationally related
medical services provided by approved preschool special education programs for
young children with disabilities. The Committee on Preschool Special Education
in each school district is responsible for the development of an Individualized
Education Program (IEP) for each child evaluated in need of special education
and medically related health services.


ii) PSHSP services rendered to children three (3) through four (4) years of age
in conjunction with an approved IEP are categorized as Non-Covered.




APPENDIX K
October 1, 2005
K-33



iii) The PSHSP services will be identified on eMedNY by unique rate codes
through which only counties and New York City can claim reimbursement. In
addition, a limited number of Article 28 clinics associated with approved
pre-school programs are allowed to directly bill Medicaid fee-for-service for
these services. Contractor covered and authorized services will continue to be
provided by the Contractor.



 
c)
School Supportive Health Services-Children Five (5) Through Twenty-One (21)
Years of Age



i) The School Supportive Health Services Program (SSHSP) enables school
districts to obtain Medicaid reimbursement for certain educationally related
medical services provided by approved special education programs for children
with disabilities. The Committee on Special Education in each school district is
responsible for the development of an Individualized Education Program (IEP) for
each child evaluated in need of special education and medically related
services.


ii) SSHSP services rendered to children five (5) through twenty-one (21) years
of age in conjunction with an approved IEP are categorized as Non-Covered.


iii) The SSHSP services are identified on eMedNY by unique rate codes through
which only school districts can claim Medicaid reimbursement. Contractor covered
and authorized services will continue to be provided by the Contractor.


d) Comprehensive Medicaid Case Management (CMCM)


A program which provides "social work" case management referral services to a
targeted population (e.g.: pregnant teens, mentally ill). A CMCM case manager
will assist a client in accessing necessary services in accordance with goals
contained in a written case management plan. CMCM programs do not provide
services directly, but refer to a wide range of service Providers. Some of these
services are: medical, social, psycho-social, education, employment, financial,
and mental health. CMCM referral to community service agencies and/or medical
providers requires the case manager to work out a mutually agreeable case
coordination approach with the agency/medical providers. Consequently, if an
Enrollee of the Contractor is participating in a CMCM program, the Contractor
must work collaboratively with the CMCM case manager to coordinate the provision
of services covered by the Contractor. CMCM programs will be instructed on how
to identify a managed care Enrollee and informed on the need to contact the
Contractor to coordinate service provision.


e) Directly Observed Therapy for Tuberculosis Disease


Tuberculosis directly observed therapy (TB/DOT) is the direct observation of
oral ingestion of TB medications to assure patient compliance with the
physician's prescribed medication regimen. While the clinical management of
tuberculosis is included in the Benefit Package, TB/DOT where applicable, can be
billed directly to eMedNY by any SDOH approved Medicaid fee-for-service TB/DOT
Provider. The


APPENDIX K
October 1, 2005
K-34



Contractor remains responsible for communicating, cooperating and coordinating
clinical management of TB with the TB/DOT Provider.


f) AIDS Adult Day Health Care


Adult Day Health Care Programs (ADHCP) are programs designed to assist
individuals with HIV disease to live more independently in the community or
eliminate the need for residential health care services. Registrants in ADHCP
require a greater range of comprehensive health care services than can be
provided in any single setting, but do not require the level of services
provided in a residential health care setting. Regulations require that a person
enrolled in an ADHCP must require at least three (3) hours of health care
delivered on the basis of at least one (1) visit per week- While health care
services are broadly defined in this setting to include general medical care,
nursing care, medication management, nutritional services, rehabilitative
services, and substance abuse and mental health services, the latter two (2)
cannot be the sole reason for admission to the program. Admission criteria must
include, at a minimum, the need for general medical care and nursing services.


g) HIV COBRA Case Management


The HIV COBRA (Community Follow-up Program) Case Management Program is a program
that provides intensive, family-centered case management and community follow-up
activities by case managers, case management technicians, and community
follow-up workers. Reimbursement is through an hourly rate billable to Medicaid.
Reimbursable activities include intake, assessment, reassessment, service plan
development and implementation, monitoring, advocacy, crisis intervention, exit
planning, and case specific supervisory case-review conferencing.


h) Adult Day Health Care



 
i)
Adult Day Health Care means care and services provided to a registrant in a
residential health care facility or approved extension site under the medical
direction of a physician and which is provided by personnel of the adult day
health care program in accordance with a comprehensive assessment of care needs
and individualized health care plan, ongoing implementation and coordination of
the health care plan, and transportation.




 
ii)
Registrant means a person who is a nonresident of the residential health care
facility who is functionally impaired and not homebound and who requires certain
preventive, diagnostic, therapeutic, rehabilitative or palliative items or
services provided by a general hospital, or residential health care facility;
and whose assessed social and health care needs, in the professional judgment of
the physician of record, nursing staff. Social Services and other professional
personnel of the adult day health care program can be met in whole or in part
satisfactorily by delivery of appropriate services in such program.



 
APPENDIX K
October 1, 2005
K-35



i) Personal Emergency Response Services (PERS)


Personal Emergency Response Services (PERS) are not included in the Benefit
Package. PERS are covered on a fee-for-service basis through contracts between
the LDSS and PERS vendors.


j) School-Based Health Centers


A School-Based Health Center (SBHC) is an Article 28 extension clinic that is
located in a school and provides students with primary and preventive physical
and mental health care services, acute or first contact care, chronic care, and
referral as needed. SBHC services include comprehensive physical and mental
health histories and assessments, diagnosis and treatment of acute and chronic
illnesses, screenings (e.g., vision, hearing, dental, nutrition, TB), routine
management of chronic diseases (e.g., asthma, diabetes), health education,
mental health counseling and/or referral, immunizations and physicals for
working papers and sports.
 
APPENDIX K
October 1, 2005
K-36
 
 
 

--------------------------------------------------------------------------------





K.4
Family Health Plus
Non-Covered Services






1. Non-Emergent Transportation Services (except for 19 and 20 year olds
receiving C/THP Services)
2. Personal Care Agency Services
3. Private Duty Nursing Services
4. Long Term Care - Residential Health Care Facility Services
5. Non-Prescription (OTC) Drugs and Medical Supplies
6. Alcohol and Substance Abuse (ASA) Services Ordered by the LDSS
7. Office of Mental Health/ Office of Mental Retardation and Developmental
Disabilities Services
8. School Supportive Health Services
9. Comprehensive Medicaid Case Management (CMCM)
10. Directly Observed Therapy for Tuberculosis Disease
11. AIDS Adult Day Health Care
12. HIV COBRA Case Management
13. Home and Community Based Services Waiver
14. Methadone Maintenance Treatment Program
15. Day Treatment
16. IPRT
17. Infertility Services
18. Adult Day Health Care
19. School Based Health Care Services
20. Personal Emergency Response Systems
 


APPENDIX K
October 1, 2005
K-37







--------------------------------------------------------------------------------




 
APPENDIX L
 
Approved Capitation Payment Rates
 
 
 
 
 
 
 
 
 
 
 
 




APPENDIX L
October 1,2005
L-1
 
 
 

--------------------------------------------------------------------------------


 
 


WELLCARE OF NEW YORK, INC.
Medicaid Managed Care Rates
MMIS ID#: 01182503
Approved by DOB: Yes
DOH HMO #: 05-045
Reinsurance: No
Effective Date: 01/01/06
Region: NYC
County: NEW YORK CITY
Status: Mandatory
Premium Group
Rate Amount
TANF/SN <6mo M/F
$183.05
TANF/SN 6mo-14 F
$86.10
TANF/SN 15-20 F
$93.49
TANF/SN 6mo-20 M
$94.92
TANF 21+ M/F
$170.77
SN 21-29 M/F
$134.54
SN 30+ M/F
$220.67
SSI 6mo-20 M/F
$217.87
SSI 21-64 M/F
$443.71
SSI 65+ M/F
$368.51
Maternity Kick Payment
$4,834.20
Newborn Kick Payment
$3,064.90









Optional Benefits Offered
 
R Emergency Transportation
£ Dental
R Non-Emergent Transportation
R Family Planning



Box will be checked if the optional benefit is covered by the plan
 
 


APPENDIX L
October 1,2005
L-2
 


--------------------------------------------------------------------------------






WELLCARE OF NEW YORK, INC.
Medicaid Managed Care Rates
MMIS ID#: 01182503
Approved by DOB: Yes
DOH HMO #: 05-023
Reinsurance: No
Effective Date: 04/01/05
Region: NYC
County: NEW YORK CITY
Status: Mandatory
Premium Group
Rate Amount
TANF/SN <6mo M/F
$183.05
TANF/SN 6mo-14 F
$86.10
TANF/SN 15-20 F
$93.49
TANF/SN 6mo-20 M
$94.92
TANF 21+ M/F
$170.77
SN 21-29 M/F
$134.54
SN 30+ M/F
$220.67
SSI 6mo-20 M/F
$208.09
SSI 21-64 M/F
$423.79
SSI 65+ M/F
$351.96
Maternity Kick Payment
$4,834.20
Newborn Kick Payment
$3,064.90







Optional Benefits Offered
 
R Emergency Transportation
£ Dental
R Non-Emergent Transportation
R Family Planning



Box will be checked if the optional benefit is covered by the plan
 
 


APPENDIX L
October 1,2005
L-3


--------------------------------------------------------------------------------





 




 
APPENDIX M
 
Service Area, Benefit Options, and Enrollment Elections






















APPENDIX M
October 1,2005
M-l
 
 

 

--------------------------------------------------------------------------------


 
 
 
Schedule 1 of Appendix M
Service Area, Program Participation and Prepaid Benefit Package Optional Covered
Services
 
1. Service Area
The Contractor's service area is comprised of the counties listed in Column A of
this schedule in their entirety.
 
2. Program Participation and Optional Benefit Package Covered Services
a) For each county listed in Column A below, an entry of "yes" in the
subsections of Columns B and C means the Contractor offers the MMC and/or FHPlus
product and/or includes the optional service indicated in its Benefit Package.


b) For each county listed in Column A below, an entry of "no" in the subsections
of Columns B and C means the Contractor does not offer the MMC and/or FHPlus
product and/or does not include the optional service indicated in its Benefit
Package.


c) In the schedule below, an entry of "N/A" means not applicable for the
purposes of this Agreement.
 
3. Effective Date
 
The effective date of this Schedule is October 1, 2005.
 
Contractor: WellCare of New York, Inc.
 
Column A
County
Column B
Medicaid Managed Care
Column C
FHPlus
Contractor Participates
Dental
Family Planning
Non-Emergency Transportation
Emergency Transportation
Contractor Participates
Dental
Family Planning
Bronx
Yes
No
Yes
Yes
Yes
N/A
N/A
N/A
Kings
Yes
No
Yes
Yes
Yes
N/A
N/A
N/A
New York
Yes
No
Yes
Yes
Yes
N/A
N/A
N/A
Queens
Yes
No
Yes
Yes
Yes
N/A
N/A
N/A

 


 




APPENDIX M
October 1, 2005
M-3
 



Schedule 2 of Appendix M
LDSS Election of Enrollment in Medicaid Managed Care For Foster Care Children
and Homeless Persons
 
1. Effective October 1, 2005, in the Contractor's service area, Medicaid
Eligible Persons in the following categories will be eligible for Enrollment in
the Contractor's Medicaid Managed Care product at the LDSS's option as described
in (a) and (b) as follows, and indicated by an "X" in the chart below:
 
a) Options for foster care children in the direct care of LDSS:
 
i) Children in LDSS direct care are mandatorily enrolled in MMC (mandatory
counties only);
ii) Children in LDSS direct care are enrolled in on a case by case basis in MMC
(mandatory or voluntary counties);
iii) All foster care children are Excluded from Enrollment in MMC (mandatory or
voluntary counties).
 
b) Options for homeless persons living in shelters outside of New York City:
 
i) Homeless persons are mandatorily enrolled in MMC (mandatory counties only);
ii) Homeless persons are enrolled in on a case by case basis in MMC (mandatory
or
voluntary counties);
iii) All homeless persons are Excluded from Enrollment in MMC (mandatory or
voluntary counties).


c) In the schedule below, an entry of "N/A" means not applicable for the
purposes of this Agreement.
 
Contractor: WellCare of New York, Inc.
 
County
 
Foster Care Children
 
Homeless Persons
Mandatorily Enrolled
Enrolled on Case by Case Basis
Excluded from Enrollment
Mandalorily Enrolled
Enrolled on Case by Case Basis
Excluded from Enrollment
Bronx
   
X
N/A
N/A
N/A
Kings
 
 
X
N/A
N/A
N/A
New York
 
 
X
N/A
N/A
N/A
Queens
 
 
X
N/A
N/A
N/A

 


 
APPENDIX M
October 1. 2005
M-3
 



--------------------------------------------------------------------------------



 
Appendix N
 
New York City Specific Contracting Requirement
 


 


 














APPENDIX N
October 1, 2005
N-l
 
 

--------------------------------------------------------------------------------


 


Appendix N
New York City Specific Contracting Requirements
 
1. General
 
a) In New York City, the Contractor will comply with all provisions of the main
body and other Appendices of this Agreement, except as otherwise expressly
established in this Appendix.


b) This Appendix sets forth New York City Specific Contracting Requirements and
contains the following sections:
 
N. 1 Compensation for Public Health Services
N.2 Coordination with DOHMH on Public Health Initiatives
N.3 Benefits
N.4 Additional Reporting Requirements
N.5 Quality Management
N.6 New York City Additional Marketing Guidelines
N.7 Guidelines for Processing Enrollments and Disenrollments in New York City
N.8 New York City Transportation Policy Guidelines
 
Schedule 1 DOHMH Public Health Services Fee Schedule








APPENDIX N October 1,2005
N-2



--------------------------------------------------------------------------------



N.I
 
Compensation for Public Health Services
 
1. The Contractor shall reimburse DOHMH at the rates contained in Schedule 1 of
this Appendix for Enrollees who receive the following services from DOHMH
facilities, except in those instances where DOHMH may bill Medicaid
fee-for-service.
 
a) Diagnosis and/or treatment of TB
b) HIV counseling and testing that is not part of an STD or TB visit
c) Adult and child immunizations
d) Lead poison screening
e) Dental services
 
2. Notwithstanding Sections 10.18 (a) (ii) (C) and (b) (ii)(C) of this
Agreement, the
following requirements concerning Contractor notification and documentation of
services shall apply in New York City:


a) DOHMH shall confirm the Enrollee's membership in the Contractor's MMC product
on the date of service through EMEDNY prior to billing for these services.


b) DOHMH must submit claims for services provided to Enrollees no later than one
year from the date of service.


c) The Contractor shall not require pre-authorization, notification to the
Contractor or contacts with the PCP for the above mentioned services.


d) DOHMH shall make reasonable efforts to notify the Contractor that it has
provided the above mentioned services to an Enrollee.




 




APPENDIX N October 1,2005
N-3
 



--------------------------------------------------------------------------------



N.2
 
Coordination with DOHMH on Public Health Initiatives
 
1. Coordination with DOHMH


a) The Contractor shall provide the DOHMH with existing information requested by
DOHMH to conduct epidemiological investigations.
 
2. Provider Reporting Obligations
 
a) The Contractor shall make reasonable efforts to assure timely and accurate
compliance by Participating Providers with public health reporting requirements
relating to communicable disease and conditions mandated in the New York City
Health Code pursuant to 24 RCNY §§ 1103-1107 and Title 21, Article 3 of the NYS
Public Health Law.
 
b) The Contractor shall make reasonable efforts to assure timely and accurate
compliance by Participating Providers with other mandated reporting
requirements, including the following:
 
i) Infants and toddlers suspected of having a developmental delay or disability;
ii) Suspected instances of child abuse;
iii) Immunization (reporting to immunization registry); and
iv) Additional reporting requirements adopted by the New York City Health Code
 
c) "Reasonable efforts" shall include:


i) For mandated reporting requirements described in paragraphs (2)(a) and (2)(b)
above:


A) Educating Participating Providers on treatment guidelines and instructions
for reporting included in the NYC DOHMH Compendium of Public Health Requirements
and Recommendations.
B) Including reporting requirements in the Contractor's provider manual or other
written instructions or guidelines
 
ii) For mandated reporting requirements described in paragraph (2)(a) above:


A) Letters from the Contractor to Participating Providers who generated claims
that suggest that an Enrollee may have a reportable disease or condition,
encouraging such providers to report and providing information on how to report.
B) Other methods for follow up with Participating Providers, subject to DOHMH
approval, may be employed.
 






APPENDIX N
October 1, 2005
N-4



3. Matching to Registries


a) The Contactor shall participate in matches of its Enrollees to the DOHMH
immunization and lead registries through submission of files in formats
specified by DOHMH Immunization and Lead Poisoning Prevention Programs.
 
i) Matches to the Citywide Immunization Registry shall occur, at a minimum,
twice a year, in March and October, but may occur more frequently at the
Contractor's discretion. The file matches which occur in March and October will
include all children aged 18 through 30 months who are enrolled in the
Contractor's MMC Product at the time of the match, regardless of the children's
length of Enrollment in the Contractor's MMC Product. Additional file matches,
done at the discretion of the Contractor, may include any group of children
currently enrolled in the Contractor's MMC Product at the time of the match and
may be done at any time of year.


ii) Matches to the City Lead Registry shall occur at least twice a year, but may
occur more frequently as agreed by both the Contractor and the DOHMH Lead
Poisoning Prevention Program. Files for these matches shall be submitted in
March and October, and will include all children up to 36 months of age who are
enrolled in the Contractor's MMC Product at the time of the match, regardless of
the children's length of Enrollment in the Contractor's MMC Product.
 
b) Formats for reports from the DOHMH to the Contractor based on these matches
will be developed through discussion between the Contractor and DOHMH programs.
 
c) The Contractor will follow up with Participating Providers of Enrollees who
have not been appropriately immunized or screened for lead poisoning to
facilitate provision of appropriate services.
 
d) The following provisions regarding confidentiality shall apply:


i) Consistent with the New York City Health Code §11.07 (c) and (d), the
Contractor and DOHMH shall keep confidential all identifying information
provided by the DOHMH and not further disclose to any other person or entity
such identifying information unless compelled by law to disclose such
identifying information, except as provided in provided in paragraph 3(c) above.


ii) The Contractor shall notify the DOHMH Office of General Counsel for Health
in writing, of the receipt of any document seeking disclosure of identifying
information that is not accompanied by a written consent from the parent or
guardian of an Enrollee authorizing the disclosure of such identifying
information as follows:


A) Such notice shall be given not later than five days prior to the date on
which a disclosure is required by a subpoena, court order or other document, and
shall attach a copy of the document requesting identifying information.


 
APPENDIX N
October 1,2005
N-5
 



B) If a subpoena, court order or other document requests disclosure to be made
within five days or less after its receipt by the Contractor, the Contractor
shall provide DOHMH with such notice as far in advance of the disclosure date as
possible, but in no circumstance shall the Contractor make such disclosure
without prior notice to the DOHMH.


C) The Contractor acknowledges that DOHMH may elect to seek a court order
prohibiting the disclosure of identifying information when it deems it
appropriate to do so, and consents to DOHMH's intervention in any proceeding,
including, but not limited to any judicial proceeding, that seeks the disclosure
of identifying information.
 
4. Enrollee Outreach/Education
 
a) The Contractor shall provide health education to Enrollees on an on-going
basis through methods such as distribution of Enrollee newsletters, health
education classes or individual counseling on preventive health and public
health topics. Each topic below shall be covered at least once every two years.
 
i) HIV/AIDS
A) Encourage Enrollee counseling and testing
B) Inform" Enrollees as to availability of sterile needles and syringes


ii) STDs
A) Inform Enrollees that confidential STD services are available at DOHMH
Facilities for non-enrolled sexual and needle-sharing partners at no charge


iii) Lead poisoning prevention
iv) Maternal and child health, including importance of developmental screening
for children
v) Injury prevention, including age appropriate anticipatory guidance vi)
Domestic violence
vii) Smoking cessation
viii) Asthma
ix) Immunization
x) Mental health services xi) Diabetes
xii) Family planning
xiii) Screening for Cancer
xiv) Chemical Dependence
xv) Physical fitness and nutrition
xvi) Cardiovascular disease and hypertension
 
5. Provider Education


a) DOHMH shall prepare a public health compendium ("Compendium") with public
health guidelines, protocols, and recommendations which it shall make available
directly to Participating Providers and to the Contractor.


 
APPENDIX N
October 1,2005
N-6
 



b) The Contractor shall adapt public health guidance from the Compendium for its
internal protocols, practice manuals and guidelines.


c) The Contractor will assist DOHMH in its efforts to disseminate electronic
materials to its Participating Providers by providing electronic addresses if
known by Contractor (fax and/or e-mail) for its Participating Providers, updated
semi- annually.
 
d) The Contractor shall promote the use of rapid HIV testing among its
Participating Providers.
 
6. MCO Staff Responsibilities and Training
 
a) Early Intervention Services


i) The Contractor shall ensure that appropriate MCO staff, such as member
services staff and case managers are knowledgeable about early intervention
services and provide technical assistance and consultation to Enrollees
concerning early intervention services (including eligibility, referral process
and coordination of services).
 
b) Domestic Violence .
 
i) The Contractor shall designate a domestic violence coordinator who can:


A) Provide technical assistance to Participating Providers in documenting cases
of domestic violence;
B) Provide referrals to Enrollees or their Participating Providers, to obtain
protective, legal and or supportive social services; and
C) Provide consultative assistance to other staff within the Contractor's
organization.
 
ii) The Contractor shall distribute a directory of resources for victims of
domestic violence to appropriate staff, such as member services staffer case
managers.
 
7. Medical Directors
 
a) The Contractor's Medical Director shall participate in Medical Directors'
Meetings with the medical directors of the other MCOs participating in the MMC
Programin New York City and representatives of the New York City Department of
Health and Mental Hygiene. The purpose of the Medical Directors' Meetings shall
be to share public health information and data; recommend that certain public
health information be disseminated by the MCOs to their Participating Providers;
discuss public health strategies and outreach efforts and potential
collaborative projects; encourage the development of MCO policies that support
public health strategies; and provide a vehicle for communication between the
MCOs participating in the MMC Program and the various bureaus and divisions of
the NYC Department of Health and Mental Hygiene.
 
 
APPENDIX N
October 1.2005
N-7
 

 


b) The Contractor's Medical Director shall attend all periodic meetings, which
shall not exceed one every two months. In the event that the Medical Director is
unable to attend a particular meeting, the Contractor will designate an
appropriate substitute to attend the meeting.
 
c) DOHMH, following consultation with the Medical Directors, may create
workgroups on particular public health topics. The Contractor's Medical Director
may participate in any or all of the workgroups, but shall participate in at
least one of the designated workgroups.
 
8. Take Care New York
 
a) The Contractor shall:


i) Educate Enrollees regarding prevention and treatment of diseases and
conditions included in the Take Care New York initiative (TCNY);


ii) Disseminate TCNY health passports or materials containing similar content
approved by DOHMH to Enrollees;


iii) Disseminate reminders to obtain recommended health screenings at age
appropriate intervals to Enrollees; and
 
iv) Educate Participating Providers on recommended clinical guidelines regarding
prevention and treatment/management of diseases and conditions described in the
TCNY initiative.


b) The Contractor shall select one condition annually from the TCNY initiative
and perform the following:
 
i) Identify Enrollees with the condition using information from multiple sources
(e.g., utilization data, including hospitalizations and ER visits; provider
referrals;
new Enrollee screenings; self-referrals by Enrollees) and maintain such
information in a patient registry; and
 
ii) Develop and submit to DOHMH for approval a proposal to evaluate the
effectiveness of Contractor interventions for this condition by tracking service
utilization and assessing health outcomes.


c) The Contractor shall, upon request by DOHMH, participate in one or more TCNY
workgroups or other activities sponsored by the DOHMH.


 
APPENDIX N
October 1,2005
N-8
 



--------------------------------------------------------------------------------



N.3
 
Benefits




1. Transitional Home Health Services Pending Placement in Personal Care Agency
Services


a) Transitional home health services are home health services as defined in
Appendix K of this Agreement provided by the Contractor to an MMC Enrollee while
the Human Resources Administration's determination regarding a request for the
provision of personal care agency services to the Enrollee is pending.
Transitional home health services are available to MMC Enrollees in addition to
the home health care services otherwise covered under the Benefit Package as
medically necessary.
 
b) The Contractor shall be responsible for providing transitional home health
services to MMC Enrollees for up to a thirty (30) day period as follows:


i) For MMC enrollees discharged from a hospital or RHCF and for whom personal
care agency services have been requested by the hospital/RHCF discharge planner,
the thirty (30) day period shall commence with the day following the MMC
Enrollee's discharge from the hospital or RHCF. Transitional home health
services shall not be available if the MMC Enrollee: was hospitalized less than
thirty (30) days, was in receipt of personal care agency services prior to
his/her admission to the hospital or RHCF, and requires the same level and hours
of personal care agency services upon discharge.


ii) For MMC Enrollees who have been receiving home health care services in the
community and for whom personal care agency services have been ordered by the
Enrollee's physician, the thirty (30) day period shall commence with the day
following the last day that the Contractor approved home health care services to
be medically necessary.
 
c) The Contractor shall provide reasonable assistance as requested regarding the
completion of forms required by the Human Resources Administration to initiate
the review of a request for personal care agency services. Such form, commonly
referred to as the Ml 1Q, requires physician orders, signed by the licensed
physician, to be received by HRA within thirty (30) calendar days of the
physician's examination.




APPENDIX N
October 1, 2005
N-9
 
 

 

--------------------------------------------------------------------------------



N.4
 
Additional Reporting Requirements
 
1. DOHMH, will provide Contractor with instructions for submitting the reports
required by paragraphs 4(c), (d) and (e) below. These instructions shall include
time frames, and requisite formats. The instructions, time frames and formats
may be modified by DOHMH upon sixty (60) days written notice to the Contractor.


2. The Contractor shall submit reports that are required to be submitted to
DOHMH by this Agreement electronically.


3. The Contractor shall pay liquidated damages of $500 to DOHMH for any report
required by paragraphs 4(c), (d) and (e) below which is materially incomplete,
contains material misstatements or inaccurate information or is not submitted on
time in the requested format. The DOHMH shall not impose liquidated damages for
a first time infraction by the Contractor unless DOHMH deems the infraction to
be a material misrepresentation of fact or the Contractor fails to cure the
first infraction within a reasonable period of time upon notice from the DOHMH.
Liquidated damages may be waived at the sole discretion of DOHMH.
 
4. The Contractor shall submit the following reports to DOHMH:


a) The Contractor shall provide DOHMH with all reports submitted to SDOH
pursuant to Sections 18.6(a)(i), (ii), (vi), (vii), and (xii) of this Agreement.
 
b) Upon request by DOHMH, the Contractor shall submit to DOHMH reports submitted
to SDOH pursuant to Section 18.6(a)(iii); and Section 18.6(xi) and/or SECTION
23.2 of this Agreement.
 
c) To meet the appointment availability review requirements of Section
18.6(a)(ix), the Contractor shall conduct a service area specific review of
appointment availability for two specialist types, to be determined by DOHMH,
semi-annually. Reports on the results of such surveys must be kept on file by
the Contractor and be readily available for review by SDOH and DOHMH, and
submitted to the DOHMH.


d) The Contractor shall conduct annual Enrollee satisfaction surveys of its
Medicaid Enrollees in New York City and report to DOHMH on the results of these
surveys. The Contractor shall not be required to conduct a separate survey
during those calendar years during which an Enrollee satisfaction survey is
conducted by SDOH or its designee. DOHMH, in its sole discretion, may waive this
requirement in a particular year and/or limit the survey to a targeted
sub-population.
 
 
APPENDIX N
October 1,2005
N-10



i) The surveys shall follow guidelines established by DOHMH and the methodology
must be approved by DOHMH. Surveys should exclude data from non-NYC counties,
but sample all boroughs within the Contractor's service area.
 


 
e) Upon request by the DOHMH, the Contractor shall prepare and submit other
operational data reports. Such requests will be limited to situations in which
the desired data is considered essential and cannot be obtained through existing
Contractor reports. Whenever possible, the Contractor will be provided with
ninety (90) days notice and the opportunity to discuss and comment on the
proposed requirements before work is begun. However, the DOHMH reserves the
right to give thirty (30) days notice in circumstances where time is of the
essence.


 
APPENDIX N
October 1,2005
N-ll


--------------------------------------------------------------------------------





N.5
 
Quality Management
 
1. The Contractor's quality management program, as approved by SDOH, must be
kept on file with the DOHMH. The Contractor shall notify the DOHMH when it
modifies its quality management program.




 








APPENDIX N
October 1, 2005
N-12
 



--------------------------------------------------------------------------------



N.6
 
New York City Additional Marketing Guidelines
 
1. Prior Approvals
 
a) In addition to the Marketing submission and approval requirements of Section
11 and Appendix D of this Agreement, the Contractor shall submit to DOHMH for
review and prior approval, in consultation with SDOH, the following:
 
i) The Contractor's Marketing plan;
A) The Contractor must have on file with DOHMH an approved Marketing plan prior
to the contract award date or before Marketing and Enrollment begin whichever is
sooner. Subsequent changes to the Marketing plan must be submitted to the SDOH
and DOHMH for approval at least 60 days before implementation.
 
B) The Marketing plan shall include a copy of the training curriculum for the
Contractor's Marketing Representatives and a description of the minimum
qualifications for the Contractor's Marketing staff.
 
ii) A copy of all Contractor written policies and procedures related to
Marketing to Prospective Enrollees in New York City.
 
iii) A copy of all Marketing material and scripts for Marketing presentations in
New York City;


A) Marketing materials sent by Participating Providers to their patients must be
pre-approved by DOHMH.
 
iv) Advertising that is targeted solely to New York City including videos,
broadcast material (radio, television, or electronic), billboards, mass transit
and print advertising material.
 
2. Marketing Schedules
 
a) Contractor shall submit to the DOHMH, a bi-weekly schedule of all Marketing
activities in accordance with instructions for submitting the schedule and
requisite formats provided by DOHMH. The instructions, time frames and formats
may be modified by DOHMH with thirty days prior notice to the Contractor.
 
b) Contractor shall submit electronically a schedule of all intended marketing
activities within HRA sites to both HRA and DOHMH.
 
c) DOHMH may, in its sole discretion, waive the reporting of certain activities.


APPENDIX N
October 1,2005
N-13
 



3. Marketing Materials


a) The Contractor shall ensure that Marketing brochures or similar materials
that describe Contractor services, benefits and enrollment shall contain the
following information:
 
i) Contractor's name and toll free telephone number and TTY
ii) A contact telephone number for New York Medicaid CHOICE
iii) The Potential Enrollee has a choice among several alternative MCOs in his
or her neighborhood
iv) The Potential Enrollee will have a choice among at least three Primary Care
Providers
v) Upon Enrollment in an MCO's MMC Product, the Enrollee will be required to use
his or her Primary Care Provider and other MCO Participating Providers
exclusively for medical care, except in certain limited circumstances
vi) Upon Enrollment in an MCO's MMC Product, the Enrollee will have 90 days to
disenroll without cause, and thereafter will not be allowed to disenroll or '
transfer without good cause for the next nine months
vii) Newborns will automatically be enrolled in the mother's MCO's MMC Product
viii) Language advising Prospective Enrollees to verify with the provider of
their choice that the provider participates in the Contractor's network and is
available to serve the Enrollee
ix) If the Contractor does not include Family Planning and Reproductive Health
services in its Benefit Package, the Marketing brochure must tell Prospective
Enrollees that:


A) Certain Family Planning and Reproductive Health services (such as
abortion, sterilization and birth control) are not covered by the Contractor;
B) Such services may be obtained through fee-for-service Medicaid from any
provider who accepts Medicaid; and
C) No referral is needed for such services and that there will be no cost to the
Enrollee for such services.
 
b) Foreign language translations of Marketing materials need not be
independently reviewed by DOHMH if the Contractor submits a letter by the
translation service attesting that it has used its best efforts to accurately
translate the Marketing material into the specified languages. At a minimum, the
translation service must perform a reverse translation, (translate the foreign
language version back into English and compare to original document). Translated
materials must meet the readability standards described in Section 13.8 of this
Agreement.
 
4. Marketing Encounters
 
a) Marketing encounters must clearly inform Potential Enrollees of the
Partnership Plan policies described in paragraphs (3)(a)(iii) through (ix)
above, in addition to meeting any other information requirements of Section 11.1
and Appendix D of this Agreement.
 


APPENDIX N
October i.2005
N-14
 



b) Marketing Representatives shall ask Prospective Enrollees whether they are
currently enrolled in another MCO's MMC Product, and shall not market |to
persons who are enrolled in another MCO's MMC Product.
 
c) Marketing Representatives must give a copy of the document, "What Managed
Care Plans are Available in My Neighborhood" to Prospective Enrollees at each
Marketing encounter.
 
d) Marketing Representatives shall ask Prospective Enrollees whether they
currently have a provider whom they would like to continue to see, and shall
assist him or her in making sure that this provider participates in the
Contractor's network.
 
e) Marketing Representatives shall give a business card, identifying the name of
the representative, the name of the Contractor, and a telephone contact number
(which may be the Contractor's member services number) to each Prospective
Enrollee so that he or she may ask follow-up questions. In the alternative, the
Marketing Representative may have this information printed or stamped on the
Contractor's Marketing flyers or brochures that are distributed to each
Prospective Enrollee.
 
f) Marketing Representatives shall inform Prospective Enrollees that upon
Enrollment they shall receive either a phone call or a welcome package from the
Contractor to assess their health care needs and explain how to access
Contractor services.
 
5. Marketing In HRA Facilities
 
a) Contractor may conduct Marketing activities within HRA facilities with the
prior approval of NYC HRA and must adhere to HRA procedures. HRA shall give
Contractor an allotted number of allowable Marketing Representatives at each HRA
facility, and Contractor shall not exceed this allotment. No other Marketing
Representatives for Contractor may market within a two block perimeter of an HRA
facility. Additionally, when a Medicaid community office is located in a
hospital facility. Contractor may not market within 60 feet of the Medicaid
community office. The Contractor is required to adhere to all HRA Marketing
guidelines when marketing in HRA facilities. HRA has the right to suspend
Marketing privileges within their facilities for failure to adhere to these
guidelines.
 
6. Marketing Sites
 
a) The Contractor may not market at sites that were not reported on its
Marketing schedule to DOHMH.
 
b) The Contractor shall not market in homeless shelters.
 
c) The Contractor shall not market in low income housing projects unless
permission is requested by the Contractor for a special event in the public
areas of the project, and
 
 
APPENDIX N
October  I 2005
N-15

 

 
approval is received in writing from the facility, and a copy sent to DOHMH with
the Marketing schedule.
 
d) The Contractor shall not market within a two block perimeter of an HRA
facility (except as authorized by paragraph 5(a) of these guidelines).
 
e) The Contractor may not market in the same room or immediate proximity of New
York Medicaid CHOICE presentations.
 
7. Marketing Conduct
 
a) All Marketing activities shall be conducted in an orderly, non-disruptive
manner and shall not interfere with the privacy of Prospective Enrollees or the
general community.
 
8. Marketing Representatives
 
a) The Contractor's Marketing Representatives must attend Marketing training
sessions provided by DOHMH, upon request from DOHMH.
 
b) Marketing Representatives must wear visible badges with the name of the
Contractor and the Marketing Representative's name during all Marketing
activities.
 
c) Marketing Representatives may not wear any additional identification badge
from a Participating Provider or facility that is likely to confuse Enrollees or
lead them to believe that the Marketing Representative is an employee of such
organization. The Contractor shall obtain prior approval from DOHMH to wear
identification badges bearing the name of any other organization.
 
d) Marketing Representatives employed by a subcontractor of the Contractor or
affiliated with a community based organization which performs outreach,
education and Enrollment on behalf of the Contractor, shall attend a training
session conducted by the Contractor consistent with the training curriculum
approved by DOHMH.
 
9. Marketing Infractions
 
a) In addition to the corrective and remedial actions specified in Section 11.5
of this Agreement, if the Contractor or its representative commits a repeat
violation or an infraction which is not minor or unintentional, DOHMH may,
following consultation with SDOH, impose liquidated damages of $2000.00 for each
such infraction. Imposition of liquidated damages shall be taken at the sole
discretion of the DOHMH except that DOHMH shall not impose liquidated damages
for any infraction of the Contractor where SDOH has imposed a monetary sanction.


 




APPENDIX N
October 1,2005
N-16
 



--------------------------------------------------------------------------------



N.7
 


Guidelines For the Processing Of Enrollments and Disenrollments in New York City
 
1. Notwithstanding any contrary provisions in Appendix H, in New York City,
Enrollment error reports are generated by the Enrollment Broker to the
Contractor generally within 24-48 hours of Contractor Enrollment submissions and
the Contractor is able to resubmit corrections via the Enrollment Broker before
Roster pulldown. Changes in Enrollee eligibility or Enrollment status that occur
prior to production of the monthly Roster are reported by the State to the
Contractor with their rosters. Changes in Enrollee eligibility status that occur
subsequent to production of the monthly Roster shall be reported by the
Enrollment Broker by means of the electronic bulletin board. Reports of
Disenrollments processed by the Enrollment Broker shall be reported to the
Contractor as they occur by means of the electronic bulletin board. Reports of
Disenrollments processed by HRA shall be reported to the Contractor manually as
they occur or through the HPN. In the event that the electronic bulletin board
notification process is not available for any reason, the Contractor shall use
EMEDNY to verify loss of eligibility.
 
2. Paragraph 6(a)(iv) of Appendix H of this Agreement (LDSS responsibilities) is
not applicable in New York City. In the event that an Enrollee loses Medicaid
eligibility, the PCP Enrollment is left on the system and removed thereafter by
SDOH if no eligibility reinstatement occurs.
 
3. Paragraph 3(d)(ii) of Appendix H of this Agreement is not applicable in New
York City. The Contractor shall not send verification of the infant's
demographic data to the HRA unless thirty days has expired since the date of
birth and the Contractor has not received confirmation via the HPN of a
successful Enrollment through the automated Enrollment system. When the thirty
days has expired the Contractor shall, within 10 days, send verification of the
infant's demographic data to the HRA including: the mother's name and CIN; and
the newborn's name, CIN, sex and date of birth. Upon receipt of the data, if the
Enrollment does not appear on the system, HRA will process the retroactive
Enrollment.


4. In New York City, Enrollees may initiate a request for an expedited
Disenrollment to the HRA. The HRA will expedite the Disenrollment process in
those cases where: an Enrollee's request for Disenrollment involves an urgent
medical need; the Enrollee is a homeless individual residing in the shelter
system in New York City; the Enrollee has HIV, ESRD, or a SPMI/SED condition;
the request involves a complaint of non-consenusal Enrollment; or the Enrollee
is certified blind or disabled and meets an exemption criteria. If approved, the
HRA will manually process the Disenrollment.
 
5. Notwithstanding paragraph (6)(a)(ix) of Appendix H of this Agreement, in New
York City, further notification by HRA is not required prior to retroactive
Disenrollment in the following instances:


 




APPENDIX N
October 1.2005
N-17
 



(a) death or incarceration of an Enrollee;
(b) an Enrollee has duplicate CINs and is enrolled in an MCOFs MMC or FHPlus
product under more than one of the CINS; or
(c) where there has been communication between the Contractor and HRA or the
Enrollment Broker regarding the date of disenrollment.
 
Consistent with paragraph 6 (a) (ix) of Appendix H of this Agreement, the LDSS
remains responsible for sending a notice to the Contractor at the time of
Disenrollment of the Contractor's responsibility to submit to the SDOH's Fiscal
Agent voided premium claims for any full months of retroactive Disenrollment
where the Contractor was not at risk for the provision of Benefit Package
Services. Such notice shall be completed by the LDSS to include:
the Disenrollment Effective Date, the reason for the retroactive Disenrollment,
and the months for which premiums must be repayed. The Contractor has 10 days to
notify the LDSS should it refute the Disenrollment Effective Date, based on a
belief that the Contractor was at risk for the • provision of Benefit Package
Services for any month for which recoupment of premium has been requested.
However failure by the LDSS to so notify the Contractor does not affect the
right of SDOH to recover premium payment as authorized by Section 3.6 of this
Agreement.
 
 
 
APPENDIX N
October 1,2005
N-18
 


 
 

--------------------------------------------------------------------------------


 

 
N.8
 
New York City Transportation Policy Guidelines
 
1. The Medicaid Managed Care Program contractual Benefit Package in New York
City includes transportation to all medical care and services that are covered
under the Medicaid program, regardless of whether the specific medical service
is included in the . Benefit Package or paid for on a fee-for-service basis,
except for transportation costs to Methadone Maintenance Treatment Programs. The
transportation obligation includes the cost of meals and lodging incurred when
going to and returning from a provider of medical care and services when
distance and travel time require these costs.
 
2. Generally, the Contractor may provide transportation by giving or reimbursing
the Enrollee subway/bus tokens for the round trip for their medical care and
services, if public transportation is available for such care and services. The
Contractor is not required to provide transportation if the distance to the
medical appointment is so short that the Enrollee would customarily walk to
perform other routine errands. The Contractor may adopt policies requiring a
minimum distance between an Enrollee's residence and the medical appointment,
which may not be greater than ten blocks; however, the policy must provide
transportation for Enrollees living a lesser distance upon a showing of special
circumstances such as a physical disability on a case-by-case basis.
 
3. If the Enrollee has disabilities or medical conditions which prevent him or
her from
utilizing public transportation, the MCO must provide accessible transportation
which is appropriate to the disability or condition such as livery, ambulette,
or taxi. The MCO may require pre-authorization of non-public transportation
except for emergency transportation.
 
a) The MCO shall provide livery transportation under the following
circumstances, unless the Enrollee requires transportation by ambulette or
ambulance:
 
i) The Enrollee is able to travel independently but due to a debilitating
physical or mental condition, cannot use the mass transit system.
ii) The Enrollee is traveling to and from a location that is inaccessible by
mass transit.
iii) The Enrollee cannot access the mass transit system due to temporary severe
weather, which prohibits use of the normal mode of transportation.
 
b) The MCO shall provide ambulette transportation under the following
circumstances, unless the Enrollee requires transportation by ambulance:
 
i) The Enrollee requires personal assistance from the driver in entering/exiting
the Enrollee's residence, the ambulette and the medical facility.




 
APPENDIX N
October 1, 2005
N-19
 



ii) The Enrollee is wheelchair-bound (non-collapsible or requires a specially
configured vehicle).
iii) The Enrollee has a mental impairment and requires the personal assistance
of the ambulette driver,
iv) The Enrollee has a severe, debilitating weakness or is mentally disoriented
as a result of medical treatment and requires the personal assistance of the
ambulette driver.
v) The Enrollee has a disabling physical condition that requires the use of a
walker, cane, crutch or brace and is unable to use livery service or mass
transportation.
 
c) The MCO shall provide non-emergency ambulance transportation when the
Enrollee must be transported on a stretcher and/or requires the administration
of life support equipment by trained medical personnel. The use of non-emergency
ambulance is indicated when the Enrollee's condition would prohibit any other
form of transport.'
 
4. Emergency transportation may only be provided by accessing 911 emergency
ambulances. Urgent care transportation may be provided by any mode of
transportation so long as such mode is appropriate for the medical condition or
disability experienced by the Enrollee.
 
5. If an attendant is Medically Necessary to accompany the Enrollee to the
medical appointment, the Contractor is responsible for the transportation of the
attendant. A medically required attendant (authorized by the attending
physician) may include a family member, friend, legal guardian or home health
worker. When a child travels to medical care and services, and an attendant is
required, the parent or guardian of the child may act as an attendant. In these
situations, the costs of the transportation, lodging and meals of the parent or
guardian may be reimbursable, and authorization of the attending physician is
not required.


 
APPENDIX N
October 1,2005
N-20
 



--------------------------------------------------------------------------------



Schedule 1 of Appendix N
DOHMH Public Health Services Fee Schedule
 
SERVICE
FEE
TB CLINIC
$125.00
IMMUNIZATION
$ 50.00
LEAD POISONING SCREENING
$ 15.00
HIV COUNSELING AND TESTING VISIT
$ 96.47
HIV COUNSELING AND NO TESTING
$90.12
HIV POST TEST COUNSELING
 
- Visit Negative Result
$72.54
- Visit Positive Result
$ 90.12
LAB TESTS
 
HIV 1 (ELISA Test)
$12.27
HIV Antibody, Confirmatory (Western Blot)
$26.75
DENTAL SERVICES
$108.00

 

 
 

--------------------------------------------------------------------------------


 
 
Appendix O
 
 
 
Requirements for Proof of Workers' Compensation and Disability Benefits Coverage


 
 
 
 
 
 

 
Appendix O
October 1,2005
O-1



--------------------------------------------------------------------------------



Requirements for Proof of Coverage
 
Unless the Contractor is a political sub-division of New York State, the
Contractor shall provide proof, completed by the Contractor's insurance carrier
and/or the Workers' Compensation Board, of coverage for:
 
1. Workers' Compensation, for which one of the following is incorporated into
this Agreement herein as an attachment to Appendix 0:
 
a) Certificate of Workers' Compensation Insurance, on the Workers' Compensation
Board form C-105.2 (naming the NYS Department of Health, Coming Tower, Rm. 1325,
Albany, 12237-0016), or Certificate of Workers' Compensation Insurance, on the
State Insurance Fund form U-26.3 (naming the NYS Department of Health, Coming
Tower, Rm. 1325, Albany, 12237-0016); or
 
b) Certificate of Workers Compensation Self-Insurance, form SI-12, or
Certificate of Group Workers' Compensation Self-Insurance, form GSI-105.2; or
 
c) Affidavit for New York Entities And Any Out Of State Entities With No
Employees, That New York State Workers' Compensation And/Or Disability Benefits
Coverage Is Not Required, form WC/DB-100, completed for Workers' Compensation;
or Affidavit That An OUT-OF-STATE OR FOREIGN EMPLOYER Working In New York State
Does Not Require Specific New York State Workers' Compensation And/Or Disability
Benefits Insurance Coverage, form WC/DB-101, completed for Workers'
Compensation; [Affidavits must be notarized and stamped as received by the NYS
Workers' Compensation Board]; and
 
2. Disability Benefits Coverage, for which one of the following is incorporated
into this Agreement herein as an attachment to Appendix 0:
 
a) Certificate of Disability Benefits Insurance, form DB-120.1; or
Certificate/Cancellation of Insurance, form DB-820/829; or
 
b) Certificate of Disability Benefits Self-Insurance, form DB-155; or
 
c) Affidavit for New York Entities And Any Out Of State Entities With No
Employees, That New York State Workers' Compensation And/Or Disability Benefits
Coverage Is Not Required, form WC/DB-100, completed for Disability Benefits; or
Affidavit That An OUT-OF-STATE OR FOREIGN EMPLOYER Working In New York State
Does Not Require Specific New York State Workers' Compensation And/Or Disability
Benefits Insurance Coverage, form WC/DB-101, completed for Disability Benefits;
[Affidavits must be notarized and stamped as received by the NYS Workers'
Compensation Board].
 
NOTE: ACORD forms are NOT acceptable proof of coverage.




 
Appendix 0
October 1.2005
0-2
 
 
 

--------------------------------------------------------------------------------


 
 
APPENDIX P






Reserved
 
 
 
 
 
 
APPENDIX P
October 1,2005
P-l
 
 
 

--------------------------------------------------------------------------------


 
 
 
APPENDIX Q






Reserved
 
 
 
 
 
 
APPENDIX Q
October 1,2005
Q-l






--------------------------------------------------------------------------------




APPENDIX R
 
 
New York City Standard Local Clauses
 
 
 
R.I General Provisions Governing Contracts for Consultants, Professional and
Technical Services (Not-For-Profit Entities)
 
R.2 General Provisions Governing Contracts for Consultants, Professional and
Technical Services (For-Profit Entities)


 




APPENDIX R October 1, 2005
R-l


 

--------------------------------------------------------------------------------


 
 


APPENDIX R 1
 
GENERAL PROVISIONS GOVERNING CONTRACTS FOR CONSULTANTS, PROFESSIONAL AND
TECHNICAL SERVICES (Not-For-Profit entities)


CONTENTS
Page
 
 
 
Page
ARTICLE 1.
DEFINITIONS
2
 
6.5
Waiver
12
 
 
 
 
6.6
Notice
12
ARTICLE 2.
REPRESENTATIONS AND WARRANTIES
 
2
 
6.7
All Legal Provisions Deemed Included
12
2.1
Procurement of Agreement
2
 
6.8
Severability
12
2.2
Conflict of interest
2
 
6.9
Political Activity
12
2.3
Fair Practices
2
 
6.10
Modification
12
 
 
 
 
6.11
Paragraph Headings
13
ARTICLE 3.
AUDIT BY DEPARTMENT
AND CITY
 
3
 
6.12
No removal of records from premises
13
 
 
 
 
6.13
Inspection at site
13
ARTICLE 4.
CONVENANTS OF THE CONTRACTOR
 
3
 
6.14
Pricing
13
4.1
Employees
3
 
ARTICLE 7.
MERGER
13
4.2
Independent Contractor Status
4
 
 
 
 
4.3
Insurance
4
 
ARTICLE 8.
CONDITIONS PRECEDENT
13
4.4
Protection of City Property.
6
 
 
 
 
4.5
Confidentiality
6
 
ARTICLE 9.
PPB RULES
14
4.6
Books and Records
6
 
 
 
 
4.7
Retention of Records
6
 
ARTICLE 10.
STATE LABOR LAW AND CITY ADMINISTRTIVE CODE
 
14
4.8
Compliance with Law
6
 
 
 
 
4.9
Investigation Clause
6
 
ARTICLE 11.
FORUM PROVISION
15
4.10
Assignment
8
 
 
 
 
4.11
Subcontracting
8
 
ARTICLE 12.
EQUAL EMPLOYMENT OPPORTUNITY
 
15
4.12
Publicity
9
 
 
 
 
4.13
Participation in an International Boycott
9
 
ARTICLE 13.
NO DAMAGE FOR DELAY
16
4.14
Inventions, Patents, and Copyrights
9
 
ARTICLE 14.
CONSULTANT REPORT INFORMATION
 
16
4,15
Infringements
9
 
 
 
 
4.16
Anti-Trust
10
 
ARTICLE 15.
RESOLUTION OF DISPUTES
17
 
 
 
 
15.4
Presentation of Dispute to Agency head
17
ARTICLE 5.
TERMINATION
10
 
15.5
Presentation of dispute to the controller
18
5.1
Termination of Agreement
10
 
15.6
Contract Dispute Resolution Board
19
 
 
 
 
15.7
Petition to Contract Dispute Resolution Board
19
ARTICLE 6.
MISCELLANEOUS
11
 
 
 
 
6.1
Conflict of Laws
11
 
ARTICLE 16.
PROMPT PAYMENT
20
6.2
General Release
11
 
 
 
 
6.3
Claims and Actions Thereon
11
 
 
 
 
6.4
No Claims Against Officers, Agents, or Employees
 
11
 
     

 
 
 
 

--------------------------------------------------------------------------------




ARTICLE 1. DEFINITIONS
As used throughout this Agreement, the following terms shall have the meaning
set forth below:
a. "City" shall mean the City of New York, its departments and political
subdivisions.
 
b. "Comptroller" shall mean the Comptroller of the City of New York.
 
c. "Department" or "Agency" shall mean the DEPARTMENT OF HEALTH. AND MENTAL
HYGIENE
 
d. "Commissioner" or "Administrator" shall mean the COMMISSIONER OF HEALTH AND
MENTAL
 
HYGIENE or his duly authorized representative. The term "duly authorized
representative" shall include any
 
person or persons acting within the limits of his or her authority.
 
e. "Law" or "Laws" shall include but not be limited to the New York City
Charter, the New York City AdministrativeCode, a local law of the City of New
York, and any ordinance, rule or regulation having the Force of law.
f. "Contractor"or"ConsuItant" shall mean VENDOR
 
ARTICLE 2. REPRESENTATIONS AND WARRANTIES
2.1 PROCUREMENT OF AGREEMENT
A. The Contractor represents and warrants that no person or selling agency has
been employed or retained to solicit or secure this Agreement upon an agreement
or understanding for a commission, percentage, brokerage fee, contingent fee or
any other compensation. The Contractor further represents and warrants that no
payment, gift or thing of value has been made, given or promised to obtain this
or any other agreement between the parties. The Contractor makes such
representations and warranties to induce the City to enter into this Agreement
and the City relies upon such representations and warranties in the execution
hereof.
B. For a breach or violation of such representations or warranties, the
Administrator shall have the right to annul this Agreement without liability,
entitling the City to recover all monies paid hereunder and the Contractor shall
not make claim for, or be entitled to recover, any sum or sums due under this
Agreement. This remedy, if effected, shall not constitute the sole remedy
afforded the City for the falsity or breach, nor shall it constitute a waiver of
the City's right to claim damages or refuse payment or to take any other action
provided for by law or pursuant to this Agreement.
 
2.2 CONFLICT OF INTEREST
The Contractor represents and warrants that neither it nor any of its directors,
officers, members, partners or employees, has any interest nor shall they
acquire any interest, directly or indirectly, which would or may conflict in any
manner or degree with the performance or rendering of the services herein
provided. The Contractor further represents and warrants that in the performance
of this Agreement no person having such interest or possible interest shall be
employed by it. No elected official or other officer or employee of the City or
Department, nor any person whose salary is payable, in whole or in part, from
the City Treasury, shall participate in any decision relating to this Agreement
which affects his or her personal interest or the interest of any corporation,
partnership or association in which he or she is, directly or indirectly,
interested; nor shall any such person have any interest, direct or indirect, in
this Agreement or in the proceeds thereof.
 
2.3 FAIR PRACTICES
The Contractor and each person signing on behalf of any contractor represents
and warrants and certifies, under penalty of perjury, that to the best of its
knowledge and belief:
   A. The prices in this contract have been arrived at independently without
collusion, consultation, communication, or
agreement, for the purpose of restricting competition, as to any matter relating
to such prices with any other bidder or with any competitor;
B. Unless otherwise required by law, the prices which have been quoted in this
contract and on the proposal submitted by the Contractor have not been knowingly
disclosed by the Contractor prior to the proposal opening, directly or
indirectly, to any other bidder or to any competitor; and
C. No attempt has been made or will be made by the Contractor to induce any
other person, partnership or corporation to submit or not to submit a proposal
for the purpose of restricting competition. The fact that the Contractor (a) has
published price lists, rates, ortariffs covering items being procured, (b) has
informed prospective customers of proposed


NFP.W/P.L.
-2-




or pending publication of new or revised price lists for such items, or © has
sold the same items to other customers at the same prices being bid, does not
constitute, without more, a disclosure within the meaning of the above.
 
ARTICLE 3. AUDIT BY THE DEPARTMENT AND CITY
3.1 All vouchers or invoices presented for payment to be made hereunder, and the
books, records and accounts upon which said vouchers or invoices are based are
subject to audit by the Department and by the Comptroller of the City of New
York pursuant to the powers and responsibilities as conferred upon said
Department and said Comptroller by the New York City Charter and Administrative
Code of the City of New York, as well as all orders and regulations promulgated
pursuant thereto.
 
3.2 The Contractor shall submit any and all documentation and justification in
support of expenditures or fees under this Agreement as may be required by said
Department and said Comptroller so that they may evaluate the reasonableness
ofthe charges and shall make its records available to the Department and to the
Comptroller as they consider necessary.
 
3.3 All books, vouchers, records, reports, canceled checks and any and all
similar material may be subject to periodic inspection, review and audit by the
State of New York, Federal Government and other persons duly authorized by the
City. Such audit may include examination and review ofthe source and application
of all funds whether from the City, any State, the Federal Government, private
sources or otherwise.
 
3.4 The contractor shall not be entitled to final payment under the Agreement
until all requirements have been satisfactorily met.
 
ARTICLE 4. COVENANTS OF THE CONTRACTOR
4.1 EMPLOYEES
A. All experts or consultants or employees ofthe Contractor who are employed by
the Contractor to perform work under this contract are neither employees ofthe
City nor under contract to the City and the Contractor alone is responsible for
their work, direction, compensation and personal conduct while engaged under
this Agreement. Nothing in this contract shall impose any liability or duty on
the City for the acts, omissions, liabilities or obligations ofthe Contractor
any person, firm company, agency, association, expert, consultant, independent
contractor, specialist, trainee, employee, servant, or agent, or for taxes of
any nature including but not limited to unemployment insurance, workmen's
compensation, disability benefits and social security, or, except as
specifically stated in this contract, to any person, firm or corporation.


B. The Contractor shall be solely responsible for all physical injuries or death
to its agents, servants, or employees or to any other person or damage to any
property sustained during its operations and work on the project under this
agreement resulting from any act of omission or commission or error in judgment
of any of its officers, trustees, employees, agents, servants, or independent
contractors, and shall hold harmless and indemnify the City from liability upon
any and all claims for damages on account of such injuries or death to any such
person or damages to property on account of any neglect, fault or default ofthe
Contractor, its officers, trustees, employees, agents, servants, or independent
contractors. The Contractor shall be solely responsible for the safety and
protection of all of its employees whether due to the negligence, fault or
default ofthe Contractor or not.
 
C. Workmen's Compensation and Disability Benefits
If this Agreement be of such a character that the employees engaged thereon are
required to be insured by the provision of Chapter 615 ofthe Laws of 1922, known
as the "Workmen's Compensation Law" and acts amendatory thereto, the Agreement
shall be void and of no effect unless the Contractor shall secure compensation
for the benefit of, and keep insured during the life of this Agreement such
employees in compliance with the provisions of said law, inclusive of Disability
Benefits,; and, shall furnish the Department with two (2) certificates of these
insurance coverages.
 
D. Unemployment Insurance
Unemployment Insurance coverage shall be obtained and provided by the Contractor
for its employees.


NFP.W/P.L.
-3-
 




E. Minimum Wage 
Except for those employees whose minimum wage is required to be fixed pursuant
to Section 220 of the Labor Law of the State of New York, all persons employed
by the Contractor in the performance of this Agreement shall be paid, without
subsequent deduction or rebate, unless expressly authorized by law, not less
than the minimum wage as prescribed by law. Any breach or violation of the
foregoing shall be deemed a breach or violation of a material provision of this
Agreement.
 
4.2 INDEPENDENT CONTRACTOR STATUS
The Contractor and the Department agree that the Contractor is an independent
contractor, and not an employee of the Department or the City of New York, and
that in accordance with such status as independent contractor, the Contractor
covenants and agrees that neither it nor its employees or agents will hold
themselves out as, nor claim to be, officers or employees of the City ofNew
York, or of any department, agency or unit thereof, by reason hereof, and that
they will not, by reason hereof, make any claim, demand or application to or for
any right or privilege applicable to an officer or employee of the City ofNew
York, including, but not limited to, Workmen's Compensation coverage.
Unemployment Insurance Benefits, Social Security coverage or employee retirement
membership or credit.
 
4.3 INSURANCE
A. INSURANCE REQUIREMENTS FOR CONTRACTORS
Contractors shall procure and maintain for the duration of the contract
insurance against claims for injuries to persons or damages to property which
may arise from or in connection with the performance of the work hereunder by
the Contractor, his agents, representatives, employees or subcontractors. All
required insurance policies shall be maintained with companies that may lawfully
issue the required policy and have an A.M. Best rating of at least A-7 or a
Standard and Poor's rating of at least AA, unless prior written approval is
obtained from the Mayor's Office of Operations. The cost of such insurance shall
be included in the Contractor's bid.
 
a. Minimum Scope of Insurance
Coverage shall be at least as broad as:
1. Insurance Services Office form number GL 0002 (1/73) covering Comprehensive
General Liability and Insurance Services Office form number GL 0404 covering
Broad Form Comprehensive General Liability; or Insurance Services Office
Commercial General Liability coverage ("occurrence" form CG 0001).(ED 11/85).
2.Insurance Services Office form number CA 0001 (Ed. 1/78) covering Automobile
Liability, code 1 "any auto" and endorsements CA 2232 and CA 0112.
3. Workers' Compensation insurance as required by Labor Code of the State ofNew
York and Employers Liability insurance.
 
b. Minimum Limits of Insurance
Contractor shall maintain limits no less than:
1. Comprehensive General Liability: $1,000,000.00 combined single limit per
accident for bodily injury and property damage.
2-Professional liability: 1 Million Dollars per occurrence; Three Million
Dollars Aggregate.
3. Workers' Compensation and Employers Liability: Workers' Compensation limits
as required by the Labor Code of the State of New York Employers Liability
limits of $1,000,000.00 per accident. Pursuant to Section 57 of the NYS Workers'
Compensation Law, the vendor has submitted proof of workers' compensation and
disability benefits coverage to the agency.


 


NFP.W/P.L.
-4-
 




c. Deductibles and Self-Insured Retentions
Any deductibles and self-insured retentions must be declared to and approved by
the Agency. At the option of the Agency, either: the insurer shall reduce or
eliminate such deductibles or self-insured retentions as respects and Agency,
its officers, officials and employees; or the Contractor shall procure a bond
guaranteeing payment of losses and related investigations, claim administration
and defense expenses.
 
1. General Liability and Automobile Liability Coverages
 
a. The City, its officers, officials and employees are to be covered as insured
as respects: liability arising out of activities performed by or on behalf of
the Contractor; products and completed operations of the Contractor; premises
owned, leases or used by the Contractor; or automobiles owned, leased, hired or
borrowed by the Contractor. The coverage shall contain no special limitations on
the scope of protection afforded to the City, its officers, officials and
employees.
b. The Contractor's insurance coverage shall be primary insurance as respect the
City, its officers, officials, and employees. Any other insurance or
self-insurance maintained by the Agency, its officers, officials and employees
shall be excess of and not contribute with the Contractor's insurance.
c. Any failure to comply with reporting provisions of the policies shall not
affect coverage provided to the Agency, its officers, officials, and employees.
d. The Contractor's insurance shall apply separately to each insured against
whom claim is made or suit is brought, except with respect to the limits of the
insurers liability.
 
2. Workers' Compensation and Employers Liability Coverage
The insurer shall agree to waive all rights of subrogation against the Agency,
its officers, officials, and employees for losses arising from work performed by
the Contractor for Agency. -
 
3. All Coverages
 
Each insurance policy required by this clause shall be endorsed to state that
coverage shall not be suspended, voided, cancelled by either party, reduced in
coverage or in limits except after sixty (60) days prior written notice by
certified mail, return receipt requested, has been given to the City.
 
d. Acceptability of Insurers
Insurance is to be placed with insurers with an A.M. Best rating of at least A-7
or a Standard and Poor's rating of at least AA, unless prior written approval is
obtained from the Mayor's Office of Operations.
 
e. Verification of Coverage
Contractor shall furnish the City with Certificates of Insurance effecting
coverage required by this clause.' The Certificates for each insurance policy
are to be signed by a person authorized by that insurer to bind coverage on its
behalf. The Certificates are to be on forms provided by the Agency and are to be
received and approved by the Agency before work commences. The Agency reserves
the right to obtain complete, certified copies of all required insurance
policies, at any time.
 
f. Subcontractors
Contractor shall include all subcontractors as insured under its policies or
shall furnish separate Certificates for each subcontractor. All coverages for
subcontractors shall be subject to all of the requirements stated herein.
 
B. In the event that any claim is made or any action is brought against the City
arising out of negligent or careless acts of an employee of the Contractor,
either within or without the scope of his employment, or arising out of
Contractor's negligent performance of this Agreement, then the City shall have
the right to withhold further payments hereunder for the purpose of set-off in
sufficient sums to cover the said claim or action. The rights and remedies of
the City provided for in this clause shall not be exclusive and are in addition
to any other rights and remedies provided by law or this Agreement,


 
NFP.W/P.L.
-5-




 
4.4 PROTECTION OF CITY PROPERTY
 
A. The Contractor assumes the risk of, and shall be responsible for, any loss or
damage to City property, including property and equipment leased by the City,
used in the performance of this Agreement; and caused, either directly or
indirectly by the acts, conduct, omissions or lack of good faith of the
Contractor, its officers, managerial personnel and employees, or any person,
firm, company, agent or others engaged by the Contractor as expert, consultant,
specialist or subcontractor hereunder.
 
B. In the event that any such City property is lost or damaged, except for
normal wear and tear, then the City shall have the right to withhold further
payments hereunder for the purpose of set-off, in sufficient sums to cover such
loss or damage.
 
C. The Contractor agrees to indemnify the City and hold it harmless from any and
all liability or claim for damages due to any such loss or damage to any such
City property described in subsection A above.


D. The rights and remedies of the City provided herein shall not be exclusive
and are in addition to any other rights and remedies provided by law or by this
Agreement.
 
4.5 CONFIDENTIALITY
All of the reports, information or data, furnished to or prepared, assembled or
used by the Contractor under this Agreement are to be held confidential, and
prior to publication, the Contractor agrees that the same shall not be made
available to any individual or organization without the prior written approval
of the Department.
 
4.6 BOOKS AND RECORDS
The Contractor agrees to maintain separate and accurate books, records,
documents and other evidence and accounting procedures and practices which
sufficiently and properly reflect all direct and indirect costs of any nature
expended in the performance of this Agreement.
 
4.7 RETENTION OF RECORDS
The Contractor agrees to retain all books, records, and other documents relevant
to this Agreement for six years after the final payment or termination of this
Agreement, whichever is later. City, State and Federal auditors and any other
persons duly authorized by the Department shall have full access to and the
right to examine any of said materials during said period.
 
4.8 COMPLIANCE WITH LAW
Contractor shall render all services under this Agreement in accordance with the
applicable provisions of federal, state and local laws, rules and regulations as
are in effect at the time such services are rendered.
 
4.9 INVESTIGATION CLAUSE
1. The parties to this agreement agree to cooperate fully and faithfully with
any investigation, audit or inquiry conducted by a State of New York (State) or
City of New York (City) governmental agency or authority that is empowered
directly or by designation to compel the attendance of witnesses and to examine
witnesses under oath, or conducted by the Inspector General of a governmental
agency that is a party in interest to the transaction, submitted bid, submitted
proposal, contract, lease, permit, or license that is the subject of the
investigation, audit or inquiry.
2(a) If any person who has been advised that his or her statement, and any
information from such statement, will not be used against him or her in any
subsequent criminal proceeding refuses to testify before a grand jury or other
governmental agency or authority empowered directly or by designation to compel
the attendance of witnesses and to examine witnesses under oath concerning the
award of or performance under any transaction,




NFP.W/P.L.
-6-
 




agreement, lease, permit, contract, or license entered into with the City, the
State, or any political subdivision or public authority thereof, or the Port
Authority of New York and New Jersey, or any local development corporation
within the City, or any public benefit corporation organized under the laws of
the State of New York, or;
 
(b) If any person refuses to testify for a reason other than the assertion of
his or her privilege against self-incrimination in an investigation, audit or
inquiry conducted by a City or State governmental agency or authority empowered
directly or by designation to compel the attendance of witnesses and to take
testimony under oath, or by the Inspector General of the governmental agency
that is a party in interest in, and is seeking testimony concerning the award
of, or performance under, any transaction, agreement, lease, permit, contract .
or license entered into with the City, the State, or any political subdivision
thereof or any local development corporation within the City, then;


3(a) The commissioner or agency head whose agency is a party in interest to the
transaction, submitted bid, submitted proposal, contract, lease, permit, or
license shall convene a hearing, upon not less than five (5) days written notice
to the parties involved, to determine if any penalties should attach for the
failure of a person to testify.


3(b) If any non-governmental party to the hearing requests an adjournment, the
commissioner or agency head who convened the hearing may, upon granting the
adjournment, suspend any contract, lease, permit, or license pending the final
determination pursuant to paragraph 5 below without the City incurring any
penalty or damages for delay or otherwise.


4. The penalties which may attach after a final determination by the
commissioner or agency head may include but shall not exceed:


(a) The disqualification for a period not to exceed five (5) years from the date
of an adverse determination for any person, or any entity of which such person
was a member at the time the testimony was sought, from submitting bids for, or
transacting business with, or entering into or obtaining any contract, lease,
permit or license with or from the City; and/or


(b) The cancellation or termination of any and all such existing City contracts,
leases, permits or licenses that the refusal to testify concerns and that have
not been assigned as permitted under this agreement, nor the proceeds of which
pledged, to an unaffiliated and unrelated institutional lender for fair value
prior to the issuance of the . notice scheduling the hearing, without the City
incurring any penalty or damages on account of such cancellation or termination;
monies lawfully due for goods delivered, work done, rentals, or fees accrued
prior to the cancellation or termination shall be paid by the City.


5. The commissioner or agency head shall consider and address in reaching his or
her determination and in assessing an appropriate penalty the factors in
paragraphs (a) and (b) below. He or she may also consider, if relevant and
appropriate, the criteria established in paragraphs (c) and (d) below in
addition to any other information which may be relevant and appropriate:


(a) The party's good faith endeavors or lack thereof to cooperate fully and
faithfully with any governmental investigation or audit, including but not
limited to the discipline, discharge, or disassociation of any person failing to
testify, the production of accurate and complete books and records, and the
forthcoming testimony of all other members, agents, assignees or fiduciaries
whose testimony is sought.
 
(b) The relationship of the person who refused to testify to any entity that is
a party to the hearing, including, but not limited to, whether the person whose
testimony is sought has an ownership interest in the entity and/or the degree of
authority and responsibility the person has within the entity.
 
NFP.W/P.L.
-7-
 




(c) The nexus of the testimony sought to the subject entity and its contracts,
leases, permits or licenses with the City.


(d) The effect a penalty may have on an unaffiliated and unrelated party or
entity that has a significant interest in an entity subject to penalties under 4
above, provided that the party or entity has given actual notice to the
commissioner or agency head upon the acquisition of the interest, or at the
hearing called for in 3(a) above gives notice and proves that such interest was
previously acquired. Under either circumstance the party or entity must present
evidence at the hearing demonstrating the potential adverse impact a penalty
will have on such person or entity.


6. The term "license" or "permit" as used herein shall be defined as a license,
permit, franchise or concession not granted as a matter of right.
 
(a) The term "person" as used herein shall be defined as any natural person
doing business alone or associated with another person or entity as a partner,
director, officer, principal or employee.


b) The term "entity" as used herein shall be defined as any firm, partnership,
corporation, association, or person that receives monies, benefits, licenses,
leases, or permits from or through the City or otherwise transacts business with
the City.


(c) The term "member" as used herein shall be defined as any person associated
with another person or entity as a partner, director, officer, principal or
employee.


7. . In addition to and notwithstanding any other provision of this agreement
the Commissioner or agency head may in his or her sole discretion terminate this
agreement upon not less than three (3) days written notice in the event
contractor fails to promptly report in writing to the Commissioner of
Investigation of the City of New York any solicitation of money, goods, requests
for future employment or other benefit or thing of value, by or on behalf of any
employee of the City or other person, firm, corporation or entity for any
purpose which may be related to the procurement or obtaining of this agreement
by the contractor, or affecting the performance of this contract.
 
4.10 ASSIGNMENT
A. The Contractor shall not assign, transfer, convey or otherwise dispose of
this Agreement or of Contractor's rights, obligations, duties, in whole or in
part, or of its right to execute it, or its right, title or interest in it or
any part thereof, or assign, by power of attorney or otherwise, any of the
notices due or to become due under this contract, unless the prior written
consent of the Administrator shall be obtained. Any such assignment, transfer,
conveyance or other disposition without such consent shall be void.


B. Failure of the Contractor to obtain any required consent to any assignment,
shall be cause for termination for cause, at the option of the Administrator;
and if so terminated, the City shall thereupon be relieved and discharged from
any further liability and obligation to the Contractor, its assignees or
transferees, and all monies that may become due under the contract shall be
forfeited to the City except so much thereof as may be necessary to pay the
Contractor's employees.


C. The provisions of this clause shall not hinder, prevent, or affect an
assignment by the Contractor for the benefit of its creditors made pursuant to
the laws of the State of New York.


D. This Agreement may be assigned by the City to any corporation, agency or
instrumentality having authority to accept such assignment.
 
4.11 SUBCONTRACTING
A. The Contractor agrees not to enter into any subcontracts for the performance
of its obligations, in whole or in part, under this Agreement without the prior
written approval of the Department. Two copies of each such proposed subcontract
 
NFP.W/P.L.
 -8-
 




shall be submitted to the Department with the Contractor's written request for
approval. All such subcontracts shall contain provisions specifying:
1. that the work performed by the subcontractor must be in accordance with the
terms of the Agreement between the Department and the Contractor,
2. that nothing contained in such agreement shall impair the rights of the
Department,
3. that nothing contained herein, or under the Agreement between the Department
and the Contractor, shall create any contractual relation between the
subcontractor and the Department, and
4. that the subcontractor specifically agrees to be bound by the confidentiality
provision set forthin this Agreement between the Department and the Contractor.
B. The Contractor agrees that it is fully responsible to the Department for the
acts and omissions of the subcontractors and of persons either directly or
indirectly employed by them as it is for the acts and omissions of persons
directly employed by it.


C. The aforesaid approval is required in all cases other than individual
employer-employee contracts.


D. The Contractor shall not in any way be relieved of any responsibility under
this Contract by any subcontract.
 
4.12 PUBLICITY
A. The prior written approval of the Department is required before the
Contractor or any of its employees, servants, agents, or independent contractors
may, at any time, either during or after completion or termination of this
Agreement, make any statement to the press or issue any material for publication
through any media of communication bearing on the work performed or data
collected under this Agreement.


B. If the Contractor publishes a work dealing with any aspect of performance
under this Agreement, or of the results and accomplishments attained in such
performance, the Department shall have a royalty free, non-exclusive and
irrevocable license to reproduce, publish or otherwise use and to authorize
others to use the publication.
 
4.13 PARTICIPATION IN AN INTERNATIONAL BOYCOTT
A. The Contractor agrees that neither the Contractor nor any substantially-owned
affiliated company is participating or shall participate in an international
boycott in violation of the provisions of the Export Administration Act of 1979,
as amended, or the regulations of the United States Department of Commerce
promulgated thereunder.


B. Upon the final determination by the Commerce Department or any other agency
of the United States as to, or conviction of the Contractor or a
substantially-owned affiliated company thereof, participation in an
international boycott in violation of the provisions of the Export
Administration Act of 1979, as amended, or the regulations promulgated
thereunder, the Comptroller may, at his option, render forfeit and void this
contract.
 
C. The Contractor shall comply in all respects, with the provisions of Section
6-114 of the Administrative Code of the City of New York and the rules and
regulations issued by the Comptroller thereunder.
 
4.14 INVENTIONS. PATENTS AND COPYRIGHTS
A. Any discovery or invention arising out of or developed in the course of
performance of this Agreement shall be promptly and fully reported to the
Department, and if this work is supported by a federal grant of funds, shall be
promptly and fully reported to the Federal Government for determination as to
whether patent protection on such invention shall be sought and how the rights
in the invention or discovery, including rights under any patent issued thereon,
shall be disposed of and administered in order to protect the public interest.


B. No report, document or other data produced in whole or in part with contract
funds shall be copyrighted by the Contractor nor shall any notice of copyright
be registered by the Contractor in connection with any report, document or other
data developed for the contract.


NFP.W/P.L.
-9-
 




C. In no case shall subsections A and B of this section apply to, or prevent the
Contractor from asserting or protecting its rights in any report, document or
other data, or any invention which existed prior to or was developed or
discovered independently from the activities directly related to this Agreement.
 
4.15 INFRINGEMENTS
The Contractor shall be liable to the Department and hereby agrees to indemnify
and hold the Department harmless for any damage or loss or expense sustained by
the Department from any infringement by the Contractor of any copyright,
trademark or patent rights of design, systems, drawings, graphs, charts,
specifications orprinted matter furnished orused by the Contractor in the
performance of this Agreement.


4.16 ANTI-TRUST
The Contractor hereby assigns, sells, and transfers to the City all right, title
and interest in and to any claims and causes of action arising under the
anti-trust laws of the State of New York or of the United States relating to the
particular goods or services purchased or procured by the City under this
Agreement.
 
ARTICLES. TERMINATION
5.1 TERMINATION OF AGREEMENT
 
A. The Department and/or City shall have the right to terminate this Agreement,
inwhole or in part:
1. Under any right to terminate as specified in any section of this Agreement.
2. Upon the failure of the Contractor to comply with any of the terms and
conditions of this Agreement.
3. Upon the Contractor's becoming insolvent.
4. Upon the commencement under the Bankruptcy Act of any proceeding by or
against the Contractor, either voluntarily or involuntarily. -
5. Upon the Commissioner's determination, termination is in the best interest of
the City.


B. The Department or City shall give the Contractor written notice of any
termination of this Agreement specifying therein the applicable provisions of
subsection A of this section and the effective date thereof which shall not be
less than ten (10) days from the date the notice is received.


C. The Contractor shall be entitled to apply to the Department to have this
Agreement terminated by said Department by reason of any failure in the
performance of this Agreement (including any failure by the Contractor to make
progress in the prosecution of work hereunder which endangers such performance),
if such failure arises out of causes beyond the control and without the fault or
negligence of the Contractor. Such causes may include, but are not restricted
to: acts of God or of the public enemy; acts of the Government in either its
sovereign or contractual capacity; fires; floods; epidemics; quarantine
restrictions; strikes; freight embargoes; or any other cause beyond the
reasonable control of the Contractor. The determination that such failure arises
out of causes beyond the control and without the fault or negligence of the
Contractor shall be made by the Department which agrees to exercise reasonable
judgment therein. If such a determination is made and the Agreement terminated
by the Department pursuant to such application by the Contractor, such
termination shall be deemed to be without cause.


D Upon termination of this Agreement the Contractor shall comply with the
Department or City close-out procedures, including but not limited to:


1. Accounting for and refund to the Department or City, within thirty (30) days,
any unexpended funds which have been paid to the Contractor pursuant to this
agreement.
2. Furnishing within thirty (30) days an inventory to the Department or City of
all equipment, appurtenances and property purchased through or provided under
this Agreement carrying out any Department or City directive concerning the
disposition thereof.
3. Not incurring or paying any further obligation pursuant to this Agreement
beyond the termination date. Any obligation necessarily incurred by the
Contractor on account of this Agreement prior to receipt of notice of
termination and falling due after such date shall be paid by the Department or
City in accordance with the terms of this Agreement. In no event shall the word
"obligation as used herein,,"
 
NFP.W/P.L.
 -10-
 




be construed as including any lease agreement, oral or written, entered into
between the Contractor and its landlord.
4. Turn over to the Department or City or its designees all books, records,
documents and material specifically relating to this Agreement.
5. Submit, within ninety (90) days, a final statement and report relating to
this Agreement. The report shall be made by a certified public accountant or a
licensed public accountant.
 
E. In the event the Department or City shall terminate this Agreement, in whole
or in part, as provided in paragraphs 1,2, 3, or 4 of subsection A of this
section, the Department or City may procure, upon such terms and in such manner
as deemed appropriate, services similar to those so terminated, and the
Contractor shall continue the performance of this Agreement to the extent not
terminated hereby.
 
F. Not withstanding any other provisions of this contract, the Contractor shall
not be relieved of liability to the City for damages sustained by the City by
virtue of Contractor's breach of the contract, and the City may withhold
payments to the Contractor for the purpose of set-off until such time as the
exact amount of damages due to the City from the Contractor is determined.
 
G. The provisions of the Agreement regarding confidentiality of information
shall remain in full force and effect following any termination.
 
H. The rights and remedies of the City provided in this section shall not be
exclusive and are in addition to all other rights and remedies provided by law
or under this Agreement.
 
ARTICLE 6. MISCELLANEOUS
 
6.1 CONFLICT OF LAWS
All disputes arising out of this Agreement shall be interpreted and decided in
accordance with the laws of the State of New York.
 
6.2 GENERAL RELEASE
The acceptance by the Contractor or its assignees of the final payment under
this contract, whether by voucher, judgment of any court of competent
jurisdiction or any other administrative means, shall constitute and operate as
a general release to the City from any and all claims of and liability to the
Contractor arising out of the performance of this contract.
 
6.3 CLAIMS AND ACTIONS THEREON
A. No action at law or proceeding in equity against the City or Department shall
lie or be maintained upon any claim based upon this Agreement or arising out of
this Agreement or in any way connected with this Agreement unless the Contractor
shall have strictly complied with all requirements relating to the giving of
notice and of information with respect to such claims, all as herein provided.
B. No action shall lie or be maintained against the City by Contractor upon any
claims based upon this Agreement unless such action shall be commenced within
six (6) months after the date of filing in the Office of the Comptroller of the
City of the certificate for the final payment hereunder, or within six (6)
months of the termination or conclusion of this Agreement, or within six (6)
months after the accrual of the Cause of Action, whichever first occurs.
C. In the event any claim is made or any action brought in any way relating to
the Agreement herein, the Contractor shall diligently render to the Department
and/or the City of New York without additional compensation any and all
assistance which the Department and/or the City of New York may require of the
Contractor.
 
D. The Contractor shall report to the Department in writing within three (3)
working days of the initiation by or against the Contractor of any legal action
or proceeding in connection with or relating to this Agreement.
 
NFP.W/P.L. -11-
 




6.4 NO CLAIM AGAINST OFFICERS. AGENTS OR EMPLOYEES
No claim whatsoever shall be made by the Contractor against any officer, agent
or employee of the City for, or on account of, anything done or omitted in
connection with this contract.
 
6.5 WAIVER
Waiver by the Department of a breach of any provision of this Agreement shall
not be deemed to be a waiver of any other or subsequent breach and shall not be
construed to be a modification of the terms of the Agreement unless and until
the same shall be agreed to in writing by the Department or City as required and
attached to the original Agreement.
 
6.6 NOTICE
The Contractor and the Department hereby designate the business addresses
hereinabove specified as the places where all notices, directions or
communications from one such party to the other party shall be delivered, or to
which they shall be mailed. Actual delivery of any such notice, direction or
communication to a party at the aforesaid place, or delivery by certified mail
shall be conclusive and deemed to be sufficient service thereof upon such party
as of the date such notice, direction or communication is received by the party.
Such address may be changed at any time by an instrument in writing executed and
acknowledged by the party making such change and delivered to the other party in
the manner as specified above. Nothing in this section shall be deemed to serve
as a waiver of any requirements for the service of notice or process in the
institution of an action or proceeding as provided by law, including the Civil
Practice Law and Rules.
 
6.7 ALL LEGAL PROVISIONS DEEMED INCLUDED
It is the intent and understanding of the parties to this Agreement that each
and every provision of law required to be inserted in this Agreement shall be
and is inserted herein. Furthermore, it is hereby stipulated that every such
provision is to be deemed to be inserted herein, and if, through mistake or
otherwise, any such provision is not inserted, or is not inserted in correct
form, then this Agreement shall forthwith upon the application of either party
be amended by such insertion so as to comply strictly with the law and without
prejudice to the rights of either party hereunder.
 
6.8 SEVERABILITY
If this Agreement contains any unlawful provision not an essential part of the
Agreement and which shall not appear to have been a controlling or material
inducement to the making thereof, the same shall be deemed of no effect and
shall upon notice by either party, be deemed stricken from the Agreement without
affecting the binding force of the remainder.
 
6.9 POLITICAL ACTIVITY
There shall be no partisan political activity or any activity to further the
election or defeat of any candidate for public, political or party office as
part of or in connection with this Agreement, nor shall any of the funds
provided under this Agreement be used for such purposes.
 
6.10 MODIFICATION
This Agreement may be modified by the parties in writing in a manner not
materially affecting the substance hereof. It may not be altered or modified
orally.
 
A. CONTRACT CHANGES
Changes may be made to this contract only as duly authorized by the Agency Chief
Contracting Officer of his or her designee. Vendors deviating from the
requirements of an original purchase order or contract without a duly authorized
change order document, or written contract modification or amendment, do so at
their own risk. All such duly authorized changes, modifications and amendments
will be reflected in a written change order and become a part of the original
contract. Contract changes will be made only for work necessary to complete the
work included in the original scope of the contract, and for non-material
changes to the scope of the contract. Changes are not permitted for any material
alteration in the scope of the work. Changes may include any one or more of the
following:
- Specification changes to account for design errors or omissions;
 
NFP.W/P.L. -12-
 





 
-
changes in contract amount due to authorized additional or omitted work. Any
such changes require appropriate price and cost analysis to determine
reasonableness. In addition, except for non-construction requirements contracts,
all changes that cumulatively exceed the greater often percent of the original
contract amount or $100,000 shall be approved by the City Chief Procurement
Officer;

 
-
Extensions of a contract term for good and sufficient cause for a cumulative
period not to exceed one year from the date of expiration of this current
contract. Requirements contracts shall be subject to this limitation;

 
-
Changes in delivery location;

- Changes in shipment method; and
- Any other change not inconsistent with §4-02 of the P.P.B. Rules (ed. 9/00),
or any successor Rule.


The Contractor may be entitled to a price adjustment for extra work performed
pursuant to a written change order. If any part of the contract work is
necessarily delayed by a change order, the Contractor may be entitled to an
extension of time for performance. Adjustments to price shall be validated for
reasonableness by using appropriate price and cost analysis.
 
6.11 PARAGRAPH HEADINGS
Paragraph headings are inserted only as a matter of convenience and for
reference and in no way define, limit or describe the scope or intent of this
contract and in no way affect this contract.
 
6.12 NO REMOVAL OF RECORDS FROM PREMISES
Where performance of this Agreement involves use by the Contractor of
Departmental papers, files, data or records at Departmental facilities or
offices, the Contractor shall not remove any such papers, files, data or
records, therefrom without the prior approval of the Department's designated
official.
 
6.13 INSPECTION AT SITE
The Department shall have the right to have representatives of the Department or
of the City or of the State or Federal governments present at the site of the
engagement to observe the work being performed.
 
6.14 PRICING
A. The Contractor shall when ever required during the contract, including but
not limited to the time of bidding, submit cost or pricing data and formally
certify that, to the best of its knowledge and belief, the cost or pricing date
submitted was accurate, complete, and current as of a specified date. The
Contractor shall be required to keep its submission of cost and pricing date
current until the contract has been completed.
B. The price of any change order or contract modification subject to the
conditions of paragraph A, shall be adjusted to exclude any significant sums by
which the City finds that such price was based on cost or price data furnished
by the supplier which was inaccurate, incomplete, or not current as of the date
agreed upon between the parties.
C. Time for Certification. The Contractor must certify that the cost or pricing
data submitted are accurate, complete and current as of a mutually determined
date.
D. Refusal to Submit Data. When any contractor refuses to submit the required
data to support a price, the Contracting Officer shall not allow the price.
E. Certificate of Current Cost or Pricing Data. Form of Certificate. In those
cases when cost or pricing data is required, certification shall be made using a
certificate substantially similar to the one contained in Chapter 4 of the PPB
rules and such certification shall be retained in the agency contract file.
 
ARTICLE 7. MERGER
This written Agreement contains all the terms and conditions agreed upon by the
parties hereto, and no other agreement, oral or otherwise, regarding the subject
matter of this Agreement shall be deemed to exist or to bind any of the parties
hereto, or to vary any of the terms contained herein.
 
NFP.W/P.L. -13-
 




ARTICLE 8. CONDITIONS PRECEDENT
This contract shall neither be binding nor effective unless:
A. Approved by the Mayor pursuant to the provisions of Executive Order No. 42,
dated October 9, 1975, in the event the
Executive Order requires such approval; and
B. Certified by the Mayor (Mayor's Fiscal Committee created pursuant to
Executive Order No. 43, dated October 14,1975) that performance thereof will be
in accordance with the City's financial plan; and
C. Approved by the New York State Financial Control Board (Board) pursuant to
the New York State Financial Emergency Act for the City of New York, as amended,
(the "Act"), in the event regulations of the Board pursuant to the Act require
such approval.
 
D. It has been authorized by the Mayor and the Comptroller shall have endorsed
his certificate that there remains unexpended and unapplied a balance of the
appropriation of funds applicable thereto sufficient to pay the estimated
expense of carrying out this Agreement. The requirements of this section of the
contract shall be in addition to, and not in lieu of, any approval or
authorization otherwise required for this contract to be effective and for the
expenditure of City funds.
 
ARTICLE 9. PPB RULES
This contract is subject to the Rules of the Procurement Policy Board of the
City of New York effective August 1, 1990, as amended. In the event of a
conflict between said Rules and a provision of this contract, the Rules shall
take precedence.
 
ARTICLE 10. STATE LABOR LAW AND CITY ADMINISTRATIVE CODE
1. As required by New York State Labor Law Section 220-e:
a. That in the hiring of employees for the performance of work under this
contract or any subcontract hereunder, neither the Contractor, Subcontractor,
nor any person acting on behalf of such Contractor or Subcontractor, shall by
reason of race, creed, color, sex or national origin discriminate against any
citizen of the State of New York who is qualified and available to perform the
work to which the employment relates;
b. That neither the Contractor, subcontractor, nor any person on his behalf
shall, in any manner, discriminate against or intimidate any employee hired for
the performance of work under this contract on account of race, creed, color,
sex or national origin;
c. That there may be deducted from the amount payable to the Contractor by the
City under this contract a penalty of five dollars for each person for each
calendar day during which such person was discriminated against or intimidated
in violation of the provisions of this contract; and
d. That this contract may be canceled or terminated by the City and all monies
due or to become due hereunder may be forfeited, for a second or any subsequent
violation of the terms or conditions of this section of the contract.
e. The aforesaid provisions of this section covering every contract for or on
behalf of the State or a municipality for the manufacture, sale or distribution
of materials, equipment or supplies shall be limited to operations performed
within the territorial limits of the State of New York.
 
2. As required by New York City Administrative Code Section 6-108:
a. It shall be unlawful for any person engaged in the construction, alteration
or repair of buildings or engaged in the construction or repair of streets or
highways pursuant to a contract with the City or engaged in the manufacture,
sale or distribution of materials, equipment or supplies pursuant to a contract
with the City to refuse to employ or to refuse to continue in any employment any
person on account of the race, color or creed of such person.
b. It shall be unlawful for any person or any servant, agent or employee of any
person, described in subdivision (a) above, to ask, indicate or transmit, orally
or in writing, directly or indirectly, the race, color, creed or religious
affiliation of any person employed or seeking employment from such person, firm
or corporation.
c. Disobedience of the foregoing provisions shall be deemed a violation of a
material provision of this contract.
d. Any person, or the employee, manager or owner of or officer of such firm or
corporation who shall violate any of the provisions of this section shall, upon
conviction thereof, be punished by a fine of not more than one hundred dollars
or by imprisonment for not more than thirty days, or both.


NFP.W/P.L.
-14-




ARTICLE 11. FORUM PROVISION CHOICE OF LAW. CONSENT TO JURISDICTION AND VENUE
This Contract shall be deemed to be executed in the City of New York, State of
New York. regardless of the domicile of the Contractor, and shall be governed by
and construed in accordance with the laws of the State of New York. The parties
agree that any and all claims asserted by or against the City arising under this
Contract or related thereto shall be heard and determined either in the courts
of the United States located in New York City ("Federal Courts") or in the
courts of the State of New York ("New York State Courts") located in the City
and County of New York. To effect this Agreement and intent, the Contractor
agrees:
a. If the City initiates any action against the Contractor in Federal Court or
in New York State Court, service of process may be made on the Contractor either
in person, wherever such Contractor may be found, or by registered mail
addressed to the Contractor at its address as set forth in this Contract, or to
such other address .as the Contractor may provide to the City in writing; and
b. With respect to any action between the City and the Contractor in New York
State Court, the Contractor hereby expressly waives and relinquishes any rights
it might otherwise have (I) to move to dismiss on grounds of forum non
conveniens; (ii) to remove to Federal Court; and (iii) to move for a change of
venue to a New York State Court outside New York County.
c. With respect to any action between the City and the Contractor in Federal
Court located in New York City, the Contractor expressly waives and relinquishes
any right it might otherwise have to move to transfer the action to a United
States Court outside the City of New York.
d. If the Contractor commences any action against the City in a court located
other than in the City and State of New York, upon request of the City, the
Contractor shall either consent to a transfer of the action to a court of
competent jurisdiction located in the City and State ofNew York or, if the court
where the action is initially brought will not or cannot transfer the action,
the Contractor shall consent to dismiss such action without prejudice and may
thereafter reinstitute the action in a court of competent jurisdiction in New
York City. If any provision(s) of this Article is held unenforceable for any
reason, each and all other provision(s) shall nevertheless remain in full force
and effect.
 
ARTICLE 12. EQUAL EMPLOYMENT OPPORTUNITY
This contract is subject to the requirements of Executive Order No. 50 (1980) as
revised ("E.O. 50") and the Rules and Regulations promulgated thereunder. No
contract will be awarded unless and until these requirements have been complied
with in their entirety. By signing this contract, the contractor agrees that it:
1. will not engage in any unlawful discrimination against any employee or
applicant for employment because of race, creed, color, national origin, sex
age, disability, marital status or sexual orientation with respect to all
employment decisions including, but not limited to, recruitment, hiring,
upgrading, demotion, downgrading, transfer, training, rates of pay or other
forms of compensation, layoff, termination, and all other terms and conditions
of employment;
2. the contractor agrees that when it subcontracts it will not engage in any
unlawful discrimination in the selection of subcontractors on the basis of the
owner's race, color, creed, national origin, sex, age, disability, marital
status or sexual orientation;
3. will state in all solicitations or advertisements for employees placed by or
on behalf of the contractor that all qualified applicants will receive
consideration for employment without unlawful discrimination based on race,
creed, color, national origin, sex, age, disability, marital status or sexual
orientation, or that it is an equal employment opportunity employer;
4. will send to each labor organization or representative of workers with which
it has a collective bargaining agreement or other contract or memorandum of
understanding, written notification of its equal employment opportunity
commitments under E. 0. 50 and the rules and regulations promulgated thereunder;
and
5. will furnish all information and reports including an Employment Report
before the award of the contract which are required by E. 0. 50, the rules and
regulations promulgated thereunder, and orders of the Director of the Bureau of
Labor Services ("Bureau"), and will permit access to its books, records and
accounts by the Bureau for the purposes of investigation to ascertain compliance
with such rules, regulations, and orders. The contractor understands that in the
event of its noncompliance with nondiscrimination clauses of this contract or
with any of such rules, regulations, or orders, such noncompliance shall
constitute a material breach of the contract and noncompliance with the E. 0. 50
and the rules and regulations promulgated thereunder. After a hearing held
pursuant to the rules of the Bureau, the Director may direct the imposition by
the contracting agency held of any or all of the following sanctions:
(i) disapproval of the contractor;
 
NFP.W/P.L. -15-
 




(ii) suspension or termination of the contract;
(iii) declaring the contractor in default; or '
(iv) in lieu of any of the foregoing sanctions, the Director may impose an
employment program. The Director of the Bureau may recommend to the contracting
agency head that a Board of Responsibility be convened for purposes of declaring
a contractor who has repeatedly failed to comply with E.O. 50 and the rule and
regulations promulgated thereunder to be nonresponsible. The contractor agrees
to include the provisions of the foregoing paragraphs in every subcontract or
purchase order in excess of $50,000 to which it becomes a party unless exempted
by E.O. 50 and the rules and regulations promulgated thereunder, so that such
provisions will be binding upon each subcontractor or vendor. The contractor
will take such action with respect to any subcontract or purchase order as may
be directed by the Director of the Bureau of Labor Services as a means of
enforcing such provisions, including sanctions for noncompliance. The contractor
further agrees that it will refrain from entering into any contract or contract
modification subject to E.O. 50 and the rules and regulations promulgated
thereunder with a subcontractor who is not in compliance with the requirements
of E.O. 50 and the rules and regulations promulgated thereunder.
 
ARTICLE 13. NO DAMAGE FOR DELAY
The Contractor agrees to make no claim for damages for delay in the performance
of this Contract occasioned by any act or omission to act of the City or any of
its representatives, and agrees that any such claim shall be fully compensated
for by an extension of time to complete performance of the work as provided
herein.
 
ARTICLE 14. CONSULTANT REPORT INFORMATION
A copy of each consultant report submitted by a consultant to any City official
or to any officer, employee, agent or representative of a City department,
agency, commission or body or to any corporation, association or entity whose
expenses are paid in whole or in part from the City treasury shall be furnished
to the Commissioner of the department to which such report was submitted or, if
not a City department, then to the chief controlling officer or officers of such
other office or entity. A copy of such report shall also be furnished to the
Director of the Mayor's Office of Construction for matters related to
construction or to the Director of the Mayor's Office of Operations for all
other matters.
 
ARTICLE 15. RESOLUTION OF DISPUTES
15.1 All disputes between the City and the Contractor of the kind delineated in
this section that arise under, or by virtue of this Contract shall be finally
resolved in accordance with the provisions of this section and Section 4-09 of
the Rules of the Procurement Policy Board ("PPB Rules"), and any successor Rule.
The procedure for resolving all disputes of the kind delineated herein shall be
the exclusive means of resolving any such disputes.


a. This section shall not apply to disputes concerning matters dealt with in
other sections of the PPB Rules or to disputes involving patents, copyrights,
trademarks, or trade secrets (as interpreted by the courts of New York State)
relating to proprietary rights in computer software.


b. For construction and construction-related services this section shall apply
only to disputes about the scope of work delineated by the Contract, the
interpretation of Contract Documents, the amount to be paid for extra work or
disputed work performed in connection with the Contract, the conformity of the
Contractor's work to the Contract, and the acceptability and quality of the
Contractor's work; such disputes arise when the Engineer makes a determination
with which the Contractor disagrees.


15.2 All determinations required by this section shall be made in writing,
clearly stated, with a reasoned explanation for the determination based on the
information and evidence presented to the party making the determination.
Failure to make such determination within the time period required by this
section shall be deemed a non-determination without prejudice that will allow
appeal to the next level.
 
15.3 During such time as any dispute is being presented, heard, and considered
pursuant to this section, the contract terms shall remain in full force and
effect and the Contractor shall continue to perform work in accordance with the
Contract and as directed by the Agency Chief Contracting Officer or Engineer.
Failure of the Contractor to continue the work as directed shall constitute a
waiver by the Contractor of any and all claims being presented pursuant to this
section and a material breach of Contract.


NFP.W/P.L.
-16-
 




15.4 Presentation of Dispute to Agency Head.
 
(A) Notice of Dispute and Agency Response. The Contractor shall present its
dispute in writing ("Notice of Dispute") to the Agency Head within the time
specified herein or, if no time is specified, within thirty (30) days of
receiving notice of the determination or action that is the subject of the
dispute. This notice requirement shall not be read to replace any other notice
requirements contained in the Contract. The Notice of Dispute shall include all
the facts, evidence, documents, or other basis upon which the Contractor relies
in support of its position, as well as a detailed computation demonstrating how
any amount of money claimed by the Contractor in the dispute was arrived at.
Within thirty (30) days after receipt of the detailed written submission, the
Agency Chief Contracting Officer or, in the case of construction or
construction-related services, the Engineer shall submit to the Agency Head all
materials he or she deems pertinent to the dispute. Following initial
submissions to the Agency Head, either party may demand of the other the
production of any document or other material the demanding party believes may be
relevant to the dispute. The requested party shall produce all relevant
materials that are not otherwise protected by a legal privilege recognized by
the courts of New York State. Any question of relevancy shall be determined by
the Agency Head whose decision shall be final. Wilful failure of the Contractor
to produce any requested material whose relevancy the Contractor has not
disputed, or whose relevancy has been affirmatively determined, shall constitute
a waiver by the Contractor of its claim.


(B) Agency Head Inquiry. The Agency Head shall examine the material and may, in
his or her discretion, convene an informal conference with the Contractor and
the Agency Chief Contracting Officer and, in the case of construction or
construction-related services, the Engineer to resolve the issue by mutual
consent prior to reaching a determination. The Agency Head may seek such
technical or other expertise as he or she shall deem appropriate, including the
use of neutral mediators, and require any such additional material from either
or both parties as he or she deems fit. The Agency Head's ability to render, and
the effect of, a decision hereunder shall not be impaired by any negotiations in
connection with the dispute presented, whether or not the Agency Head
participated therein. The Agency Head may or, at the request of any party to the
dispute, shall compel the participation of any other contractor with a contract
related to the work of this Contract, and that contractor shall be bound by the
decision of the Agency Head. Any contractor thus brought into the dispute
resolution proceeding shall have the same rights to make presentations and to
seek review as the Contractor initiating the dispute.


(C) Agency Head Determination. Within thirty (30) days after the receipt of all
materials and information, or such longer time as may be agreed to by the
parties, the Agency Head shall make his or her determination and shall deliver
or send a copy of such determination to the Contractor and Agency Chief
Contracting Officer and, in the case of construction or construction-related
services, the Engineer, together with a statement concerning how the decision
may be appealed.


(D) Finality of Agency Head Decision. The Agency Head's decision shall be final
and binding on all parties, unless presented to the Contract Dispute Resolution
Board pursuant to this section. The City may not take a petition to the Contract
Dispute Resolution Board. However, should the Contractor take such a petition,
the City may seek, and the Board may render, a determination less favorable to
the Contractor and more favorable to the City than the decision of the Agency
Head.


15.5 Presentation of Dispute to the Comptroller. Before any dispute may be
brought by the Contractor to the Contract Dispute Resolution Board, the
Contractor must first present its claim to the comptroller for his or her
review, investigation, and possible adjustment.


(A) Time, Form, and Content of Notice. Within thirty (30) days of its receipt of
a decision by the Agency Head, the Contractor shall submit to the Comptroller
and to the Agency Head a Notice of Claim regarding its dispute with the Agency.
The Notice of Claim shall consist of(i) a brief written statement of the
substance of the dispute, the amount of money, if any, claimed and the reason(s)
the Contractor contends the dispute was wrongly decided by the Agency Head; (ii)
a copy of the written decision of the Agency Head, and (iii) a copy of all
materials submitted by the Contractor to the Agency, including the Notice of
Dispute. The Contractor may not present to the Comptroller any material not
presented to the Agency Head, except at-the request of the Comptroller.
(B) Agency Response. Within thirty (30) days of receipt of the Notice of Claim,
the Agency shall make available to the Comptroller a copy of all material
submitted by the Agency to the Agency Head in connection with the dispute. The
Agency may not present to the Comptroller any material not presented to the
Agency Head except at the request of the Comptroller.


NFP.W/P.L.
-17-
 




(C) Comptroller Investigation. The Comptroller may investigate the claim in
dispute and, in the course of such investigation, may exercise all powers
provided in sections 7-201 and 7-203 of the New York City Administrative Code.
In addition, the Comptroller may demand of either party, and such party shall
provide, whatever additional material the Comptroller deems pertinent to the
claim, including original business records of the Contractor. Wilful failure of
the Contractor to produce within fifteen (15) days any material requested by the
Comptroller shall constitute a waiver by the Contractor of its claim. The
Comptroller may also schedule an informal conference to be attended by the
Contractor, Agency representatives, and any other personnel desired by the
Comptroller.
 
(D) Opportunity of Comptroller to Compromise or Adjust Claim. The Comptroller
shall have forty-five (45) days from his or her receipt of all materials
referred to in 5. (C) to investigate the disputed claim. The period for
investigation and compromise may be further extended by agreement between the
Contractor and. the Comptroller, to a maximum of ninety (90) days from the
Comptroller's receipt of all the materials. The Contractor may not present its
petition to the Contract Dispute Resolution Board until the period for
investigation and compromise delineated in this paragraph has expired. In
compromising or adjusting any claim hereunder, the Comptroller may not revise or
disregard the terms of the Contract between the parties.
 
15.6 Contract Dispute Resolution Board. There shall be a Contract Dispute
Resolution Board composed of:
A. the chief administrative law judge of the Office of Administrative Trials and
Hearings ("OATH") or his/her designated OATH administrative law judge, who shall
act as chairperson, and may adopt operational procedures and issue such orders
consistent with this section as may be necessary in the execution of the
Contract Dispute Resolution Board's functions, including, but not limited to,
granting extensions of time to present or respond to submissions;


B. the City Chief Procurement Officer or a designee; or in the case of disputes
involving construction, the Director of the Office of Construction or his/her
designee; any designee shall have the requisite background to consider and
resolve the merits of the dispute and shall not have participated personally and
substantially in the particular matter that is the subject of the dispute or
report to anyone who so participated, and
 
C. a neutral person with appropriate expertise. This person shall be selected by
the presiding administrative lawjudge from a prequalified panel of individuals,
established and administered by OATH, with appropriate background to act as
decision-makers in a dispute. Such individuals may not have a contract or
dispute with the City or be an officer or employee of any company or
organization that does, or regularly represents persons, companies, or
organizations having disputes with the City.
 
15.7 Petition to Contract Dispute Resolution Board. In the event the claim has
not been settled or adjusted by the Comptroller within the period provided in
this section, the Contractor, within thirty (30) days thereafter, may petition
the Contract Dispute Resolution Board to review the Agency Head determination.


(A) Form and Content of Petition by Contractor. The Contractor shall present its
dispute to the Contract Dispute Resolution Board in the form of a Petition,
which shall include (i) a brief written statement of the substance of the
dispute, the amount of money, if any, claimed and the reason(s) the Contractor
contends that the dispute was wrongly decided by the Agency Head; (ii) a copy of
the written decision of the Agency Head; (iii) copies of all materials submitted
by the Contractor to the Agency; (iv) a copy of the written decision of the
Comptroller, if any, and (v) copies of all correspondence with, or written
material submitted by the Contractor to, the Comptroller's Office. The
Contractor shall concurrently submit four complete sets of the Petition: one to
the Corporation Counsel (Attn: Commercial and Real Estate Litigation Division),
and three to the Contract Dispute Resolution Board at oath's offices with proof
of service on the Corporation Counsel. In addition, the supplier shall submit a
copy of the statement of the substance of the dispute, cited in (i) above to
both the Agency Head and the Comptroller.
 
(B) Agency Response. Within thirty (30) days of its receipt of the Petition by
the Corporation Counsel, the Agency shall respond to the brief written statement
of the Contractor and make available to the Board at oath's offices and one to
the Contractor, all material it submitted to the Agency Head and Comptroller.
Extensions of time for submittal of the agency response shall be given as
necessary upon a showing of good cause or, upon the consent of the parties, for
an initial period of up to thirty (30) days.
 
(C) Further Proceedings. The Board shall permit the Contractor to present its
case by
 
NFP.W/P.L.
 -18-
 




the submission of memoranda, briefs, and oral argument. The Board shall also
permit the Agency to present its case in response to the Contractor by the
submission of memoranda, briefs, and oral argument. If requested by the
Corporation Counsel, the Comptroller shall provide reasonable assistance in the
preparation of the Agency's case. Neither the Contractor nor the Agency may
support its case with any documentation or other material that was not
considered by the Comptroller, unless requested by the Board. The Board, at its
discretion, may seek such technical or other expertise as it shall deem
appropriate and may seek, on its own or upon application of a party, any such
additional material from any party as it deems fit. The Board, in its
discretion, may combine more than one dispute between the parties of concurrent
resolution.
 
(D) Contract Dispute Resolution Board Determination. Within forty-five (45) days
of the conclusion of all written submissions and oral arguments, the Board shall
render a written decision resolving the dispute. In an unusually complex case,
the Board may render its decision in a longer period of time, not to exceed
ninety (90) days, and shall so advise the parties at the commencement of this
period. The Board's decision must be consistent with the terms of the Contract.
In reaching its decision, the Board shall accord no precedential significance to
prior decisions of the Board involving other non-related contracts.


(E) Notification of Contract Dispute Resolution Board Decision. The Board shall
send a copy of its decision to the Contractor, the Agency Chief Contracting
Officer, the Corporation Counsel, the Comptroller, and in the case of
construction or construction-related services, the Engineer. A decision in favor
of the Contractor shall be subject to the prompt payment provisions of the PPB
Rules. The Required Payment Day shall be thirty (30) days after the date the
parties are formally notified of the Board's decision.


(F) Finality of Contract Dispute Resolution Board Decision. The Board's decision
shall be final and binding on all parties. Any party may seek review of the
Board's decision solely in the form of a challenge, made within four (4) months
of the date of the Board's decision, in a court of competent jurisdiction of the
State ofNew York, County of New York, pursuant to Article 78 of the Civil
Practice Law and Rules. Such review by the court shall be limited to the
question of whether or not the Board's decision was made in violation of lawful
procedure, was affected by an error of law, or was arbitrary and capricious or
an abuse of discretion. No evidence or information shall be introduced or relied
upon in such proceeding that was not presented to the Board in accordance with
Section 4-09 of the PPB Rules.


15.8 Any termination, cancellation, or alleged breach of the Contract prior to
or during the pendency of any proceedings pursuant to this section shall not
affect or impair the ability of the Agency Head or Contract Dispute Resolution
Board to make a binding and final decision pursuant to this section.
 
ARTICLE 16. PROMPT PAYMENT
The Prompt Payment provisions set forth in Chapter 4, Section 4-06 of the
Procurement Policy Board Rules in effect at the time for this solicitation will
be applicable to payments made under this contract. The provisions require the
payment to the contractors of interest on payments made after the required
payment date except as set forth in Section 4-06 of the Rules;


The contractor must submit a proper invoice to receive payment, except where the
contract provides that the contractor will be paid at predetermined intervals
without having to submit an invoice for each scheduled payment.


Determinations of interest due will be made in accordance with the provisions of
the Procurement Policy Board Rules and General Municipal Law Section 3-a.
 
NFP.W/P.L.
-19-



--------------------------------------------------------------------------------




APPENDIX R2
 
GENERAL PROVISIONS GOVERNING CONTRACTS FOR CONSULTANTS, PROFESSIONAL AND
TECHNICAL SERVICES (For-Profit Entities)
 



 
 

 CONTENTS  PAGE
ARTICLE 1.
DEFINITIONS
1
ARTICLE 2.
REPRESENTATIONS AND WARRANTIES
1
ARTICLE 3.
AUDIT BY THE DEPARTMENT AND CITY 
2
ARTICLE 4. 
COVENANTS OF THE CONTRACTOR
3
ARTICLE 5.
TERMINATION
10
ARTICLE 6
MISCELLANEOUS
12
ARTICLE 7.
MERGER
15
ARTICLE 8.
CONDITIONS PRECEDENT
15
ARTICLE 9.
PPB RULES
15
ARTICLE 10.
STATE LABOR LAW AND CITY ADMINISTRATIVE CODE
15
ARTICLE 11.
FORUM PROVISION
16
ARTICLE 12
EQUAL EMPLOYMENT OPPORTUNITY
17
ARTICLE 13
NO DAMAGE FOR DELAY
18
ARTICLE 14
CONSULTANT REPORT INFORMATION
18
ARTICLE 15.
RESOLUTION OF DISPUTES
18
ARTICLE 16.
PROMPT PAYMENT
22
ARTICLE 17.
MACBRIDE PRINCIPLES ADMINISTRATIVE CODE
22

 
 
ARTICLE 1. DEFINITIONS
As used throughout this Agreement, the following a-ms shall have the meaning set
forth below:
a. "City" shall mean the City of New York, its
departments and political subdivisions.
b. "Comptroller" shall mean the Comptroller
of the City of New York.
c.  "Department" or "Agency" shall mean the DEPARTMENT OF HEALTH AND MENTAL
HYGIENE
d. "Commissioner" or "Administrator shall mean the COMMISSIONER OF HEALTH AND
MENTAL HYGIENE or his duly authorized representative. The term "duly authorized
representative" shall include any person or persons acting within the limits of
his or her authority.
e. "Law" or "Laws" shall include but not be limited to the New York City
Charter, the New York City Administrative Code, a local law of the City of New
York, and any ordinance, rule or regulation having the force of law.
f. "Contractor"or"ConsuItant" shall mean WellCare of New York, Inc.
 
ARTICLE 2. REPRESENTATIONS AND WARRANTIES


2.1 PROCUREMENT OF AGREEMENT  
A. The Contractor represents and warrants that no person or selling agency has
been employed or retained to solicit or secure this Agreement upon an agreement
or understanding for a commission, percentage, brokerage fee, contingent fee or
any other compensation. The Contractor further represents and warrants that no
payment, gift or thing of value has been made, given or promised to obtain this
or any other agreement between the parties. The Contractor makes such
representations and warranties to induce the City to enter into this Agreement
and the City relies upon such representations and warranties in the execution
hereof.


B. For a breach or violation of such representations or warranties, the
Administrator shall have the right to annul this Agreement without liability,
entitling the City to recover all monies paid hereunder and the Contractor shall
not make claim for, or be entitled to recover, any sum or sums due under this
Agreement. This remedy, if effected, shall not constitute the sole remedy
afforded the City for the falsity or breach, nor shall it constitute a waiver of
the City's right to claim damages or refuse payment or to take any other action
provided for by law or pursuant to this Agreement.
 
2.2 CONFLICT OF INTEREST
The Contractor represents and warrants that neither it nor any of its directors,
officers, members, partners or employees, has any interest nor shall they
acquire any interest, directly or indirectly, which would or may conflict in any
manner or degree with the performance or rendering of the services herein
provided. The Contractor further represents and warrants that in the performance
of this Agreement no person having such interest or possible interest shall be
employed by it. No elected official or other officer or employee of the City or
Department, nor any person whose salary is payable, in whole or in part, from
the City Treasury, shall participate in any decision relating to this Agreement
which affects his or her personal interest or the interest of any corporation,
partnership or association in which he or she is, directly or indirectly,
interested; nor shall any such person have any interest, direct or indirect, in
this Agreement or in the proceeds thereof.


2.3 FAIR PRACTICES
The Contractor and each person signing on behalf of any contractor represents
and warrants and certifies, under penalty of perjury, that to the best of its
knowledge and belief:


A. The prices in this contract have been arrived at independently without
collusion, consultation, communication, or agreement, for the purpose of
restricting competition, as to any matter relating to such prices with any other
bidder or with any competitor;
B. Unless otherwise required by law, the prices which have been quoted in this
contract and on the proposal submitted by the Contractor have not been knowingly
disclosed by the Contractor prior to the proposal opening, directly or
indirectly, to any other bidder or to any competitor; and
C. No attempt has been made or will be made by the Contractor to induce any
other person, partnership or corporation to submit or not to submit a proposal
for the purpose of restricting competition.


The fact that the Contractor (a) has published price lists, rates, or tariffs
covering items being procured, (b) has informed prospective customers of
proposed or pending publication of new or revised price lists for such items, or
(c) has sold the same items to other customers at the same prices being bid,
does not constitute, without more, a disclosure within the meaning of the above.
 
ARTICLE 3. AUDIT BY THE DEPARTMENT AND CITY
 


3.1 All vouchers or invoices presented for payment to be made hereunder, and the
books, records and accounts upon which said vouchers or invoices are based are
subject to audit by the Department and by the Comptroller of the City of New
York pursuant to the powers and responsibilities as conferred upon said
Department and said Comptroller by the New York City Charter and Administrative
Code of the City of New York, as well as all orders and regulations promulgated
pursuant thereto.
3.2 The Contractor shall submit any and all documentation and justification in
support of expenditures or fees under this Agreement as may be required by said
Department and said Comptroller so that they may evaluate the reasonableness of
the charges and shall make its records available to the Department and to the
Comptroller as they consider necessary.



 
Profit.w/P.L.
 
-2-
 

 

3.3 All books, vouchers, records, reports, canceled checks and any and all
similar material may be subject to periodic inspection, review and audit by the
State of New York, Federal Government and other persons duly authorized by the
City. Such audit may include examination and review of the source and
application of all funds whether from the City, any State, the Federal
Government, private sources or otherwise.
3.4 The contractor shall not be entitled to final payment under the Agreement
until all requirements have been satisfactorily met.
 
ARTICLE 4. COVENANTS OF THE CONTRACTOR


4.1 EMPLOYEES


A. All experts or consultants or employees of the Contractor who are employed by
the Contractor to perform work under this contract are neither employees of the
City nor under contract to the City and the Contractor alone is responsible for
their work, direction, compensation and personal conduct while engaged under
this Agreement. Nothing in this contract shall impose any liability or duty on
the City for the acts, omissions, liabilities or obligations of the Contractor
any person, firm company, agency, association, expert, consultant, independent
contractor, specialist, trainee, employee, servant, or agent, or for taxes of
any nature including but not limited to unemployment insurance, workmen's
compensation, disability benefits and social security, or, except as
specifically stated in this contract, to any person, firm or corporation.


B. The Contractor shall be solely responsible for all physical injuries or death
to its agents, servants, or employees or to any other person or damage to any
property sustained during its operations and work on the project under this
agreement resulting from any act of omission or commissioner error in judgment
of any of its officers, trustees, Employees, agents, servants, or independent
contractors and shall hold harmless, and indemnify the city from liability upon
any and all claims for damages on account of such injuries or death to any such
person or damages to property on account for any neglect, fault or default of
the contractor, its officers trustees, employees, agents, servants, or
independent contractors. The Contractor shall be solely responsible for the
safety and protection of all of its employees whether due to the negligence,
fault or default of the contractor or not.


C. Workmen’s Compensation and Disability Benefits:
If this agreement be of such a character that the employees engages thereon are
required to be insured by the provision of Chapter 615 of the Laws of 1992,
known as the “Workmen’s Compensation Law” and acts amendatory thereto, the
agreement shall be void and of no effect unless the Contractor shall secure
compensation for the benefit of, and keep such insured during the life of this
agreement such employees compliance with the provisions of said law, inclusive
of Disabilities Benefits; and shall furnish the Department with two (2)
certificates of these insurance coverages.



D.  
Unemployment Insurance:

Unemployment Insurance coverage shall be obtained and provided by the contractor
for its employees


E. Minimum Wage
Except for those employees whose minimum wage is required to be fixed pursuant
to Section 220 of the Labor Law of the State of New York, all persons employees
by the contractor in the performance of this agreement shall be paid, without
subsequent deduction or rebate, unless expressly authorized by the law, not less
than the minimum wage as prescribed by law. Any breach or violation of the
foregoing shall be deemed a breach or violation of a material provision of this
Agreement.
 


 


Profit.w/P.L
-3-
 
4.2 INDEPENDENT CONTRACTOR STATUS The Contractor and the Department agree that
the Contractor is an independent contractor, and not an employee of the
Department or the City of New York, and that in accordance with such status as
independent contractor, the Contractor covenants and agrees that neither it nor
its employees or agents will hold themselves out as, nor claim to be, officers
or employees of the City of New York, or of any department, agency or unit
thereof, by reason hereof, and that they will not, by reason hereof, make any
claim, demand or application to or for any right or privilege applicable to an
officer or employee of the City of New York, including, but not limited to,
Workmen's Compensation coverage. Unemployment Insurance Benefits, Social
Security coverage or employee retirement membership or credit.
 
4.3 INSURANCE
A. Insurance Requirements for Contractors 
Contractors shall procure and maintain for the duration of the contract
insurance against claims for injuries to persons or damages to property which
may arise from or in connection with the performance of the work hereunder by
the Contractor, his agents, representatives, employees or subcontractors. All
required insurance policies shall be maintained with companies that may lawfully
issue the required policy and have an A.M. Best rating of at least A-7 or a
Standard and Poor's rating of at least AA, unless prior written approval is
obtained from the Mayor's Office of Operations. The cost of such insurance shall
be included in the Contractor's bid.


a. Minimum Scope of Insurance
Coverage shall be at least as broad as:



1.  
Insurance Services Office form number GL 0002 (1/73) covering Comprehensive
General Liability and Insurance Services Office form number GL 0404 covering
Broad Form Commercial General Liability; Insurance General Liability; or
Insurance Services Office Commercial General Liability coverage ("occurrence"
form CG 0001).(ED 11/85).

2.  
Insurance Services Office form number CA 0001 (Ed. 1/78) covering Automobile
Liability, code 1 "any auto" and endorsements CA 2232 and CA 0112.

3.  
Workers' Compensation insurance as required by Labor Code of the State of New
York and Employers Liability insurance.

b.  
Minimum Limits of Insurance Contractor shall maintain limits no less than:

1. Comprehensive General Liability:
$1,000,000.00 combined single limit per accident for bodily injury and property
damage.
2.  Professional liability: 1 Million Dollars per occurrence; Three Million
Dollars Aggregate.
3. Workers' Compensation and Employers Liability: Workers' Compensation limits
as required by the Labor Code of the State of New York Employers Liability
limits of $1,000,000.00 per accident. Pursuant to Section 57 of the NYS Workers'
Compensation Law, the vendor has submitted proof of workers' compensation and
disability benefits coverage to the agency.
c. Deductibles and Self-Insured Retentions. Any deductibles and self-insured
retentions must be declared to and approved by the Agency. At the option of the
Agency, either: the insurer shall reduce or eliminate such deductibles or
self-insured retentions as respects the Agency, its officers, officials and
employees; or the Contractor shall procure a bond guaranteeing payment of losses
and related investigations, claim administration and defense expenses.
1. General Liability and Automobile Liability Coverages
 
 
Profit.w/P.L.
-4-
 





a.  The City, its officers, officials and employees are to be covered as insured
as respects: liability arising out of activities performed by or on behalf of
the Contractor; products and completed operations of the Contractor; premises
owned, leases or used by the Contractor; or automobiles owned, leased, hired or
borrowed by the Contractor. The coverage shall contain no special limitations on
the scope of protection afforded to the City, its officers, officials and
employees.


b. The Contractor's insurance coverage shall be primary insurance as respect the
City, its officers, officials, and employees. Any other insurance or
self-insurance maintained by the Agency, its officers, officials and employees
shall be excess of and not contribute with the Contractor's insurance.



c.  
Any failure to comply with reporting provisions of the policies shall not affect
coverage provided to the Agency, .its officers, officials, and employees.




d.  
The Contractor's insurance shall apply separately to each insured against whom
claim is made or suit is brought, except with respect to the limits of the
insurers liability.




2.  
Workers Compensation and Employers Liability Coverage

The insurer shall agree to waive all rights of subrogation against the Agency,
its officers, officials, and employees for losses /rising from work performed by
the Contractor for Agency.


3. All Coverages
Each insurance policy required by this clause shall be endorsed to state that
coverage shall not be suspended, voided, canceled by either party, reduced in
coverage or in limits except after sixty (60) days prior written notice by
certified mail, return receipt requested, has been given to the City.



d.  
Acceptability of Insurers

Insurance is to be placed with insurers with a Best's rating of no less than an
A.M. Best rating of at least A-7 or a Standard and Poor's rating of at least AA,
unless prior written approval is obtained from the Mayor's Office of Operations.



e.  
Verification of Coverage Contractor shall furnish the City with Certificates of
Insurance effecting coverage required by this clause. The Certificates for each
insurance policy are to be signed by a person authorized by that insurer to bind
coverage on its behalf. The Certificates are to be on forms provided by the
Agency and are to be received and approved by the Agency before work commences.
The Agency reserves the right to obtain complete, certified copies of all
required insurance policies, at any time.




f.  
Subcontractors

Contractor shall include all subcontractors as insured under its policies or
shall furnish separate Certificates for each subcontractor. All coverages for
subcontractors shall be subject to all of the requirements stated herein.



 


Profit.w/P.L.
-5-
 



B. In the event that any claim is made or any action is brought against the City
arising out of negligent or careless acts of an employee of the Contractor,
either within or without the scope of his employment, or arising out of
Contractor's negligent performance of this Agreement, then the City shall have
the right to withhold further payments hereunder for the purpose of set-off in
sufficient sums to cover the said claim or action. The rights and remedies of
the City provided for in this clause shall not be exclusive and are in addition
to any other rights and remedies provided by law or this Agreement.


4.4 PROTECTION OF CITY PROPERTY


A. The Contractor assumes the risk of, and shall be responsible for, any loss or
damage to City property, including property and equipment leased by the City,
used in the performance of this Agreement; and caused, either directly or
indirectly by the acts, conduct, omissions or lack of good faith of the
Contractor, its officers, managerial personnel and employees, or any person,
firm, company, agent or others engaged by the Contractor as expert, consultant,
specialist or subcontractor hereunder.
B. In the event that any such City property is lost or damaged, except for
normal wear and tear, then the City shall have the right to withhold further
payments hereunder for the purpose of set-off, in sufficient sums to cover such
loss or damage.
C. The Contractor agrees to indemnify the City and hold it harmless from any and
all liability or claim for damages due to any such loss or damage to any such
City property described in subsection A above.
D. The rights and remedies of the City provided herein shall not be exclusive
and are in addition to any other rights and remedies provided by law or by this
Agreement.


 
4.5 CONFIDENTIALITY
All of the reports, information or data, furnished to or prepared, assembled or
used by the Contractor under this Agreement are to be held confidential, and
prior to publication, the Contractor agrees that the same shall not be made
available to any individual or organization without the prior written approval
of the Department.
 
4.6 BOOKS AND RECORDS
The Contractor agrees to maintain separate and accurate books, records,
documents and other evidence and accounting procedures and practices which
sufficiently and properly reflect all direct and indirect costs of any nature
expended in the performance of this Agreement.


4.7 RETENTION OF RECORDS
The Contractor agrees to retain all books, records, and other documents relevant
to this Agreement for six years after the final payment or termination of this
Agreement, whichever is later. City, State and Federal auditors and any other
persons duly authorized by the Department shall have full access to and the
right to examine any of said materials during said period.


4.8 COMPLIANCE WITH LAW
Contractor shall render all services under this Agreement in accordance with the
applicable provisions of federal, state and local laws, rules and regulations as
are in effect at the time such services are rendered.


4.9 INVESTIGATION CLAUSE
 


 
1. The parties to this agreement agree to cooperate fully and faithfully with
any investigation, audit or ' inquiry conducted by a State of New York (State)
or City of New York (City) governmental agency or authority that is empowered
directly or by designation to compel the attendance of witnesses and to examine
witnesses under oath, or conducted by the Inspector General of a governmental
agency that is a party in interest to the transaction, submitted bid, submitted
proposal, contract, lease, permit, or license that is the subject of the
investigation, audit or inquiry.
 
2.
 
Profit.w/P.L.
-6-
 



 
(a) If any person who has been advised that his or her statement, and any
information from such statement, will not be used against him or her in any
subsequent criminal proceeding refuses to testify before a grand jury or other
governmental agency or authority empowered directly or by designation to compel
the attendance of witnesses and to examine witnesses under oath concerning the
award of or performance under any transaction, agreement, lease, permit,
contract, or license entered into with the City, the State, or any political
subdivision or public authority thereof, or the Port Authority of New York and
New Jersey, or any local development corporation within the City, or any public
benefit corporation organized under the laws of the State of New York, or;
 


2.
(b) If any person refuses to testify for-a reason other than the assertion of
his or her privilege against self-incrimination in an investigation, audit or
inquiry conducted by a City or State governmental agency or authority empowered
directly or by designation to compel the attendance of witnesses and to take
testimony under oath, or by the Inspector General of the governmental agency
that is a party in interest in, and is seeking testimony concerning the award
of, or performance under, any transaction, agreement, lease, permit, contract,
or license entered into with the City, the State, or any political subdivision
thereof or any local development corporation within the City, then;
 
3.
(a) The commissioner or agency head whose agency is a party in interest to the
transaction, submitted bid, submitted proposal, contract, lease, permit, or
license shall convene a hearing, upon not less than five (5) days written notice
to the parties involved, to determine if any penalties should attach for the
failure of a person to testify.


3. 
(b) If any non-governmental party to the hearing requests an adjournment, the
commissioner or agency head who convened the hearing may, upon granting the
adjournment, suspend any contract, lease, permit, or license pending the final
determination pursuant to paragraph 5 below without the City incurring any
penalty or damages for delay or otherwise.


4. The penalties which may attach after a final determination by the
commissioner or agency head may include but shall not exceed:


(a) The disqualification for a period not to exceed five (5) years from the date
of an adverse determination for any person, or any entity of which such person
was a member at the time the testimony was sought, from submitting bids for, or
transacting business with, or entering into or obtaining any contract, lease,
permit or license with or from the City; and/or
(b) The cancellation or termination of any and all such existing City contracts,
leases, permits or licenses that the refusal to testify concerns and that have
not been assigned as permitted under this agreement, nor the proceeds of which
pledged, to an unaffiliated and unrelated institutional lender for fair value
prior to the issuance of the notice scheduling the hearing, without the City
incurring any penalty or damages on account of such cancellation or termination;
monies lawfully due for goods delivered, work done, rentals, ' or fees accrued
prior to the cancellation or termination shall be paid by the City.


5. The commissioner or agency head shall consider and address in reaching his or
her determination and in assessing an appropriate penalty the factors in
paragraphs (a) and (b) below. He or she may also consider, if relevant and
appropriate, the criteria established in paragraphs (c) and (d) below in
addition to any other information which may be relevant and appropriate:


 
Profit.w/P.L.
 
-7-


(a) The party's good faith endeavors or lack thereof to cooperate fully and
faithfully with any governmental investigation or audit, including but not
limited to the discipline, discharge, or disassociation of any person failing to
testify, the production of accurate and complete books and records, and the
forthcoming testimony of all other members, agents, assignees or fiduciaries
whose testimony is sought.
(b) The relationship of the person who refused to testify to any entity that is
a party to the hearing, including, but not limited to, whether the person whose
testimony is sought has an ownership interest in the entity and/or the degree of
authority and responsibility the person has within the entity.
(c) The nexus of the testimony sought to the subject entity and its contracts,
leases, permits or licenses with the City.
(d) The effect a penalty may have on an unaffiliated and unrelated party or
entity that has a significant interest in an entity subject to penalties under 4
above, provided that the party or entity has given actual notice to the
commissioner or agency head upon the acquisition of the interest, or at the
hearing called for in 3 (a) above gives notice and proves that such interest was
previously acquired. Under either circumstance the party or entity must present
evidence at the hearing demonstrating the potential adverse impact a penalty
will have on such person or entity.
 
6.
(a) The term "license" or "permit" as used herein shall be defined as a license,
permit, franchise or concession not granted as a matter of right.
(b) The term "person" as used herein shall be defined as any natural person
doing business alone or associated with another person or entity as a partner,
director, officer, principal or employee.
(c) The term "entity" as used herein shall be defined as any firm, partnership,
corporation, association, or person that receives monies, benefits, licenses,
leases, or permits from or through the City or otherwise transacts business with
the City.
(d) The term "member" as used herein shall be defined as any person associated
with another person or entity as a partner, director, officer, principal or
employee,


7. In addition to and notwithstanding any other provision of this agreement the
Commissioner or agency head may in his or her sole discretion terminate this
agreement upon not less than three (3) days written notice in the event
contractor fails to promptly report in writing to the Commissioner of
Investigation of the City of New York any solicitation of money, goods, requests
for future employment or other benefit or thing of value, by or on behalf of any
employee of the City or other person, firm, corporation or entity for any
purpose which may be related to the procurement or obtaining of this agreement
by the contractor, or affecting the performance of this contract.


4.10 ASSIGNMENT
A. The Contractor shall not assign, transfer, convey or otherwise dispose of
this Agreement or of Contractor's rights, obligations, duties, in whole or in
part, or of its right to execute it, or its right, title or interest in it or
any part thereof, or assign, by power of attorney or otherwise, any of the
notices due or to become due under this contract, unless the prior written
consent of the Administrator shall be obtained. Any such assignment, transfer,
conveyance or other disposition ' without such consent shall be void.
B. Failure of the Contractor to obtain any required consent to any assignment,
shall be cause for termination for cause, at the option of the Administrator;
and if so terminated, the City shall thereupon be relieved and discharged from
any further liability and obligation to the Contractor, its assignees or
transferees, and all monies that may become due under the contract shall be
forfeited to the City




Profit.w/P.L.
-8-



except so much thereof as may be necessary to pay the Contractor's employees.
C. The provisions of this clause shall not hinder, prevent, or affect an
assignment by the Contractor for the benefit of its creditors made pursuant to
the laws of the State of New York.
D. This Agreement may be assigned by the City to any corporation, agency or
instrumentality having authority to accept such assignment.


4.11 SUBCONTRACTING
A. The Contractor agrees not to enter into any subcontracts for the performance
of its obligations, in whole or in part, under this Agreement without the prior
written approval of the Department. Two copies of each such proposed subcontract
shall be submitted to the Department with the Contractor's written request for
approval. All such subcontracts shall contain provisions specifying:
1. that the work performed by the subcontractor must be in accordance with the
terms of the Agreement between the Department and the Contractor,
2. that nothing contained in such agreement shall impair the rights of the
Department,
3. that nothing contained herein, or under the Agreement between the Department
and the Contractor, shall create any contractual relation between the
subcontractor and the Department, and
4. that the subcontractor specifically agrees to be bound by the confidentiality
provision set forth in this Agreement between the Department and the Contractor.
B. The Contractor agrees that it is fully responsible to the Department for the
acts and omissions of the subcontractors and of persons either directly or
indirectly employed by them as it is for the acts and omissions of persons
directly employed by it.
C.  The aforesaid approval is required in all cases other than individual
employer-employee contracts.
D.  The Contractor shall not in any way be relieved of any responsibility under
this Contract by any subcontract.


4.12 PUBLICITY
A.  The prior written approval of the Department is required before the
Contractor or any of its employees, servants, agents, or independent contractors
may, at any time, either during or after completion or termination of this
Agreement, make any statement to the press or issue any material for publication
through any media of communication bearing on the work performed or data
collected under this Agreement.
B.  If the Contractor publishes a work dealing with any aspect of performance
under this Agreement, or of the results and accomplishments attained in such
performance, the Department shall have a royalty free, non-exclusive and
irrevocable license to reproduce, publish or otherwise use and to authorize
others to use the publication


4.13. PARTICIPATION IN AN INTERNATIONAL BOYCOTT
A.  The Contractor agrees that neither the Contractor nor any
substantially-owned affiliated company is participating or shall participate in
an international boycott in violation of the provisions of the Export
Administration Act of 1979, as amended, or the regulations of the United States
Department of Commerce promulgated thereunder.
B. Upon the final determination by the Commerce Department or any other agency
of the United States as to, or conviction of the Contractor or a


 
Profit.w/P.L,
-9-



substantially-owned affiliated company thereof, participation in an
international boycott in violation of the provisions of the Export
Administration Act of 1979, as amended, or the regulations promulgated
thereunder, the Comptroller may, at his option, render forfeit and void this
contract.
C. The Contractor shall comply in all respects, with the provisions of Section
6-114 of the Administrative Code of the City of New York and the rules and
regulations issued by the Comptroller thereunder.


4.14 INVENTIONS. PATENTS AND COPYRIGHTS
A. Any discovery or invention arising out of or developed in the course of
performance of this Agreement shall be promptly and fully reported to the
Department, and if this work is supported by a federal grant of funds, shall be
promptly and fully reported to the Federal Government for determination as to
whether patent protection on such invention shall be sought and how the rights
in the invention or discovery, including rights under any patent issued thereon,
shall be disposed of and administered in order to protect the public interest.
B. No report, document or other data produced in whole or in part with contract
funds shall be copyrighted by the Contractor nor shall any notice of copyright
be registered by the Contractor in connection with any report, document or other
data developed for the contract.
C. In no case shall subsections A and B of this section apply to, or prevent the
Contractor from asserting or protecting its rights in any report, document or
other data, or any invention which existed prior to or was developed or
discovered independently from the activities directly related to this Agreement.


4.15 INFRIGEMENTS
The Contractor shall be liable to the Department and hereby agrees to indemnify
and hold the Department harmless for any damage or loss or expense sustained by
the Department from any infringement by the Contractor of any copyright,
trademark or patent rights of design, systems, drawings, graphs, charts,
specifications or printed matter furnished or used by the Contractor in the
performance of this Agreement.


4.16 ANTI-TRUST
 
The Contractor hereby assigns, sells, and transfers to the City all right, title
and interest in and to any claims and causes of action arising under the
anti-trust laws of the State of New York or of the United States relating to the
particular goods or services purchased or procured by the City under this
Agreement.
 
ARTICLE 5. TERMINATION
 


5.1 TERMINATION OF AGREEMENT
A. The Department and/or City shall have the right to terminate this Agreement,
in whole or in part:
1. Under any right to terminate as specified in any section of this Agreement.
2. Upon the failure of the Contractor to comply with any of the terms and
conditions of this Agreement.
3. Upon the Contractor's becoming insolvent.
4. Upon the commencement under the Bankruptcy Act of any proceeding by or
against the Contractor, either voluntarily or involuntarily.
5. Upon the Commissioner's determination, termination is in the best interest of
the City.
B. The Department or City shall give the Contractor written notice of any
termination of this Agreement specifying therein the applicable provisions of
subsection A of this section and the effective date thereof which shall not be


 
Profit.w/P.L.
-10-
 


less than ten (10) days from the date the notice is
 
received.
C. The Contractor shall be entitled to apply to the Department to have this
Agreement terminated by said Department by reason of any failure in the
performance of this Agreement (including any failure by the Contractor to make
progress in the prosecution of work hereunder which endangers such performance),
if such failure arises out of causes beyond the control and without the fault or
negligence of the Contractor. Such causes may include, but are not restricted
to: acts of God or of the public enemy; acts of the Government in either its
sovereign or contractual capacity; fires; floods; epidemics; quarantine
restrictions; strikes; freight embargoes; or any other cause beyond the
reasonable control of the Contractor. The determination that such failure arises
out-of causes beyond the control and without the fault or negligence of the
Contractor shall be made by the Department which agrees to exercise reasonable
judgment therein. If such a determination is made and the Agreement terminated
by the Department pursuant to such application by the Contractor, such
termination shall be deemed to be without cause.
D.  Upon termination of this Agreement the Contractor shall comply with the
Department or City close-out procedures, including but not limited to:
1. Accounting for and refund to the Department or City, within thirty (30) days,
any unexpended funds which have been paid to the Contractor pursuant to this
agreement.
2. Furnishing within thirty (30) days an inventory to the Department or City of
all equipment, appurtenances and property purchased through or provided under
this Agreement carrying out any Department or City directive concerning the
disposition thereof.

3.  
Not incurring or paying any further obligation pursuant to this Agreement beyond
the termination date. Any obligation necessarily incurred by the . Contractor on
account of this Agreement prior to receipt of notice of termination and falling
due after such date shall be paid by the Department or City in accordance with
the terms of this Agreement. In no event shall the word "obligation," as used
herein, be construed as including any lease agreement, oral or written, entered
into between the Contractor and its landlord.

4.  
Turn over to the Department or City or its designees all books, records,
documents and material specifically relating to this Agreement.

5. Submit, within ninety (90) days, a final statement and report relating to
this Agreement. The report shall be made by a certified public accountant or a
licensed public accountant.
E. In the event the Department or City shall terminate this Agreement, in whole
or in part, as provided in paragraphs 1, 2, 3, or 4 of subsection A of this
section, the Department or City may procure, upon such terms and in such manner
as deemed appropriate, services similar to those so terminated, and the
Contractor shall continue the performance of this Agreement to the extent not
terminated hereby.
F. Not withstanding any other provisions of this contract, the Contractor shall
not be relieved of liability to the City for damages sustained by the City by
virtue of Contractor's breach of the contract, and the City may withhold
payments to the Contractor for the purpose of set-off until


 
Profit.w/P.L.
 -11-
 



such time as the exact amount of damages due to the City from the Contractor is
determined.
G. The provisions of the Agreement regarding confidentiality of information
shall remain in full force and effect following any termination.
H. The rights and remedies of the City provided in this section shall not be
exclusive and are in addition to all other rights and remedies provided by law
or under this Agreement.
 
ARTICLE 6. MISCELLANEOUS


6.1 CONFLICT OF LAWS
All disputes arising out of this Agreement shall be interpreted and decided in
accordance with the laws of the State of New York.


6.2 GENERAL RELEASE
The acceptance by the Contractor or its assignees of the final payment under
this contract, whether by voucher, judgment of any court of competent
jurisdiction or any other administrative means, shall constitute and operate as
a general release to the City from any and all claims of and liability to the
Contractor arising out of the performance of this contract.


6.3 CLAIMS AND ACTIONS THEREON
A. No action at law or proceeding in equity against the City or Department shall
lie or be maintained upon any claim based upon this Agreement or arising out of
this Agreement or in any way connected with this Agreement unless the Contractor
shall have strictly complied with all requirements relating to the giving of
notice and of information with respect to such claims, all as herein provided.
B. No action shall lie or be maintained against the City by Contractor upon any
claims based upon this Agreement unless such action shall be commenced within
six (6) months after the date of filing in the Office of the Comptroller of the
City of the certificate for the final payment hereunder, or within six (6)
months of the termination or conclusion of this Agreement, or within six (6)
months after the accrual of the Cause of Action, whichever first occurs.
 
C. In the event any claim is made or any action brought in any way relating to
the Agreement herein, the Contractor shall diligently render to the Department
and/or the City of New York without additional compensation any and all
assistance which the Department and/or the City of New York may require of the
Contractor.
D. The Contractor shall report to the Department in writing within three (3)
working days of the initiation by or against the Contractor of any legal action
or proceeding in connection with or relating to this Agreement.


6.4 NO CLAIM AGAINST OFFICERS. AGENTS OR EMPLOYEES 
No claim whatsoever shall be made by the Contractor against any officer, agent
or employee of the City for, or on account of, anything done or omitted in
connection with this contract.


6.5 WAIVER
Waiver by the Department of a breach of any provision of this Agreement shall
not be deemed to be a waiver of any other or subsequent breach and shall not be
construed to be a modification of the terms of the Agreement unless and until
the same shall be agreed to in writing by the Department or City as required and
attached to the original Agreement.


6.6 NOTICE
The Contractor and the Department hereby designate the business addresses
hereinabove specified as the places where all notices, directions or
communications from one such party to the other party shall be delivered, or to
which they shall be mailed. Actual delivery of any such notice, direction or
communication to a party at the


Profit.w/P.L.
-12-


aforesaid place, or delivery by certified mail shall be conclusive and deemed to
be sufficient service thereof upon such party as of the date such notice,
direction or communication is received by the party. Such address may be changed
at any time by an instrument in writing executed and acknowledged by the party
making such change and delivered to the other party in the manner as specified
above. Nothing in this section shall be deemed to serve as a waiver of any
requirements for the service of notice or process in the institution of an
action or proceeding as provided by law, including the Civil Practice Law and
Rules.


6.7 ALL LEGAL PROVISIONS DEEMED INCLUDED
It is the intent and understanding of the parties to this Agreement that each
and every provision of law required to be inserted in this Agreement shall be
and is inserted herein. Furthermore, it is hereby stipulated that every such
provision is to be deemed to be inserted herein, and if, through mistake or
otherwise, any such provision is not inserted, or is not inserted in correct
form, then this Agreement shall forthwith upon the application of either party
be amended by such insertion so as to comply strictly with the law and without
prejudice to the rights of either party hereunder.


6.8 SEVERABILITY
If this Agreement contains any unlawful provision not an essential part of the
Agreement and which shall not appear to have been a controlling or material
inducement to the making thereof, the same shall be deemed of no effect and
shall upon notice by either party, be deemed stricken from the Agreement without
affecting the binding force of the remainder.


6.9 POLITICAL ACTIVITY
There shall be no partisan political activity or any activity to further the
election or defeat of any candidate for public, political or party office as
part of or in connection with this Agreement, nor shall any of the funds
provided under this Agreement be used for such purposes.


6.10 MODIFICATION
This Agreement may be modified by the parties in writing in a manner not
materially affecting the substance hereof. It may not be altered or modified
orally.
 
A. CONTRACT CHANGES Changes may be made to this contract only as duly authorized
by the Agency Chief Contracting Officer of his or her designee. Vendors
deviating from the requirements of an original purchase order or contract
without a duly authorized change order document, or written contract
modification or amendment, do so at their own risk. All such duly authorized
changes, modifications and amendments will be reflected in a written change
order and become a part of the original contract. Contract changes will be made
only for work necessary to complete the work included in the original scope of
the contract, and for non-material changes to the scope of the contract. Changes
are not permitted for any material alteration in the scope of the work. Changes
may include any one or more of the following:
- Specification changes to account for design errors or omissions;
- changes in contract amount due to authorized additional or omitted work. Any
such changes require appropriate price and cost analysis to determine
reasonableness. In addition, except for non-construction requirements contracts,
all changes that cumulatively exceed the greater often percent of the original
contract amount or $100,000 shall be approved by the City Chief Procurement
Officer;
- Extensions of a contract term for good and sufficient cause for a cumulative
period not to exceed one year from the date of expiration of this current
contract. Requirements contracts shall be subject to this limitation;
- Changes in delivery location;
 
- Changes in shipment method; and
- Any other change not inconsistent with



Profit.w/P.L.
-13-
 



§ 5-02 of the P.P.B. Rules (ed. 9/99), or any successor Rule.


The Contractor may be entitled to a price adjustment for extra work performed
pursuant to a written change order. If any part of the contract work is
necessarily delayed by a change order, the Contractor may be entitled to an
extension of time for performance. Adjustments to price shall be validated for
reasonableness by using appropriate price and cost analysis.


6.11 PARAGRAPH HEADINGS
Paragraph headings are inserted only as a matter of convenience and for
reference and in no way define, limit or describe the scope or intent of this
contract and in no way affect this contract.


6.12 NO REMOVAL OF RECORDS FROM PREMISES
Where performance of this Agreement involves use by the Contractor of
Departmental papers, files, data or records at Departmental facilities or
offices, the Contractor shall not remove any such papers, files, data or
records, therefrom without the prior approval of the Department's designated
official.




6.13 INSPECTION AT SITE
The Department shall have the right to have representatives of the Department or
of the City or of the State or Federal governments present at the site of the
engagement to observe the work being performed.


6.14 PRICING
A.  The Contractor shall when ever required during the contract, including but
not limited to the time of bidding, submit cost or pricing data and formally
certify that, to the best of its knowledge and belief, the cost or pricing date
submitted was accurate, complete, and current as of a specified date. The
Contractor shall be required to keep its submission of cost and pricing date
current until the contract has been completed.
B. The price of any change order or contract modification subject to the
conditions of paragraph A, shall be adjusted to exclude any significant sums by
which the City finds that such price was based on cost or price data furnished
by the supplier which was inaccurate, incomplete, or not current as of the date
agreed upon between the parties.



C.  
Time for Certification. The Contractor must certify that the cost or pricing
data submitted are accurate, complete and current as of a mutually determined
date

D. Refusal to Submit Data. When any contractor refuses to submit the required
data to support a price, the Contracting Officer shall not allow the price.
E. Certificate of Current Cost or Pricing Data.
Form of Certificate. In those cases when cost or pricing data is required,
certification shall be made using a certificate substantially similar to the one
contained in Chapter 4 of the PPB rules and such certification shall be retained
in the agency contract file.


ARTICLE 7. MERGER


This written Agreement contains all the terms and conditions agreed upon by the
parties hereto, and no other agreement, oral or otherwise, regarding the subject
matter of tills Agreement shall be deemed to exist or to bind any of the parties
hereto, or to vary any of the terms contained herein.


ARTICLE 8. CONDITIONS PRECEDENT
This contract shall neither be binding nor effective unless:
A.  Approved by the Mayor pursuant to the provisions of Executive Order No. 42,
dated October 9, 1975, in the event the Executive Order requires such approval;
and


Profit.w/P.L.
-14-


 


B.
Certified by the Mayor (Mayor's Fiscal Committee created pursuant to Executive
Order No. 43, dated October 14, 1975) that performance thereof will be in
accordance with the City's financial plan; and

C.  Approved by the New York State Financial Control Board (Board) pursuant to
the New York State Financial Emergency Act for the City of New York, as amended,
(the "Act"), in the event regulations of the Board pursuant to the Act require
such approval.
D.  It has been authorized by the Mayor and the Comptroller shall have endorsed
his certificate that there remains unexpended and unapplied a balance of the
appropriation of funds applicable thereto sufficient to pay the estimated
expense of carrying out this Agreement.


The requirements of this section of the contract shall be in addition to, and
not in lieu of, any approval or authorization otherwise required for this
contract to be effective and for the expenditure of City funds.
 
ARTICLE 9. PPB RULES
This contract is subject to the Rules of the Procurement Policy Board of the
City of New York effective August 1, 1990, as amended. In the event of a
conflict between said Rules and a provision of this contract, the Rules shall
take precedence.
 
ARTICLE 10. STATE LABOR LAW AND CITY ADMINISTRATIVE CODE
1. As required by New York State Labor Law Section 220-e:
a. That in the hiring of employees for the performance of work under this
contract or any subcontract hereunder, neither the Contractor, Subcontractor,
nor any person acting on behalf of such Contractor or Subcontractor, shall by
reason of race, creed, color, sex or national origin discriminate against any
citizen of the State of New York who is qualified and available to perform the
work to which the employment relates;
b.  That neither the Contractor, subcontractor, nor any person on his behalf
shall, in any manner, discriminate against or intimidate any employee hired for
the performance of work under this contract on account of race, creed, color,
sex or national origin;
c. That there may be deducted from the amount payable to the Contractor by the
City under this contract a penalty of five dollars for each person for each
calendar day during which such person was discriminated against or intimidated
in violation of the provisions of this contract; and
d. That this contract may be canceled or terminated by the City and all monies
due or to become due hereunder may be forfeited, for a second or any subsequent
violation of the terms or conditions of this section of the contract.
e. The aforesaid provisions of this section covering every contract for or on
behalf of the State or a municipality for the manufacture, sale or distribution
of materials, equipment or supplies shall be limited to operations performed
within the territorial limits of the State of New York.
2. As required by New York City Administrative Code Section 6-108:
a. It shall be unlawful for any person engaged in the construction, alteration
or repair of buildings or engaged in the construction or repair of streets or
highways pursuant to a contract with the City or. engaged in the manufacture,
sale or distribution of' materials, equipment or supplies pursuant to a contract
with the City to refuse to employ or to refuse to continue in any employment any
person on account of the race, color or creed of such person.
b. It shall be unlawful for any person or any servant, agent or employee of any
person, described in subdivision (a) above, to ask, indicate or transmit, orally
or in writing, directly or indirectly, the race, color, creed or religious
affiliation of any person employed or seeking employment from such person, firm
or corporation.


 
Profit.w/P.L. 15-
 


c. Disobedience of the foregoing provisions shall be deemed a violation of a
material provision of this contract.
d. Any person, or the employee, manager or owner of or officer of such firm or
corporation who shall violate any of the provisions of this section shall, upon
conviction thereof, be punished by a fine of not more than one hundred dollars
or by imprisonment for not more than thirty days, or both.
 
ARTICLE 11. FORUM PROVISION
Choice of Law, Consent to Jurisdiction and Venue This Contract shall be deemed
to be executed in the City of New York, State of New York, regardless of the
domicile of the Contractor, and shall be governed by and construed in accordance
with the laws of the State of New York.
The parties agree that any and all claims asserted by or against the City
arising under this Contract or related thereto shall be heard and determined
either in the courts of the United States located in New York City ("Federal
Courts") or in the courts of the State of New York ("New York State Courts")
located in the City and County of New York. To effect this Agreement and intent,
the Contractor agrees:
a. If the City initiates any action against the
Contractor in Federal Court or in New York State Court, service of process may
be made on the Contractor either in person, wherever such Contractor may be
found, or by registered mail addressed to the Contractor at its address as set
forth in this Contract, or to such other address as the Contractor may provide
to the City in writing; and
b. With respect to any action between the City and the Contractor in New York
State Court, the Contractor hereby expressly waives and relinquishes any rights
it might otherwise have (I) to move to dismiss on grounds of forum non
conveniens; (ii) to remove to Federal Court; and (iii) to move for a change of
venue to a New York State Court outside New York County.
c. With respect to any action between the City and the Contractor in Federal
Court located in New York City, the Contractor expressly waives and relinquishes
any right it might otherwise have to move to transfer the action to a United
States Court outside the City of New York.
d. If the Contractor commences any action against the City in a court located
other than in the City and State of New York, upon request of the City, the
Contractor shall either consent to a transfer of the action to a court of
competent jurisdiction located in the City and State of New York or, if the
court where the action is initially brought will not or cannot transfer the
action, the Contractor shall consent to dismiss such action without prejudice
and may thereafter reinstitute the action in a court of competent jurisdiction
in New York City. If any provision(s) of this Article is held unenforceable for
any reason, each and all other provision(s) shall nevertheless remain in full
force and effect.
 
ARTICLE 12. EQUAL EMPLOYMENT OPPORTUNITY
This contract is subject to the requirements of Executive Order No. 50 (1980) as
revised ("E.O. 50") and the Rules and Regulations promulgated thereunder. No
contract will be awarded unless and until these requirements have been complied
with in their entirety. By signing this contract, the contractor agrees that it:
1. will not engage in any unlawful discrimination against any employee or
applicant for employment because of race, creed, color, national origin, sex
age, disability, marital status or sexual orientation with respect to all
employment decisions including, but not limited to, recruitment, hiring,
upgrading, demotion, downgrading, transfer, training, rates of pay or other
forms of compensation, layoff, termination, and all other terms and conditions
of employmEnt;
2. the contractor agrees that when it subcontracts it will not engage in any
unlawful discrimination in
 


Profit.w/P.L.
16-
 
the selection of subcontractors on the basis of the owner's race, color, creed,
national origin, sex, age. disability, marital status or sexual orientation;
3. will state in all solicitations or advertisements for employees placed by or
on behalf of the contractor that all qualified applicants will receive
consideration for employment without unlawful discrimination based on race,
creed, color, national origin, sex, age, disability, marital status or sexual
orientation, or that it is an equal employment opportunity employer;
4. will send to each labor organization or representative of workers with which
it has a collective bargaining agreement or other contract or memorandum of
understanding, written notification of its equal employment opportunity
commitments under E. 0. 50 and the rules and regulations promulgated thereunder;
and
5. will furnish all information and reports including an Employment Report
before the award of the contract which are required by E-. 0. 50, the rules and
regulations promulgated thereunder, and orders of the Director of the Bureau of
Labor Services ("Bureau"), and will permit access to its books, records and
accounts by the Bureau for the purposes of investigation to ascertain compliance
with such rules, regulations, and orders. The contractor understands that in the
even of its noncompliance with nondiscrimination clauses of this contract or
with any of such rules, regulations, or orders, such noncompliance shall
constitute a material breach of the contract and noncompliance with the E. 0. 50
and the rules and regulations promulgated thereunder. After a hearing held
pursuant to the rules of the Bureau, the Director may direct the imposition by
the contracting agency held of any or all of the following sanctions:
(I) disapproval of the contractor;
(ii) suspension or termination of the contract;
(iii) declaring the contractor in default; or (iv) in lieu of any of the
foregoing sanctions, the Director may impose an employment program.
The Director of the Bureau may recommend to the contracting agency head that a
Board of Responsibility be convened for purposes of declaring a contractor who
has repeatedly failed to comply with E.O. 50 and the rule and regulations
promulgated thereunder to be nonresponsible. The contractor agrees to include
the provisions of the foregoing paragraphs in every subcontract or purchase
order in excess of $50,000 to which it becomes a party unless exempted by E.O.
50 and the rules and regulations promulgated thereunder, so that such provisions
will be binding upon each subcontractor or vendor. The contractor will take such
action with respect to any subcontract or purchase order as may be directed by
the Director of the Bureau of Labor Services as a means of enforcing such
provisions, including sanctions for noncompliance.
The contractor further agrees that it will refrain from entering into any
contract or contract modification subject to E.O. 50 and the rules and
regulations promulgated thereunder with a subcontractor who is not in compliance
with the requirements of E.O. 50 and the rules and regulations promulgated
thereunder.
 
ARTICLE 13. NO DAMAGE FOR DELAY
The Contractor agrees to make no claim for damages for delay in the performance
of this Contract occasioned by any act or omission to act of the City or any of
its representatives, and agrees that any such claim shall be fully compensated
for by an extension of time to complete performance of the work as provided
herein.
 
ARTICLE 14. CONSULTANT REPORT INFORMATION
 
A copy of each consultant report submitted by a consultant to any City official
or to any officer, employee, agent or representative of a City department,
agency, commission or body or to any
 


 
Profit.w/P.L.
-17-


corporation, association or entity whose expenses are paid in whole or in part
from the City treasury shall be furnished to the Commissioner of the department
to which such report was submitted or, if not a City department, then to the
chief controlling officer or officers of such other office or entity. A copy of
such report shall also be furnished to the Director of the Mayor's Office of
Construction for matters related to construction or to the Director of the
Mayor's Office of Operations for all other matters.
 
ARTICLE 15. RESOLUTION OF DISPUTES
 
15.1 All disputes between the City and the Contractor of the kind delineated in
this section that arise under, or by virtue of, this Contract shall be finally
resolved in accordance with the provisions of this section and Section 5-11 of
the Rules of the Procurement Policy Board ("PPB Rules"). The procedure for
resolving all disputes of the kind delineated herein shall be the exclusive
means of resolving any such disputes.
 
a. This section shall not apply to disputes concerning matters dealt with in
other sections of the PPB Rules or to disputes involving patents, copyrights,
trademarks, or trade secrets (as interpreted by the courts of New York State)
relating to proprietary rights in computer software.
 
b. For construction and construction-related services this section shall apply
only to
disputes about the scope of work delineated by the Contract, the interpretation
of Contract Documents, the amount to be paid for extra work or disputed work
performed in connection with the Contract, the conformity of the Contractor's
work to the Contract, and he acceptability and quality of the Contractor's work;
such disputes arise when the Engineer makes a determination with which the
Contractor disagrees.
5.2 All determinations required by this section shall be made in writing,
clearly stated, with a reasoned explanation for the determination based on the
information and evidence presented to the party making the determination.
Failure to make such determination within the time period required by this
section shall be deemed a non-determination without prejudice that will allow
appeal to the next level.
 
15.3 During such time as any dispute is being presented, heard, and considered
pursuant to this section, the contract terms shall remain in full force and
effect and the Contractor shall continue to perform work in accordance with the
Contract and as directed by the Agency Chief Contracting Officer or Engineer.
Failure of the Contractor to continue the work as directed shall constitute a
waiver by the Contractor of any and all claims being presented pursuant to this
section and a material breach of Contract.
 
15.4 Presentation of Dispute to Agency Head.
 
(A) Notice of Dispute and Agency Response. The Contractor shall present its
dispute in writing ("Notice of Dispute") to the Agency Head within the time
specified herein or, if no time is specified, within thirty (30) days of
receiving notice of the determination or action that is the subject of the
dispute. This notice requirement shall not be read to replace any other notice
requirements contained in the Contract. The Notice of Dispute shall include all
the facts, evidence, documents, or other basis upon which the Contractor relies
in support of its position, as well as a detailed computation demonstrating' how
any amount of money claimed by the Contractor in the dispute was arrived at.
Within thirty (30) days after receipt of the detailed written submission, the
Agency Chief Contracting Officer or, in the case of construction or
construction-related services, the Engineer shall submit to the Agency Head all
materials he or she deems pertinent to the dispute. Following initial
submissions to the Agency Head, either party may demand of the other the
production of any document or other material the demanding party believes may be
relevant to the dispute. The requested party shall produce all relevant
materials
 
 
Profit.w/P.L.
-18-
 


that are not otherwise protected by a legal privilege recognized by the courts
of New York State. Any question of relevancy shall be determined by the Agency
Head whose decision shall be final. Wilful failure of the Contractor to produce
any requested material whose relevancy the Contractor has not disputed, or whose
relevancy has been affirmatively determined, shall constitute a waiver by the
Contractor of its claim.
 
(B) Agency Head Inquiry. The Agency Head shall examine the material and may, in
his or her discretion, convene an informal conference with the Contractor and
the Agency Chief Contracting Officer and, in the case of construction or
construction-related services, the Engineer to resolve the issue by mutual
consent prior to reaching a determination. The Agency Head may seek such
technical or other expertise as he or she shall deem appropriate, including the
use of neutral mediators, and require any such additional material from either
or both parties as he or she deems fit. The Agency Head's ability to render, and
the effect of, a decision hereunder shall not be impaired by any negotiations in
connection with the dispute presented, whether or not the Agency Head
participated therein. The Agency Head may or, at the request of any party to the
dispute, shall compel the participation of any other contractor with a contract
related to the work of this Contract, and that contractor shall be bound by the
decision of the Agency Head. Any contractor thus brought into the dispute
resolution proceeding shall have the same rights to make presentations and to
seek review as the Contractor initiating the dispute.
 
(C) Agency Head Determination. Within thirty (30) days after the receipt of all
materials and information, or such longer time as may be agreed to by the
parties, the Agency Head shall make his or her determination and shall deliver
or send a copy of such determination to the Contractor and Agency Chief
Contracting Officer and, in the case of construction or construction-related
services, the Engineer, together with a statement concerning how the decision
may be appealed.


(D) Finality of Agency Head Decision. The Agency Head's decision shall be final
and binding on all parties, unless presented to the Contract Dispute Resolution
Board pursuant to this section. The City may not take a petition to the Contract
Dispute Resolution Board. However, should the Contractor take such a petition,
the City may seek, and the Board may render, a determination less favorable to
the Contractor and more favorable to the City than the decision of the Agency
Head.
 
15.5 Presentation of Dispute to the Comptroller. Before any dispute may be
brought by the Contractor to the Contract Dispute Resolution Board, the
Contractor must first present its claim to the comptroller for his or her
review, investigation, and possible adjustment.
 
(A) Time, Form, and Content of Notice. Within thirty
(3 0) days of its receipt of a decision by the Agency Head, the Contractor shall
submit to the Comptroller and to the Agency Head a Notice of Claim regarding its
dispute with the Agency. The Notice of Claim shall consist of (i) a brief
written statement of the substance of the dispute, the amount of money, if any,
claimed and the reason(s) the Contractor contends the dispute was wrongly
decided by the Agency Head; (ii) a copy of the written decision of the Agency
Head, and (iii) a copy of all materials submitted by the Contractor to the
Agency, including the Notice of Dispute. The Contractor may not present to the
Comptroller any material not presented to the Agency Head, except at-the request
of the Comptroller.
 
(B) Agency Response. Within thirty (30) days of receipt of the Notice of Claim,
the Agency shall make available to the Comptroller a copy of all material
submitted by the Agency to the Agency Head in connection with the dispute. The
Agency may not present to the Comptroller any material not presented to the
Agency Head except at the request of the Comptroller.
 
(C) Comptroller Investigation. The Comptroller may investigate the claim in
dispute and, in the course of such
 
 


Profit.w/P.L.
-19-



investigation, may exercise all powers provided in sections 7-201 and 7-203 of
the New York City Administrative Code. In addition, the Comptroller may demand
of either party, and such party shall provide, whatever additional material the
Comptroller deems pertinent to the claim, including original business records of
the Contractor. Wilful failure of the Contractor to produce within fifteen (15)
days any material requested by the Comptroller shall constitute a waiver by the
Contractor of its claim. The Comptroller may also schedule an informal
conference to be attended by the Contractor, Agency representatives, and any
other personnel desired by the Comptroller.
 
(D) Opportunity of Comptroller to Compromise or Adjust Claim. The Comptroller
shall have forty-five (45) days from his or her receipt of all materials
referred to in 5. (C) to investigate the disputed claim. The period for
investigation and compromise may be further extended by agreement between the
Contractor and the Comptroller, to a maximum of ninety (90) days from the
Comptroller's receipt of all the materials. The Contractor may not present its
petition to the Contract Dispute Resolution Board until the period for
investigation and compromise delineated in this paragraph has expired. In
compromising or adjusting any claim hereunder, the Comptroller may not revise or
disregard the terms of the Contract between the parties.
 
15.6 Contract Dispute Resolution Board. There shall be a Contract Dispute
Resolution Board composed of:
 
(a) the chief administrative law judge of the Office of Administrative Trials
and Hearings ("OATH") or his/her designated OATH administrative law judge, who
shall act as chairperson, and may adopt operational procedures and issue such
orders consistent with this section as may be necessary in the execution of the
Contract Dispute Resolution Board's functions, including, but not limited to,
granting extensions of time to present or respond to submissions;


(b) the City Chief Procurement Officer or a designee; or in the case of disputes
involving construction, the Director of the Office of Construction or his/her
designee; any designee shall have the requisite background to consider and
resolve the merits of the dispute and shall not have participated personally and
substantially in the particular matter that is the subject of the dispute or
report to anyone who so participated, and
 
(c) a neutral person with appropriate expertise. This person shall be selected
by the presiding administrative law judge from a prequalified panel of
individuals, established and administered by OATH, with appropriate background
to act as decision-makers in a dispute. Such individuals may not have a contract
or dispute with the City or be an officer or employee of any company or
organization that does, or regularly represents persons. companies, or
organizations having disputes with the City.
 
15.7 Petition to Contract Dispute Resolution Board. In the event the claim has
not been settled or adjusted by the Comptroller within the period provided in
this section, the Contractor, within thirty (30) days thereafter, may petition
the Contract Dispute Resolution Board to review the Agency Head determination.
 
(A) Form and Content of Petition by Contractor. The Contractor shall present its
dispute to the Contract Dispute Resolution Board in the form of a Petition,
which shall include (i) a brief written statement of the substance of the
dispute, the amount of money, if any, claimed and the reason(s) the Contractor
contends that the dispute was wrongly decided by the Agency Head; (ii) a copy of
the written decision of the Agency Head; (iii) copies of all materials submitted
by the Contractor to the Agency; (iv) a copy of the written decision of the
Comptroller, if any, and (v) copies of all correspondence with, or written
material submitted by the Contractor to, the Comptroller's Office. The
Contractor shall concurrently submit four complete sets of the Petition: one to
the Corporation Counsel (Attn: Commercial and


 
Profit.w/P.L.
-20-
 



Real Estate Litigation Division), and three to the Contract Dispute Resolution
Board at oath's offices with proof of service on the Corporation Counsel. In
addition, the supplier shall submit a copy of the statement of the substance of
the dispute, cited in (i) above to both the Agency Head and the Comptroller.
 
(B) Agency Response. Within thirty (30) days of its receipt of the Petition by
the Corporation Counsel, the Agency shall respond to the brief written statement
of the Contractor and make available to the Board at oath's offices and one to
the Contractor, all material it submitted to the Agency Head and Comptroller.
Extensions of time for submittal of the agency response shall be given as
necessary upon a showing of good cause or, upon the consent of the parties, for
an initial period of up to thirty (30) days.
 
(C) Further Proceedings. The Board shall permit the Contractor to present its
case by
the submission of memoranda, briefs, and oral argument. The Board shall also
permit the Agency to present its case in response to the Contractor by the
submission of memoranda, briefs, and oral argument. If requested by the
Corporation Counsel, the Comptroller shall provide reasonable assistance in the
preparation of the Agency's case. Neither the Contractor nor the Agency may
support its case with any documentation or other material that was not
considered by the Comptroller, unless requested by the Board. The Board, at its
discretion, may seek such technical or other expertise as it shall deem
appropriate and may seek, on its own or upon application of a party, any such
additional material from any party as it deems fit. The Board, in its
discretion, may combine more than one dispute between the parties of concurrent
resolution.


(D) Contract Dispute Resolution Board Determination. Within forty-five (45) days
of the conclusion of all written submissions and oral arguments, the Board shall
render a written decision resolving the dispute. In an unusually complex case,
the Board may render its decision in a longer period of time, not to exceed
ninety (90) days, and shall so advise the parties at the commencement of this
period. The Board's decision must be consistent with the terms of the Contract.
In reaching its decision, the Board shall accord no precedential significance to
prior decisions of the Board involving other non-related contracts.
 
(E) Notification of Contract Dispute Resolution Board Decision. The Board shall
send a copy of its decision to the Contractor, the Agency Chief Contracting
Officer, the Corporation Counsel, the Comptroller, and in the case of
construction or construction-related services, the Engineer. A decision in favor
of the Contractor shall be subject to the prompt payment provisions of the PPB
Rules. The Required Payment Day shall be thirty (30) days after the date the
parties are formally notified of the Board's decision.
 
(F) Finality of Contract Dispute Resolution Board Decision. The Board's decision
shall be final and binding on all parties. Any party may seek review of the
Board's decision solely in the form of a challenge, made within four (4) months
of the date of the Board's decision, in a court of competent jurisdiction of the
State of New York, County of New York, pursuant to Article 78 of the Civil
Practice Law and Rules. Such review by the court shall be limited to the
question of whether or not the Board's decision was made in violation of lawful
procedure, was affected by an error of law, or was arbitrary and capricious or
an abuse of discretion. No evidence or information shall be introduced or relied
upon in such proceeding that was not presented to the Board in' accordance with
Section 5-11 of the PPB Rules.
 
15.8 Any termination, cancellation, or alleged breach of the Contract prior to
or during the pendency of any proceedings pursuant to this section shall not
affect or impair the ability of the Agency Head or Contract Dispute Resolution
Board to make a binding and final decision pursuant to this section.
 
ARTICLE 16. PROMPT PAYMENT
 
The Prompt Payment provisions set forth in Chapter 5,
 


Profit.w/P.L.
-21-
 

 
Section 5-07 of the Procurement Policy Board Rules in effect at the time for
this solicitation will be applicable to payments made under this contract. The
provisions require the payment to the contractors of interest on payments made
after the required payment date except as set forth in subdivisions c(3) and
d(2), (3), (4) and (5) of Section 5-07 of the Rules.
 
The contractor must submit a proper invoice to receive payment, except where the
contract provides that the contractor will be paid at predetermined intervals
without having to submit an invoice for each scheduled payment.
 
Determinations of interest due will be made in accordance with the provisions of
the Procurement Policy Board Rules and General Municipal Law Section 3-a.
 
ARTICLE 17.
MACBRIDE PRINCIPLES PROVISIONS FOR NEW YORK CITY CONTRACTORS
 
ARTICLE I. MACBRIDE PRINCIPLES NOTICE TO ALL PROSPECTIVE CONTRACTORS
Local Law No. 34 of 1991 became effective on September 10, 1991 and added
section 6-115.1 to the Administrative Code of the City of New York. The local
law provides for certain restrictions on City contracts to express the
opposition of the people of the City of New York to employment discrimination
practices in Northern Ireland and to encourage companies doing business in
Northern Ireland to promote freedom of workplace opportunity.
Pursuant to Section 6-115. ^prospective contractors for contracts to provide
goods or services involving an expenditure of an amount greater than ten
thousand dollars, or for construction involving an amount greater than fifteen
thousand dollars, are asked to sign a rider in which they covenant and
represent, as a material condition of their contract, that any business in
Northern Ireland operations conducted by the contractor and any individual or
legal entity in which the contractor holds a ten percent or greater ownership
interest and any individual or legal entity that holds a ten percent or greater
ownership interest in the contractor will be conducted in accordance with the
MacBride Principles of nondiscrimination in employment.
Prospective contractors are not required to agree to these conditions. However,
in the case of contracts let by competitive sealed bidding, whenever the lowest
responsible bidder has not agreed to stipulate to the conditions set forth in
this notice and another bidder who has agreed to stipulate to such conditions
has submitted a bid within five percent of the lowest responsible bid for a
contract to supply goods, services or construction of comparable quality, the
contracting entity shall refer such bids to the Mayor, the Speaker or other
officials, as appropriate, who may determine, in accordance with applicable law
and rules, that it is in the best interest of the city that the contract be
awarded to other than the lowest responsible bidder pursuant to Section 313
(b)(2) of the City Charter.
In the case of contracts let by other than competitive sealed bidding, if a
prospective contractor does not agree to these conditions, no agency, elected
official or the Council shall award the contract to that bidder unless the
entity seeking to use the goods, services or construction certifies in writing
that the contract is necessary for the entity to perform its functions and there
is no other responsible contractor who will supply goods, services or
construction of comparable quality at a comparable price.
 
PART A
In accordance with section 6-115.1 of the Administrative Code of the City of New
York, the contractor stipulates that such contractor and any individual or legal
entity in which the contractor holds a ten percent or greater ownership interest
and any individual or legal entity that holds a ten percent or greater ownership
interest in the contractor either (a) have no business operations in Northern
Ireland, or (b) shall take lawful steps in good faith to conduct any business
operations they have in Northern Ireland in accordance with the MacBride
Principles, and shall permit independent monitoring of their compliance with
such principles.
 
 
Profit.w/P.L.
-22-
 
PART B
 
For purposes of this section, the following terms shall have the following
meanings:
1. "MacBride Principles" shall mean those principles relating to
nondiscrimination in employment and freedom of workplace opportunity which
require employers doing business in Northern Ireland to:
(1) increase the representation of individuals from under represented religious
groups in the work force, including managerial, supervisory, administrative,
clerical and technical jobs;
(2) take steps to promote adequate security for the protection of employees from
under represented religious groups both at the workplace and while traveling to
and from work;
(3) ban provocative religious or-political emblems from the workplace;
(4) publicly advertise all job openings and make special recruitment efforts to
attract applicants from under represented religious groups;
(5) establish layoff, recall and termination procedures which do not in practice
favor a particular religious group;
(6) abolish all job reservations, apprenticeship restrictions and different
employment criteria which discriminate on the basis of religion;
(7) develop training programs that will prepare substantial numbers of current
employees from under represented religious groups for skilled jobs, including
the expansion of existing programs and the creation of new programs to train,
upgrade and improve the skills of workers from under represented religious
groups;
(8) establish procedures to assess, identify and actively recruit employees from
under represented religious groups with potential for further advancement; and
(9) appoint a senior management staff member to oversee affirmative action
efforts and develop a timetable to ensure their full implementation.


ARTICLE II. ENFORCEMENT OF ARTICLE I.
The contractor agrees that the covenants and representation in Article I above
are material conditions to this contract. In the event the contracting entity
receives information that the contractor who made the stipulation required by
this section is in violation thereof, the contracting entity shall review such
information and give the contractor an opportunity to respond. If the
contracting entity finds that a violation has occurred, the entity shall have
the right to declare the contractor in default and/or terminate this contract
for cause and procure the supplies, services or work from another source in any
manner the entity deems proper. In the event of such termination, the contractor
shall pay to the entity, or the entity in its sole discretion may withhold from
any amounts otherwise payable to the contractor, the difference between the
contract price for the uncompleted portion of this contract and the cost to the
contracting entity of completing performance of this contract either itself or
by engaging another contractor or contractors. In the case of a requirements
contract, the contractor shall be liable for such difference in price for the
entire amount of supplies required by the contracting entity for the uncompleted
term of its contract. In the case of a construction contract, the contracting
entity shall also have the right to hold the contractor in partial or total
default in accordance with the default provisions of this contract, and/or may
seek debarment or suspension of the contractor. The rights and remedies of the
entity hereunder shall be in addition to, and not in lieu of, any rights and
remedies the entity has pursuant to this contract or by operation of law.
 
 
Profit.w/P.L.
-23-




 